


 

Exhibit 10.40

 

(BANK OF AMERICA LOGO) [c64396001_v1.jpg]

 

LOAN AGREEMENT

 

among

 

P/A-ACADIA PELHAM MANOR, LLC,

as Borrower

 

and

 

BANK OF AMERICA, N.A.,

a national banking association,

as Administrative Agent

 

and

 

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO

 

Dated as of December 1, 2010

 

BANC OF AMERICA SECURITIES LLC,

as Sole Arranger and Sole Book Manager


 

 

LOCATION:

2 Penn Place

VILLAGE:

Pelham Manor

TOWN:

Pelham

COUNTY:

Westchester

SECTION:

166.26

BLOCK:

1

LOTS:

8.1, 8.2 and 8.3


--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

ARTICLE 1

 

THE LOAN

1

 

 

1.1.

 

General Information and Exhibits

1

 

 

1.2.

 

Purpose

1

 

 

1.3.

 

Commitment to Lend

2

 

 

1.4.

 

Intentionally Omitted

2

 

 

1.5.

 

Intentionally Omitted

2

 

 

1.6.

 

Evidence of Debt

2

 

 

1.7.

 

Interest Rates

2

 

 

1.8.

 

Prepayment

3

 

 

1.9.

 

Intentionally Omitted

3

 

 

1.10.

 

Late Charge

3

 

 

1.11.

 

Taxes

3

 

 

1.12.

 

Payment Schedule and Maturity Date

5

 

 

1.13.

 

Advances and Payments

5

 

 

1.14.

 

Administrative Agent Advances

7

 

 

1.15.

 

Defaulting Lender

8

 

 

1.16.

 

Several Obligations; No Liability, No Release

9

 

 

 

 

 

 

 

ARTICLE 2

 

ADDITIONAL COVENANTS AND AGREEMENTS

10

 

 

2.1.

 

Bank Accounts

10

 

 

2.2.

 

Intentionally Omitted

10

 

 

2.3.

 

Contracts

10

 

 

2.4.

 

Assignment of Contracts and Plans

10

 

 

2.5.

 

Financial Covenants

11

 

 

2.6.

 

Limitation on Debt

12

 

 

2.7.

 

Inspection

12

 

 

2.8.

 

Notice to Lenders

13

 

 

2.9.

 

Financial Statements

13

 

 

2.10.

 

Other Information

13

 

 

2.11.

 

Intentionally Omitted

13

 

 

2.12.

 

Intentionally Omitted

13

 

 

2.13.

 

Appraisal

13

 

 

2.14.

 

Payment of Withholding Taxes

14

 

 

2.15.

 

ERISA and Prohibited Transaction Taxes

14

 

 

2.16.

 

Ground Lease

14

 

 

2.17.

 

Storage Facility Master Lease

17

 

 

2.18.

 

Condominium Provisions

18

 

 

2.19.

 

Transfer Taxes

21

 

 

 

 

 

 

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES

22

 

 

3.1.

 

General Representations and Warranties

22

 


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

3.2.

 

Ground Lease

23

 

 

 

 

 

 

 

ARTICLE 4

 

DEFAULT AND REMEDIES

24

 

 

4.1.

 

Events of Default

24

 

 

4.2.

 

Remedies

25

 

 

 

 

 

 

 

ARTICLE 5

 

ADMINISTRATIVE AGENT

27

 

 

5.1.

 

Appointment and Authorization of Administrative Agent

27

 

 

5.2.

 

Delegation of Duties

28

 

 

5.3.

 

Liability of Administrative Agent

28

 

 

5.4.

 

Reliance by Administrative Agent

29

 

 

5.5.

 

Notice of Default

29

 

 

5.6.

 

Credit Decision; Disclosure of Information by Administrative Agent

29

 

 

5.7.

 

Indemnification of Administrative Agent

30

 

 

5.8.

 

Administrative Agent in Individual Capacity

31

 

 

5.9.

 

Successor Administrative Agent

31

 

 

5.10.

 

Releases; Acquisition and Transfers of Collateral

31

 

 

5.11.

 

Application of Payments

33

 

 

5.12.

 

Benefit

34

 

 

 

 

 

 

 

ARTICLE 6

 

GENERAL TERMS AND CONDITIONS

34

 

 

6.1.

 

Consents; Borrower’s Indemnity

34

 

 

6.2.

 

Miscellaneous

35

 

 

6.3.

 

Notices

36

 

 

6.4.

 

Payments Set Aside

37

 

 

6.5.

 

Successors and Assigns

37

 

 

6.6.

 

Confidentiality

40

 

 

6.7.

 

Set-off

40

 

 

6.8.

 

Sharing of Payments

41

 

 

6.9.

 

Amendments; Survival

41

 

 

6.10.

 

Costs and Expenses

43

 

 

6.11.

 

Tax Forms

43

 

 

6.12.

 

Further Assurances

45

 

 

6.13.

 

Inducement to Lenders

45

 

 

6.14.

 

Forum

45

 

 

6.15.

 

Interpretation

46

 

 

6.16.

 

No Partnership, etc

46

 

 

6.17.

 

Records

46

 

 

6.18.

 

Commercial Purpose

47

 

 

6.19.

 

Waiver of Jury Trial

47

 

 

6.20.

 

Service of Process

47

 

 

6.21.

 

USA Patriot Act Notice

47

 

 

6.22.

 

Entire Agreement

47

 

 

6.23.

 

Limitation on Liability

48

 

 

6.24.

 

Third Parties; Benefit

48

 

3

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

6.25.

 

Rules of Construction

48

 

 

6.26.

 

Cross-Default

49

 

 

6.27.

 

Lien Law

49

 

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

 

 

 

EXHIBIT “A”

 

Legal Description of Land

 

 

EXHIBIT “B”

 

Definitions and Financial Statements

 

 

EXHIBIT “C”

 

Conditions Precedent to the Advance

 

 

EXHIBIT “C-1”

 

Conditions Precedent to Advances in Excess of the Initial Advance

 

 

EXHIBIT “D”

 

Monthly Amortization Schedule

 

 

EXHIBIT “E”

 

Intentionally Omitted

 

 

EXHIBIT “F”

 

Advances

 

 

EXHIBIT “F-1”

 

Draw Request

 

 

EXHIBIT “G”

 

Survey Requirements

 

 

EXHIBIT “H”

 

Intentionally Omitted

 

 

EXHIBIT “I”

 

Leasing and Tenant Matters

 

 

EXHIBIT “J”

 

Intentionally Omitted

 

 

EXHIBIT “K”

 

Intentionally Omitted

 

 

EXHIBIT “L”

 

Assignment and Assumption

 

 

EXHIBIT “M”

 

Note

 

 

EXHIBIT “N”

 

Schedule of Lenders and Other Parties

 

 

EXHIBIT “O”

 

Swap Contracts

 

 

4

--------------------------------------------------------------------------------



LOAN AGREEMENT

                    THIS LOAN AGREEMENT (this “Agreement”) dated as of
December 1, 2010 is made by and among each lender from time to time a party
hereto (individually, a “Lender” and collectively, “Lenders”), and BANK OF
AMERICA, N.A., a national banking association as Administrative Agent, and
P/A-ACADIA PELHAM MANOR, LLC, a Delaware limited liability company (“Borrower”),
who agree as follows:

ARTICLE 1
THE LOAN

                    1.1. General Information and Exhibits. This Agreement
includes the Exhibits listed below which are marked by an “X”, all of which
Exhibits are attached hereto and made a part hereof for all purposes. Borrower
and Lenders agree that if any Exhibit to be attached to this Agreement contains
blanks, the same shall be completed correctly and in accordance with this
Agreement prior to or at the time of the execution and delivery thereof.

 

 

 

 

X               

Exhibit “A”

-

Legal Description of the Land

X               

Exhibit “B”

-

Definitions and Financial Statements

X               

Exhibit “C”

-

Conditions Precedent to the Initial Advance

                  

Exhibit “C-1”

-

Conditions Precedent to Advances in Excess of the Initial Advance

X               

Exhibit “D”

-

Monthly Amortization Schedule

X               

Exhibit “E”

-

Intentionally Omitted

                  

Exhibit “F”

-

Advances

                  

Exhibit “F-1”

-

Draw Request

X               

Exhibit “G”

-

Survey Requirements

                  

Exhibit “H”

-

Intentionally Omitted

X               

Exhibit “I”

-

Leasing and Tenant Matters

                  

Exhibit “J”

-

Intentionally Omitted

                  

Exhibit “K”

-

Intentionally Omitted

X               

Exhibit “L”

-

Assignment and Assumption

X               

Exhibit “M”

-

Loan Note

X               

Exhibit “N”

-

Schedule of Lenders and Other Parties

X               

Exhibit “O”

-

Swap Contracts

The Exhibits contain other terms, provisions and conditions applicable to the
Loan. Capitalized terms used in this Agreement shall have the meanings assigned
to them in Exhibit “B”. This Agreement and the other Loan Documents, which must
be in form, detail and substance satisfactory to Lenders, evidence the
agreements of Borrower and Lenders with respect to the Loan. Borrower shall
comply with all of the Loan Documents.

                    1.2. Purpose. The proceeds of the Loan shall only be used by
Borrower to reimburse Borrower for paid Tenant Improvement Costs and Leasing
Commissions with respect to leases of the Property in compliance with this
Agreement and the other Loan Documents.

--------------------------------------------------------------------------------



                    1.3. Commitment to Lend. Borrower agrees to borrow from each
Lender, and each Lender severally agrees to make advances of its Pro Rata Share
of the Loan proceeds to Borrower in amounts at any one time outstanding not to
exceed such Lender’s Pro Rata Share of the Loan and (except for Administrative
Agent with respect to Administrative Agent Advances), on the terms and subject
to the conditions set forth in this Agreement and Exhibit “C”, Exhibit “C-1” and
Exhibit “F” attached to this Agreement. Lender’s commitment to lend shall expire
and terminate automatically if the Loan is prepaid in full. The Loan is not
revolving. Any amount repaid may not be reborrowed.

                    1.4. Intentionally Omitted.

                    1.5. Intentionally Omitted.

                    1.6. Evidence of Debt. Amounts of the Loan made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and by Administrative Agent in the ordinary course of business. The
accounts or records maintained by Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Loan made by Lenders to
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of Borrower hereunder to pay any amount owing with respect to the Indebtedness.
In the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of Administrative Agent in respect of such
matters, the accounts and records of Administrative Agent shall control in the
absence of manifest error.

                    1.7. Interest Rates.

                  1.7.1. Interest Rate.

                    (a) The unpaid principal balance of this Loan from day to
day outstanding which is not past due, shall bear interest at a fluctuating rate
of interest equal to the BBA LIBOR Daily Floating Rate plus the LIBOR Margin.
The “BBA LIBOR Daily Floating Rate” shall mean a fluctuating rate of interest
equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published
by Reuters (or other commercially available source providing quotations of BBA
LIBOR as selected by Administrative Agent from time to time) as determined for
each Business Day at approximately 11:00 a.m. London time two (2) London Banking
Days prior to the date in question, for U.S. Dollar deposits (for delivery on
the first day of such interest period) with a one month term, as adjusted from
time to time in Administrative Agent’s sole discretion for reserve requirements,
deposit insurance assessment rates and other regulatory costs. If such rate is
not available at such time for any reason, then the rate will be determined by
such alternative method as reasonably selected by Administrative Agent. A
“London Banking Day” is a day on which banks in London are open for business and
dealing in offshore dollars. Interest shall be computed for the actual number of
days which have elapsed, on the basis of a 360-day year.

                    (b) If Administrative Agent determines that no adequate
basis exists for determining the BBA LIBOR Daily Floating Rate or that the BBA
LIBOR Daily Floating Rate will not adequately and fairly reflect the cost to
Lenders of funding the Loan, or that any

2

--------------------------------------------------------------------------------



applicable law or regulation or compliance therewith by any Lender prohibits or
restricts or makes impossible the charging of interest based on the BBA LIBOR
Daily Floating Rate and such Lender so notifies Administrative Agent and
Borrower, then until Administrative Agent notifies Borrower that the
circumstances giving rise to such suspension no longer exist, interest shall
accrue and be payable on the unpaid principal balance of this Loan from the date
Administrative Agent so notifies Borrower until the Maturity Date of this Loan
(whether by acceleration, declaration, extension or otherwise) at a fluctuating
rate of interest equal to the Base Rate. Each Lender agrees to designate a
different Lending Office if such designation will avoid the need for such notice
and will not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

                    1.7.2. Default Rate. After the occurrence of a Default
(including the expiration of any applicable cure period), Administrative Agent,
in Administrative Agent’s sole discretion and without notice or demand, may
raise the rate of interest accruing on the Principal Debt a rate per annum (the
“Default Rate”) equal to the BBA LIBOR Daily Floating Rate (or, if unavailable
pursuant to Section 1.7.1, the Prime Rate) plus 6.65%.

                    1.8. Prepayment. Borrower may prepay the principal balance
of this Loan, in full at any time or in part from time to time, without fee,
premium or penalty, provided that: (a) Administrative Agent shall have actually
received from Borrower prior written notice of (i) Borrower’s intent to prepay,
(ii) the amount of principal which will be prepaid (the “Prepaid Principal”),
and (iii) the date on which the prepayment will be made; (b) each prepayment
shall be in a minimum amount of $1,000 or more (unless the prepayment retires
the outstanding balance of this Loan in full); and (c) each prepayment shall be
in the amount of 100% of the Prepaid Principal, plus accrued unpaid interest
thereon to the date of prepayment, plus any other sums which have become due to
Administrative Agent and Lenders under the Loan Documents on or before the date
of prepayment but have not been paid. If this Loan is prepaid in full, any
commitment of Lenders for further advances shall automatically terminate.

                    1.9. Intentionally Omitted.

                    1.10. Late Charge. If Borrower shall fail to make any
payment due hereunder or under the terms of any Note within fifteen (15) days
after the date such payment is due, Borrower shall pay to the applicable Lender
or Lenders on demand a late charge equal to 4% of such payment. Such fifteen
(15) day period shall not be construed as in any way extending the due date of
any payment. The “late charge” is imposed for the purpose of defraying the
expenses of a Lender incident to handling such defaulting payment. This charge
shall be in addition to, and not in lieu of, any other remedy Lenders may have
and is in addition to any fees and charges of any agents or attorneys which
Administrative Agent or Lenders may employ upon the occurrence of a Default,
whether authorized herein or by Law.

                    1.11. Taxes.

                    (a) Any and all payments by Borrower to or for the account
of Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the

3

--------------------------------------------------------------------------------



case of Administrative Agent and any Lender, taxes imposed on or measured by its
net income, and franchise taxes imposed on it (in lieu of net income taxes), by
the jurisdiction (or any political subdivision thereof) under the Laws of which
Administrative Agent or such Lender, as the case may be, is organized or
maintains a lending office (all such non-excluded taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and
liabilities being hereinafter referred to as “Taxes”). If Borrower shall be
required by any Laws to deduct any Taxes from or in respect of any sum payable
under any Loan Document to Administrative Agent or any Lender, (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section), Administrative Agent and such Lender receives an amount equal to
the sum it would have received had no such deductions been made, (ii) Borrower
shall make such deductions, (iii) Borrower shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
Laws, and (iv) within thirty (30) days after the date of such payment, Borrower
shall furnish to Administrative Agent (which shall forward the same to such
Lender) the original or a certified copy of a receipt evidencing payment
thereof.

                    (b) In addition, Borrower agrees to pay any and all present
or future stamp, court or documentary taxes and any other excise or property
taxes or charges or similar levies which arise from any payment made under any
Loan Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).

                    (c) If Borrower shall be required by the Laws of any
jurisdiction outside the United States to deduct any Taxes or Other Taxes from
or in respect of any sum payable under any Loan Document to Administrative Agent
or any Lender, Borrower shall also pay to Administrative Agent (for the account
of such Lender) or to such Lender, at the time interest is paid, such additional
amount that such Lender specifies is necessary to preserve the after-tax yield
(after factoring in United States (federal and state) taxes imposed on or
measured by net income) Lender would have received if such deductions (including
deductions applicable to additional sums payable under this Section) had not
been made.

                    (d) Borrower agrees to indemnify Administrative Agent and
each Lender for the full amount of Taxes and Other Taxes (including any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section) paid by Administrative Agent and such Lender and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, in each case whether or not such Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Tribunal. Payment under this
subsection (d) shall be made within thirty (30) days after the date Lender or
Administrative Agent makes a demand therefor.

                    (e) Without prejudice to the survival of any other agreement
of Borrower hereunder, the agreements and obligations of Borrower contained in
this Section shall survive the termination of the Commitments and the payment in
full of all the other Indebtedness.

4

--------------------------------------------------------------------------------



                    1.12. Payment Schedule and Maturity Date.

                    (a) Accrued unpaid interest shall be due and payable on the
first day of the calendar month after the date of this Agreement and on the same
day of each succeeding calendar month thereafter until all principal and accrued
interest owing on this Loan shall have been fully paid and satisfied.

                    (b) Commencing on the date (the “Amortization Date”) which
is the first day of the month commencing on or after the eighteenth month
anniversary of the date hereof, the principal of the Loan shall be due and
payable in monthly installments equal to the amount for the applicable month (by
specific calendar months) set forth on Exhibit “D”. Such principal amortization
payments shall be due and payable on the Amortization Date and on the first day
of each succeeding month thereafter until the Loan shall have been fully paid
and satisfied.

                    1.13. Advances and Payments.

                    (a) Following receipt of a Draw Request, Administrative
Agent shall promptly provide each Lender with a copy of the Draw Request.
Administrative Agent shall notify each Lender telephonically (with confirmation
by facsimile) or by facsimile (with confirmation by telephone) not later than
1:00 p.m. Administrative Agent’s Time two (2) Business Days prior to the advance
Funding Date for LIBOR Rate Principal advances, and one (1) Business Day prior
to the advance Funding Date for all other advances, of its Pro Rata Share of the
amount Administrative Agent has determined shall be advanced in connection
therewith (“Advance Amount”). In the case of an advance of the Loan, each Lender
shall make the funds for its Pro Rata Share of the Advance Amount available to
Administrative Agent not later than 11:00 a.m. Administrative Agent’s Time on
the Funding Date thereof. After Administrative Agent’s receipt of the Advance
Amount from Lenders, Administrative Agent shall make proceeds of the Loan in an
amount equal to the Advance Amount (or, if less, such portion of the Advance
Amount that shall have been paid to Administrative Agent by Lenders in
accordance with the terms hereof) available to Borrower on the applicable
Funding Date by advancing such funds to Borrower in accordance with the
provisions of Exhibit “F”.

                    (b) All payments by Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by Borrower hereunder shall be
made to Administrative Agent not later than 12:00 p.m. (Administrative Agent’s
Time) on the date specified herein. Administrative Agent shall distribute to
each Lender such funds as such Lender may be entitled to receive hereunder (i)
on or before 3:00 p.m. (Administrative Agent’s Time) on the day Administrative
Agent receives such funds, if Administrative Agent has received such funds on or
before 12:00 p.m. (Administrative Agent’s Time), or (ii) on or before 12:00 p.m.
(Administrative Agent’s Time) on the Business Day following the day
Administrative Agent receives such funds, if Administrative Agent receives such
funds after 12:00 p.m. (Administrative Agent’s Time). If Administrative Agent
fails to timely pay any amount to any Lender in accordance with this subsection,
Administrative Agent shall pay to such Lender interest at the Federal Funds Rate
on such amount, for each day from the day such amount was to be paid until it is
paid to such Lender.

5

--------------------------------------------------------------------------------



                    (c) Except as otherwise provided herein, all payments by
Borrower or any Lender shall be made to Administrative Agent at Administrative
Agent’s Office not later than the time for such type of payment specified in
this Agreement. All payments received after such time shall be deemed received
on the next succeeding Business Day. All payments shall be made in immediately
available funds in lawful money of the United States of America. Whenever any
payment falls due on a day which is not a Business Day, such payment may be made
on the next succeeding Business Day.

                    (d) Upon satisfaction of any applicable terms and conditions
set forth herein, Administrative Agent shall promptly make any amounts received
in accordance with the prior subsection available in like funds received as
follows: (i) if payable to Borrower, in accordance with Exhibit “F”, except as
otherwise specified herein, and (ii) if payable to any Lender, by wire transfer
to such Lender at the address specified in the Schedule of Lenders.

                    (e) Unless Borrower or any Lender has notified
Administrative Agent, prior to the date any payment is required to be made by it
to Administrative Agent, that Borrower or such Lender, as the case may be, will
not make such payment, Administrative Agent may assume that Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be required to do so) in reliance thereon, make available a corresponding amount
to the person or entity entitled thereto. If and to the extent that such payment
was not in fact made to Administrative Agent in immediately available funds,
then:

 

 

 

          (i) if Borrower failed to make such payment, each Lender shall
forthwith on demand repay to Administrative Agent the portion of such assumed
payment that was made available to such Lender in immediately available funds,
together with interest thereon in respect of each day from and including the
date such amount was made available by Administrative Agent to such Lender to
the date such amount is repaid to Administrative Agent in immediately available
funds at the Federal Funds Rate from time to time in effect; and

 

 

 

          (ii) if any Lender failed to make such payment, such Lender or, if
applicable, Electing Lender or Lenders shall forthwith on demand pay to
Administrative Agent the amount thereof in immediately available funds, together
with interest thereon for the period from the date such amount was made
available by Administrative Agent to Borrower to the date such amount is
recovered by Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the interest rate applicable to such amount under the Loan. If
such Lender pays such amount to Administrative Agent, then such amount shall
constitute such Lender’s Pro Rata Share, included in the applicable Loan
advance. If such Lender does not pay such amount forthwith upon Administrative
Agent’s demand therefor, Administrative Agent may make a demand therefor upon
Borrower, and Borrower shall pay such amount to Administrative Agent, together
with interest thereon for the Compensation Period at a rate per annum equal to
the rate of interest applicable to such amount under the Loan. Nothing herein
shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which Administrative Agent or Borrower may
have against any Lender as a result of any default by such Lender hereunder.

6

--------------------------------------------------------------------------------



                    A notice of Administrative Agent to any Lender or to
Borrower with respect to any amount owing under this subsection shall be
conclusive, absent manifest error.

                    (f) If any Lender makes available to Administrative Agent
funds for the Loan advance to be made by such Lender as provided in the
foregoing provisions of this Section, and the funds are not advanced to Borrower
or otherwise used to satisfy any Obligations of such Lender hereunder,
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

                    (g) Nothing herein shall be deemed to obligate any Lender to
obtain the funds for the Loan advance in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for the Loan advance in any particular place or manner.

                    1.14. Administrative Agent Advances.

                    (a) Administrative Agent is authorized, from time to time,
in Administrative Agent’s sole discretion to make, authorize or determine
advances of the Loan, or otherwise expend funds, on behalf of Lenders
(“Administrative Agent Advances”), (i) to pay any costs, fees and expenses as
described in Section 6.10 herein, (ii) when the applicable conditions precedent
set forth in Exhibit “C” and Exhibit “F” have been satisfied to the extent
required by Administrative Agent, and (iii) when Administrative Agent deems
necessary or desirable to preserve or protect the Loan collateral or any portion
thereof (including those with respect to property taxes, insurance premiums,
completion of construction, operation, management, improvements, maintenance,
repair, sale and disposition) (A) subject to Section 5.5, after the occurrence
of a Default, and (B) subject to Section 5.10, after acquisition of all or a
portion of the Loan collateral by foreclosure or otherwise.

                    (b) Administrative Agent Advances shall constitute
obligatory advances of Lenders under this Agreement, shall be repayable on
demand and secured by the Loan collateral, and if unpaid by Lenders as set forth
below shall bear interest at the rate applicable to such amount under the Loan
or if no longer applicable, at the Base Rate. Administrative Agent shall notify
each Lender in writing of each Administrative Agent Advance. Upon receipt of
notice from Administrative Agent of its making of an Administrative Agent
Advance, each Lender shall make the amount of such Lender’s Pro Rata Share of
the outstanding principal amount of Administrative Agent Advance available to
Administrative Agent, in same day funds, to such account of Administrative Agent
as Administrative Agent may designate, (i) on or before 3:00 p.m.
(Administrative Agent’s Time) on the day Administrative Agent provides Lenders
with notice of the making of such Administrative Agent Advance if Administrative
Agent provides such notice on or before 12:00 p.m. (Administrative Agent’s
Time), or (ii) on or before 12:00 p.m. on the Business Day immediately following
the day Administrative Agent provides Lenders with notice of the making of such
advance if Administrative Agent provides notice after 12:00 p.m. (Administrative
Agent’s Time).

7

--------------------------------------------------------------------------------



               1.15. Defaulting Lender.

               1.15.1. Notice and Cure of Lender Default; Election Period;
Electing Lenders. Administrative Agent shall notify (such notice being referred
to as the “Default Notice”) Borrower (for Loan advances) and each non-Defaulting
Lender if any Lender is a Defaulting Lender. Each non-Defaulting Lender shall
have the right, but in no event or under any circumstance the obligation, to
fund such Defaulting Lender Amount, provided that within twenty (20) days after
the date of the Default Notice (the “Election Period”), such non-Defaulting
Lender or Lenders (each such Lender, an “Electing Lender”) irrevocably commit(s)
by notice in writing (an “Election Notice”) to Administrative Agent, the other
Lenders and Borrower to fund the Defaulting Lender Amount. If Administrative
Agent receives more than one Election Notice within the Election Period, then
the commitment to fund the Defaulting Lender Amount shall be apportioned pro
rata among the Electing Lenders in the proportion that the amount of each such
Electing Lender’s Commitment bears to the total Commitments of all Electing
Lenders. If the Defaulting Lender fails to pay the Defaulting Lender Payment
Amount within the Election Period, the Electing Lender or Lenders, as
applicable, shall be automatically obligated to fund the Defaulting Lender
Amount (and Defaulting Lender shall no longer be entitled to fund such
Defaulting Lender Amount) within three (3) Business Days following the
expiration of the Election Period to reimburse Administrative Agent or make
payment to Borrower, as applicable. Notwithstanding anything to the contrary
contained herein, if Administrative Agent has funded the Defaulting Lender
Amount, Administrative Agent shall be entitled to reimbursement for its portion
of the Defaulting Lender Payment Amount pursuant to Section 5.11.

               1.15.2. Removal of Rights; Indemnity. Administrative Agent shall
not be obligated to transfer to a Defaulting Lender any payments made by or on
behalf of Borrower to Administrative Agent for the Defaulting Lender’s benefit;
nor shall a Defaulting Lender be entitled to the sharing of any payments
hereunder or under any Note until all Defaulting Lender Payment Amounts are paid
in full. Amounts payable to a Defaulting Lender shall be paid by Administrative
Agent to reimburse Administrative Agent and any Electing Lender pro rata for all
Defaulting Lender Payment Amounts. Solely for the purposes of voting or
consenting to matters with respect to the Loan Documents, a Defaulting Lender
shall be deemed not to be a “Lender” and such Defaulting Lender’s Commitment
shall be deemed to be zero. A Defaulting Lender shall have no right to
participate in any discussions among and/or decisions by Lenders hereunder
and/or under the other Loan Documents. Further, any Defaulting Lender shall be
bound by any amendment to, or waiver of, any provision of, or any action taken
or omitted to be taken by Administrative Agent and/or the non-Defaulting Lenders
under, any Loan Document which is made subsequent to the Defaulting Lender’s
becoming a Defaulting Lender. This Section shall remain effective with respect
to a Defaulting Lender until such time as the Defaulting Lender shall no longer
be in default of any of its obligations under this Agreement by curing such
default by payment of all Defaulting Lender Payment Amounts (i) within the
Election Period, or (ii) after the Election Period with the consent of the
non-Defaulting Lenders. Such Defaulting Lender nonetheless shall be bound by any
amendment to or waiver of any provision of, or any action taken or omitted to be
taken by Administrative Agent and/or the non-Defaulting Lenders under any Loan
Document which is made subsequent to that Lender’s becoming a Defaulting Lender
and prior to such cure or waiver. The operation of this subsection or the
subsection above alone shall not be construed to increase or otherwise affect
the Commitment of any non-Defaulting Lender, or relieve or excuse the
performance by Borrower

8

--------------------------------------------------------------------------------



of their duties and obligations hereunder or under any of the other Loan
Documents. Furthermore, nothing contained in this Section shall release or in
any way limit a Defaulting Lender’s obligations as a Lender hereunder and/or
under any other of the Loan Documents. Further, a Defaulting Lender shall
indemnify and hold harmless Administrative Agent and each of the non-Defaulting
Lenders from any claim, loss, or costs incurred by Administrative Agent and/or
the non-Defaulting Lenders as a result of a Defaulting Lender’s failure to
comply with the requirements of this Agreement, including, without limitation,
any and all additional losses, damages, costs and expenses (including, without
limitation, attorneys’ fees) incurred by Administrative Agent and any
non-Defaulting Lender as a result of and/or in connection with (i) a
non-Defaulting Lender’s acting as an Electing Lender, (ii) any enforcement
action brought by Administrative Agent against a Defaulting Lender, and (iii)
any action brought against Administrative Agent and/or Lenders. The
indemnification provided above shall survive any termination of this Agreement.

               1.15.3. Commitment Adjustments. In connection with the adjustment
of the amounts of the Loan Commitments of the Defaulting Lender and Electing
Lender(s) upon the expiration of the Election Period as aforesaid, Borrower,
Administrative Agent and Lenders shall execute such modifications to the Loan
Documents as shall, in the reasonable judgment of Administrative Agent, be
necessary or desirable in connection with the adjustment of the amounts of
Commitments in accordance with the foregoing provisions of this Section. For the
purpose of voting or consenting to matters with respect to the Loan Documents
such modifications shall also reflect the removal of voting rights of the
Defaulting Lender and increase in voting rights of Electing Lenders to the
extent an Electing Lender has funded the Defaulting Lender Amount. In connection
with such adjustments, Defaulting Lenders shall execute and deliver an
Assignment and Assumption covering that Lender’s Commitment and otherwise comply
with Section 6.5. If a Lender refuses to execute and deliver such Assignment and
Assumption or otherwise comply with Section 6.5, such Lender hereby appoints
Administrative Agent to do so on such Lender’s behalf. Administrative Agent
shall distribute an amended Schedule of Lenders, which shall thereafter be
incorporated into this Agreement, to reflect such adjustments. However, all such
Defaulting Lender Amounts funded by Administrative Agent or Electing Lenders
shall continue to be Defaulting Lender Amounts of the Defaulting Lender pursuant
to its obligations under this Agreement.

               1.15.4. No Election. In the event that no Lender elects to commit
to fund the Defaulting Lender Amount within the Election Period, Administrative
Agent shall, upon the expiration of the Election Period, so notify Borrower and
each Lender.

               1.16. Several Obligations; No Liability, No Release.
Notwithstanding that certain of the Loan Documents now or hereafter may have
been or will be executed only by or in favor of Administrative Agent in its
capacity as such, and not by or in favor of Lenders, any and all obligations on
the part of Administrative Agent (if any) to make any advances of the Loan or
reimbursements for other Payment Amounts shall constitute the several (and not
joint) obligations of the respective Lenders on a ratable basis, according to
their respective Pro Rata Shares. Except as may be specifically provided in this
Agreement, no Lender shall have any liability for the acts of any other Lender.
No Lender shall be responsible to Borrower or any other person for any failure
by any other Lender to fulfill its obligations to make advances of the Loan or
reimbursements for other Payment Amounts, nor to take any other action on its
behalf

9

--------------------------------------------------------------------------------



hereunder or in connection with the financing contemplated herein. The failure
of any Lender to pay to Administrative Agent its Pro Rata Share of a Payment
Amount shall not relieve any other Lender of any obligation hereunder to pay to
Administrative Agent its Pro Rata Share of such Payment Amounts as and when
required herein, but no Lender shall be responsible for the failure of any other
Lender to so fund its Pro Rata Share of the Payment Amount. In furtherance of
the foregoing, Lenders shall comply with their obligation to pay Administrative
Agent their Pro Rata Share of such Payment Amounts regardless of (i) the
occurrence of any Default hereunder or under any Loan Document; (ii) any failure
of consideration, absence of consideration, misrepresentation, fraud, or any
other event, failure, deficiency, breach or irregularity of any nature
whatsoever in the Loan Documents; or (iii) any bankruptcy, insolvency or other
like event with regard to any Borrower or Guarantor. The obligation of Lenders
to pay to such Payment Amounts are in all regards independent of any claims
between Administrative Agent and any Lender.

ARTICLE 2
ADDITIONAL COVENANTS AND AGREEMENTS

                    2.1. Bank Accounts. Borrower shall maintain all security
deposits collected from tenants or others with respect to the Property in one or
more accounts with Administrative Agent in accordance with all applicable legal
requirements. Borrower shall maintain all bank accounts used by Borrower in
connection with the operation of the Property with Administrative Agent.

                    2.2. Intentionally Omitted.

                    2.3. Contracts. Without Administrative Agent’s prior written
approval as to parties, terms, and all other matters, Borrower shall not (a)
enter into any Material Contract, (b) enter into any management, leasing,
maintenance or other contract pertaining to the Property not described in clause
(a) that is not unconditionally terminable by Borrower or any successor owner
without penalty or payment on not more than thirty (30) days’ notice to the
other party thereunder, or (c) modify, amend, or terminate any such contracts.
All such contracts shall provide that all rights and liens of the applicable
contractor, architect, engineer, supplier, surveyor or other party and any right
to remove removable Improvements are subordinate to Lender’s rights and liens,
shall require all subcontracts and purchase orders to contain a provision
subordinating the subcontractors’ and mechanics’ and materialmen’s liens and any
right to remove removable Improvements to Lender’s rights and liens. Borrower
shall not default under any contract, Borrower shall not permit any contract to
terminate by reason of any failure of Borrower to perform thereunder, and
Borrower shall promptly notify Administrative Agent of any default thereunder.
Borrower will deliver to Administrative Agent, upon request of Administrative
Agent, the names and addresses of all persons or entities with whom each
contractor has contracted or intends to contract for the construction of the
Improvements or for the furnishing of labor or materials therefor.

                    2.4. Assignment of Contracts and Plans. As additional
security for the Obligations, Borrower hereby transfers and assigns to
Administrative Agent for the ratable benefit of Administrative Agent and Lenders
and grants a security interest in all of Borrower’s

10

--------------------------------------------------------------------------------



right, title and interest, but not its liability, in, under, and to all
construction, architectural and design contracts, and the Plans, and agrees that
all of the same are covered by the security agreement provisions of the
Mortgage. Borrower agrees to deliver to Administrative Agent from time to time
upon Administrative Agent’s request such consents to the foregoing assignment
from parties contracting with Borrower as Administrative Agent may reasonably
require. Neither this assignment nor any action by Administrative Agent or
Lenders shall constitute an assumption by Administrative Agent or Lenders of any
obligation under any contract or with respect to the Plans, Borrower hereby
agrees to perform all of its obligations under any contract, and Borrower shall
continue to be liable for all obligations of Borrower with respect thereto.
Administrative Agent shall have the right at any time (but shall have no
obligation) to take in its name or in the name of Borrower such action as
Administrative Agent may determine to be necessary to cure any default under any
contract or with respect to the Plans or to protect the rights of Borrower,
Administrative Agent or Lenders with respect thereto. Borrower irrevocably
constitutes and appoints Administrative Agent as Borrower’s attorney-in-fact,
which power of attorney is coupled with an interest and irrevocable, to enforce
in Borrower’s name or in Administrative Agent’s and Lender’s name all rights of
Borrower under any contract or with respect to the Plans. Administrative Agent
shall incur no liability if any action so taken by it or on its behalf shall
prove to be inadequate or invalid. Borrower indemnifies and holds Administrative
Agent and Lenders harmless against and from any loss, cost, liability or expense
(including, but not limited to, consultants’ fees and expenses and attorneys’
fees and expenses) incurred in connection with Borrower’s failure to perform
such contracts or any such action taken by Administrative Agent or Lenders.
Administrative Agent may use the Plans for any purpose relating to the
Improvements. Borrower represents and warrants to Administrative Agent and
Lenders that the copy of any contract furnished or to be furnished to
Administrative Agent is and shall be a true and complete copy thereof, that
there have been no modifications thereof which are not fully set forth in the
copies delivered, and that Borrower’s interest therein is not subject to any
claim, setoff, or encumbrance.

                    2.5. Financial Covenants.

                    (a) Loan to Value Ratio. The Property shall have a “Loan to
Value Ratio” of not greater than 70%, which Loan to Value Ratio shall be
calculated, and defined, as follows: the outstanding principal balance and
accrued but unpaid interest on the Loan as of the date of the determination of
the ratio shall be divided by the appraised “As-Is” value of the Property. The
appraised “As-Is” value of the Property shall be based upon the most recent
appraisal performed pursuant to Section 2.13, as reviewed, adjusted and approved
by Administrative Agent. The Loan to Value Ratio requirement shall be tested no
more often than once per calendar year, unless one or more events have occurred
which have, alone or in the aggregate, a Material Adverse Effect. In the event
the Loan to Value Ratio covenant is not met, Administrative Agent shall notify
Borrower of such condition and Borrower may satisfy the Loan to Value Ratio
covenant by, within thirty (30) days of such notice, either (A) making a
principal curtailment on the Loan (which shall not be credited towards future
principal amortization required under the Loan Documents) in an amount
sufficient to bring this Loan to Value Ratio into compliance and/or (B) provide
additional collateral acceptable to Administrative Agent, which shall have value
(as determined by Administrative Agent) which when added to the Property value
is sufficient to satisfy the Loan to Value Ratio covenant. If

11

--------------------------------------------------------------------------------



Borrower fails to satisfy the Loan to Value Ratio covenant within such thirty
(30) day period, such condition shall constitute an immediate Default.

                    (b) Debt Service Coverage Ratio. Commencing on the earlier
to occur of (i) December 31, 2011 or (ii) the date which is six (6) months after
the date which at least 95% of the rentable space in the Property is leased
pursuant to Leases entered into in accordance with the terms hereof, as
determined by Administrative Agent, Borrower shall at all times have a Debt
Service Coverage Ratio of at least 1.25 to 1.00. In the event the Debt Service
Coverage Ratio covenant is not met, Administrative Agent shall notify Borrower
of such condition and Borrower may satisfy the Debt Service Coverage Ratio
covenant by, within thirty (30) days of such notice, either (A) making a
principal curtailment on the Loan (which shall not be credited towards future
principal amortization required under the Loan Documents) in an amount
sufficient to bring this Debt Service Coverage Ratio into compliance and/or (B)
provide additional collateral acceptable to Administrative Agent, which shall
have value (as determined by Administrative Agent) which would, assuming such
collateral were liquidated and applied to reduce the outstanding principal
amount of the Loan, be sufficient to satisfy the Debt Service Coverage Ratio
covenant. If Borrower fails to satisfy the Debt Service Coverage Ratio covenant
within such thirty (30) day period, such condition shall constitute an immediate
Default.

                    2.6. Limitation on Debt. Borrower will not incur, create,
assume directly or indirectly, or suffer to exist any Debt or encumber any of
its assets nor form or own any subsidiaries, nor acquire or hold a direct or
indirect equity investments in any other Person without in each such instance
the prior written consent of Administrative Agent, except for:

                    (a) Debt incurred pursuant to this Agreement and the other
Loan Documents;

                    (b) Debt of Borrower under a Swap Contract;

                    (c) Debt constituting a trade payable which is payable in
the ordinary course of business and is not past due;

                    (d) obligations to pay brokerage commissions in connection
with executed leases so long as such commissions are at market rates; and

          (e) amounts payable under leases in connection with build-out
allowances or tenant improvement reimbursements (but only to the extent approved
by Administrative Agent in its reasonable discretion to the extent
Administrative Agent’s consent is required hereunder).

                    2.7. Inspection. Administrative Agent and its agents may
enter upon the Property to inspect the Property at any reasonable time, unless
Administrative Agent deems such inspection is of an emergency nature, in which
event Borrower shall provide Administrative Agent with immediate access to the
Property. Borrower will furnish to Administrative Agent and its agents for
inspection and copying, all Plans, shop drawings, specifications, books and
records, and other documents and information that Administrative Agent may
reasonably request from time to time.

12

--------------------------------------------------------------------------------



                    2.8. Notice to Lenders. Borrower shall promptly within ten
(10) days after the occurrence of any of the following events, notify each
Lender in writing thereof, specifying in each case the action Borrower has taken
or will take with respect thereto: (a) any violation of any Law or governmental
requirement; (b) any litigation, arbitration or governmental investigation or
proceeding instituted or threatened against Borrower or any Guarantor or the
Property, and any material development therein; (c) any actual or threatened
condemnation of any portion of the Property, any negotiations with respect to
any such taking, or any loss of or substantial damage to the Property; (d) any
labor controversy pending or threatened against Borrower or any contractor, and
any material development in any labor controversy; (e) any notice received by
Borrower with respect to the cancellation, alteration or non-renewal of any
insurance coverage maintained with respect to the Property; (f) Borrower
receiving notice or otherwise having knowledge of any lien in excess of $50,000
filed against the Property or any stop notice served on Borrower in connection
with construction of any alterations or renovations of the Improvements; or (g)
any required permit, license, certificate or approval with respect to the
Property lapses or ceases to be in full force and effect.

                    2.9. Financial Statements. Borrower shall deliver to
Administrative Agent with sufficient copies for each Lender the Financial
Statements and other statements and information at the times and for the periods
described in (a) Exhibit “B” and (b) any other Loan Document, and Borrower shall
deliver to Administrative Agent with sufficient copies for each Lender from time
to time such additional financial statements and information as Administrative
Agent may at any time request. Borrower will make all of its books, records and
accounts available to Administrative Agent and its representatives at the
Property upon request and will permit them to review and copy the same. Borrower
shall promptly notify Administrative Agent of any event or condition that could
reasonably be expected to have a Material Adverse Effect in the financial
condition of Borrower and, if known by Borrower, Guarantor. Administrative Agent
shall provide a copy of such Financial Statements to each Lender upon receipt.

                    2.10. Other Information. Borrower shall furnish to
Administrative Agent from time to time upon Administrative Agent’s request
budgets of Borrower and revisions thereof showing the estimated costs and
expenses to be incurred in connection with the completion of construction of the
Improvements; (v) current or updated detailed Project schedules or construction
schedules; and (vi) such other information relating to Borrower, Guarantor, the
Improvements, the Property, or any indemnitor or other person or party connected
with Borrower, the Loan, the construction of the Improvements or any security
for the Loan.

                    2.11. Intentionally Omitted.

                    2.12. Intentionally Omitted.

                    2.13. Appraisal. Administrative Agent may obtain from time
to time, an appraisal of all or any part of the Property prepared in accordance
with written instructions from Administrative Agent by a third-party appraiser
engaged directly by Administrative Agent. Each such appraiser and appraisal
shall be satisfactory to Administrative Agent (including satisfaction of
applicable regulatory requirements). The cost of any such appraisal shall be
borne by Borrower if such appraisal is the first appraisal in any calendar year
and in all events if Administrative Agent obtains such appraisal after the
occurrence of a Default, and such cost is

13

--------------------------------------------------------------------------------



due and payable by Borrower on demand and shall be secured by the Loan
Documents. Administrative Agent shall provide a copy of such appraisal to each
Lender upon receipt. Provided no Default exists and Borrower has paid the cost
of such appraisal as aforesaid, Administrative Agent shall provide a copy of
such appraisal to Borrower upon request.

                    2.14. Payment of Withholding Taxes. Borrower shall not use,
or permit the property manager of the Property to use, any portion of the
proceeds of any Loan advance to pay the wages of employees unless a portion of
the proceeds or other funds are also used to make timely payment to or deposit
with (a) the United States of all amounts of tax required to be deducted and
withheld with respect to such wages under the Code, and (b) any state and/or
local Tribunal or agency having jurisdiction of all amounts of tax required to
be deducted and withheld with respect to such wages under any applicable state
and/or local Laws.

                    2.15. ERISA and Prohibited Transaction Taxes. As of the date
hereof and throughout the term of this Agreement, (a) Borrower is not and will
not be (i) an “employee benefit plan”, as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”); or (ii) a
“plan” within the meaning of Section 4975(e) of the Internal Revenue Code of
1986, as amended from time to time (the “Code”); (b) the assets of Borrower do
not and will not constitute “plan assets” within the meaning of the United
States Department of Labor Regulations set forth in 29 C.F.R. §2510.3-101; (c)
Borrower is not and will not be a “governmental plan” within the meaning of
Section 3(32) of ERISA; (d) transactions by or with Borrower are not and will
not be subject to state statutes applicable to Borrower regulating investments
of fiduciaries with respect to governmental plans; and (e) Borrower shall not
engage in any transaction which would cause any obligation, or action taken or
to be taken, hereunder (or the exercise by Administrative Agent of any of
Lender’s rights under this Agreement, any Note or the other Loan Documents) to
be a non-exempt (under a statutory or administrative class exemption) prohibited
transaction under ERISA or Section 4975 of the Code. Borrower further agrees to
deliver to Administrative Agent such certifications or other evidence of
compliance with the provisions of this Section 2.15 as Administrative Agent may
from time to time request.

                    2.16. Ground Lease.

                    (a) Borrower shall, at its sole cost and expense, promptly
and timely perform and observe all the material terms, covenants and conditions
required to be performed and observed by Borrower as lessee under the Ground
Lease (including, but not limited to, the payment of all rent, additional rent,
percentage rent and other charges required to be paid under the Ground Lease).

                    (b) If Borrower shall be in default under the Ground Lease,
then, subject to the terms of the Ground Lease, Borrower hereby grants
Administrative Agent the right (but not the obligation), to cause the default or
defaults under the Ground Lease to be remedied and otherwise exercise any and
all rights of Borrower under the Ground Lease, as may be necessary to prevent or
cure any default provided such actions are necessary to protect the interests of
Administrative Agent and Lenders under the Loan Documents, and Administrative
Agent and its agents shall have the right to enter all or any portion of the
Property subject to the Ground Lease

14

--------------------------------------------------------------------------------



at such times and in such manner as Administrative Agent deems necessary, to
prevent or to cure any such default.

                         (c) The actions or payments of Administrative Agent to
cure any default by Borrower under the Ground Lease shall not remove or waive,
as between Borrower, Administrative Agent and Lenders, the default that occurred
under this Agreement by virtue of the default by Borrower under the Ground
Lease. All sums expended by Administrative Agent and Lenders to cure any such
default shall be paid by Borrower to Administrative Agent, upon demand, with
interest on such sum at the rate set forth in this Agreement from the date such
sum is expended to and including the date the reimbursement payment is made to
Administrative Agent. All such indebtedness shall be deemed to be secured by the
Mortgage.

                         (d) Borrower shall notify Administrative Agent promptly
in writing of the occurrence of any material default by Ground Lessor under the
Ground Lease or the occurrence of any event that, with the passage of time or
service of notice. or both, would constitute a material default by Ground Lessor
under the Ground Lease, and the receipt by Borrower of any notice (written or
otherwise) from Ground Lessor under the Ground Lease noting or claiming the
occurrence of any default by Borrower under the Ground Lease or the occurrence
of any event that, with the passage of time or service of notice, or both, would
constitute a default by Borrower under the Ground Lease. Borrower shall promptly
deliver to Lender a copy of any such written notice of default.

                         (e) Within ten (10) days after receipt of written
demand by Administrative Agent, Borrower shall use reasonable efforts to obtain
from Ground Lessor under the Ground Lease and furnish to Lender the estoppel
certificate of Ground Lessor stating the date through which rent has been paid
and whether or not there are any defaults thereunder and specifying the nature
of such claimed defaults, if any.

                         (f) Borrower shall promptly execute, acknowledge and
deliver to Administrative Agent such instruments as may reasonably be required
to permit Administrative Agent to cure any default under the Ground Lease or
permit Administrative Agent to take such other action required to enable
Administrative Agent to cure or remedy the matter in default and preserve the
security interest of Administrative Agent under the Loan Documents with respect
to the Ground Lease. Borrower irrevocably appoints Administrative Agent as its
true and lawful attorney-in-fact to do, in its name or otherwise, any and all
acts and to execute any and all documents that are necessary to preserve any
rights of Borrower under or with respect to the Ground Lease, including, without
limitation, the right to effectuate any extension or renewal of the Ground
Lease, or to preserve any rights of Borrower whatsoever in respect of any part
of the Ground Lease (and the above powers granted to Lender are coupled with an
interest and shall be irrevocable).

                         (g) Notwithstanding anything to the contrary contained
in this Agreement with respect to the Ground Lease:

 

 

 

               (i) The lien of the Mortgage attaches to all of Borrower’s rights
and remedies at any time arising under or pursuant to Subsection 365(h) of the
Bankruptcy Code,

15

--------------------------------------------------------------------------------




 

 

 

including, without limitation, all of Borrower’s rights, as debtor, to remain in
possession of the related Property subject to the Ground Lease.

 

 

 

               (ii) Borrower shall not, without Administrative Agent’s written
consent, elect to treat the Ground Lease as terminated under subsection
365(h)(l) of the Bankruptcy Code. Any such election made without Administrative
Agent’s prior written consent shall be void.

 

 

 

               (iii) As security for the Indebtedness, Borrower unconditionally
assigns, transfers and sets over to Lender all of Borrower’s claims and rights
to the payment of damages arising from any rejection by Ground Lessor under the
Ground Lease under the Bankruptcy Code. Lender and Borrower shall proceed
jointly or in the name of Borrower in respect of any claim, suit, action or
proceeding relating to the rejection of the Ground Lease, including, without
limitation, the right to file and prosecute any proofs of claim, complaints,
motions, applications, notices and other documents in any case in respect of
Ground Lessor under the Bankruptcy Code. This assignment constitutes a present,
in-evocable and unconditional assignment of the foregoing claims, rights and
remedies, and shall continue in effect until all of the Indebtedness shall have
been satisfied and discharged in full. Any amounts received by Administrative
Agent or Borrower as damages arising out of the rejection of the Ground Lease as
aforesaid shall be applied to all costs and expenses of Administrative Agent
(including, without limitation, attorney’s fees and costs) incurred in
connection with the exercise of any of its rights or remedies in accordance with
the applicable provisions of this Agreement.

 

 

 

               (iv) If, pursuant to subsection 365(h) of the Bankruptcy Code,
Borrower seeks to offset, against the rent reserved in the Ground Lease, the
amount of any damages caused by the nonperformance by Ground Lessor of any of
its obligations thereunder after the rejection by Ground Lessor of the Ground
Lease under the Bankruptcy Code, then Borrower shall not effect any offset of
the amounts so objected to by Administrative Agent. If Administrative Agent has
failed to object as aforesaid within ten (10) days after notice from Borrower in
accordance with the first sentence of this subsection, Borrower may proceed to
offset the amounts set forth in Borrower’s notice.

 

 

 

               (v) If any action, proceeding, motion or notice shall be
commenced or filed in respect of Ground Lessor of all or any part of the
Property in correction with any case under the Bankruptcy Code, Administrative
Agent and Borrower shall cooperatively conduct and control any such litigation
with counsel agreed upon between Borrower and Administrative Agent in connection
with such litigation. Borrower shall, upon demand, pay to Administrative Agent
all costs and expenses (including reasonable attorneys’ fees and costs) actually
paid or actually incurred by Administrative Agent in connection with the
cooperative prosecution or conduct of any such proceedings. All such costs and
expenses shall be secured by the lien of the related Mortgage.

 

 

 

               (vi) Borrower shall promptly, after obtaining knowledge of such
filing notify Administrative Agent orally of any filing by or against Ground
Lessor under the Ground Lease of a petition under the Bankruptcy Code. Borrower
shall thereafter promptly give written notice of such filing to Administrative
Agent, setting forth any information

16

--------------------------------------------------------------------------------




 

 

 

available to Borrower as to the date of such filing, the court in which such
petition was filed, and the relief sought in such filing. Borrower shall
promptly deliver to Administrative Agent any and all notices, summonses,
pleadings, applications and other documents received by Borrower in connection
with any such petition and any proceedings relating to such petition.

                         (h) Borrower shall not, without Lender’s prior written
consent, fail to exercise any option or right to renew or extend the term of the
Ground Lease in accordance with the terms of the Ground Lease, and shall give
immediate written notice to Administrative Agent of each exercise of any such
option or right and shall execute, acknowledge, deliver mid record any document
requested by Administrative Agent to evidence the Lien of the Mortgage on such
extended or renewed lease term; provided, however, Borrower shall not be
required to exercise any particular such option or right to renew or extend to
the extent Borrower shall have received the prior written consent of
Administrative Agent (which consent may be withheld by Administrative Agent in
its sole and absolute discretion) allowing Borrower to forego exercising such
option or right to renew or extend. If Borrower shall fail to exercise any such
option or right as aforesaid, Administrative Agent may exercise the option or
right as Borrower’s agent and attorney-in-fact as provided above in
Administrative Agent’s own name or in the name of and on behalf of a nominee
offender, as Administrative Agent may determine in the exercise of its sole and
absolute discretion.

                         (i) Borrower shall not waive, excuse, condone or in any
way release or discharge Ground Lessor under the Ground Lease of or from Ground
Lessor’s material obligations, covenant and/or conditions under the Ground Lease
without the prior written consent of Administrative Agent.

                         (j) Borrower shall not, without Administrative Agent’s
prior written consent, surrender, terminate, forfeit, or suffer or permit the
surrender, termination or forfeiture of, or change, supplement, modify, alter or
amend the Ground Lease, which consent, in the case of a change, supplement,
modification, alteration or amendment, shall not be unreasonably withheld or
delayed. Consent to one amendment, change, agreement or modification shall not
be deemed to be a waiver of the right to require consent to other, future or
successive amendments, changes, agreements or modifications. Any acquisition of
lessor’s interest in the Ground Lease by Borrower or any Affiliate of Borrower
shall be accomplished by Borrower in such a manner so as to avoid a merger of
the interests of lessor and lessee in Ground Lease, unless consent to such
merger is granted by Administrative Agent.

                    2.17. Storage Facility Master Lease.

                         (a) Borrower has entered into a Sublease Agreement
dated December 10, 2007 (the “Storage Facility Master Lease”) with Acadia
Strategic Opportunity Fund II, LLC, a Delaware limited liability company (the
“Storage Facility Tenant’’) for the approximately 88,127 square foot self
storage facility to be constructed at the Property (the “Self Storage Facility”)
which Storage Facility Master Lease provides for the payment of an annual base
rent of $800,000 per annum (the “Storage Facility Rent”) (payable in equal
monthly installments) and has a term expiring no earlier than December 1, 2024.
Borrower hereby assigns to

17

--------------------------------------------------------------------------------



Administrative Agent all of its right title and interest in the Storage Facility
Master Lease and the guaranty thereto as additional security for the Loan.

                         (b) The Storage Facility Master Lease is in full force
and effect and there are no uncured defaults thereunder by either party and
there are no conditions that, with the passage of time or the giving of notice,
or both, would constitute defaults thereunder. The copy of the Storage Facility
Master Lease delivered to Administrative Agent is true and complete, and there
are no oral agreements with respect thereto.

                         (c) Borrower shall give to Administrative Agent copies
of all notices given to Borrower or received by Borrower with respect to the
Storage Facility Master Lease. Borrower shall not (i) waive any rights under the
Storage Facility Master Lease, (ii) modify the rent or other amounts payable
under the Storage Facility Master Lease, or extend any period for the payment of
rent or other amounts under the Storage Facility Master Lease, or (iii)
terminate, cancel accept a surrender (except as specifically provided in Section
2.17(d) hereof) of or otherwise amend or modify the Storage Facility Master
Lease, without, in each case, the prior written consent of Lender, which consent
may be granted or withheld by Administrative Agent in Administrative Agent’s
sole discretion.

                         (d) Administrative Agent will consent to a termination
of the Storage Facility Master Lease in the event that (i) the Self Storage
Facility is open for business and (ii) the Self Storage Facility yields an
underwritten annual net cash flow, as reasonably determined by Administrative
Agent, of $800,000 or more with no free rent, credit or right of offset.

                         (e) Notwithstanding anything to the contrary in the
organizational documents of Storage Facility Tenant, Storage Facility Tenant
shall not dissolve unless and until each of the following conditions have been
satisfied: (i) an appropriate winding down of and disposition of its assets and
liabilities, satisfaction of all claims, creditors and liabilities, and
retention of adequate reserves to satisfy future contingent liabilities,
including, without limitation, its liabilities under the Storage Facility Master
Lease; (ii) compliance with all organizational and applicable Laws relating to
dissolution and winding up of Storage Facility Tenant, and (iii) the assignment
of the Storage Facility Master Lease to and the assumption thereof by a
replacement storage facility tenant acceptable to Administrative Agent in its
sole discretion.

                    2.18. Condominium Provisions.

                         (a) Condominium Representations and Warranties.
Borrower hereby makes the following representations and warranties: (a) no
unpaid Condominium Assessments currently exist, or to the best of Borrower’s
knowledge, are pending and to the best of Borrower’s knowledge, no assessments
or special assessments are currently contemplated, (b) the Condominium Documents
are in full force and effect and Borrower is not in default of any obligation to
the Condominium with respect to any of the Condominium Documents and (c) to the
best of Borrower’s knowledge, the Condominium is in compliance with all state,
local or federal laws, rules and regulation applicable to the condominium
regime.

18

--------------------------------------------------------------------------------



                         (b) Condominium Covenants.

 

 

 

               (i) Borrower shall pay all Condominium Assessments, as and when
the same become due and payable, subject to any right of Borrower to contest
same in accordance with the provisions of the Condominium Documents and provided
that Borrower shall exercise any such right if and only if: (i) such proceeding
suspends the collection of such Condominium Assessments and the Property will
not be in danger of being sold for such unpaid Condominium Assessments, or
Borrower has paid all of such Condominium Assessments under protest, (ii) such
proceeding is permitted under and is conducted in accordance with the provisions
of the Condominium Documents, (iii) if Borrower has not paid the disputed
amounts in full under protest, Borrower shall deposit with Administrative Agent
cash (or other security as may be approved, in writing, by Administrative Agent)
in an amount Administrative Agent deems sufficient to insure the payment of any
such Condominium Assessments together with interest and penalties thereon, if
any, (iv) Borrower furnishes to Administrative Agent all other items reasonably
requested by Lender and (v) upon a final determination thereof, Borrower
promptly pays the amount of any such Condominium Assessments, together with all
costs, interest and penalties which may be payable in connection therewith.

 

 

 

               (ii) In addition to the financial reporting requirements of this
Agreement Borrower shall furnish the following to Lender, each prepared in such
detail as reasonably required by Administrative Agent and certified by an
officer of Borrower to be true, complete and correct: as soon as available, but
in any event within forty-five (45) days after the end of each fiscal quarter,
evidence satisfactory to Administrative Agent that all Condominium Assessments
for the immediately preceding quarter which are then due and payable for the
Property, have been paid by Borrower (or are being duly and properly contested
in accordance with Section (a)(l) above) which evidence shall include, without
limitation, a true and correct photocopy of Borrower’s cancelled check(s)
evidencing such payment(s) with respect thereto, provided, however, in lieu of
furnishing such evidence to Administrative Agent, Borrower shall have the right
to deposit cash with Lender in the full annual amount of such Condominium
Assessments due with respect to the Property, which deposit shall be held by
Administrative Agent as additional security for the Loan until such time as
satisfactory evidence of such payment in accordance with this clause is accepted
by Administrative Agent.

 

 

 

               (iii) Borrower shall observe and enforce all obligations imposed
upon it under the Condominium Documents and shall enforce the terms, covenants
and conditions contained in the Condominium Documents to be observed or
performed upon the part of the other parties thereunder in a commercially
reasonable manner.

 

 

 

               (iv) Borrower shall not alter, modify or change the material
terms of, nor terminate, any of the Condominium Documents without Administrative
Agent’s consent (which consent shall not be unreasonably withheld, conditioned
or delayed).

 

 

 

               (v) Borrower shall comply with any Law applicable to the
condominium regime at the Property, the Land or the sale or transfer of the
Land, including but not

19

--------------------------------------------------------------------------------




 

 

 

limited to, the securities and condominium laws of the State where the Property
is located and the rules and regulations pertaining thereto.

 

 

 

               (vi) Borrower shall take all actions as may be necessary from
time to time to preserve and maintain the condominium regime at the Property in
accordance with the laws of the State where the Property is located.

 

 

 

               (vii) Provided that the same was not included in any of the
reports, statements, certificates or other documentation submitted to
Administrative Agent, Borrower shall give Administrative Agent prompt notice of
any special assessment relating to the condominium regime received by Borrower.

 

 

 

               (viii) Borrower shall provide Administrative Agent with notice of
any proposed additions, alterations or improvements proposed by any Condominium
Board costing in excess of $50,000 and provided that Borrower or its designee
has consent rights under the Condominium Documents, Borrower shall not consent
to same without Administrative Agent’s prior approval, not to be unreasonably
withheld.

 

 

 

               (ix) Borrower shall promptly deliver to Administrative Agent a
true and complete copy of each and every notice of default received or delivered
by Borrower with respect to any obligation of Borrower or any other party under
the Condominium Documents.

 

 

 

               (x) If a Default has occurred and is continuing, Borrower hereby
acknowledges and agrees that, subject to the provisions of the Condominium
Documents, Administrative Agent (or its nominee) shall be solely entitled to
remove any Condominium Board members appointed by Borrower and/or to designate
replacement or substitute members of the Condominium Board. If a Default has
occurred and is continuing, Administrative Agent shall have the right to
exercise the power of attorney granted pursuant to the Proxy (as hereinafter
defined) to exercise all rights, powers and remedies of Borrower pursuant to the
Condominium Documents. The rights granted to Lender under the Proxy shall
automatically terminate upon the payment of the Loan in full or upon a
defeasance of the Loan in accordance with the terms hereof.

 

 

 

               (xi) If a Default has occurred and is continuing, Administrative
Agent may, at its option, and Borrower hereby grants and assigns to
Administrative Agent, from and after the occurrence and during the continuation
of a Default, the right, either by itself or by its nominee or designee, in the
name of Borrower, to exercise the rights, powers and remedies of Borrower
pursuant to the Condominium Documents. Such rights and remedies shall include,
without limitation, the right to exercise all voting, consent, managerial and
other rights relating to the Condominium, whether in Borrower’s name or
otherwise, and the right to exercise Borrower’s rights in the Condominium,
including, without limitation, voting to elect members of the Condominium Board
and voting to amend the Condominium Documents.

                         (c) Additional Event of Default. It shall be an
immediate Default hereunder if Borrower violates or does not comply with any of
the material provisions of Section 2.18(a) or

20

--------------------------------------------------------------------------------



(b) above and/or the Condominium shall become subject to an action for partition
and said action has been commenced and not dismissed within thirty (30) days
after commencement thereof, or if any provision of the applicable Condominium
Act or any section, sentence, clause, phrase or word or the application thereof
in any circumstances, is held invalid and such invalidity shall affect the lien
of the Security Instrument or the rights of Administrative Agent under the Loan
Documents.

                    2.19. Transfer Taxes.

                         (a) In the event of any sale or transfer of Borrower’s
interest in the Property, or any part thereof, including any sale or transfer by
reason of foreclosure of the Mortgage or any prior or subordinate mortgage or by
deed in lieu of any such foreclosure, Borrower shall timely and duly complete,
execute and deliver to Administrative Agent all forms and supporting
documentation required by any taxing authority to estimate and fix any tax
payable by reason of such sale or transfer or recording of the deed evidencing
such sale or transfer, including any New York State Transfer Tax (individually,
a “Transfer Tax”).

                         (b) Borrower shall pay the Transfer Tax that may
hereafter become due and payable with respect to any sale or transfer of the
property described in this Section, and in the event of a default of such
payment, Administrative Agent may pay the same and the amount of such payment
shall be added to the Indebtedness secured hereby and, unless incurred in
connection with a foreclosure of the Mortgage or deed in lieu of such
foreclosure, be secured by the Mortgage.

                         (c) In the event that Borrower fails to execute the
same and such failure continues for more than ten (10) days after Administrative
Agent requests Borrower to execute the same, Borrower hereby irrevocably
constitutes and appoints Administrative Agent as its attorney-in-fact, coupled
with an interest, to prepare and deliver any questionnaire, statement, affidavit
or tax return in connection with any Transfer Tax applicable to any foreclosure
or deed in lieu of foreclosure described related to the Mortgage.

                         (d) Borrower shall indemnify and hold harmless
Administrative Agent and Lenders against (i) any and all liability incurred by
Administrative Agent and/or Lenders for the payment of any Transfer Tax with
respect to any transfer of Borrower’s interest in the Property, and (ii) any and
all expenses reasonably incurred by Lender in connection therewith including,
without limitation, interest, penalties and reasonable attorneys’ fees.

                         (e) The obligation to pay the taxes and indemnify
Administrative Agent and Lenders under this Section is a personal obligation of
Borrower (excluding its shareholders, directors and officers), whether or not
Borrower is personally obligated to pay the Indebtedness secured by the Mortgage
and shall be binding upon and enforceable against the distributees, successors
and assigns of Borrower with the same force and effect as though each of them
had personally executed and delivered the Mortgage, notwithstanding any
exculpation provision in favor of Borrower with respect to the payment of any
other monetary obligations under the Mortgage.

21

--------------------------------------------------------------------------------



                         (f) In the event that Borrower fails or refuses to pay
a tax payable by Borrower with respect to a sale or transfer by reason of a
foreclosure of this Security Instrument in accordance with this Section, the
amount of the tax, any interest or penalty applicable thereto and any other
amount payable pursuant to Borrower’s obligation to indemnify Administrative
Agent and Lenders under this Section may, at the sole option of Lender, be paid
as an expense of the sale out of the proceeds of the mortgage foreclosure sale.

                         (g) The provisions of this Section shall survive any
transfer and the delivery of the deed affecting such transfer. Nothing in this
Section shall be deemed to grant to Borrower any greater rights to sell, assign
or otherwise transfer the premises than are expressly provided in the Mortgage
nor to deprive Administrative Agent of any right to refuse to consent to any
transaction referred to in this Section.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

                    3.1. General Representations and Warranties. To induce
Lenders to make the Loan, Borrower hereby represents and warrants to
Administrative Agent and Lenders that except as otherwise disclosed to
Administrative Agent in writing (a) Borrower has complied with any and all Laws
and regulations concerning its organization, existence and the transaction of
its business, and has the right and power to own the Property and to develop the
Improvements as contemplated in this Agreement and the other Loan Documents; (b)
Borrower is authorized to execute, deliver and perform all of its obligations
under the Loan Documents; (c) the Loan Documents are valid and binding
obligations of Borrower; (d) Borrower is not in violation of any Law, regulation
or ordinance, or any order of any court or Tribunal, and no provision of the
Loan Documents violates any applicable Law, any covenants or restrictions
affecting the Property, any order of any court or Tribunal or any contract or
agreement binding on Borrower or the Property; (e) to the extent required by
applicable Law, Borrower and Guarantor have filed all necessary tax returns and
reports and have paid all taxes and governmental charges thereby shown to be
owing; (f) the Land is not part of a larger tract of land owned by Borrower or
any of its affiliates or any Guarantor, is not otherwise included under any
unity of title or similar covenant with other lands not encumbered by the
Mortgage, and constitutes a separate tax lot or lots with a separate tax
assessment or assessments for the Land and Improvements, independent of those
for any other lands or improvements; (g) the Land and Improvements comply with
all Laws and governmental requirements, including all subdivision and platting
requirements, without reliance on any adjoining or neighboring property; (h) the
Improvements comply with all legal requirements regarding access and facilities
for handicapped or disabled persons; (i) Borrower has not directly or indirectly
conveyed, assigned or otherwise disposed of or transferred (or agreed to do so)
any development rights, air rights or other similar rights, privileges or
attributes with respect to the Property, including those arising under any
zoning or land use ordinance or other Law or governmental requirement; (j) the
Financial Statements delivered to Administrative Agent are true, correct, and
complete in all material respects, and there has been no event or condition that
could reasonably be expected to have a Material Adverse Effect in Borrower’s or
Guarantor’s financial condition from the financial condition of Borrower or
Guarantor (as the case may be) indicated in such Financial Statements; (k) all
utility services necessary for operation of the Improvements for their intended
purpose are available at the boundaries of the Land, including

22

--------------------------------------------------------------------------------



electric and natural gas facilities, telephone service, water supply, storm and
sanitary sewer facilities; (l) except as otherwise provided for in the Loan
Documents, Borrower has made no contract or arrangement of any kind the
performance of which by the other party thereto would give rise to a lien on the
Property; and (m) the current and anticipated use of the Property complies with
all applicable zoning ordinances, regulations and restrictive covenants
affecting the Land without the existence of any variance, non-complying use,
nonconforming use or other special exception, all use restrictions of any
Tribunal having jurisdiction have been satisfied, and no violation of any Law or
regulation exists with respect thereto.

                     3.2. Ground Lease. Borrower hereby represents and warrants
to Administrative Agent and Lenders the following with respect to the Ground
Lease:

 

 

 

               (a) Recording; Modification. A memorandum of the Ground Lease has
been duly recorded. The Ground Lease permits the interest of Borrower to be
encumbered by a mortgage or Ground Lessor has approved and consented to the
encumbrance of the Property by the Mortgage. There have been no amendments or
modifications to the terms of the Ground Lease since recordation of the Ground
Lease (or a memoranda thereof), with the exception of written instruments which
have been delivered to Lender. The Ground Lease may not be terminated,
surrendered or amended without the prior written consent of Lender; provided
that Ground Lessor shall not be prevented from exercising its remedies in
accordance with. the Ground Lease if the obligations of Borrower under the
Ground Lease are not performed as provided in the Ground Lease, subject to
notice and cure rights provided to Lender in the Ground Lease.

 

 

 

               (b) No Liens. Except for the Permitted Encumbrances (as defined
in the Mortgage) Borrower’s interest in the Ground Lease is not subject to any
liens or encumbrances superior to, or of equal priority with, the Mortgage other
than Ground Lessor’s related fee interest.

 

 

 

               (c) Ground Lease Assignable. Borrower’s interest in the Ground
Lease is assignable without the consent of Ground Lessor to Lender, the
purchaser at any foreclosure sale or the transferee under a deed or assignment
in lieu of foreclosure in connection with the foreclosure of the Lien of the
Mortgage or transfer of Borrower’s leasehold state by deed or assignment in lieu
of foreclosure. In connection with the first assignment thereafter, the Ground
Lease is further assignable by such transferee and its successors and assigns
without the consent of Ground Lessor, subject to the provisions of Section
11.1(b) of the Ground Lease.

 

 

 

               (d) Default. As of the date hereof, the Ground Lease is in full
force and effect and no default has occurred under the Ground Lease and there is
no existing condition which, but for the passage of time or the giving of
notice, could result in a default under the terms of the Ground Lease.

 

 

 

               (e) Notice. The Ground Lease requires Ground Lessor to give
notice of any default by Borrower to Lender prior to exercising its remedies
thereunder.

23

--------------------------------------------------------------------------------




 

 

 

               (f) Cure. Lender is permitted the opportunity (including, where
necessary, sufficient time to gain possession of the interest of Borrower under
the Ground Lease) to cure any default under the Ground Lease, which is curable
after the receipt of notice of any of the default before Ground Lessor
thereunder may terminate the Ground Lease as set forth in Section 11.8 thereof.

 

 

 

               (g) Term. The Ground Lease has a term which extends not less than
ten (10) years beyond the Maturity Date.

 

 

 

               (h) New Lease. The Ground Lease requires Ground Lessor to enter
into a new lease upon termination of the Ground Lease for any reason, including
rejection or disaffirmation of the Ground Lease in a bankruptcy proceeding.

 

 

 

               (i) Insurance Proceeds. Under the terms of the Ground Lease and
the Mortgage, taken together, any related insurance and condemnation proceeds
that are paid or awarded with respect to the leasehold interest will be applied
either to the repair or restoration of all or part of the Property, with Lender
having the right, if the proceeds exceed $500,000, to hold and disburse the
proceeds as the repair or restoration progresses, or to the payment of the
outstanding principal balance of the Loan together with any accrued interest
thereon.

 

 

 

               (j) Subleasing. Except as set forth in Article 11 of the Ground
Lease, the Ground Lease does not impose any restrictions on subleasing.

ARTICLE 4
DEFAULT AND REMEDIES

                    4.1. Events of Default. The occurrence of any one of the
following shall be a default under this Agreement (“Default”): (a) any of the
Indebtedness is not paid when due, whether on the scheduled due date or upon
acceleration, maturity or otherwise and such default shall have continued for a
period of ten (10) days; (b) any covenant, agreement, condition, representation
or warranty in this Agreement (other than covenants to pay the Indebtedness and
other than Defaults expressly listed in this Section) is not fully and timely
performed, observed or kept and, except with respect to provisions which are
specified to be immediate Defaults, such default shall have continued for a
period of thirty (30) days after notice thereof shall have been given to
Borrower by Administrative Agent (or such other grace period as may be specified
elsewhere in this Agreement with respect to specific provisions), provided,
however, if such default is not susceptible of being cured within such thirty
(30) day period and Borrower has commenced such cure within such thirty (30) day
period and is diligently pursuing such cure to Administrative Agent’s
satisfaction, such thirty (30) day cure period shall be extended, but in no
event shall such cure period exceed sixty (60) days, or, in the case of such
other documents, such shorter grace period, if any, as may be provided for
therein; (c) the occurrence of a Default under any other Loan Document (taking
into account any applicable notice and cure period set forth in such Loan
Document); (d) any required permit, license, certificate or approval with
respect to the Property lapses or ceases to be in full force and effect and
Borrower fails to have such required permit, license, certificate or approval
renewed or reinstated within thirty (30) days; (e)

24

--------------------------------------------------------------------------------



Borrower, Administrative Agent or any Lender is enjoined or prohibited from
performing any of its respective obligations under any of the Loan Documents;
(f) the owner of the Property enters into any lease of part or all of the
Property which does not comply with the Loan Documents; (g) a lien for the
performance of work or the supply of materials which is established against the
Property remains unsatisfied or unbonded for a period of twenty (20) days after
Borrower’s receipt of notice or otherwise obtaining knowledge of the date of
filing or service; (h) the entry of a judgment against Borrower or any Guarantor
for an amount in excess of $500,000 and Borrower shall not discharge the same or
cause it to be discharged within sixty (60) days from the entry thereof, or
shall not appeal therefrom or from the order, decree or process upon which or
pursuant to which said judgment was granted, based or entered, and secure a stay
of execution or bond over such judgment by a commercially acceptable bonding
company pending such appeal; (i) the issuance of any attachment, sequestration,
or similar writ levied upon any of Borrower’s or Guarantor’s property which is
not discharged within a period of ten (10) days; (j) Administrative Agent
determines that an event or condition that could reasonably be expected to have
a Material Adverse Effect has occurred in the financial condition of Borrower or
any Guarantor or in the condition of the Property; (k) the death, incompetency,
dissolution or insolvency of Borrower or any Guarantor; (l) a Default as
specified in Section 6.26; (m) a default occurs under any other Loan Document
which is not cured within any applicable notice and cure period provided
therein; (n) a Default occurs under the Other Loan Agreement, Other Note and/or
Other Mortgage; (o) any of the following: (i) a breach or default by Borrower
under any condition or obligation contained in the Ground Lease shall occur,
(ii) there occurs any event or condition that gives Ground Lessor under the
Ground Lease a right to terminate or cancel the Ground Lease, (iii) the Ground
Lease shall be surrendered or the Ground Lease shall be terminated or cancelled
for any reason or under any circumstances whatsoever or (iv) any of the terms,
covenants or conditions of the Ground Lease shall in any manner be modified,
changed, supplemented, altered or amended without the prior written consent of
Lenders; (p) any of the following: (i) a breach or default by Borrower or
Storage Facility Tenant under any condition or obligation contained in the
Storage Facility Master Lease shall occur, (ii) there occurs any event or
condition that gives Borrower or Storage Facility Tenant under the Storage
Facility Master Lease a right to terminate or cancel the Storage Facility Master
Lease, (iii) the Storage Facility Master Lease shall be surrendered or the
Storage Facility Master Lease shall be terminated or cancelled for any reason or
under any circumstances whatsoever, except as specifically permitted herein or
(iv) any of the terms, covenants or conditions of the Storage Facility Master
Lease shall in any manner be modified, changed, supplemented, altered or amended
without the prior written consent of Administrative Agent; and (q) Storage
Facility Tenant shall dissolve or cease to exist during the term of the Loan,
except in compliance with the provisions of Section 2.17 hereof.

                    4.2. Remedies. Upon a Default, Administrative Agent may with
the consent of, and shall at the direction of the Required Lenders, without
notice, exercise any and all rights and remedies afforded by this Agreement, the
other Loan Documents, Law, equity or otherwise, including (a) declaring any and
all Indebtedness immediately due and payable; (b) reducing any claim to
judgment; or (c) obtaining appointment of a receiver (to which Borrower hereby
consents) and/or judicial or nonjudicial foreclosure under the Mortgage;
provided, however, that upon a Default, Administrative Agent at its election may
(but shall not be obligated to) without the consent of and shall at the
direction of the Required Lenders, without notice, do any one or more of the
following: (a) terminate Lenders’ Commitment to lend; and (b) set-off and apply,
to the extent thereof and to the maximum extent permitted by Law, any and all
deposits, funds, or

25

--------------------------------------------------------------------------------



assets at any time held and any and all other indebtedness at any time owing by
Administrative Agent or any Lender to or for the credit or account of Borrower
against any Indebtedness.

                    Borrower hereby appoints Administrative Agent as Borrower’s
attorney-in-fact, which power of attorney is irrevocable and coupled with an
interest, with full power of substitution if Administrative Agent so elects, to
do any of the following in Borrower’s name upon the occurrence of a Default: (i)
use such sums as are necessary, including any proceeds of the Loan and employ
such architects, engineers, and contractors as may be required, or as Lenders
may otherwise consider desirable, for the purpose of completing construction of
the Improvements substantially in accordance with the Plans, the Loan Documents,
and all applicable Laws, governmental requirements and restrictive covenants;
(ii) endorse the name of Borrower on any checks or drafts representing proceeds
of any insurance policies, or other checks or instruments payable to Borrower
with respect to the Property; (iii) do every act with respect to the
construction of the Tenant Improvements that Borrower may do; (iv) prosecute or
defend any action or proceeding incident to the Property, (v) pay, settle, or
compromise all bills and claims so as to clear title to the Property; and (vi)
take over and use all or any part of the labor, materials, supplies and
equipment contracted for, owned by, or under the control of Borrower, whether or
not previously incorporated into the Improvements. Any amounts expended by
Administrative Agent itself or on behalf of Lenders to construct or to complete
the Tenant Improvements in connection with the exercise of its remedies herein
shall be deemed to have been advanced to Borrower hereunder as a demand
obligation owing by Borrower to Administrative Agent or Lenders as applicable
and shall constitute a portion of the Indebtedness, regardless of whether such
amounts exceed any limits for Indebtedness otherwise set forth herein. Neither
Administrative Agent nor Lenders shall have any liability to Borrower for the
sufficiency or adequacy of any such actions taken by Administrative Agent.

                    No delay or omission of Administrative Agent or Lenders to
exercise any right, power or remedy accruing upon the happening of a Default
shall impair any such right, power or remedy or shall be construed to be a
waiver of any such Default or any acquiescence therein. No delay or omission on
the part of Administrative Agent or Lenders to exercise any option for
acceleration of the maturity of the Indebtedness, or for foreclosure of the
Mortgage following any Default as aforesaid, or any other option granted to
Administrative Agent and Lenders hereunder in any one or more instances, or the
acceptances by Administrative Agent or Lenders of any partial payment on account
of the Indebtedness, shall constitute a waiver of any such Default, and each
such option shall remain continuously in full force and effect. No remedy herein
conferred upon or reserved to Administrative Agent and/or Lenders is intended to
be exclusive of any other remedies provided for in any Note or any of the other
Loan Documents, and each and every such remedy shall be cumulative, and shall be
in addition to every other remedy given hereunder, or under any Note or any of
the other Loan Documents, or now or hereafter existing at Law or in equity or by
statute. Every right, power and remedy given to Administrative Agent and Lenders
by this Agreement, any Note or any of the other Loan Documents shall be
concurrent, and may be pursued separately, successively or together against
Borrower, or the Property or any part thereof, or any personal property granted
as security under the Loan Documents, and every right, power and remedy given by
this Agreement, any Note or any of the other Loan Documents may be exercised
from time to time as often as may be deemed expedient by the Required Lenders.

26

--------------------------------------------------------------------------------



                    Regardless of how a Lender may treat payments received from
the exercise of remedies under the Loan Documents for the purpose of its own
accounting, for the purpose of computing the Indebtedness, payments shall be
applied as elected by Lenders. No application of payments will cure any event of
Default, or prevent acceleration, or continued acceleration, of amounts payable
under the Loan Documents, or prevent the exercise, or continued exercise, of
rights or remedies of Administrative Agent and Lenders hereunder or thereunder
or at Law or in equity.

ARTICLE 5
ADMINISTRATIVE AGENT

                      5.1. Appointment and Authorization of Administrative
Agent.

                         (a) Each Lender hereby irrevocably (subject to Section
5.9) appoints, designates and authorizes Administrative Agent to take such
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Notwithstanding
any provision to the contrary contained elsewhere herein or in any other Loan
Document, Administrative Agent shall not have any duties or responsibilities,
except those expressly set forth herein, nor shall Administrative Agent have or
be deemed to have any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Administrative Agent. Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in the other Loan Documents
with reference to Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

                         (b) No individual Lender or group of Lenders shall have
any right to amend or waive, or consent to the departure of any party from any
provision of any Loan Document, or secure or enforce the obligations of Borrower
or any other party pursuant to the Loan Documents, or otherwise. All such
rights, on behalf of Administrative Agent or any Lender or Lenders, shall be
held and exercised solely by and at the option of Administrative Agent for the
pro rata benefit of Lenders. Such rights, however, are subject to the rights of
a Lender or Lenders, as expressly set forth in this Agreement, to approve
matters or direct Administrative Agent to take or refrain from taking action as
set forth in this Agreement. Except as expressly otherwise provided in this
Agreement or the other Loan Documents, Administrative Agent shall have and may
use its sole discretion with respect to exercising or refraining from exercising
any discretionary rights, or taking or refraining from taking any actions which
Administrative Agent is expressly entitled to exercise or take under this
Agreement and the other Loan Documents, including, without limitation, (i) the
determination if and to what extent matters or items subject to Administrative
Agent’s satisfaction are acceptable or otherwise within its discretion, (ii) the
making of Administrative Agent Advances, and (iii) the exercise of remedies
pursuant to, but



27

--------------------------------------------------------------------------------



subject to, Article 4 or pursuant to any other Loan Document and any action so
taken or not taken shall be deemed consented to by Lenders.

                         (c) In case of the pendency of any receivership,
insolvency, liquidation, bankruptcy, reorganization, arrangement, adjustment,
composition or other judicial proceeding relative to Borrower or Guarantor, no
individual Lender or group of Lenders shall have the right, and Administrative
Agent (irrespective of whether the principal of the Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether Administrative Agent shall have made any demand on Borrower) shall be
exclusively entitled and empowered on behalf of itself and Lenders, by
intervention in such proceeding or otherwise:

 

 

 

               (i) to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loan and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of Lenders and Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of Lenders and Administrative Agent and their
respective agents and counsel and all other amounts due Lenders and
Administrative Agent under Section 6.10 and Exhibit “K” allowed in such judicial
proceeding; and

 

 

 

               (ii) to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Section 6.10.

                    Nothing contained herein shall be deemed to authorize
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of Lenders except as approved by
Required Lenders or to authorize Administrative Agent to vote in respect of the
claims of Lenders except as approved by Required Lenders in any such proceeding.

                    5.2. Delegation of Duties. Administrative Agent may execute
any of its duties under this Agreement or any other Loan Document by or through
agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel and other consultant experts concerning all matters pertaining to such
duties. Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects with reasonable
care.

                    5.3. Liability of Administrative Agent. No Agent-Related
Persons shall (i) be liable for any action taken or omitted to be taken by any
of them under or in connection with this Agreement or any other Loan Document or
the transactions contemplated hereby (except for its own gross negligence or
willful misconduct), or (ii) be responsible in any manner to any of

28

--------------------------------------------------------------------------------



Lenders for any recital, statement, representation or warranty made by Borrower
or any subsidiary or Affiliate of Borrower, or any officer thereof, contained
herein or in any other Loan Document, or in any certificate, report, statement
or other document referred to or provided for in, or received by Administrative
Agent under or in connection with, this Agreement or any other Loan Document, or
the validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of Borrower or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of Borrower, Guarantor
or any of their Affiliates.

                    5.4. Reliance by Administrative Agent. Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
writing, resolution, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper person or persons, and upon advice and statements of
legal counsel (including counsel to any party to the Loan Documents),
independent accountants and other experts selected by Administrative Agent.
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders or all Lenders if
required hereunder as it deems appropriate and, if it so requests, it shall
first be indemnified to its satisfaction by Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Administrative Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders or such greater number of Lenders as may be expressly required hereby in
any instance, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all Lenders. In the absence of written
instructions from the Required Lenders or such greater number of Lenders, as
expressly required hereunder, Administrative Agent may take or not take any
action, at its discretion, unless this Agreement specifically requires the
consent of the Required Lenders or such greater number of Lenders.

                    5.5. Notice of Default. Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default, unless
Administrative Agent shall have received written notice from a Lender or
Borrower referring to this Agreement, describing such Default that
Administrative Agent determines will have a Material Adverse Effect.
Administrative Agent will notify Lenders of its receipt of any such notice.
Administrative Agent shall take such action with respect to such Default as may
be requested by the Required Lenders in accordance with Article 4; provided,
however, that unless and until Administrative Agent has received any such
request, Administrative Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default as it
shall deem advisable or in the best interest of Lenders.

29

--------------------------------------------------------------------------------



                    5.6. Credit Decision; Disclosure of Information by
Administrative Agent.

                         (a) Each Lender acknowledges that none of Agent-Related
Persons has made any representation or warranty to it, and that no act by
Administrative Agent hereafter taken, including any consent to and acceptance of
any assignment or review of the affairs of Borrower and Guarantor, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lenders as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender represents to
Administrative Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower and Guarantor, and all applicable bank or other
regulatory Laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to Borrower and
Guarantor hereunder. Each Lender also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower and
Guarantor.

                         (b) Administrative Agent upon its receipt shall provide
each Lender such notices, reports and other documents expressly required to be
furnished to Lenders by Administrative Agent herein. To the extent not already
available to a Lender, Administrative Agent shall also provide Lender and/or
make available for Lender’s inspection during reasonable business hours and at
Lender’s expense, upon Lender’s written request therefor: (i) copies of the Loan
Documents; (ii) such information as is then in Administrative Agent’s possession
in respect of the current status of principal and interest payments and accruals
in respect of the Loan; (iii) copies of all current financial statements in
respect of Borrower, any Guarantor or other person liable for payment or
performance by Borrower of any obligations under the Loan Documents, then in
Administrative Agent’s possession with respect to the Loan; and (iv) other
current factual information then in Administrative Agent’s possession with
respect to the Loan and bearing on the continuing creditworthiness of Borrower
or any Guarantor, or any of their respective Affiliates; provided that nothing
contained in this Section shall impose any liability upon Administrative Agent
for its failure to provide a Lender any of such Loan Documents, information, or
financial statements, unless such failure constitutes willful misconduct or
gross negligence on Administrative Agent’s part; and provided further that
Administrative Agent shall not be obligated to provide any Lender with any
information in violation of Law or any contractual restrictions on the
disclosure thereof (provided such contractual restrictions shall not apply to
distributing to a Lender factual and financial information expressly required to
be provided herein). Except as set forth above, Administrative Agent shall not
have any duty or responsibility to provide any Lenders with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of Borrower or Guarantor or any of their
respective Affiliates which may come into the possession of any of Agent-Related
Persons.

30

--------------------------------------------------------------------------------



                    5.7. Indemnification of Administrative Agent. Whether or not
the transactions contemplated hereby are consummated, Lenders shall indemnify
upon demand each Agent-Related Person (to the extent not reimbursed by or on
behalf of Borrower and without limiting the obligation of Borrower to do so),
pro rata, and hold harmless each Agent-Related Person from and against any and
all Indemnified Liabilities incurred by it; provided, however, that no Lender
shall be liable for the payment to any Agent-Related Person of any portion of
such Indemnified Liabilities to the extent determined in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Agent-Related Person’s own gross negligence or willful misconduct; provided,
however, that no action taken in accordance with the directions of the Required
Lenders shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section. Without limitation of the foregoing, to the extent
that Administrative Agent is not reimbursed by or on behalf of Borrower, each
Lender shall reimburse Administrative Agent upon demand for its ratable share of
any costs or out-of-pocket expenses (including attorney fees) incurred by
Administrative Agent as described in Section 6.10. The undertaking in this
Section shall survive the payment of all Indebtedness hereunder and the
resignation or replacement of Administrative Agent.

                    5.8. Administrative Agent in Individual Capacity.
Administrative Agent, in its individual capacity, and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with any party to the Loan
Documents and their respective Affiliates as though Administrative Agent were
not Administrative Agent hereunder and without notice to or consent of Lenders.
Lenders acknowledge that Borrower and Bank of America, N.A. or its Affiliate
have entered or may enter into Swap Transactions. A portion of the Loan may be
funded to honor Borrower’s payment obligations under the terms of such Swap
Transactions, and Lenders shall have no right to share in any portion of such
payments. Lenders acknowledge that, pursuant to such activities, Bank of
America, N.A. or its Affiliates may receive information regarding any party to
the Loan Documents, or their respective Affiliates (including information that
may be subject to confidentiality obligations in favor of such parties or such
parties’ Affiliates) and acknowledge that Administrative Agent shall be under no
obligation to provide such information to them. With respect to its Pro Rata
Share of the Loan, Bank of America, N.A. shall have the same rights and powers
under this Agreement as any other Lenders and may exercise such rights and
powers as though it were not Administrative Agent or party to Swap Transactions,
and the terms “Lender” and “Lenders” include Bank of America, N.A. in its
individual capacity.

                    5.9. Successor Administrative Agent. Administrative Agent
may, and at the request of the Required Lenders as a result of Administrative
Agent’s gross negligence or willful misconduct in performing its duties under
this Agreement shall, resign as Administrative Agent upon thirty (30) days’
notice to Lenders. If Administrative Agent resigns under this Agreement, the
Required Lenders shall appoint from among Lenders a successor administrative
agent for Lenders, which successor administrative agent shall be consented to by
Borrower at all times other than during the existence of a Default (which
consent of Borrower shall not be unreasonably withheld or delayed). If no
successor administrative agent is appointed prior to the effective date of the
resignation of Administrative Agent, Administrative Agent may appoint, after
consulting with Lenders and Borrower, a successor administrative agent from
among Lenders. Upon the acceptance of its appointment as successor
administrative agent hereunder,

31

--------------------------------------------------------------------------------



such successor administrative agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
shall mean such successor administrative agent, and the retiring Administrative
Agent’s appointment, powers and duties as Administrative Agent shall be
terminated. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article and other applicable
Sections of this Agreement shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor administrative agent has accepted appointment as
Administrative Agent by the date which is thirty (30) days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and Lenders
shall perform all of the duties of Administrative Agent hereunder until such
time, if any, as the Required Lenders appoint a successor agent as provided for
above.

                    5.10. Releases; Acquisition and Transfers of Collateral.

                         (a) Lenders hereby irrevocably authorize Administrative
Agent to transfer or release any lien on, or after foreclosure or other
acquisition of title by Administrative Agent on behalf of Lenders to transfer or
sell, any Loan collateral (i) upon the termination of the Commitments and
payment and satisfaction in full of all Indebtedness, (ii) constituting a
release, transfer or sale of a lien or Loan collateral if Borrower will certify
to Administrative Agent that the release, transfer or sale is permitted under
this Agreement or the other Loan Documents (and Administrative Agent may rely
conclusively on any such certificate, without further inquiry); or (iv) after
foreclosure or other acquisition of title (1) for a purchase price of at least
90% of the value indicated in the most recent appraisal of the collateral
obtained by Administrative Agent made in accordance with regulations governing
Administrative Agent, less any reduction indicated in the appraisal estimated by
experts in such areas; or (2) if approved by the Required Lenders.

                         (b) If all or any portion of the Loan collateral is
acquired by foreclosure or by deed in lieu of foreclosure, Administrative Agent
shall take title to the collateral in its name or by an Affiliate of
Administrative Agent, but for the benefit of all Lenders in their Pro Rata
Shares on the date of the foreclosure sale or recordation of the deed in lieu of
foreclosure (the “Acquisition Date”). Administrative Agent and all Lenders
hereby expressly waive and relinquish any right of partition with respect to any
collateral so acquired. After any collateral is acquired, Administrative Agent
shall appoint and retain one or more persons (individually and collectively,
“Property Manager”) experienced in the management, leasing, sale and/or
dispositions of similar properties.

                         After consulting with the Property Manager,
Administrative Agent shall prepare a written plan for completion of construction
(if required), operation, management, improvement, maintenance, repair, sale and
disposition of the Loan collateral and a budget for the aforesaid, which may
include a reasonable management fee payable to Administrative Agent (the
“Business Plan”). Administrative Agent will deliver the Business Plan not later
than the sixtieth (60th) day after the Acquisition Date to each Lender with a
written request for approval of the Business Plan. If the Business Plan is
approved by the Required Lenders, Administrative Agent and the Property Manager
shall adhere to the Business Plan until a different Business Plan is approved by
the Required Lenders. Administrative Agent may propose an amendment to the

32

--------------------------------------------------------------------------------



Business Plan as it deems appropriate, which shall also be subject to Required
Lender approval. If the Business Plan (as may be amended) proposed by
Administrative Agent is not approved by the Required Lenders, (or if sixty (60)
days have elapsed following the Acquisition Date without a Business Plan being
proposed by Administrative Agent), any Lender may propose an alternative
Business Plan, which Administrative Agent shall submit to all Lenders for their
approval. If an alternative Business Plan is approved by the Required Lenders,
Administrative Agent may appoint one of the approving Lenders to implement the
alternative Business Plan. Notwithstanding any other provision of this
Agreement, unless in violation of an approved Business Plan or otherwise in an
emergency situation, Administrative Agent shall, subject to subsection (a) of
this Section, have the right but not the obligation to take any action in
connection with the Loan collateral (including those with respect to property
taxes, insurance premiums, completion of construction, operation, management,
improvement, maintenance, repair, sale and disposition), or any portion thereof.

                         (c) Upon request by Administrative Agent or Borrower at
any time, Lenders will confirm in writing Administrative Agent’s authority to
sell, transfer or release any such liens of particular types or items of Loan
collateral pursuant to this Section; provided, however, that (i) Administrative
Agent shall not be required to execute any document necessary to evidence such
release, transfer or sale on terms that, in Administrative Agent’s opinion,
would expose Administrative Agent to liability or create any obligation or
entail any consequence other than the transfer, release or sale without
recourse, representation or warranty, and (ii) such transfer, release or sale
shall not in any manner discharge, affect or impair the obligations of Borrower
other than those expressly being released.

                         (d) If only two (2) Lenders exist at the time
Administrative Agent receives a purchase offer for Loan collateral for which one
of Lenders does not consent within ten (10) Business Days after notification
from Administrative Agent, the consenting Lender may offer (“Purchase Offer”) to
purchase all of non-consenting Lender’s right, title and interest in the
collateral for a purchase price equal to non-consenting Lender’s Pro Rata Share
of the net proceeds anticipated from such sale of such collateral (as reasonably
determined by Administrative Agent, including the undiscounted face principal
amount of any purchase money obligation not payable at closing) (“Net
Proceeds”). Within ten (10) Business Days thereafter the non-consenting Lender
shall be deemed to have accepted such Purchase Offer unless the non-consenting
Lender notifies Administrative Agent that it elects to purchase all of the
consenting Lender’s right, title and interest in the collateral for a purchase
price payable by the non-consenting Lender in an amount equal to the consenting
Lender’s Pro Rata Share of the Net Proceeds. Any amount payable hereunder by a
Lender shall be due on the earlier to occur of the closing of the sale of the
collateral or ninety (90) days after the Purchase Offer, regardless of whether
the collateral has been sold.

                    5.11. Application of Payments. Except as otherwise provided
below with respect to Defaulting Lenders, aggregate principal and interest
payments, payments for Indemnified Liabilities and/or foreclosure or sale of the
collateral, and net operating income from the collateral during any period it is
owned by Administrative Agent on behalf of Lenders (“Payments”) shall be
apportioned pro rata among Lenders and payments of any fees (other than fees
designated for Administrative Agent’s separate account) shall, as applicable, be
apportioned pro rata among Lenders. Notwithstanding anything to the contrary in
this Agreement, all

33

--------------------------------------------------------------------------------



Payments due and payable to Defaulting Lenders shall be due and payable to and
be apportioned pro rata among Administrative Agent and Electing Lenders. Such
apportionment shall be in the proportion that the Defaulting Lender Payment
Amounts paid by them bears to the total Defaulting Lender Payment Amounts of
such Defaulting Lender. Such apportionment shall be made until Administrative
Agent and Lenders have been paid in full for the Defaulting Lender Payment
Amounts. All pro rata Payments shall be remitted to Administrative Agent and all
such payments not constituting payment of specific fees, and all proceeds of the
Loan collateral received by Administrative Agent, shall be applied first, to pay
any fees, indemnities, costs, expenses (including those in Section 5.7) and
reimbursements then due to Administrative Agent from Borrower; second, to pay
any fees, costs, expenses and reimbursements then due to Lenders from Borrower;
third, to pay pro rata interest and late charges due in respect of the
Indebtedness and Administrative Agent Advances; fourth, to pay or prepay pro
rata principal of the Indebtedness and Administrative Agent Advances; fifth, to
pay any indebtedness of Borrower under Swap Transactions; and last, to Borrower,
if required by law, or Lenders in Pro Rata Share percentages equal to their
percentages at the termination of the Aggregate Commitments.

                    5.12. Benefit. The terms and conditions of this Article are
inserted for the sole benefit of Administrative Agent and Lenders; the same may
be waived in whole or in part, with or without terms or conditions, without
prejudicing Administrative Agent’s or Lenders’ rights to later assert them in
whole or in part.

ARTICLE 6
GENERAL TERMS AND CONDITIONS

                    6.1. Consents; Borrower’s Indemnity. Except where otherwise
expressly provided in the Loan Documents, in any instance where the approval,
consent or the exercise of Administrative Agent’s or Lenders’ judgment is
required, the granting or denial of such approval or consent and the exercise of
such judgment shall be (a) within the sole discretion of Administrative Agent or
Lenders; (b) deemed to have been given only by a specific writing intended for
the purpose given and executed by Administrative Agent or Lenders; and (c) free
from any limitation or requirement of reasonableness. Notwithstanding any
approvals or consents by Administrative Agent or Lenders, neither Administrative
Agent nor any Lender has any obligation or responsibility whatsoever for the
adequacy, form or content of any appraisal, any contract, any lease, or any
other matter incident to the Property. Administrative Agent’s or Lenders’
acceptance of an assignment of the Plans for the benefit of Administrative Agent
and Lenders shall not constitute approval of the Plans. Any inspection,
appraisal or audit of the Property or the books and records of Borrower, or the
procuring of documents and financial and other information, by or on behalf of
Administrative Agent shall be for Administrative Agent’s and Lenders’ protection
only, and shall not constitute an assumption of responsibility to Borrower or
anyone else with regard to the condition, value, construction, maintenance or
operation of the Property, or relieve Borrower of any of Borrower’s obligations.
Borrower has selected all surveyors, architects, engineers, contractors,
materialmen and all other persons or entities furnishing services or materials
to the Project. Neither Administrative Agent nor any Lender has any duty to
supervise or to inspect the Property or the construction of the Improvements nor
any duty of care to Borrower or any other person to protect against, or inform
Borrower or any other person of the existence of, negligent, faulty, inadequate
or defective

34

--------------------------------------------------------------------------------



design or construction of the Improvements. Neither Administrative Agent nor any
Lender shall be liable or responsible for, and Borrower shall indemnify each
Agent-Related Person and each Lender and their respective Affiliates, directors,
officers, agents, attorneys and employees (collectively, the “Indemnitees”) from
and against: (a) any claim, action, loss or cost (including attorney’s fees and
costs) arising from or relating to (i) any defect in the Property or the
Improvements, (ii) the performance or default of Borrower, Borrower’s surveyors,
architects, engineers, contractors or any other person, (iii) any failure to
construct, complete, protect or insure the Improvements, (iv) the payment of
costs of labor, materials, or services supplied for the construction, alteration
or renovation of the Improvements, including, without limitation, Tenant
Improvements, (v) in connection with the protection and preservation of the Loan
collateral (including those with respect to property taxes, insurance premiums,
completion of construction, operation, management, improvements, maintenance,
repair, sale and disposition), or (vi) the performance of any obligation of
Borrower whatsoever; (b) any and all liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses and
disbursements (including attorney fees and costs) of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any such Indemnitee in any way relating to or arising out of or in connection
with (i) the execution, delivery, enforcement, performance or administration of
any Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (ii) any Commitment or Loan, or (iii) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory
(including any investigation of, preparation for, or defense of any pending or
threatened claim, investigation, litigation or proceeding) and regardless of
whether any Indemnitee is a party thereto; (c) any and all claims, demands,
actions or causes of action arising out of or relating to the use of Information
(as defined in Section 6.6) or other materials obtained through internet,
Intralinks or other similar information transmission systems in connection with
this Agreement; and (d) any and all liabilities, losses, costs or expenses
(including attorney fees and costs) that any Indemnitee suffers or incurs as a
result of the assertion of any foregoing claim, demand, action, cause of action
or proceeding, or as a result of the preparation of any defense in connection
with any foregoing claim, demand, action, cause of action or proceeding, in all
cases, whether or not an Indemnitee is a party to such claim, demand, action,
cause of action or proceeding and whether it is defeated, successful or
withdrawn, (all the foregoing, collectively, the “Indemnified Liabilities”);
provided, however, that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. Nothing, including any advance or acceptance of
any document or instrument, shall be construed as a representation or warranty,
express or implied, to any party by Administrative Agent or Lenders. Inspection
shall not constitute an acknowledgment or representation by Administrative Agent
or any Lender that there has been or will be compliance with the Plans, the Loan
Documents, or applicable Laws, governmental requirements and restrictive
covenants, or that the construction is free from defective materials or
workmanship. Inspection, whether or not followed by notice of Default, shall not
constitute a waiver of any Default then existing, or a waiver of Administrative
Agent’s and Lenders’ right thereafter to insist that the Improvements be in
compliance with the Plans, the

35

--------------------------------------------------------------------------------



Loan Documents, and all applicable Laws, governmental requirements and
restrictive covenants. Administrative Agent’s failure to inspect shall not
constitute a waiver of any of Administrative Agent’s or Lenders’ rights under
the Loan Documents or at Law or in equity.

                         6.2. Miscellaneous. This Agreement may be executed in
several counterparts, all of which are identical, and all of which counterparts
together shall constitute one and the same instrument. A determination that any
provision of this Agreement is unenforceable or invalid shall not affect the
enforceability or validity of any other provision and the determination that the
application of any provision of this Agreement to any person or circumstance is
illegal or unenforceable shall not affect the enforceability or validity of such
provision as it may apply to other persons, entities or circumstances. Time
shall be of the essence with respect to obligations under the Loan Documents.
This Agreement, and its validity, enforcement and interpretation, shall be
governed by New York law (without regard to any conflict of Laws principles) and
applicable United States federal Law.

                         6.3. Notices.

                    6.3.1. Modes of Delivery; Changes. Except as otherwise
provided herein, all notices, and other communications required or which any
party desires to give under this Agreement or any other Loan Document shall be
in writing. Unless otherwise specifically provided in such other Loan Document,
all such notices and other communications shall be deemed sufficiently given or
furnished if delivered by personal delivery, by courier (including overnight
delivery services such as FedEx), by registered or certified United States mail,
postage prepaid, or by facsimile (with, subject to Subsection 6.3.2 below, a
confirmatory duplicate copy sent by first class United States mail), addressed
to the party to whom directed or by (subject to Subsection 6.3.3 below)
electronic mail address to Borrower, at the addresses set forth at the end of
this Agreement or to Administrative Agent or Lenders at the addresses specified
for notices on the Schedule of Lenders (unless changed by similar notice in
writing given by the particular party whose address is to be changed). Any such
notice or communication shall be deemed to have been given and received either
at the time of personal delivery or, in the case of courier or mail, as of the
date of first attempted delivery at the address and in the manner provided
herein, or, in the case of facsimile, upon receipt; provided, however, that
service of a notice required by any applicable statute shall be considered
complete when the requirements of that statute are met. Notwithstanding the
foregoing, no notice of change of address shall be effective except upon actual
receipt. This Section shall not be construed in any way to affect or impair any
waiver of notice or demand provided in any Loan Document or to require giving of
notice or demand to or upon any person in any situation or for any reason.

                    6.3.2. Effectiveness of Facsimile Documents and Signatures.
Loan Documents may be transmitted and/or signed by facsimile. The effectiveness
of any such documents and signatures shall, subject to applicable Law, have the
same force and effect as manually-signed originals and shall be binding on all
parties to the Loan Documents. Administrative Agent may also require that any
such documents and signatures be confirmed by a manually-signed original
thereof; provided, however, that the failure to request or deliver the same
shall not limit the effectiveness of any facsimile document or signature.

36

--------------------------------------------------------------------------------



                    6.3.3. Limited Use of Electronic Mail. Electronic mail and
internet and intranet websites may be used only to distribute routine
communications, such as financial statements and other information, and to
distribute Loan Documents for execution by the parties thereto, and may not be
used for any other purpose.

                    6.3.4. Reliance by Administrative Agent and Lenders.
Administrative Agent and Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan advance notices) purportedly given by or on
behalf of Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Borrower shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such person on each notice
purportedly given by or on behalf of Borrower. All telephonic notices to and
other communications with Administrative Agent may be recorded by Administrative
Agent, and each of the parties hereto hereby consents to such recording. If a
Lender does not notify or inform Administrative Agent of whether or not it
consents to, or approves of or agrees to any matter of any nature whatsoever
with respect to which its consent, approval or agreement is required under the
express provisions of this Agreement or with respect to which its consent,
approval or agreement is otherwise requested by Administrative Agent, in
connection with the Loan or any matter pertaining to the Loan, within ten (10)
Business Days (or such longer period as may be specified by Administrative
Agent) after such consent, approval or agreement is requested by Administrative
Agent, Lender shall be deemed to have given its consent, approval or agreement,
as the case may be, with respect to the matter in question.

                    6.4. Payments Set Aside. To the extent that any payment by
or on behalf of Borrower is made to Administrative Agent or any Lender, or
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by Administrative Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law, to a
depository (including Administrative Agent, any Lender or its or their
Affiliates) for returned items or insufficient collected funds, or otherwise,
then (a) to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such set-off had not
occurred, and (b) each Lender severally agrees to pay to Administrative Agent
upon demand its applicable share of any amount so recovered from or repaid by
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.

                    6.5. Successors and Assigns.

                    (a) The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby, except that Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender, and no Lender may assign or otherwise transfer any of
its rights or obligations hereunder except (i) to an Eligible Assignee in
accordance with

37

--------------------------------------------------------------------------------



the provisions of subsection (b) of this Section, (ii) by way of participation
in accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

                    (b) Any Lender may assign to one or more Eligible Assignees
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and Pro Rata Share of the Loan at the time
owing to it); provided that:

 

 

 

          (i) so long as no Default has occurred and is continuing the assigning
Lender’s Commitment after the assignment must be at least $10,000,000.00, and
except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and Pro Rata Share of the Loan at the time owing
to it or in the case of an assignment to a Lender or an Affiliate of a Lender or
an Approved Fund as defined in subsection (h) of this Section with respect to a
Lender, the aggregate amount of the Commitment (which for this purpose includes
its Pro Rata Share of the Loan outstanding) subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to Administrative Agent, shall not be less than
$10,000,000 unless each of Administrative Agent and, so long as no Default has
occurred and is continuing, Borrower otherwise consents (each such consent not
to be unreasonably withheld or delayed);

 

 

 

          (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to its Pro Rata Share of the Loan and the Commitment
assigned;

 

 

 

          (iii) any assignment of a Commitment must be approved by
Administrative Agent, unless the person that is the proposed assignee is itself
a Lender (whether or not the proposed assignee would otherwise qualify as an
Eligible Assignee); and

 

 

 

          (iv) the parties to each assignment shall execute and deliver to
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500.

Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of this Agreement with respect to Borrower’s obligations surviving

38

--------------------------------------------------------------------------------



termination of this Agreement). Upon request, Administrative Agent shall prepare
and Borrower shall execute and deliver a Note (“Replacement Note”) to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

                    (c) Administrative Agent, acting solely for this purpose as
an agent of Borrower shall maintain at Administrative Agent’s Office a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of Lenders, and the Commitments of, and
principal amount of each Lender’s Pro Rata Share of the Loan owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and Borrower, Administrative Agent
and Lenders may treat each person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrower and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

                    (d) Any Lender may, without the consent of, but with prior
notice to Administrative Agent, sell participations to one or more banks or
other entities (a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or its Pro Rata Share of the Loan owing to it); provided that (i)
such Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) Borrower, Administrative Agent and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
(iv) except to the extent consented to by Administrative Agent in its sole
discretion with respect to each participation, any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement.

                    (e) A Participant shall not be entitled to receive any
greater payment under Sections 1.7, 1.8 or 1.9 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant.

                    (f) Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

                    (g) If the consent of Borrower to an assignment or to an
assignee is required hereunder (including a consent to an assignment which does
not meet the minimum assignment threshold specified in clause (i) of the
provision to the first sentence of subsection (b) above), Borrower shall be
deemed to have given its consent five (5) Business Days after the date notice

39

--------------------------------------------------------------------------------



thereof has been delivered by the assigning Lender (through Administrative
Agent) unless such consent is expressly refused by Borrower prior to such fifth
Business Day.

                    (h) As used herein, the following terms have the following
meanings:

          “Approved Fund” means any Fund that is administered or managed by (a)
a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

          “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other person (other than a natural person)
approved by Administrative Agent, and, unless a Default has occurred and is
continuing, Borrower (each such approval not to be unreasonably withheld or
delayed).

          “Fund” means any person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
real estate loans and similar extensions of credit in the ordinary course of its
business.

                    6.6. Confidentiality. Each of Administrative Agent and
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent requested
by any regulatory authority; (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement or (ii) any direct or indirect
contractual counterparty or prospective counterparty (or such contractual
counterparty’s or prospective counterparty’s professional advisor) to any Swap
Transaction or credit derivative transaction relating to obligations of Borrower
and Guarantor; (g) with the consent of Borrower; or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to Administrative Agent or any Lender on
a nonconfidential basis from a source other than Borrower; or (i) to the
National Association of Insurance Commissioners or any other similar
organization. For the purposes of this Section, “Information” means all
information received from Borrower or Guarantor relating to Borrower or
Guarantor or their business, other than any such information that is available
to Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by Borrower or Guarantor; provided that in the case of information
received from Borrower or Guarantor after the date hereof, such information is
clearly identified in writing at the time of delivery as confidential. Any
person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such person has exercised the same degree of care to maintain the
confidentiality of such Information as such person would accord to its own
confidential information. Administrative Agent and Lenders may disclose the
existence of this Agreement and information about this Agreement to market data

40

--------------------------------------------------------------------------------



collectors, similar service providers to the lending industry, and service
providers to Administrative Agent and Lenders in connection with the
administration and management of this Agreement, the Loan and Loan Documents.

                    6.7. Set-off. In addition to any rights and remedies of
Administrative Agent and Lenders provided by Law, upon the occurrence and during
the continuance of any Default, Administrative Agent and each Lender is
authorized at any time and from time to time, without prior notice to Borrower
or any other party to the Loan Documents, any such notice being waived by
Borrower (on its own behalf and on behalf of each party to the Loan Documents to
the fullest extent permitted by Law), to set-off and apply any and all deposits,
general or special, time or demand, provisional or final, any time owing by
Administrative Agent or such Lender hereunder or under any other Loan Document
to or for the credit or the account of such parties to the Loan Documents
against any and all Indebtedness, irrespective of whether or not Administrative
Agent or such Lender shall have made demand under this Agreement or any other
Loan Document and although such Indebtedness may be contingent or unmatured or
denominated in a currency different from that of the applicable depositor
indebtedness. Each Lender agrees promptly to notify Borrower and Administrative
Agent after any such set-off and application made by such Lender; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application.

                    6.8. Sharing of Payments. If, other than as expressly
provided elsewhere herein, any Lender shall obtain on account of the portions of
the Loan advanced by it, any payment (whether voluntary, involuntary, through
the exercise of any right of set-off, or otherwise) in excess of its ratable
share (or other share contemplated hereunder) thereof, such Lender shall
immediately (a) notify Administrative Agent of such fact, and (b) purchase from
the other Lenders such participations in the portions of the Loan made by them
as shall be necessary to cause such purchasing Lender to share the excess
payment in respect of such portions of the Loan or such participations, as the
case may be, pro rata with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from the purchasing
Lender under any of the circumstances described in Section 6.4 (including
pursuant to any settlement entered into by the purchasing Lender in its
discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered without further interest thereon. Borrower agrees
that any Lender so purchasing a participation from another Lender may, to the
fullest extent permitted by Law, exercise all its rights of payment (including
the right of set-off), but subject to Section 6.7 with respect to such
participation as fully as if such Lender were the direct creditor of Borrower in
the amount of such participation. Administrative Agent will keep records (which
shall be conclusive and binding in the absence of manifest error) of
participations purchased under this Section and will in each case notify Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section shall from and after such purchase have
the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

41

--------------------------------------------------------------------------------



                    6.9. Amendments; Survival. Administrative Agent and Lenders
shall be entitled to amend (whether pursuant to a separate intercreditor
agreement or otherwise) any of the terms, conditions or agreements set forth in
Article 5 or as to any other matter in the Loan Documents respecting payments to
Administrative Agent or Lenders or the required number of Lenders to approve or
disapprove any matter or to take or refrain from taking any action, without the
consent of Borrower or any other person or the execution by Borrower or any
other person of any such amendment or intercreditor agreement. Subject to the
foregoing, Administrative Agent may amend or waive any provision of this
Agreement or any other Loan Document, or consent to any departure by any party
to the Loan Documents therefrom which amendment, waiver or consent is intended
to be within Administrative Agent’s discretion or determination, or otherwise in
Administrative Agent’s reasonable determination shall not have a Material
Adverse Effect; provided, however, that otherwise no such amendment, waiver or
consent shall be effective unless in writing, signed by the Required Lenders and
Borrower or the applicable party to the Loan Documents, as the case may be, and
acknowledged by Administrative Agent, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; and provided further that no such amendment, waiver or consent shall:

 

 

 

               (a) extend or increase the Commitment of any Lender (or reinstate
any Commitment terminated pursuant to Section 4.2), without the written consent
of such Lender (it being understood that a waiver of a Default shall not
constitute an extension or increase in any Lender’s Commitment);

 

 

 

               (b) postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
Lenders (or any of them) hereunder or under any other Loan Document, without the
written consent of each Lender directly affected thereby;

 

 

 

               (c) reduce the principal of, or the rate of interest specified
herein on, any portion of the Loan or any fees or other amounts payable
hereunder or under any other Loan Document, without the written consent of each
Lender directly affected thereby; provided, however, that Administrative Agent
may waive any obligation of Borrower to pay interest at the Default Rate and/or
late charges for periods of up to thirty (30) days, and only the consent of the
Required Lenders shall be necessary to waive any obligation of Borrower to pay
interest at the Default Rate or late charges thereafter, or to amend the
definition of “Default Rate” or “late charges”;

 

 

 

               (d) change the percentage of the combined Commitments or of the
aggregate unpaid principal amount of the Loan which is required for Lenders or
any of them to take any action hereunder, without the written consent of each
Lender;

 

 

 

               (e) change the definition of “Pro Rata Share” or “Required
Lender” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

 

 

 

               (f) amend this Section, or Section 6.8, without the written
consent of each Lender;

42

--------------------------------------------------------------------------------




 

 

 

               (g) release the liability of Borrower or any existing Guarantor
without the written consent of each Lender;

 

 

 

               (h) permit the sale, transfer, pledge, mortgage or assignment of
any Loan collateral or any direct or indirect interest in Borrower, except as
expressly permitted under the Loan Documents, without the written consent of
each Lender; or

 

 

 

               (i) transfer or release any lien on, or after foreclosure or
other acquisition of title by Administrative Agent on behalf of Lenders transfer
or sell, any Loan collateral except as permitted in Section 5.10, without the
written consent of each Lender,

and provided further that no amendment, waiver or consent shall, unless in
writing and signed by Administrative Agent in addition to Lenders required
above, affect the rights or duties of Administrative Agent under this Agreement
or any other Loan Document. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased without the consent of such Lender.

                    This Agreement shall continue in full force and effect until
the Indebtedness is paid in full and all of Administrative Agent’s and Lenders’
obligations under this Agreement are terminated; and all representations and
warranties and all provisions herein for indemnity of the Indemnitees,
Administrative Agent and Lenders (and any other provisions herein specified to
survive) shall survive payment in full, satisfaction or discharge of the
Indebtedness, the resignation or removal of Administrative Agent or replacement
of any Lender, and any release or termination of this Agreement or of any other
Loan Documents.

                    6.10. Costs and Expenses. Without limiting any Loan Document
and to the extent not prohibited by applicable Laws, Borrower shall pay when
due, shall reimburse to Administrative Agent for the benefit of itself and
Lenders on demand and shall indemnify Administrative Agent and Lenders from, all
reasonable out-of-pocket fees, costs, and expenses paid or incurred by
Administrative Agent in connection with the negotiation, preparation and
execution of this Agreement and the other Loan Documents (and any amendments,
approvals, consents, waivers and releases requested, required, proposed or done
from time to time), or in connection with the disbursement, administration or
collection of the Loan or the enforcement of the obligations of Borrower or the
exercise of any right or remedy of Administrative Agent, including (a) all
reasonable fees and expenses of Administrative Agent’s counsel; (b) reasonable
fees and charges of each inspector and engineer retained by Administrative Agent
for purposes specified in this Agreement; (c) appraisal, re-appraisal and survey
costs; (d) title insurance charges and premiums; (e) title search or examination
costs, including abstracts, abstractors’ certificates and uniform commercial
code searches; (f) judgment and tax lien searches for Borrower and each
Guarantor; (g) escrow fees; (h) fees and costs of environmental investigations,
site assessments and remediations; (i) recordation taxes, documentary taxes,
transfer taxes and mortgage taxes; (j) filing and recording fees; and (k) loan
brokerage fees. Borrower shall pay all costs and expenses incurred by
Administrative Agent, including attorneys’ fees, if the obligations or any part
thereof are sought to be collected by or through an attorney at law, whether or
not involving probate, appellate, administrative or bankruptcy proceedings.
Borrower shall pay all costs and expenses of complying with the Loan Documents,
whether or

43

--------------------------------------------------------------------------------



not such costs and expenses are included in any budget related to the Property.
Borrower’s obligations under this Section shall survive the delivery of the Loan
Documents, the making of advances, the payment in full of the Indebtedness, the
release or reconveyance of any of the Loan Documents, the foreclosure of the
Mortgage or conveyance in lieu of foreclosure, any bankruptcy or other debtor
relief proceeding, and any other event whatsoever.

                    6.11. Tax Forms.

                         (a) (i) Each Lender, and each holder of a participation
interest herein, that is not a “United States person” (a “Foreign Lender”)
within the meaning of Section 7701(a)(30) of the Code shall deliver to
Administrative Agent, prior to receipt of any payment subject to withholding (or
upon accepting an assignment or receiving a participation interest herein), two
duly signed completed copies of either Form W-8BEN or any successor thereto
(relating to such Foreign Lender and entitling it to a complete exemption from
withholding on all payments to be made to such Foreign Lender by Borrower
pursuant to this Agreement) or Form W-8ECI or any successor thereto (relating to
all payments to be made to such Foreign Lender by Borrower pursuant to this
Agreement) of the United States Internal Revenue Service or such other evidence
satisfactory to Borrower and Administrative Agent that such Foreign Lender is
entitled to an exemption from or reduction of, United States withholding tax,
including any exemption pursuant to Section 881(c) of the Code. Thereafter and
from time to time, each such Foreign Lender shall (A) promptly submit to
Administrative Agent such additional duly completed and signed copies of one of
such forms (or such successor forms as shall be adopted from time to time by the
relevant United States taxing authorities) as may then be available under then
current United States Laws and regulations to avoid, or such evidence as is
satisfactory to Borrower and Administrative Agent of any available exemption
from or reduction of, United States withholding taxes in respect of all payments
to be made to such Foreign Lender by Borrower pursuant to the Loan Documents,
(B) promptly notify Administrative Agent of any change in circumstances which
would modify or render invalid any claimed exemption or reduction, and (C) take
such steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lenders, and as may be reasonably necessary (including the
re-designation of its lending office, if any) to avoid any requirement of
applicable Laws that Borrower make any deduction or withholding for taxes from
amounts payable to such Foreign Lender.

                             (ii) Each Foreign Lender, to the extent it does not
act or ceases to act for its own account with respect to any portion of any sums
paid or payable to such Lender under any of the Loan Documents (for example, in
the case of a typical participation by such Lender), shall deliver to
Administrative Agent on the date when such Foreign Lender ceases to act for its
own account with respect to any portion of any such sums paid or payable, and at
such other times as may be necessary in the determination of Administrative
Agent (in the reasonable exercise of its discretion), (A) two duly signed
completed copies of the forms or statements required to be provided by such
Lender as set forth above, to establish the portion of any such sums paid or
payable with respect to which such Lender acts for its own account that is not
subject to U.S. withholding tax, and (B) two duly signed completed copies of
United States Internal Revenue Service Form W-8IMY (or any successor thereto),
together with any information such Lender chooses to transmit with such form,
and any other certificate or statement of exemption required under the Code, to
establish that such Lender is not acting for its own account with respect to a
portion of any such sums payable to such Lender.

44

--------------------------------------------------------------------------------



                          (iii) Borrower shall not be required to pay any
additional amount to any Foreign Lender under Section 1.11, (A) with respect to
any Taxes required to be deducted or withheld on the basis of the information,
certificates or statements of exemption such Lender transmits with an United
States Internal Revenue Service Form W-8IMY pursuant to this subsection (a) of
this Section, or (B) if such Lender shall have failed to satisfy the foregoing
provisions of this subsection (a); provided that if such Lender shall have
satisfied the requirement of this subsection (a) on the date such Lender became
a Lender or ceased to act for its own account with respect to any payment under
any of the Loan Documents, nothing in this subsection (a) shall relieve Borrower
of its obligation to pay any amounts pursuant to Section 1.11 in the event that,
as a result of any change in any applicable law, treaty or governmental rule,
regulation or order, or any change in the interpretation, administration or
application thereof, such Lender is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender or other person for the account of which such Lender receives
any sums payable under any of the Loan Documents is not subject to withholding
or is subject to withholding at a reduced rate.

                          (iv) Administrative Agent may, without reduction,
withhold any Taxes required to be deducted and withheld from any payment under
any of the Loan Documents with respect to which Borrower is not required to pay
additional amounts under this subsection (a).

                         (b) Upon the request of Administrative Agent, each
Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to Administrative Agent two duly signed
completed copies of United States Internal Revenue Service Form W-9. If such
Lender fails to deliver such forms, then Administrative Agent may withhold from
any interest payment to such Lender an amount equivalent to the applicable
backup withholding tax imposed by the Code, without reduction.

                         (c) If any Tribunal asserts that Administrative Agent
did not properly withhold or backup withhold, as the case may be, any tax or
other amount from payments made to or for the account of any Lender, such Lender
shall indemnify Administrative Agent therefor, including all penalties and
interest and costs and expenses (including attorney fees) of Administrative
Agent. The obligation of Lenders under this subsection shall survive the removal
or replacement of a Lender, the payment of all Indebtedness and the resignation
or replacement of Administrative Agent.

                    6.12. Further Assurances. Borrower will, upon Administrative
Agent’s request, (a) promptly correct any defect, error or omission in any Loan
Document; (b) execute, acknowledge, deliver, procure, record or file such
further instruments and do such further acts as Administrative Agent deems
reasonably necessary, desirable or proper to carry out the purposes of the Loan
Documents and to identify and subject to the liens and security interest of the
Loan Documents any property intended to be covered thereby, including any
renewals, additions, substitutions, replacements, or appurtenances to the
Property; (c) execute, acknowledge, deliver, procure, file or record any
document or instrument Administrative Agent deems necessary, desirable, or
proper to protect the liens or the security interest under the Loan Documents
against the rights or interests of third persons; and (d) provide such
certificates, documents, reports, information, affidavits and other instruments
and do such further acts deemed necessary, desirable or proper by Administrative
Agent to comply with the requirements of any agency

45

--------------------------------------------------------------------------------



having jurisdiction over Administrative Agent. In addition, at any time, and
from time to time, upon request by Administrative Agent or any Lender, Borrower
will, at Borrower’s expense, provide any and all further instruments,
certificates and other documents as may, in the opinion of Administrative Agent
or such Lender, be necessary or desirable in order to verify Borrower’s identity
and background in a manner satisfactory to Administrative Agent or such Lender.

                    6.13. Inducement to Lenders. The representations and
warranties contained in this Agreement and the other Loan Documents (a) are made
to induce Lenders to make the Loan and extend any other credit to or for the
account of Borrower pursuant hereto, and Administrative Agent and Lenders are
relying thereon, and will continue to rely thereon, and (b) shall survive any
bankruptcy proceedings involving Borrower, Guarantor or the Property,
foreclosure, or conveyance in lieu of foreclosure.

                    6.14. Forum. Each party to this Agreement hereby irrevocably
submits generally and unconditionally for itself and in respect of its property
to the jurisdiction of any state court, or any United States federal court,
sitting in the State specified in Section 6.2 of this Agreement and to the
jurisdiction of any state court or any United States federal court, sitting in
the state in which any of the Property is located, over any suit, action or
proceeding arising out of or relating to this Agreement or the Indebtedness.
Each party to this Agreement hereby irrevocably waives, to the fullest extent
permitted by Law, any objection that they may now or hereafter have to the
laying of venue in any such court and any claim that any such court is an
inconvenient forum. Each party to this Agreement hereby agrees and consents
that, in addition to any methods of service of process provided for under
applicable Law, all service of process in any such suit, action or proceeding in
any state court, or any United States federal court, sitting in the state
specified in Section 6.2 may be made by certified or registered mail, return
receipt requested, directed to such party at its address for notice stated in
the Loan Documents, or at a subsequent address of which Administrative Agent
received actual notice from such party in accordance with the Loan Documents,
and service so made shall be complete five (5) days after the same shall have
been so mailed. Nothing herein shall affect the right of Administrative Agent to
serve process in any manner permitted by Law or limit the right of
Administrative Agent to bring proceedings against any party in any other court
or jurisdiction.

                    6.15. Interpretation. References to “Dollars”, “$”, “money”,
“payments” or other similar financial or monetary terms are references to lawful
money of the United States of America. References to Articles, Sections, and
Exhibits are, unless specified otherwise, references to articles, sections and
exhibits of this Agreement. Words of any gender shall include each other gender.
Words in the singular shall include the plural and words in the plural shall
include the singular. References to Borrower or Guarantor shall mean, each
person comprising same, jointly and severally. References to “persons” shall
include both natural persons and any legal entities, including public or
governmental bodies, agencies or instrumentalities. The words “include” and
“including” shall be interpreted as if followed by the words “without
limitation”. Captions and headings in the Loan Documents are for convenience
only and shall not affect the construction of the Loan Documents.

                    6.16. No Partnership, etc. The relationship between Lenders
(including Administrative Agent) and Borrower is solely that of lender and
borrower. Neither Administrative Agent nor any Lender has any fiduciary or other
special relationship with or duty

46

--------------------------------------------------------------------------------



to Borrower and none is created by the Loan Documents. Nothing contained in the
Loan Documents, and no action taken or omitted pursuant to the Loan Documents,
is intended or shall be construed to create any partnership, joint venture,
association, or special relationship between Borrower and Administrative Agent
or any Lender or in any way make Administrative Agent or any Lender a
co-principal with Borrower with reference to the Project, the Property or
otherwise. In no event shall Administrative Agent’s or Lenders’ rights and
interests under the Loan Documents be construed to give Administrative Agent or
any Lender the right to control, or be deemed to indicate that Administrative
Agent or any Lender is in control of, the business, properties, management or
operations of Borrower.

                    6.17. Records. The unpaid amount of the Loan and the amount
of any other credit extended by Administrative Agent or Lenders to or for the
account of Borrower set forth on the books and records of Administrative Agent
shall be presumptive evidence of the amount thereof owing and unpaid, but
failure to record any such amount on Administrative Agent’s books and records
shall not limit or affect the obligations of Borrower under the Loan Documents
to make payments on the Loan when due.

                    6.18. Commercial Purpose. Borrower warrants that the Loan is
being made solely to acquire or carry on a business or commercial enterprise,
and/or Borrower is a business or commercial organization. Borrower further
warrants that all of the proceeds of this Loan shall be used for commercial
purposes and stipulates that the Loan shall be construed for all purposes as a
commercial loan, and is made for other than personal, family, household or
agricultural purposes.

                    6.19. WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT
WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH THEY MAY BE A PARTY,
ARISING OUT OF, IN CONNECTION WITH OR IN ANY WAY PERTAINING TO, ANY NOTE, THE
LOAN AGREEMENT, THE MORTGAGE OR ANY OF THE OTHER LOAN DOCUMENTS. IT IS AGREED
AND UNDERSTOOD THAT THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL
CLAIMS AGAINST ALL PARTIES TO SUCH ACTION OR PROCEEDINGS, INCLUDING CLAIMS
AGAINST PARTIES WHO ARE NOT PARTIES TO ANY NOTE. THIS WAIVER IS KNOWINGLY,
WILLINGLY AND VOLUNTARILY MADE BY EACH PARTY TO THIS AGREEMENT, AND THEY HEREBY
REPRESENT THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY
INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR
NULLIFY ITS EFFECT. EACH PARTY FURTHER REPRESENTS AND WARRANTS THAT IT HAS BEEN
REPRESENTED IN THE EXECUTION OF THE LOAN DOCUMENTS AND IN THE MAKING OF THIS
WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE
REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT
IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

                    6.20. Service of Process. Borrower hereby consents to
process being served in any suit, action, or proceeding instituted in connection
with this Loan by (a) the mailing of a copy thereof by certified mail, postage
prepaid, return receipt requested, to Borrower and (b) serving a copy thereof
upon Robert Masters, the agent hereby designated and appointed by

47

--------------------------------------------------------------------------------



Borrower as Borrower’s agent for service of process. Borrower irrevocably agrees
that such service shall be deemed to be service of process upon Borrower in any
such suit, action, or proceeding. Nothing in any Note shall affect the right of
Administrative Agent to serve process in any manner otherwise permitted by Law
and nothing in any Note will limit the right of Administrative Agent on behalf
of Lenders otherwise to bring proceedings against Borrower in the courts of any
jurisdiction or jurisdictions.

                    6.21. USA Patriot Act Notice. Each Lender and Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies Borrower, which information
includes the name and address of Borrower and other information that will allow
such Lender or Administrative Agent, as applicable, to identify Borrower in
accordance with the Act.

                    6.22. Entire Agreement. The Loan Documents constitute the
entire understanding and agreement between Borrower, Administrative Agent and
Lenders with respect to the transactions arising in connection with the Loan,
and supersede all prior written or oral understandings and agreements between
Borrower, Administrative Agent and Lenders with respect to the matters addressed
in the Loan Documents. In particular, and without limitation, the terms of any
commitment letter, letter of intent or quote letter by Administrative Agent or
any Lender to make the Loan are merged into the Loan Documents. Neither
Administrative Agent nor any Lender has made any commitments to extend the term
of the Loan past its stated maturity date or to provide Borrower with financing
except as set forth in the Loan Documents. Except as incorporated in writing
into the Loan Documents, there are not, and were not, and no persons are or were
authorized by Administrative Agent or any Lender to make, any representations,
understandings, stipulations, agreements or promises, oral or written, with
respect to the matters addressed in the Loan Documents.

                    BORROWER FURTHER HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING BROUGHT BY OR ON
BEHALF OF ADMINISTRATIVE AGENT OR LENDERS WITH RESPECT TO THIS AGREEMENT, THE
NOTES OR OTHERWISE IN RESPECT OF THE LOAN, ANY AND EVERY RIGHT BORROWER MAY HAVE
TO (X) INJUNCTIVE RELIEF, (Y) INTERPOSE ANY COUNTERCLAIM THEREIN, OTHER THAN A
COMPULSORY COUNTERCLAIM, AND (Z) HAVE THE SAME CONSOLIDATED WITH ANY OTHER OR
SEPARATE SUIT, ACTION OR PROCEEDING. NOTHING CONTAINED IN THE IMMEDIATELY
PRECEDING SENTENCE SHALL PREVENT OR PROHIBIT BORROWER FROM INSTITUTING OR
MAINTAINING A SEPARATE ACTION AGAINST LENDER WITH RESPECT TO ANY ASSERTED CLAIM.

                    6.23. Limitation on Liability. Borrower waives any right to
assert or make any claim against Administrative Agent or any Lender (or to sue
Administrative Agent or any Lender upon any claim for) any special, indirect,
incidental, punitive or consequential damages in respect of any breach or
wrongful conduct (whether the claim is based on contract, tort or duty imposed
by law) in connection with, arising out of or in any way related to this
Agreement, the other Loan Documents or the transactions contemplated hereby
and/or thereby, or any act, omission or event in connection therewith.

48

--------------------------------------------------------------------------------



                    6.24. Third Parties; Benefit. All conditions to the
obligation of Lenders or Administrative Agent to make advances hereunder are
imposed solely and exclusively for the benefit of Lenders, Administrative Agent
and their assigns and no other persons shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lenders or Administrative Agent will refuse to make advances in the
absence of strict compliance with any or all thereof and no other person shall,
under any circumstances, be deemed to be the beneficiary of such conditions, any
or all of which may be freely waived in whole or in part by Lenders or
Administrative Agent at any time in the sole and absolute exercise of their
discretion. The terms and provisions of this Agreement and the other Loan
Documents are for the benefit of the parties hereto and, except as herein
specifically provided, no other person shall have any right or cause of action
on account thereof.

                    6.25. Rules of Construction. The words “hereof”, “herein”,
“hereunder”, “hereto”, and other words of similar import refer to this Agreement
in its entirety. The terms “agree” and “agreements” mean and include “covenant”
and “covenants”. The words “include” and “including” shall be interpreted as if
followed by the words “without limitation”. The captions and headings contained
in this Agreement are included herein for convenience of reference only and
shall not be considered a part hereof and are not in any way intended to define,
limit or enlarge the terms hereof. All references (a) made in the neuter,
masculine or feminine gender shall be deemed to have been made in all such
genders, (b) made in the singular or plural number shall be deemed to have been
made, respectively, in the plural or singular number as well, (c) to the Loan
Documents are to the same as extended, amended, restated, supplemented or
otherwise modified from time to time unless expressly indicated otherwise, (d)
to the Land, the Improvements or the Property shall mean all or any portion of
each of the foregoing, respectively, and (e) to Articles, Sections and Schedules
are to the respective Articles, Sections and Schedules contained in this
Agreement unless expressly indicated otherwise.

                    6.26. Cross-Default. This Loan shall be cross-defaulted with
any and all other loans which Borrower (or any entity included within Borrower
shall have from any Lender (or any subsidiary or affiliated entity of Lender)
during the term of this Loan, whether existing as of the date of this Agreement
or subsequently made. A default under any of the above-described loans or credit
facilities shall constitute a Default under this Loan; however, a Default under
this Loan shall not in itself constitute a Default under the above-described
other loans unless and to the extent expressly set forth in the agreements and
instruments governing such other loans.

                    6.27. Lien Law. This Agreement is subject to the trust fund
provision of the Lien Law including, without limitation, Section 13 thereof.

[Remainder of page intentionally left blank]

49

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, this Agreement is EXECUTED and DELIVERED UNDER
SEAL as of December 1, 2010.

 

 

 

 

BORROWER:

 

 

 

 

P/A-ACADIA PELHAM MANOR, LLC, a

 

Delaware limited liability company

 

 

 

 

 

 

 

By

/s/ Robert Masters

 

 

--------------------------------------------------------------------------------

 

 

Robert Masters

 

 

Senior Vice President

 

 

 

 

Borrower’s Address for Notices:

 

 

 

 

c/o Acadia Realty Trust

 

1311 Mamaroneck Avenue, Suite 260

 

White Plains, New York 10605

 

Telephone:          914-288-8100

 

Telefax:               914-428-3646

 

Email:                  rmasters@acadiarealty.com

 

 

 

 

Borrower’s Federal Tax Identification Number:

 

20-1783373

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., a national banking

 

association, individually as Administrative Agent

 

and a Lender

 

 

 

 

 

 

 

By

/s/ Gregory Egli

 

 

--------------------------------------------------------------------------------

 

 

Gregory Egli

 

 

Senior Vice President

 

 

 

 

Lender’s Address for Notices:

 

 

 

 

Bank of America, N.A.

 

One Bryant Park, 35th Floor

 

New York, New York 10036


--------------------------------------------------------------------------------



EXHIBIT “A”

Legal Description of Land

PARCEL 1 - Fee Parcel (Lot 8.3)

ALL THAT CERTAIN plot, piece or parcel of land, situate, lying and being in the
Village of Pelham Manor, Town of Pelham, Westchester County of Westchester and
State of New York, being more particularly bounded and described as follows:

BEGINNING AT A POINT ON THE SOUTHERLY LINE OF SECOR LANE (50 FOOT WIDE), SAID
POINT BEING DISTANT 374.53 FEET ON A COURSE OF NORTH 63 DEGREES – 57 MINUTES –
50 SECONDS EAST FROM A POINT AT THE NORTHEASTERLY TERMINUS OF A CURVE CONNECTING
THE SOUTHERLY LINE OF SECOR LANE WITH THE EASTERLY LINE OF PELHAM PARKWAY
(A.K.A. C.R. 70 – VARIABLE WIDTH), AND FROM SAID POINT OF BEGINNING RUNNING
THENCE;

 

 

 

 

1.

ALONG THE SOUTHERLY LINE OF SECOR LANE, NORTH 63 DEGREES – 57 MINUTES – 50
SECONDS EAST, A DISTANCE OF 80.00 FEET TO A POINT, THENCE;

 

 

 

 

2.

ALONG THE DIVIDING LINE BETWEEN LOT 8.3 AND LOT 8.1, BLOCK 1, SOUTH 26 DEGREES –
02 MINUTES – 10 SECONDS EAST, A DISTANCE OF 100.00 FEET TO A POINT, THENCE;
ALONG THE DIVIDING LINE BETWEEN LOT 8.3 AND LOT 8.1, BLOCK 1, THE FOLLOWING
THREE (3) COURSES:

 

 

 

 

3.

SOUTH 63 DEGREES – 57 MINUTES – 50 SECONDS WEST, A DISTANCE OF 100.00 FEET TO A
POINT, THENCE;

 

 

 

 

4.

NORTH 26 DEGREES – 02 MINUTES – 10 SECONDS EAST, A DISTANCE OF 80.00 FEET TO A
POINT OF CURVATURE, THENCE;

 

 

 

 

5.

ALONG A CURVE TO THE RIGHT, HAVING A RADIUS OF 20.00 FEET, TURNING A CENTRAL
ANGLE OF 90 DEGREES – 00 MINUTES – 00 SECONDS, WITH AN ARC LENGTH OF 31.42 FEET,
THE CHORD OF WHICH BEARS NORTH 18 DEGREES – 58 MINUTES – 11 SECONDS EAST, A
CHORD DISTANCE OF 28.28 FEET TO THE POINT AND PLACE OF BEGINNING.

THE ABOVE METES AND BOUNDS DESCRIPTIONS IS BASED UPON A SURVEY MADE BY CONTROL
POINT ASSOCIATES, INC. DATED 7/7/10 AND AS FURTHER CERTIFIED ON 11/18/10 BY JOHN
P. LYNCH (CONTROL POINT ASSOCIATES, INC.)

PARCEL 2 - Ground Lease Parcel (Lot 8.1)

ALL THAT CERTAIN plot, piece or parcel of land, situate, lying and being in the
Village of Pelham Manor, Town of Pelham, Westchester County of Westchester and
State of New York, being more particularly bounded and described as follows:

--------------------------------------------------------------------------------



BEGINNING AT A POINT ON THE SOUTHERLY LINE OF SECOR LANE (50 FOOT WIDE), SAID
POINT BEING AT THE NORTHEASTERLY TERMINUS OF A CURVE CONNECTING THE SOUTHERLY
LINE OF SECOR LANE WITH THE EASTERLY LINE OF PELHAM PARKWAY (A.K.A. C.R. 70 –
VARIABLE WIDTH), AND FROM SAID POINT OF BEGINNING RUNNING THENCE;

 

 

 

 

1.

ALONG THE SOUTHERLY LINE OF SECOR LANE, NORTH 63 DEGREES – 57 MINUTES – 50
SECONDS EAST, A DISTANCE OF 374.53 FEET TO A POINT OF NON-TANGENT CURVATURE,
THENCE; ALONG THE DIVIDING LINE BETWEEN LOT 8.1 AND LOT 8.3, BLOCK 1 THE
FOLLOWING THREE (3) COURSES:

 

 

 

 

2.

ALONG A CURVE TO THE LEFT, HAVING A RADIUS OF 20.00 FEET, TURNING A CENTRAL
ANGLE OF 90 DEGREES – 00 MINUTES – 00 SECONDS, WITH AN ARC LENGTH OF 31.42 FEET,
THE CHORD OF WHICH BEARS SOUTH 18 DEGREES – 58 MINUTES – 11 SECONDS WEST, A
CHORD DISTANCE OF 28.28 FEET TO A POINT OF TANGENCY, THENCE;

 

 

 

 

3.

SOUTH 26 DEGREES – 02 MINUTES – 10 SECONDS EAST, A DISTANCE OF 80.00 FEET TO A
POINT, THENCE;

 

 

 

 

4.

NORTH 63 DEGREES – 57 MINUTES – 50 SECONDS EAST, A DISTANCE OF 100.00 FEET TO A
POINT, THENCE; ALONG THE DIVIDING LINE BETWEEN LOT 8.1 AND LOT 8.2, BLOCK 1 THE
FOLLOWING THREE (3) COURSES:

 

 

 

 

5.

SOUTH 26 DEGREES – 02 MINUTES – 10 SECONDS EAST, A DISTANCE OF 121.90 FEET TO A
POINT, THENCE;

 

 

 

 

6.

NORTH 63 DEGREES – 57 MINUTES – 50 SECONDS EAST, A DISTANCE OF 176.92 FEET TO A
POINT, THENCE;

 

 

 

 

7.

NORTH 26 DEGREES – 02 MINUTES – 10 SECONDS WEST, A DISTANCE OF 221.90 FEET TO A
POINT ON THE AFOREMENTIONED SOUTHERLY LINE OF SECOR LANE, THENCE;

 

 

 

 

8.

ALONG THE SOUTHERLY LINE OF SECOR LANE, NORTH 63 DEGREES – 57 MINUTES – 50
SECONDS EAST, A DISTANCE OF 449.97 FEET TO A POINT OF CURVATURE, THENCE;

 

 

 

 

9.

CONTINUING ALONG THE SOUTHERLY LINE OF SECOR LANE ON A CURVE TO THE RIGHT,
HAVING A RADIUS OF 650.00 FEET, TURNING A CENTRAL ANGLE OF 11 DEGREES – 45
MINUTES – 00 SECONDS, WITH AN ARC LENGTH OF 133.30 FEET, THE CHORD OF WHICH
BEARS NORTH 69 DEGREES – 50 MINUTES – 19 SECONDS EAST, A CHORD DISTANCE OF
133.06 FEET TO A POINT, THENCE; ALONG THE WESTERLY LINE OF HUTCHINSON RIVER
PARKWAY (VARIABLE WIDTH) THE FOLLOWING SEVEN (7) COURSES:

2

--------------------------------------------------------------------------------




 

 

10.

SOUTH 10 DEGREES – 37 MINUTES – 00 SECONDS EAST, A DISTANCE OF 406.03 FEET TO A
POINT, THENCE;

 

 

11.

SOUTH 08 DEGREES – 04 MINUTES – 18 SECONDS EAST, A DISTANCE OF 152.58 FEET TO A
POINT, THENCE;

 

 

12.

SOUTH 81 DEGREES – 55 MINUTES – 42 SECONDS WEST, A DISTANCE OF 125.00 FEET TO A
POINT, THENCE;

 

 

13.

SOUTH 08 DEGREES – 04 MINUTES – 18 SECONDS EAST, A DISTANCE OF 350.40 FEET TO A
POINT OF NON-TANGENT CURVATURE, THENCE;

 

 

14.

ALONG A CURVE TO THE LEFT, HAVING A RADIUS OF 375.00 FEET, TURNING A CENTRAL
ANGLE OF 15 DEGREES – 22 MINUTES – 08 SECONDS, WITH AN ARC LENGTH OF 100.59
FEET, THE CHORD OF WHICH BEARS SOUTH 72 DEGREES – 19 MINUTES – 21 SECONDS WEST,
A CHORD DISTANCE OF 100.29 FEET TO A POINT OF TANGENCY, THENCE;

 

 

15.

SOUTH 63 DEGREES – 57 MINUTES – 50 SECONDS WEST, A DISTANCE OF 4.45 FEET TO A
POINT, THENCE;

 

 

16.

SOUTH 26 DEGREES – 04 MINUTES – 30 SECONDS EAST, A DISTANCE OF 188.85 FEET TO A
POINT, THENCE;

 

 

17.

ALONG THE COMMON DIVIDING LINE BETWEEN LOT 8.1 AND LOT 4, BLOCK 1 AND THE
WESTERLY LINE OF HUTCHINSON RIVER PARKWAY, SOUTH 63 DEGREES – 55 MINUTES – 30
SECONDS WEST, A DISTANCE OF 156.73 FEET TO A POINT, THENCE; ALONG THE DIVIDING
LINE BETWEEN LOT 8.1 AND LOT 3, BLOCK 1 THE FOLLOWING EIGHT (8) COURSES:

 

 

18.

NORTH 24 DEGREES – 04 MINUTES – 30 SECONDS WEST, A DISTANCE OF 82.31 FEET TO A
POINT, THENCE;

 

 

19.

NORTH 63 DEGREES – 55 MINUTES – 30 SECONDS EAST, A DISTANCE OF 10.33 FEET TO A
POINT, THENCE;

 

 

20.

NORTH 26 DEGREES – 04 MINUTES – 30 SECONDS WEST, A DISTANCE OF 19.84 FEET TO A
POINT, THENCE;

 

 

21.

SOUTH 63 DEGREES – 55 MINUTES – 30 SECONDS WEST, A DISTANCE OF 10.33 FEET TO A
POINT, THENCE;

 

 

22.

NORTH 26 DEGREES – 04 MINUTES – 30 SECONDS WEST, A DISTANCE OF 90.59 FEET TO A
POINT, THENCE;

 

 

23.

NORTH 63 DEGREES – 55 MINUTES – 30 SECONDS EAST, A DISTANCE OF 4.05 FEET TO A
POINT, THENCE;

3

--------------------------------------------------------------------------------




 

 

24.

NORTH 26 DEGREES – 04 MINUTES – 30 SECONDS WEST, A DISTANCE OF 9.55 FEET TO A
POINT, THENCE;

 

 

25.

SOUTH 63 DEGREES – 55 MINUTES – 30 SECONDS WEST, A DISTANCE OF 227.32 FEET TO A
POINT ON THE AFOREMENTIONED EASTERLY LINE OF PELHAM PARKWAY, THENCE;

 

 

26.

ALONG THE EASTERLY LINE OF PELHAM PARKWAY, NORTH 26 DEGREES – 04 MINUTES – 30
SECONDS WEST, A DISTANCE OF 296.81 FEET TO A POINT, THENCE;

 

 

27.

CONTINUING ALONG THE EASTERLY LINE OF PELHAM PARKWAY, NORTH 62 DEGREES – 43
MINUTES – 40 SECONDS WEST, A DISTANCE OF 609.10 FEET TO A POINT OF CURVATURE,
THENCE;

 

 

28.

ALONG A CURVE TO THE RIGHT, HAVING A RADIUS OF 20.00 FEET, TURNING A CENTRAL
ANGLE OF 126 DEGREES – 41 MINUTES – 30 SECONDS, WITH AN ARC LENGTH OF 44.22
FEET, THE CHORD OF WHICH BEARS NORTH 00 DEGREES – 37 MINUTES – 42 SECONDS EAST,
A CHORD DISTANCE OF 35.75 FEET TO THE POINT AND PLACE OF BEGINNING.

THE ABOVE METES AND BOUNDS DESCRIPTION IS BASED UPON A SURVEY MADE BY CONTROL
POINT ASSOCIATES, INC. DATED 7/7/10 AND AS FURTHER CERTIFIED ON 11/18/10 BY JOHN
P. LYNCH (CONTROL POINT ASSOCIATES, INC.)

PARCEL 3 - Ground Lease Parcel (Lot 8.2)

ALL THAT CERTAIN plot, piece or parcel of land, situate, lying and being in the
Village of Pelham Manor, Town of Pelham, Westchester County of Westchester and
State of New York, being more particularly bounded and described as follows:

BEGINNING AT A POINT ON THE SOUTHERLY LINE OF SECOR LANE (50 FOOT WIDE), SAID
POINT BEING DISTANT 454.53 FEET ON A COURSE OF NORTH 63 DEGREES – 57 MINUTES –
50 SECONDS EAST FROM A POINT AT THE NORTHEASTERLY TERMINUS OF A CURVE CONNECTING
THE SOUTHERLY LINE OF SECOR LANE WITH THE EASTERLY LINE OF PELHAM PARKWAY
(A.K.A. C.R. 70 – VARIABLE WIDTH), AND FROM SAID POINT OF BEGINNING RUNNING
THENCE;

 

 

 

 

1.

ALONG THE SOUTHERLY LINE OF SECOR LANE, NORTH 63 DEGREES – 57 MINUTES – 60
SECONDS EAST, A DISTANCE OF 176.92 FEET TO A POINT, THENCE; ALONG THE DIVIDING
LINE BETWEEN LOT 8.2 AND LOT 8.1, BLOCK 1 THE FOLLOWING TWO (2) COURSES:

 

 

 

 

2.

SOUTH 26 DEGREES – 02 MINUTES – 10 SECONDS EAST, A DISTANCE OF 221.90 FEET TO A
POINT, THENCE;

 

 

 

 

3.

SOUTH 63 DEGREES – 57 MINUTES – 50 SECONDS WEST, A DISTANCE OF 176.92 FEET TO A
POINT, THENCE;

4

--------------------------------------------------------------------------------




 

 

 

 

4.

ALONG THE DIVIDING LINE BETWEEN LOT 8.2 AND LOTS 8.1 AND 8.3, BLOCK 1, NORTH 26
DEGREES – 02 MINUTES – 10 SECONDS EAST, A DISTANCE OF 221.90 FEET THE POINT AND
PLACE OF BEGINNING.

THE ABOVE METES AND BOUNDS DESCRIPTION IS BASED UPON A SURVEY MADE BY CONTROL
POINT ASSOCIATES, INC. DATED 7/7/10 AND AS FURTHER CERTIFIED ON 11/18/10 BY JOHN
P. LYNCH (CONTROL POINT ASSOCIATES, INC.)

BLANKET DESCRIPTION - LOTS 8.1, 8.2 and 8.3:

ALL THAT CERTAIN plot, piece or parcel of land, situate, lying and being in the
Village of Pelham Manor, Town of Pelham, Westchester County of Westchester and
State of New York, being more particularly bounded and described as follows:

BEGINNING at a rebar with cap set on the southerly line of Secor Lane (50 foot
wide), said point being at the northeasterly terminus of a curve connecting the
southerly line of Secor Lane with the easterly line of Pelham Parkway (a/k/a
C.R. 70) and from said beginning point, running thence

 

 

 

 

1.

Along the southerly line of Secor Lane, north 63 degrees 57 minutes 50 seconds
east, a distance of 1081.42 feet to a rebar with cap set at a point of curvature
in the same, thence

 

 

 

 

2.

Continuing along the same, along a curve to the right, having a radius of 650.00
feet, turning a central angle of 11 degrees 45 minutes 00 seconds with an arc
length of 133.30 feet, the chord of which bears north 69 degrees 50 minutes 19
seconds east, a chord distance of 133.06 feet to a rebar with cap set, thence
the following seven (7) courses along the dividing line between Lot 8 Block 1
and the westerly line of the Hutchinson River Parkway;

 

 

 

 

3.

South 10 degrees 37 minutes 00 seconds east, a distance of 406.03 feet to a
rebar with cap set, thence

 

 

 

 

4.

South 08 degrees 04 minutes 18 seconds east, a distance of 152.58 feet to a
rebar with cap set, thence

 

 

 

 

5.

South 81 degrees 55 minutes 42 seconds west, a distance of 125.00 feet to a
rabar with cap set, thence

 

 

 

 

6.

South 08 degrees 04 minutes 18 seconds east, a distance of 350.40 feet to a
rebar with cap set at a point of non-tangent curvature, thence

 

 

 

 

7.

Along a curve to the left, having a radius of 375.00 feet, turning a central
angle of 15 degrees 22 minutes 08 seconds with an arc length of 100.59 feet, the
chord of which bears south 72 degrees 19 minutes 21 seconds west, a chord
distance of 100.29 feet to a rebar with cap set at a point of tangency, thence

 

 

 

 

8.

South 63 degrees 57 minutes 50 seconds west, a distance of 4.45 feet to a rebar
with cap set, thence

5

--------------------------------------------------------------------------------




 

 

 9.

South 26 degrees 04 minutes 30 seconds east, a distance of 188.85 feet to a
point, thence

 

 

10.

Along the common dividing line between Lot 8 and Lot 5, Block 1 and the westerly
line of the Hutchinson River Parkway, south 63 degrees 55 minutes 30 seconds
west, a distance of 156.73 feet to a point; thence the following eight (8)
courses along the dividing line between Lot 8 and Lot 3, Block 1.

 

 

11.

North 26 degrees 04 minutes 30 seconds west, a distance of 82.31 feet to a pk
nail set, thence

 

 

12.

North 63 degrees 55 minutes 30 seconds east, a distance of 10.33 feet to a pk
nail set, thence

 

 

13.

North 26 degrees 04 minutes 30 seconds west, a distance of 19.84 feet to a pk
nail set, thence

 

 

14.

South 63 degrees 55 minutes 30 seconds west, a distance of 10.33 feet to a pk
nail set, thence

 

 

15.

North 26 degrees 04 minutes 30 seconds west, a distance of 90.59 feet to a rebar
with cap set, thence

 

 

16.

North 63 degrees 55 minutes 30 seconds east, a distance of 4.05 feet to a pk
nail set, thence

 

 

17.

North 26 degrees 04 minutes 30 seconds west, a distance of 9.55 feet to a pk
nail set, thence

 

 

18.

South 63 degrees 55 minutes 30 seconds west, a distance of 227.32 feet to a pk
nail set on the aforementioned easterly line of Pelham Parkway, thence

 

 

19.

North 26 degrees 04 minutes 30 seconds west, a distance of 296.81 feet to a pk
nail, thence

 

 

20.

Continuing along the easterly line of Pelham Parkway, north 62 degrees 43
minutes 40 seconds west, a distance of 609.10 feet to a pk nail set a point of
curvature, thence

 

 

21.

Along a curve to the right, having a radius of 2.00 feet, turning a central
angle of 126 degrees 41 minutes 30 seconds with an arc length of 44.22 feet to a
point, the chord of which bears north 00 degrees 37 minutes 24 seconds east, a
chord distance of 35.75 feet to the point and place of BEGINNING.

THE ABOVE METES AND BOUNDS DESCRIPTIONS IS BASED UPON A SURVEY MADE BY CONTROL
POINT ASSOCIATES, INC. DATED 7/7/10 AND AS FURTHER CERTIFIED ON 11/12/10 BY JOHN
P. LYNCH (CONTROL POINT ASSOCIATES, INC.)

6

--------------------------------------------------------------------------------



SUCH REAL PROPERTY ALSO CONTAINS ALL OF THE CONDOMINIUM UNITS IN THE P/A ACADIA
CONDOMINIUM MADE BY P/A-ACADIA PELHAM MANOR, LLC DATED 9/17/07 AND RECORDED
10/23/07 AS CONTROL NUMBER 472850497.

For information only: Said premises are known as 798-858 Pelham Parkway, Pelham,
NY and designated as Section 166.26 Block 1 Lots 8.1, 8.2 and 8.3 as shown on
the Westchester County Land and Tax Map.

7

--------------------------------------------------------------------------------



EXHIBIT “B”

Definitions and Financial Statements

                    1. Definitions: As used in this Agreement and the attached
exhibits, the following terms shall have the following meanings:

                    “Acadia Realty Trust” means Acadia Realty Trust, a Maryland
real estate investment trust, which is an indirect principal in Borrower and
Guarantor.

                    “Additional Interest” means all payments required to be made
by Borrower under a Swap Contract.

                    “Adjusted Net Operating Income” means Operating Income less
the sum of (i) Adjusted Operating Expenses plus (ii) the Vacancy and Credit Loss
Factor.

                    “Adjusted Operating Expenses” means the aggregate amount of
all actual operating expenses of the Property paid by Borrower in the most
recently ended six (6) month period for which Borrower has delivered financial
statements to Administrative Agent, annualized, provided that the amount of
management fees included in Adjusted Operating Expenses shall be equal to the
greater of (x) actual management fees paid by Borrower with respect to such
period or (y) 3.0% of the operating income received by Borrower during such
period. Adjusted Operating Expenses shall exclude from expenses payments of
principal and interest under the Loan Documents and other expenses payable to
Administrative Agent and Lenders pursuant to the Loan Documents, capital
expenditures, Tenant Improvement Costs, leasing commissions and extraordinary
items of expense.

                    “Administrative Agent” means Bank of America, N.A., in its
capacity as administrative agent under any of the Loan Documents, or any
successor administrative agent.

                    “Administrative Agent Advances” has the meaning set forth in
Section 1.14 of this Agreement.

                    “Administrative Agent’s Office” means Administrative Agent’s
address and, as appropriate, account as set forth on the Schedule of Lenders, or
such other address or account as Administrative Agent hereafter may from time to
time notify Borrower and Lenders.

                    “Administrative Agent’s Time” means the time of day observed
in the city where Administrative Agent’s Office is located.

                    “Advance Amount” has the meaning set forth in Section 1.13
of this Agreement.

                    “Affiliate” means any person directly or indirectly through
one or more intermediaries controlling, controlled by, or under direct or
indirect common control with, such person. A person shall be deemed to be
“controlled by” any other person if such other person possesses, directly or
indirectly, power (a) to vote 10% or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors or managing
general

--------------------------------------------------------------------------------



partners or the equivalent; or (b) to direct or cause the direction of the
management and policies of such person whether by contract or otherwise.

                    “Agent-Related Persons” means Administrative Agent, together
with its Affiliates (including Arranger), and the officers, directors,
employees, agents and attorneys-in-fact of such persons and Affiliates.

                    “Aggregate Commitments” means the Commitments of all
Lenders.

                    “Agreement” has the meaning set forth in the introductory
paragraph of this Agreement, and includes all exhibits attached hereto and
referenced in Section 1.1.

                    “Amortization Date” has the meaning set forth in Section
1.12 of this Agreement.

                    “Appraised Value” means the value shown on the appraisal of
the Property delivered to Administrative Agent prior to the date hereof.

                    “Arranger” means Banc of America Securities LLC, in its
capacity as sole arranger and sole book manager.

                    “Assignment and Assumption” means an Assignment and
Assumption substantially in the form of Exhibit “L”.

                    “Association” means the Condominium Association of the
Property.

                    “Base Rate” means, on any day, a simple rate per annum equal
to the sum of the Prime Rate for that day plus the Base Rate Margin. Without
notice to Borrower or anyone else, the Base Rate shall automatically fluctuate
upward and downward as and in the amount by which the Prime Rate fluctuates.

                    “Base Rate Margin” means 2.75% per annum.

                    “Base Rate Principal” means, at any time, the Principal Debt
minus the portion, if any, of such Principal Debt which is LIBOR Rate Principal.

                    “BBA LIBOR Daily Floating Rate” has the meaning set forth in
Section 1.7.1 of this Agreement.

                    “Borrower” has the meaning set forth in the introductory
paragraph of this Agreement.

                    “Business Day” means any day other than a Saturday, Sunday
or other day on which commercial banks are authorized to close under the Laws
of, or are in fact closed in, the state where Administrative Agent’s Office is
located.

                    “Closing Checklist” means that certain Closing Requirements
and Checklist setting forth the conditions for closing the Loan and recording
the Mortgage.

                    “Code” has the meaning set forth in Section 2.15.

2

--------------------------------------------------------------------------------



                    “Commitment” means, as to each Lender, its obligation to
advance its Pro Rata Share of the Loan in an aggregate principal amount not
exceeding the amount set forth opposite such Lender’s name on the Schedule of
Lenders at any one time outstanding, as such amount may be adjusted from time to
time in accordance with this Agreement.

                    “Condominium” means the P/A Acadia Pelham Manor Condominium
established pursuant to the Declaration.

                    “Condominium Assessment” means all Assessments (as such term
is defined in the Declaration) and all other assessments for common charges
against the Property.

                    “Condominium Board” means the Board of Directors or the
Association of an Individual Property.

                    “Condominium Documents” means, the Declaration, the by-laws
attached thereto, and all other constituent documents establishing or governing
the condominium regime governing the Property, and all filings with the office
of the New York State Attorney General related hereto, all as may be amended
from time to time.

                    “Debt” means, with respect to any Person, without
duplication, (a) all indebtedness of such Person for borrowed money, (b) all
obligations of such Person for the deferred purchase price of property or
services, (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all obligations of such Person
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all obligations of
such Person as lessee under capital leases, (f) all obligations, contingent or
otherwise, of such Person under acceptance, letter of credit or similar
facilities, (g) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any capital stock of or
other ownership or profit interest in such Person or any other Person or any
warrants, rights or options to acquire such capital stock, (h) all obligations
of such Person in respect of interest rate hedge agreements, (i) all debt of
others referred to in clauses (a) through (h) above or clause (j) below
guaranteed directly or indirectly in any manner by such Person, or in effect
guaranteed directly or indirectly by such Person through an agreement (i) to pay
or purchase such debt or to fund or supply monies for the payment or purchase of
such debt, (ii) to purchase, sell or lease (as lessee or lessor) property, or to
purchase or sell services, primarily for the purpose of enabling the debtor to
make payment of such debt or to assure the holder of such debt against loss,
(iii) to supply funds to or in any other manner invest in the debtor (including
any agreement to pay for property or services irrespective of whether such
property is received or such services are rendered) or (iv) otherwise to assure
a creditor against loss, and (j) all debt referred to in clauses (a) through (h)
above of another Person secured by (or for which the holder of such debt has an
existing right, contingent or otherwise, to be secured by) any lien on property
(including, without limitation, accounts, contract rights or inventory) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such debt.

3

--------------------------------------------------------------------------------



                    “Debt Service Coverage Ratio” means the ratio, as of any
date of calculation, of (a) the Adjusted Net Operating Income to (b) the annual
Debt Service Payments.

                    “Debt Service Payments” means the annual amount of principal
and interest payments that would be payable on the Total Loan based upon a
thirty (30) year self liquidating mortgage amortization schedule at an annual
assumed interest rate equal to the greatest of (i) 7.50%, (ii) the “Ten Year
Treasury Rate Obligation” (as hereinafter defined) as of any date of calculation
plus 2.75% and (iii) the actual interest applicable to the Loan as of any date
of calculation. The “Ten Year Treasury Rate Obligation” shall mean the rate
determined by Administrative Agent to be the week ending yield on United States
treasury securities, adjusted to a constant maturity of ten years, as published
by the United States Federal Reserve Board in the then most currently available
Statistical Release H.15 (519) (or, if not published at such time, such other
comparable statistical release then published by the United States Federal
Reserve Board) rounded to the next highest 1/8 of 1%.

                    “Debtor Relief Laws” means the Bankruptcy Code of the United
States of America, and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.

                    “Declaration” means that certain Declaration of P/A-Acadia
Pelham Manor Condominium (the “Declaration”), dated September 17, 2007, recorded
October 23, 2007 as Document number 472850497 for the creation and establishment
of the Condominium with respect to the Property.

                    “Default” has the meaning set forth in Section 4.1 of this
Agreement.

                    “Defaulting Lender” means a Lender that fails to pay its Pro
Rata Share of a Payment Amount within five (5) Business Days after notice from
Administrative Agent, until such Lender cures such failure as permitted in this
Agreement.

                    “Defaulting Lender Amount” means the Defaulting Lender’s Pro
Rata Share of a Payment Amount.

                    “Defaulting Lender Payment Amounts” means a Defaulting
Lender Amount plus interest from the date such Defaulting Lender Amount was
funded by Administrative Agent and/or an Electing Lender, as applicable, to the
date such amount is repaid to Administrative Agent and/or such Electing Lender,
as applicable, at the rate per annum applicable to such Defaulting Lender Amount
under the Loan or otherwise at the Base Rate.

                    “Draw Request” has the meaning set forth in Section 1 of
Exhibit “F”.

                    “Eligible Assignee” has the meaning set forth in Section
6.5.

                    “Environmental Agreement” means the Environmental Indemnity
Agreement of even date herewith by and among Borrower, Guarantor and
Administrative Agent for the benefit of Lenders.

4

--------------------------------------------------------------------------------



                    “Excusable Delay” means a delay, not to exceed a total of
thirty (30) days, caused by unusually adverse weather conditions which have not
been taken into account in the construction schedule, fire, earthquake or other
acts of God, strikes, lockouts, acts of public enemy, riots or insurrections or
any other unforeseen circumstances or events beyond the control of Borrower
(except financial circumstances or events or matters which may be resolved by
the payment of money), and as to which Borrower notifies Administrative Agent in
writing within five (5) days after such occurrence; provided, however, no
Excusable Delay shall extend the Maturity Date or suspend or abate any
obligation of Borrower or any Guarantor or any other person to pay any money.

                    “Federal Funds Rate” means, for any day, the rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank on the
Business Day next succeeding such day; provided that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upwards to the next higher 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by Administrative Agent.

                    “Financial Statements” means (i) for each reporting party
other than an individual, a balance sheet, income statement, statements of cash
flow and amounts and sources of contingent liabilities, a reconciliation of
changes in equity and liquidity verification, and unless Administrative Agent
otherwise consents, consolidated statements if the reporting party is a holding
company or a parent of a subsidiary entity; and (ii) for each reporting party
who is an individual, a balance sheet, statements of amount and sources of
contingent liabilities, sources and uses of cash and liquidity verification and,
unless Administrative Agent otherwise consents, Financial Statements for each
entity owned or jointly owned by the reporting party. For purposes of this
definition and any covenant requiring the delivery of Financial Statements, each
party for whom Financial Statements are required is a “reporting party” and a
specified period to which the required Financial Statements relate is a
“reporting period”.

                    “Funding Date” means the date on which an advance of Loan
proceeds shall occur.

                    “Ground Lease” means that certain Ground Lease dated
October 1, 2004 between Ground Lessor, as landlord, and Ground Lessor, as
tenant, as to which a Memorandum of Ground Lease dated October 1, 2004 between
Ground Lessor and Borrower was recorded in the office of the Clerk of the County
of Westchester on February 23, 2004 in Control No. 443010050, as modified by
letter agreement dated January 30, 2006 between Ground Lessor and Borrower, as
modified by First Amendment to Ground Lease dated June 28, 2006 between Ground
Lessor and Borrower, as modified by letter agreement dated November 28, 2006
between Ground Lessor and Borrower and as modified by Second Amendment to Ground
Lease dated December 6, 2007 between Ground Lessor and Borrower.

5

--------------------------------------------------------------------------------



                    “Ground Lessor” means, collectively, Rusciano & Son Corp.
and Secor Lane Corp. and their successors and assigns as owners of the fee
interest in the Land.

                    “Guarantor” means Acadia Realty Limited Partnership, a
Delaware limited partnership, whether one or more, and if more than one, each
one individually or all collectively.

                    “Improvements” means all buildings and other improvements
constructed on the Land, together with all fixtures, tenant improvements, and
appurtenances now or later to be located on the Land and/or in such
improvements.

                    “Indebtedness” means any and all indebtedness to
Administrative Agent or Lenders evidenced, governed or secured by, or arising
under, any of the Loan Documents, including the Loan.

                    “Indemnified Liabilities” has the meaning set forth in
Section 6.1.

                    “Initial Advance” means the first advance of proceeds of the
Loan under this Agreement.

                    “Land” means the real property described in Exhibit “A”.

                    “Laws” means all constitutions, treaties, statutes, laws,
ordinances, regulations, rules, orders, writs, injunctions, or decrees of the
United States of America, any state or commonwealth, any municipality, any
foreign country, any territory or possession, or any Tribunal.

                    “Leasing Commissions” means any commissions payable by
Borrower in connection with any leases of space in the Improvements executed
after the date hereof and/or extensions or renewals of existing leases of space
in the Improvements not to exceed such commissions as are reasonable and
customary for properties in Westchester County, New York similar to the Property
as determined by Administrative Agent.

                    “Lender” means each lender from time to time party to this
Agreement.

                    “Lending Office” means, as to any Lender, the office or
offices of such Lender described as such on the Schedule of Lenders, or such
other office or offices as such Lender may from time to time notify Borrower and
Administrative Agent.

                    “LIBOR Business Day” means a Business Day which is also a
London Banking Day.

                    “LIBOR Margin” means 2.75% per annum.

                    “LIBOR Rate Principal” means any portion of the Principal
Debt which bears interest at an applicable BBA Daily Floating LIBOR Rate at the
time in question.

                    “Leases” means any lease, sublease or subsublease, letting,
license, concession or other agreement (whether written or oral and whether now
or hereafter in effect) pursuant to

6

--------------------------------------------------------------------------------



which any Person is granted a possessory interest in, or right to use or occupy
all or any portion of any space in the Property, and every modification,
amendment or other agreement relating to such lease, sublease, subsublease, or
other agreement entered into in connection with such lease, sublease,
subsublease or other agreement and every guarantee of the performance and
observance of the covenants, conditions and agreements to be performed and
observed by the other party thereto.

                    “Lien Law” means the Lien Law of the State of New York.

                    “Loan” means the loan by Lenders to Borrower, in the maximum
amount of the Loan Amount.

                    “Loan Amount” means $2,446,298.11.

                    “Loan Documents” means this Agreement (including all
exhibits), the Mortgage, any Note, the Environmental Agreement, any guaranty,
financing statements and such other documents evidencing, securing or pertaining
to the Loan as shall, from time to time, be executed and/or delivered by
Borrower, Guarantor, or any other party to Administrative Agent or any Lender
pursuant to this Agreement, as they may be amended, modified, restated, replaced
and supplemented from time to time.

                    “Loan to Value Ratio” is defined in Section 2.5.

                    “London Banking Day” means a day on which dealings in dollar
deposits are conducted by and between banks in the London interbank eurodollar
market.

                    “Material Adverse Effect” means (a) a material adverse
change in, or a material adverse effect upon, the Project, or the operations,
business, properties, liabilities (actual or contingent), condition (financial
or otherwise) or prospects of Borrower or Borrower and its Subsidiaries taken as
a whole; (b) a material impairment of the ability of any party to the Loan
Documents to perform its obligations under any Loan Document to which it is a
party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any party to the Loan Documents of any Loan
Document to which it is a party.

                    “Material Contract” means any contract for the performance
of any work or the supplying of any labor, materials or services which exceeds
$100,000 per annum.

                    “Maturity Date” means December 1, 2013, as it may be earlier
terminated or extended in accordance with the terms hereof.

                    “Mortgage” means that certain Fee and Leasehold Mortgage,
Assignment of Leases and Rents and Security Agreement in the Loan Amount dated
as of the date hereof from Borrower to Administrative Agent, securing repayment
of the Indebtedness and Borrower’s performance of its other obligations to
Administrative Agent and Lenders under the Loan Documents, as amended, modified,
supplemented, restated and replaced from time to time.

7

--------------------------------------------------------------------------------



                    “Notes” means, collectively, the Notes in the maximum
principal amount of the Loan, substantially in the form of Exhibit “M” as
amended, modified, replaced, restated, extended or renewed from time to time.

                    “Obligations” means all liabilities, obligations, covenants
and duties (including, without limitation, paying all Additional Interest) of,
any party to a Loan Document arising under or otherwise with respect to any Loan
Document, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any party to a Loan Document or any Affiliate thereof of any proceeding under
any Debtor Relief Laws naming such person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceedings.

                    “Operating Income” means the sum of (x) the aggregate
rentals and all other revenue (unless excluded pursuant hereto) of the Property
actually received from only executed bona fide leases, licenses and other
occupancy agreements of the Property which are in full force and effect as to
which the tenant thereunder is not the subject of any bankruptcy proceeding and
is not in default under its lease, beyond any applicable notice or cure periods
set forth therein for the six (6) months preceding the date of calculation and
(y) the aggregate rentals and all other revenue (unless excluded pursuant
hereto) of the Property as projected by Borrower and approved by Administrative
Agent from only executed bona fide leases, licenses and other occupancy
agreements of the Property which are in full force and effect as to which the
tenant thereunder is not the subject of any bankruptcy proceeding and is not in
default under its lease (including tenants who have not commenced payment of
full base rent but who are obligated to do so within six (6) months), beyond any
applicable notice or cure periods set forth therein for the six (6) months
following the date of calculation as projected by Administrative Agent.
Operating Income shall exclude all extraordinary items of income, all amounts
paid to Borrower for tenant alterations in connection with the leasing of space
at the Property, all amounts payable to Borrower under leases with affiliates of
Borrower, as tenant, or with Borrower, as tenant (unless Administrative Agent
otherwise agrees) and, with respect to any lease providing for a reduction in
the rentals payable under such lease at any time during the term thereof, base
rentals in excess of the lowest base rentals payable under such lease (other
than during any period of rent concessions made with respect to consecutive
monthly periods commencing with the first month of the term of such lease), but
notwithstanding the preceding, including reimbursements for operating expenses
and percentage rent pursuant to executed leases, provided a sales report is
provided by the applicable tenant.

                    “Other Loan” means the loan from Lenders to Borrower in the
aggregate amount of the Other Loan Amount.

                    “Other Loan Agreement” means the Transfer Loan Agreement of
even date herewith between Lenders, Administrative Agent and Borrower setting
forth certain terms and conditions for advancing the Other Loan.

                    “Other Loan Amount” means a loan in the amount of
$31,553,701.89.

8

--------------------------------------------------------------------------------



                    “Other Loan Mortgage” means the mortgages referred to in,
and consolidated and modified by, that certain Mortgage Consolidation and
Modification Agreement dated the date hereof between Borrower and Administrative
Agent for the benefit of Lenders in the amount of the Other Loan.

                    “Other Note” means, collectively, the notes dated the date
hereof made by Borrower, one to each Lender, evidencing the aggregate amount of
the Other Loan.

                    “Payment Amount” means an advance of the Loan, an
unreimbursed Administrative Agent Advance, an unreimbursed Indemnified Liability
or any other amount that a Lender is required to fund under this Agreement.

                    “Person” means an individual, partnership, limited liability
company, corporation, business trust, joint stock company, trust, unincorporated
association, joint venture or other entity of whatever nature.

                    “Plans” means the plans and specifications related to any
Tenant Improvements or the Improvements.

                    “Potential Default” means any condition or event which with
the giving of notice or lapse of time or both would, unless cured or waived,
become a Default.

                    “Prime Rate” means, on any day, the rate of interest per
annum then most recently established by Administrative Agent as its “prime
rate”, it being understood and agreed that such rate is set by Administrative
Agent as a general reference rate of interest, taking into account such factors
as Administrative Agent may deem appropriate, that it is not necessarily the
lowest or best rate actually charged to any customer or a favored rate, that it
may not correspond with future increases or decreases in interest rates charged
by other lenders or market rates in general, and that Administrative Agent may
make various business or other loans at rates of interest having no relationship
to such rate. If Administrative Agent (including any subsequent Administrative
Agent) ceases to exist or to establish or publish a prime rate from which the
Prime Rate is then determined, the applicable variable rate from which the Prime
Rate is determined thereafter shall be instead the prime rate reported in The
Wall Street Journal (or the average prime rate if a high and a low prime rate
are therein reported), and the Prime Rate shall change without notice with each
change in such prime rate as of the date such change is reported.

                    “Principal Debt” means the aggregate unpaid principal
balance of this Loan at the time in question.

                    “Pro Rata Share” means, with respect to each Lender at any
time, a fraction expressed as a percentage, the numerator of which is the amount
of the Commitment of such Lender at such time and the denominator of which is
the amount of the Aggregate Commitments at such time or, if the Aggregate
Commitments have been terminated, a fraction (expressed as a percentage, carried
out to the ninth decimal place), the numerator of which is the total outstanding
amount of all Indebtedness held by such Lender at such time and the denominator
of which is the total outstanding amount of all Indebtedness at such time. The
initial Pro Rata Share of each Lender named on the signature pages hereto is set
forth opposite the name of that Lender on the Schedule of Lenders.

9

--------------------------------------------------------------------------------



                    “Project” means the acquisition of the Land, the
construction of the Improvements, and if applicable, the leasing and operation
of the Improvements.

                    “Property” means the Land, the Improvements and all other
property constituting the “Mortgage Property”, as described in the Mortgage, or
subject to a right, lien or security interest to secure the Loan pursuant to any
other Loan Document.

                    “Proxy” shall mean that certain Condominium Proxy, dated as
of the date hereof, from Borrower to Lender, pursuant to which Borrower granted
Lender a proxy to vote its interest with respect to all matters affecting the
Condominium upon the occurrence and during the continuance of a Default and
which includes conditional resignations of each of the representatives elected
or appointed by Borrower to the Condominium Board.

                    “Required Lenders” means as of any date of determination at
least two Lenders having more than 50% of the Aggregate Commitments or, if the
Aggregate Commitments have been terminated, at least two Lenders holding in the
aggregate more than 50% of the total outstanding amount of all Indebtedness;
provided that the Commitment of, and the portion of the total outstanding amount
of all Indebtedness held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

                    “Schedule of Lenders” means the schedule of Lenders party to
this Agreement as set forth on Exhibit “N”, as it may be modified from time to
time in accordance with this Agreement.

                    “Self Storage Facility” has the meaning set forth in Section
2.17.

                    “Storage Facility Master Lease” has the meaning set forth in
Section 2.17.

                    “Storage Facility Rent” has the meaning set forth in Section
2.17.

                    “Storage Facility Tenant” has the meaning set forth in
Section 2.17.

                    “Subsidiary” means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries.

                    “Survey” means a survey prepared in accordance with Exhibit
“G” or as otherwise approved by Administrative Agent in its sole discretion.

                    “Swap Contract” means any agreement, whether or not in
writing, relating to any Swap Transaction, including, unless the context
otherwise clearly requires, any form of master agreement (the “Master
Agreement”) published by the International Swaps and Derivatives Association,
Inc., or any other master agreement, entered into prior to the date hereof or
any time after the date hereof, between Swap Counterparty and Borrower (or its
Affiliate), together with

10

--------------------------------------------------------------------------------



any related schedule and confirmation, as amended, supplemented, superseded or
replaced from time to time.

                    “Swap Counterparty” means Lender or its Affiliate, in its
capacity as counterparty under any Swap Contract.

                    “Swap Transaction” means any transaction that is a rate
swap, basis swap, forward rate transaction, commodity swap, commodity option,
equity or equity index swap or option, bond option, note or bill option,
interest rate option, forward foreign exchange transaction, cap transaction,
collar transaction, floor transaction, currency swap transaction, cross-currency
rate swap transaction, swap option, currency option, credit swap or default
transaction, T-lock, or any other similar transaction (including any option to
enter into the foregoing) or any combination of the foregoing, entered into
prior to the date hereof or anytime after the date hereof between Swap
Counterparty and Borrower (or its Affiliate) so long as a writing, such as a
Swap Contract, evidences the parties’ intent that such obligations shall be
secured by the Mortgage.

                    “Taxes” has the meaning set forth in Section 1.11.

                    “Tenant Improvements” means all work to be completed by
Borrower pursuant to any Lease.

                    “Tenant Improvement Costs” means the costs required to be
paid by Borrower, including tenant allowances paid to a tenant, under any Leases
and/or extensions or renewals of existing leases of space in the Improvements
(excluding any costs for which Borrower requisitioned funds prior to the date
hereof under the construction financing for the Property).

                    “Title Company” means Stewart Title Insurance Company.

                    “Title Insurance” means the loan policy or policies of title
insurance issued to Administrative Agent for the benefit of Lenders by the Title
Company, in an amount equal to the maximum principal amount of the Loan,
insuring the validity and priority of the Mortgage encumbering the Land and
Improvements for the benefit of Administrative Agent and Lenders.

                    “Transfer Tax” has the meaning set forth in Section 2.19.

                    “Tribunal” means any state, commonwealth, federal, foreign,
territorial or other court or governmental department, commission, board,
bureau, district, authority, agency, central bank, or instrumentality, or any
arbitration authority.

                    “Vacancy and Credit Loss Factor” means an amount (which
amount can be $0 but cannot be less than $0) determined by multiplying Operating
Income by the lesser of (i) 5% or (ii) the amount, stated as a percentage of
total rentable retail area, by which total rented retail area at the time of
calculation exceeds 95% of total rentable retail area.

11

--------------------------------------------------------------------------------



                    2. Financial Statements:

                    Borrower shall provide or cause to be provided to
Administrative Agent with a copy for each Lender all of the following:

 

 

 

          (a) Financial Statements of Borrower,: (i) for each fiscal year of
such reporting party, as soon as reasonably practicable and in any event within
one hundred twenty (120) days after the close of each fiscal year; and (ii) for
each fiscal quarter of such reporting party, as soon as reasonably practicable
and in any event within one hundred twenty (120) days after the close of each
fiscal quarter.

 

 

 

          (b) Financial Statements of each Guarantor: (i) for each fiscal year
of such Guarantor, as soon as reasonably practicable and in any event within one
hundred twenty (120) days after the close of each fiscal year, and for Acadia
Realty Trust, as soon as reasonably practicable and in any event within one
hundred twenty (120) days after the close of each such reporting period; or (ii)
for each fiscal quarter of such Guarantor, as soon as reasonably practicable and
in any event within one hundred twenty (120) days after the close of each fiscal
quarter, and for Acadia Realty Trust, as soon as reasonably practicable and in
any event within one hundred twenty (120) days after the close of each such
reporting period; upon proper filing of the applicable annual form 10K and
quarterly form 10Q by Guarantor with the Securities and Exchange Commission,
such statements shall be deemed delivered to Administrative Agent and Lenders
hereunder.

 

 

 

          (c) (i) Prior to the beginning of each fiscal year of Borrower, a
capital and operating budget for the Property and (ii) for each calendar quarter
(and for the fiscal year through the end of that month) (A) a statement of all
income and expenses in connection with the Property and (B) a current leasing
status report (including tenants’ names, occupied tenant space, lease terms,
rents, vacant space and proposed rents), including in each case a comparison to
the budget, as soon as reasonably practicable but in any event within fifteen
(15) days after the end of each such quarter, certified in writing as true and
correct by a representative of Borrower satisfactory to Administrative Agent.
Items provided under this paragraph shall be in form and detail satisfactory to
Administrative Agent.

 

 

 

          (d) At the time of submitting, and together with, Borrower’s quarterly
financial statements, Borrower shall submit a certificate representing and
warranting (i) that no Default or Potential Default exists, or specifying any
and all Defaults or Potential Defaults which do exist at the time and (ii),
commencing with the delivery of financial statements for the period in which the
Debt Service Coverage Ratio Covenant in Section 2.5(b) applies, whether or not
the financial covenants set forth in Section 2.5 are in compliance, including a
reasonably detailed calculation of such compliance or non-compliance. At the
time of submitting (or prior to the date due, in the case of deemed submission
by virtue of filings with the Securities and Exchange Commission as set forth
above), and together with, Guarantor’s quarterly financial statements, Guarantor
shall submit a detailed certificate of the compliance of the financial covenants
set forth in the Guaranty.

12

--------------------------------------------------------------------------------




 

 

 

          (e) From time to time promptly after Administrative Agent’s request,
such additional information, reports and statements respecting the Property and
the Improvements, or the business operations and financial condition of each
reporting party, as Administrative Agent may reasonably request.

All Financial Statements shall be in form and detail satisfactory to
Administrative Agent and shall contain or be attached to the signed and dated
written certification of the reporting party in form specified by Administrative
Agent to certify that the Financial Statements are furnished to Administrative
Agent in connection with the extension of credit by Lenders and constitute a
true and correct statement of the reporting party’s financial position. All
certifications and signatures on behalf of corporations, partnerships or other
entities shall be by a representative of the reporting party satisfactory to
Administrative Agent. All Financial Statements for a reporting party who is an
individual shall be on Administrative Agent’s then-current personal financial
statement form or in another form satisfactory to Administrative Agent. All
fiscal year-end Financial Statements of Borrower, Guarantor and Acadia Realty
Trust shall be audited and certified, without any qualification or exception not
acceptable to Administrative Agent, by independent certified public accountants
acceptable to Administrative Agent, and shall contain all reports and
disclosures required by generally accepted accounting principles for a fair
presentation. All quarterly Financial Statements shall be compiled or reviewed
by independent certified public accountants acceptable to Administrative Agent,
or may be prepared by the reporting party.

13

--------------------------------------------------------------------------------



EXHIBIT “C”

CONDITIONS PRECEDENT TO THE INITIAL ADVANCE

                    As conditions precedent to the Initial Advance, if and to
the extent required by Administrative Agent, Administrative Agent shall have
received and approved the following:

                         1. Fees and Expenses. Any and all required commitment
and other fees, and evidence satisfactory to Administrative Agent that Borrower
has paid all other fees, costs and expenses (including the fees and costs of
Administrative Agent’s counsel) then required to be paid pursuant to this
Agreement and all other Loan Documents, including, without limitation, all fees,
costs and expenses that Borrower is required to pay pursuant to any loan
application or commitment.

                         2. Financial Statements. The Financial Statements of
Borrower and Guarantor or any other party required by any loan application or
commitment or otherwise required by Administrative Agent.

                         3. Appraisal. A market value appraisal of the Property
made within one hundred eighty (180) days prior to the date of this Agreement,
which appraises the Property on a “completed value” basis at not less than the
Appraised Value. The appraiser and appraisal must be satisfactory to
Administrative Agent (including satisfaction of applicable regulatory
requirements) and the appraiser must be engaged directly by Administrative
Agent.

                         4. Authorization. Evidence Administrative Agent
requires of the existence, good standing, authority and capacity of Borrower,
each Guarantor, and their respective constituent partners, members, managers and
owners (however remote) to execute, deliver and perform their respective
obligations to Administrative Agent and Lenders under the Loan Documents,
including:

 

 

 

             (a) For each partnership (including a joint venture or limited
partnership): (i) a true and complete copy of an executed partnership agreement
or limited partnership agreement, and all amendments thereto; (ii) for each
limited partnership, a copy of the certificate of limited partnership and all
amendments thereto accompanied by a certificate issued by the appropriate
governmental official of the jurisdiction of formation that the copy is true and
complete, and evidence Administrative Agent requires of registration or
qualification to do business in the state where Borrower’s principal place of
business is located and the state where the Project is located, and (iii) a
partnership affidavit certifying who will be authorized to execute or attest any
of the Loan Documents, and a true and complete copy of the partnership
resolutions approving the Loan Documents and authorizing the transactions
contemplated in this Agreement and the other Loan Documents.

 

 

 

             (b) For each corporation: (i) a true and complete copy of its
articles of incorporation and by-laws, and all amendments thereto, a certificate
of incumbency of all of its officers who are authorized to execute or attest to
any of the Loan Documents, and


--------------------------------------------------------------------------------




 

 

 

a true and complete copy of resolutions approving the Loan Documents and
authorizing the transactions contemplated in this Agreement and the other Loan
Documents; and (ii) certificates of existence, good standing and qualification
to do business issued by the appropriate governmental officials in the state of
its formation and, if different, the state in which the Project is located.

 

 

 

          (c) For each limited liability company or limited liability
partnership: (i) a true and complete copy of the articles of organization and
operating agreement, and all amendments thereto, a certificate of incumbency of
all of its members who are authorized to execute or attest to any of the Loan
Documents, and a true and complete copy of resolutions approving the Loan
Documents and authorizing the transactions contemplated in this Agreement and
the other Loan Documents; and (ii) certificates of existence, good standing and
qualification to do business issued by appropriate governmental officials in the
state of its formation and, if different, the state in which the Property is
located.

 

 

 

          (d) For each entity or organization that is not a corporation,
partnership, limited partnership, joint venture, limited liability company or
limited liability partnership, a copy of each document creating it or governing
the existence, operation, power or authority of it or its representatives.

 

 

 

          (e) All certificates, resolutions, and consents required by
Administrative Agent applicable to the foregoing.

                    5. Loan Documents. From Borrower, Guarantor and each other
person required by Administrative Agent, duly executed, acknowledged and/or
sworn to as required, and delivered to Administrative Agent (with a copy for
each Lender) all Loan Documents then required by Administrative Agent, dated the
date of this Agreement, each in form and content satisfactory to Administrative
Agent, and evidence Administrative Agent requires that the Mortgage has been
recorded in the official records of the city or county in which the Property is
located and UCC-1 financing statements have been filed in all filing offices
that Administrative Agent may require.

                    6. Opinions. The written opinion of counsel satisfactory to
Administrative Agent for Borrower, each Guarantor, and any other persons or
entities addressed to Administrative Agent for the benefit of Lenders, dated the
date of this Agreement.

                    7. Survey; No Special Flood Hazard. (a) two (2) prints of an
original survey (with a copy for each Lender) of the Land and improvements
thereon dated not more than sixty (60) days prior to the date of this Agreement
(or dated such earlier date, if any, as is satisfactory to the Title Company,
but in any event not more than one hundred eighty (180) days prior to the date
of this Agreement) satisfactory to Administrative Agent and the Title Company
and otherwise, to the extent required by Administrative Agent, complying with
Exhibit “G”, and (b) a flood insurance policy (with a copy for each Lender) in
an amount equal to the lesser of the maximum Loan amount or the maximum amount
of flood insurance available under the Flood Disaster Protection Act of 1973, as
amended, and otherwise in compliance with the requirements of the Loan
Documents, or evidence satisfactory to Administrative Agent that none of the
Land is located in a flood hazard area.

2

--------------------------------------------------------------------------------



                    8. Title Insurance. An ALTA title insurance policy, issued
by the Title Company (which shall be approved by Administrative Agent) in the
maximum amount of the Loan plus any other amount secured by the Mortgage, on a
coinsurance and/or reinsurance basis if and as required by Administrative Agent,
insuring without exclusion or exception for creditors’ rights that the Mortgage
constitutes a valid lien covering the Land and all Improvements thereon, having
the priority required by Administrative Agent and subject only to those
exceptions and encumbrances (regardless of rank or priority) Administrative
Agent approves, in a form acceptable to Administrative Agent, and with all
“standard” exceptions which can be deleted, including the exception for matters
which a current survey would show, deleted to the fullest extent authorized
under applicable title insurance rules, and Borrower shall satisfy all
requirements therefor permitted; containing no exception for standby fees or
real estate taxes or assessments other than those for the year in which the
closing occurs to the extent the same are not then due and payable and endorsed
“not yet due and payable” and no exception for subsequent assessments for prior
years; providing full coverage against mechanics’ and materialmen’s liens to the
extent authorized under applicable title insurance rules, and Borrower shall
satisfy all requirements therefor; insuring that no restrictive covenants shown
in the Title Insurance have been violated, and that no violation of the
restrictions will result in a reversion or forfeiture of title; insuring all
appurtenant easements; insuring that fee simple indefeasible or marketable (as
coverage is available) fee simple title to the Land and Improvements is vested
in Borrower; containing such affirmative coverage and endorsements (including
the standard New York endorsements) as Administrative Agent may require and are
available under applicable title insurance rules, and Borrower shall satisfy all
requirements therefor; insuring any easements, leasehold estates or other
matters appurtenant to or benefiting the Land and/or the Improvements as part of
the insured estate; insuring the right of access to the Land to the extent
authorized under applicable title insurance rules, and Borrower shall satisfy
all requirements therefor; and containing provisions acceptable to
Administrative Agent regarding advances and/or readvances of Loan funds after
closing. Borrower and Borrower’s counsel shall not have any interest, direct or
indirect, in the Title Company (or its agent) or any portion of the premium paid
for the Title Insurance. The policy shall contain a pending disbursement clause
in Lender’s standard form or such other form approved by Lender.

                    9. Insurance Policies. The insurance policies initially
required by Administrative Agent, pursuant to the Loan Documents, together with
evidence satisfactory to Administrative Agent that all premiums therefor have
been paid for a period of not less than one (1) year from the date of this
Agreement and that the policies are in full force and effect.

                    10. Leases. If Exhibit “I” is attached hereto, (i) true and
correct copies of all leases and subleases, and guarantees thereof; (ii)
estoppel certificates and subordination and attornment agreements (including
nondisturbance agreements if and to the extent agreed by Administrative Agent in
its discretion), dated within thirty (30) days prior to this Agreement and in
the respective forms attached as exhibits to the Closing Checklist, or otherwise
in form and content satisfactory to Administrative Agent, from the tenants and
subtenants as Administrative Agent requires; (iii) evidence satisfactory to
Administrative Agent of Borrower’s compliance with the leases; and (iv) evidence
satisfactory to Administrative Agent of the tenants’ approval of all matters
requiring their approval.

3

--------------------------------------------------------------------------------



                    11. Environmental Compliance/Report. Evidence satisfactory
to Administrative Agent that no portion of the Land is “wetlands” under any
applicable Law and that the Land does not contain and is not within or near any
area designated as a hazardous waste site by any Tribunal, that neither the
Property nor any adjoining property contains or has ever contained any substance
classified as hazardous or toxic (or otherwise regulated, such as, without
limitation, asbestos, radon and/or petroleum products) under any Law or
governmental requirement pertaining to health or the environment, and that
neither the Property nor any use or activity thereon violates or is or could be
subject to any response, remediation, clean-up or other obligation under any Law
or governmental requirement pertaining to health or the environment including
without limitation, a written report of an environmental assessment of the
Property, made within twelve (12) months prior to the date of this Agreement, by
an engineering firm, and of a scope and in form and content satisfactory to
Administrative Agent, complying with Administrative Agent’s established
guidelines, showing that there is no evidence of any such substance which has
been generated, treated, stored, released or disposed of in the Property, and
such additional evidence as may be required by Administrative Agent. All
reports, drafts of reports, and recommendations, whether written or oral, from
such engineering firm shall be made available and communicated to Administrative
Agent.

                    12. Laws. (a) Evidence satisfactory to Administrative Agent
that all applicable zoning ordinances, restrictive covenants and governmental
requirements affecting the Property permit the use for which the Property is
intended and have been or will be complied with without the existence of any
variance, non-complying use, nonconforming use or other special exception; (b)
evidence satisfactory to Administrative Agent that the Land and Improvements
comply and will comply with all Laws and governmental requirements regarding
subdivision and platting and would so comply if the Land and the Improvements
thereon were conveyed as a separate parcel; (c) a true and correct copy of valid
certificates of occupancy for the Improvements, together with all other
consents, licenses, permits and approvals necessary for operation of the
Improvements, all in assignable form (to the extent appropriate) and in full
force and effect; (d) evidence satisfactory to Administrative Agent of
compliance by Borrower and the Property, use and occupancy of the Improvements,
with such other applicable Laws and governmental requirements as Administrative
Agent may request, including all Laws and governmental requirements regarding
access and facilities for handicapped or disabled persons including, without
limitation and to the extent applicable, The Federal Architectural Barriers Act
(42 U.S.C. § 4151 et seq.), The Fair Housing Amendments Act of 1988 (42 U.S.C.
§ 3601 et seq.), The Americans With Disabilities Act of 1990 (42 U.S.C. § 12101
et seq.), The Rehabilitation Act of 1973 (29 U.S.C. § 794), and any applicable
state requirements; and (e) written evidence satisfactory to Administrative
Agent that construction of the Improvements on the Land is permissible under all
federal, state and local statutes, regulations and rulings protecting tidal and
non-tidal wetlands and other environmentally protected areas.

                    13. Priority. (a) evidence satisfactory to Administrative
Agent that prior to and as of the time the Mortgage was filed for record no
mechanic’s or materialman’s lien claim or notice, lis pendens, judgment, or
other claim or encumbrance against the Property has been filed for record in the
county where the Property is located or in any other public record which by Law
provides notice of claims or encumbrances regarding the Property; (b) a
certificate or certificates of a reporting service acceptable to Administrative
Agent, reflecting the results of searches made not earlier than ten (10) days
prior to the date of this Agreement, (i) of the central and local

4

--------------------------------------------------------------------------------



Uniform Commercial Code records, showing no filings against any of the
collateral for the Loan or against Borrower otherwise except as consented to by
Administrative Agent; and (ii) if required by Administrative Agent, of the
appropriate judgment and tax lien records, showing no outstanding judgment or
tax lien against Borrower or any Guarantor.

                    14. Tax and Standby Fee Certificates. Evidence satisfactory
to Administrative Agent (a) of the identity of all taxing authorities and
utility districts (or similar authorities) having jurisdiction over the Property
or any portion thereof; (b) that all taxes, standby fees and any other similar
charges have been paid, including copies of receipts or statements marked “paid”
by the appropriate authority; and (c) that the Land is a separate tax lot or
lots with separate assessment or assessments of the Land and Improvements,
independent of any other land or improvements and that the Land is a separate
legally subdivided parcel.

                    15. Ground Lease and Premises Documents. Certified copies of
all documents comprising the Ground Lease, the Storage Facility Master Lease and
the Condominium Documents, accompanied by, in the case of the Ground Lease, an
estoppel certificate from Ground Lessor and in the case of the Storage Facility
Master Lease, an estoppel from the tenant thereunder, estoppel certificates from
the other parties to the Condominium Documents, all in form and substance
satisfactory to Administrative Agent.

                    16. Other Documents. Such other documents and certificates
as Administrative Agent may reasonably request from Borrower, any Guarantor, and
any other person or entity, in form and content satisfactory to Administrative
Agent.

                    17. Borrower Identification Due Diligence. Administrative
Agent and each Lender shall have received all due diligence materials they deem
necessary with respect to verifying Borrower’s identity and background
information in a manner satisfactory to each of them.

5

--------------------------------------------------------------------------------



EXHIBIT “C-1”

CONDITIONS PRECEDENT TO ADVANCES IN EXCESS OF THE INITIAL ADVANCE

As conditions precedent to any advance in excess of the Initial Advance, if and
to the extent required by Administrative Agent, Administrative Agent shall have
received and approved the items under Exhibit “C” and Exhibit “F”.

--------------------------------------------------------------------------------



EXHIBIT “D”

MONTHLY AMORTIZATION SCHEDULE

 

 

 

 

 

Loan summary

 

--------------------------------------------------------------------------------

 

Loan amount

 

$

2,446,298.11

 

Annual interest rate

 

 

7.50

%

Amortization period in years

 

 

30

 

Number of payments per year

 

 

12

 

Start date of amortization

 

 

6/1/2012

 


 

 

 

 

 

 

 

 

 

 

 

Principal
Payment
Number

 

Principal
Payment
Date

 

Beginning
Balance

 

Principal
Payment

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

1

 

 

6/1/2012

 

$

2,446,298.11

 

$

1,815.51

 

2

 

 

7/1/2012

 

 

2,444,482.60

 

 

1,826.86

 

3

 

 

8/1/2012

 

 

2,442,655.75

 

 

1,838.27

 

4

 

 

9/1/2012

 

 

2,440,817.47

 

 

1,849.76

 

5

 

 

10/1/2012

 

 

2,438,967.71

 

 

1,861.32

 

6

 

 

11/1/2012

 

 

2,437,106.39

 

 

1,872.96

 

7

 

 

12/1/2012

 

 

2,435,233.43

 

 

1,884.66

 

8

 

 

1/1/2013

 

 

2,433,348.77

 

 

1,896.44

 

9

 

 

2/1/2013

 

 

2,431,452.33

 

 

1,908.29

 

10

 

 

3/1/2013

 

 

2,429,544.03

 

 

1,920.22

 

11

 

 

4/1/2013

 

 

2,427,623.81

 

 

1,932.22

 

12

 

 

5/1/2013

 

 

2,425,691.59

 

 

1,944.30

 

13

 

 

6/1/2013

 

 

2,423,747.29

 

 

1,956.45

 

14

 

 

7/1/2013

 

 

2,421,790.84

 

 

1,968.68

 

15

 

 

8/1/2013

 

 

2,419,822.16

 

 

1,980.98

 

16

 

 

9/1/2013

 

 

2,417,841.18

 

 

1,993.36

 

17

 

 

10/1/2013

 

 

2,415,847.82

 

 

2,005.82

 

18

 

 

11/1/2013

 

 

2,413,841.99

 

 

2,018.36

 


--------------------------------------------------------------------------------



EXHIBIT “E”

INTENTIONALLY OMITTED

--------------------------------------------------------------------------------



EXHIBIT “F”

ADVANCES

                    1. Draw Request. A “Draw Request” means a properly completed
and executed written application by Borrower to Administrative Agent in the form
of Exhibit “F-1” (or in another form satisfactory to Administrative Agent)
setting forth the amount of Loan proceeds desired, together with the related AIA
Document G-702 and G-703 or such other forms approved by Administrative Agent
and such schedules, affidavits, releases, waivers, statements, paid invoices,
paid bills, and other documents, certificates and information satisfactory to
Administrative Agent, provided that, with respect to any item of Tenant
Improvement Costs for which the tenant, rather than Borrower, is performing the
work, the foregoing documents shall only be required to the extent that the
applicable lease requires such tenant to deliver same. Notwithstanding the
foregoing, with respect to any tenant of the Improvements who has accepted
occupancy and is paying rent, in lieu of the foregoing conditions in this
Section 1, Borrower may deliver to Administrative Agent the following: (i) final
lien waivers and proof of payment by Borrower and (ii) an executed estoppel or
rent commencement agreement from the tenant confirming that all of Borrower’s
tenant improvement obligations have been satisfied. At least five (5) Business
Days before the requested date of each advance made from the Loan, Borrower
shall deliver a Draw Request to Administrative Agent. Borrower shall be entitled
to an advance only in an amount approved by Administrative Agent in accordance
with the terms of this Agreement and the Loan Documents. Lenders shall not be
required to make advances more frequently than once each calendar month. Lenders
shall, only upon the satisfaction, as determined by Administrative Agent in its
sole discretion, of all applicable conditions of this Agreement and the Loan
Documents, be required to make the requested advance to Borrower on a Funding
Date which is a Business Day within five (5), or if any portion of such advance
is LIBOR Rate Principal, eight (8), Business Days after such satisfaction. Each
Draw Request, and Borrower’s acceptance of any advance, shall be deemed to
ratify and confirm, as of the date of the Draw Request and the advance,
respectively, that, except as specified in the Draw Request, (a) all
representations and warranties in the Loan Documents remain true and correct,
and all covenants and agreements in the Loan Documents remain satisfied, (b)
there is no uncured Default existing under the Loan Documents, (c) all
conditions to the advance, whether or not evidence thereof is required by
Administrative Agent, are satisfied, (d) the waivers, statements, paid invoices,
paid bills, and/or other documents, certificates and information required as set
forth above submitted for the Draw Request are complete and correct, and in all
respects what they purport and appear to be for the amount and period applicable
to the Draw Request, (e) all advances previously made to Borrower were
disbursed, and the proceeds of the advance requested in the Draw Request will
immediately be disbursed, for reimbursement to Borrower for, the costs and
expenses specified in the Draw Request for which the advances were made, and for
no other purpose, and (f) after the advance, all obligations for work and other
costs heretofore incurred by Borrower in connection with the Project and which
are due and payable will be fully paid and satisfied.

                    2. Advances. Borrower shall disburse all advances, other
than the Initial Advance made to Borrower, for reimbursement of payments of the
Tenant Improvement Costs or Leasing Commissions only, specified in the Draw
Request for which the advances were made,

--------------------------------------------------------------------------------



and for no other purpose. Following receipt and approval of a Draw Request, all
supporting documentation and information required by Administrative Agent,
Administrative Agent will determine the amount of the advance Lenders shall make
in accordance with this Agreement, the Loan Documents, and if and to the extent
required by Administrative Agent, to Administrative Agent’s satisfaction, the
following standards:

                    For tenant improvement work, advances on the basis of 100%
of the Tenant Improvement Costs paid by Borrower, provided that if required by
Administrative Agent (i) an application for payment may be submitted only after
all applicable tenant improvements have been completed, (ii) all provisions of
the Loan Documents, including, without limitation, Sections 3 and 4 of this
Exhibit “F”, have been satisfied, (iii) the term of the applicable lease has
commenced, (iv) Administrative Agent has received from the applicable tenant a
tenant estoppel certificate in the form attached as an exhibit to the Closing
Checklist, or otherwise in form and content satisfactory to Administrative
Agent, (v) Administrative Agent has received two (2) sets of as-built plans for
the applicable tenant improvements, and (vi) Administrative Agent has received
evidence of satisfaction of all applicable legal requirements, including but not
limited to applicable certificates of occupancy and evidence that the plans
comply with all legal requirements regarding access and facilities for
handicapped or disabled persons.

                    3. Conditions to the Initial Advance. As conditions
precedent to the Initial Advance hereunder, if and to the extent required by
Administrative Agent, to Administrative Agent’s satisfaction, Borrower must have
satisfied the conditions required under this Agreement, including all of those
conditions set forth in Exhibit “C” and Section 4 below.

                    4. Conditions to All Advances. As conditions precedent to
each advance made pursuant to a Draw Request, in addition to all other
requirements contained in this Agreement, if and to the extent required by
Administrative Agent, Administrative Agent shall have received and approved the
following:

 

 

 

           (i) Evidence satisfactory to Administrative Agent of the continued
satisfaction of all conditions to the Initial Advance and, as to advances after
the Initial Advance, Exhibit “C-1”.

 

 

 

           (ii) A Draw Request.

 

 

 

          (iii) Evidence satisfactory to Administrative Agent that no Default or
any event which, with the giving of notice or the lapse of time, or both, could
become a Default, exists.

 

 

 

          (iv) Evidence satisfactory to Administrative Agent that the
representations and warranties made in the Loan Documents must be true and
correct on and as of the date of each advance and no event shall have occurred
or condition or circumstance shall exist which, if known to Borrower, would
render any such representation or warranty incorrect or misleading.

 

 

 

          (v) To the extent requested by Administrative Agent, a true and
complete copy of each contract to which Borrower is a party, if applicable, for
labor, materials, services and/or other work included in a Draw Request duly
executed and delivered by all

2

--------------------------------------------------------------------------------




 

 

 

parties thereto and effective, and a true and complete copy of a fully executed
copy of each such subcontract or other contract as Administrative Agent may have
requested.

 

 

 

            (vi) Evidence satisfactory to Administrative Agent that no
mechanic’s or materialmen’s lien or other encumbrance has been filed and remain
in effect against the Property, no stop notices shall have been served on
Lenders that have not been bonded by Borrower in a manner and amount
satisfactory to Administrative Agent, and releases or waivers of mechanics’
liens and receipted bills showing payment of all amounts due to all parties who
have furnished materials or services or performed labor of any kind in
connection with the Property.

 

 

 

           (vii) Evidence satisfactory to Administrative Agent that the Title
Insurance has been endorsed and brought to date in a manner satisfactory to
Administrative Agent to increase the coverage by the amount of each advance
through the date of each such advance with no additional title change or
exception not approved by Administrative Agent.

 

 

 

          (viii) A copy of the Lease to which any requested advance for Tenant
Improvement Costs and/or Leasing Commissions has been requested, certified to be
accurate, complete, unmodified and in full force and effect, which lease shall
be in compliance with the terms of this Agreement and the other Loan Documents,
including, without limitation, approved by Administrative Agent to the extent
required herein or therein.

 

 

 

          (ix) Evidence satisfactory to Administrative Agent that the
Improvements shall not have been damaged and not repaired and shall not be the
subject of any pending or threatened condemnation or adverse zoning proceeding.

                    5. Conditions and Waivers. All conditions precedent to the
obligation of Lenders to make any advance are imposed hereby solely for the
benefit of Administrative Agent and Lenders, and no other party may require
satisfaction of any such condition precedent or be entitled to assume that
Lenders will refuse to make any advance in the absence of strict compliance with
such conditions precedent. No advance shall constitute an approval or acceptance
by Administrative Agent of any construction work, or a waiver of any condition
precedent to any further advance, or preclude Administrative Agent from
thereafter declaring the failure of Borrower to satisfy such condition precedent
to be a Default. No waiver by Administrative Agent of any condition precedent or
obligation shall preclude Administrative Agent from requiring such condition or
obligation to be met prior to making any other advance or from thereafter
declaring the failure to satisfy such condition or obligation to be a Default.

3

--------------------------------------------------------------------------------



EXHIBIT “F-1”

DRAW REQUEST

[BORROWER’S LETTERHEAD]

DRAW REQUEST NO. _________

 

 

 

TO:

BANK OF AMERICA, N.A. (“Administrative Agent”)

 

 

 

LOAN NO.

____________________

DATE: _______________

 

 

 

PROJECT:

Pelham Manor Shopping Center

 

 

 

 

LOCATION:

Pelham Manor, New York

 

 

 

 

BORROWER:

P/A-Acadia Pelham Manor, LLC

 

FOR PERIOD ENDING:          _________________________

In accordance with the Loan Agreement in the amount of $____________ dated
December 1 2010 between Borrower, Administrative Agent and Lenders, Borrower
requests that $____________ be advanced from Loan proceeds. The proceeds should
be credited to the account of _________________________, Account No.
____________, at ______________________________.

 

 

 

1.

CURRENT DRAW REQUEST FOR TENANT IMPROVEMENT COSTS

$_______________

 

 

 

2.

TOTAL DRAW REQUEST

$_______________


 

 

AUTHORIZED SIGNER:

 

 

 

______________________________

Dated: _______________


--------------------------------------------------------------------------------



EXHIBIT “G”

SURVEY REQUIREMENTS

                              1. Requirements. The Survey shall be made in
accordance with, and meet the requirements of, the certification below by a
registered professional engineer or registered professional land surveyor. The
description shall be a single metes and bounds perimeter description of the
entire Land, and a separate metes and bounds description of the perimeter of
each constituent tract or parcel out of the Land. The total acreage and square
footage of the Land and each constituent tract or parcel of the Land shall be
certified. If the Land has been recorded on a map or plat as part of an abstract
or subdivision, all survey lines must be shown, and all lot and block lines
(with distances and bearings) and numbers, must be shown. The date of any
revisions subsequent to the initial survey prepared pursuant to these
requirements must also be shown.

                              2. Certification. The certification for the
property description and the map or plat shall be addressed to Administrative
Agent for Lenders, Borrower and the Title Company, signed by the surveyor (a
registered professional land surveyor or registered professional engineer),
bearing current date, registration number, and seal, and shall be in the
following form or its substantial equivalent:

 

 

 

This is to certify to Bank of America, N.A., as Administrative Agent for certain
Lenders, _________________________, as Borrower and, _________________________,
as the Title Company that this map or plat and the survey on which it is based
were made in accordance with the “Minimum Standard Detail Requirements for
ALTA/ACSM Land Title Surveys” jointly established and adopted by ALTA and NSPS
in 2005, and include optional items 1, 2, 4 (in square feet or acres), 6, 8, 10,
11(b), 16, 17, 18, and if buildings are located on the land, optional items
7(a), 7(b)(1), 7(b)(2) and 9 of Table A thereof. Pursuant to the Accuracy
Standards as adopted by ALTA and NSPS and in effect on the date of this
certification, the undersigned further certifies that in my professional
opinion, as a land surveyor registered in the State of ____________, the maximum
Relative Positional Accuracy resulting from the measurements made on the survey
does not exceed the Allowable Relative Positional Accuracy for Measurements
Controlling Land Boundaries on ALTA/ACSM Land Title Surveys (0.07 feet or 20 mm
+ 50 ppm). The undersigned additionally certifies that (a) this survey was made
on the ground under my supervision; (b) I have received and examined a copy of
the Title Insurance Commitment No. _______________ issued by the Title Company
as well as a copy of each instrument listed therein, and the subject land and
each tract or parcel thereof described in this survey is the same land as
described in the Title Commitment; (c) if the subject land consists of two or
more tracts or parcels having common boundaries, those tracts and parcels are
contiguous along the common boundaries; (d) the subject land and each tract or
parcel thereof has a tax map designation separate and distinct from that of any
other land and the subject land and each tract or parcel thereof is a separate,
legally subdivided parcel; (e) this survey correctly shows all matters of
record, (and to the extent they can be located, their location and dimensions)
of which I have been advised affecting the subject land according to the legal
description in such matters (with instrument, book,


--------------------------------------------------------------------------------




 

 

 

and page number indicated); (f) except as shown on this survey, no part of the
subject land is located in a 100-year Flood Plain or in an identified “flood
prone area”, as defined pursuant to the Flood Disaster Protection Act of 1973,
as amended, as reflected by Flood Insurance Rate Map Panel #____________ dated
_______________, which such map panel covers the area in which the Property is
situated and this survey correctly indicates the zone designation of any area as
being in the 100-year Flood Plain or “flood prone area”; (g) to the best of my
knowledge, this survey shows the relation of and distance of all substantial,
visible buildings, sidewalks and other improvements to easements and setback
lines; and (h) to the best of my knowledge, except as shown on this survey,
neither the subject land nor any tract or parcel thereof serves any adjoining
land for drainage, utilities, or ingress or egress.

2

--------------------------------------------------------------------------------



EXHIBIT “H”

INTENTIONALLY OMITTED

--------------------------------------------------------------------------------



EXHIBIT “I”

LEASING AND TENANT MATTERS

                 Borrower and Lenders agree as follows:

                    1. Approved Leases. Borrower shall not enter into any tenant
lease of space in the Improvements unless satisfactory to or deemed satisfactory
to Administrative Agent prior to execution. Borrower’s standard form of tenant
lease, and any revisions thereto, must have the prior written approval of
Administrative Agent. Any tenant lease shall be “deemed” satisfactory to
Administrative Agent that (a) is on the standard form lease approved by
Administrative Agent, with no deviations except as satisfactory to
Administrative Agent; (b) is entered into in the ordinary course of business
with a bona fide unrelated third party tenant, and Borrower, acting in good
faith and exercising due diligence, has determined that the tenant is
financially capable of performing its obligations under the lease; (c) is
received by Administrative Agent (together with each guarantee thereof (if any)
and financial information regarding the tenant and each guarantor (if any)
received by Borrower) within fifteen (15) days after execution; (d) reflects an
arms-length transaction at then current market rate for comparable space; (e)
contains no right to purchase the Property, or any present or future interest
therein; (f) does not cover in excess of 25% of the aggregate net rentable area
of the Improvements; and (g) is expressly subordinate to the Mortgage. Borrower
shall provide to Administrative Agent a correct and complete copy of each tenant
lease, including any exhibits, and each guarantee thereof (if any), prior to
execution unless the lease in question is reasonably satisfactory to
Administrative Agent under the foregoing requirements. Borrower shall,
throughout the term of this Agreement, pay all reasonable costs incurred by
Administrative Agent in connection with Administrative Agent’s review and
approval of tenant leases and each guarantee thereof (if any), including
reasonable attorneys’ fees and costs.

                    2. Effect of Lease Approval. No approval of any lease by
Administrative Agent shall be for any purpose other than to protect Lenders’
security, and to preserve Lenders’ rights under the Loan Documents. No approval
by Administrative Agent shall result in a waiver of any default of Borrower. In
no event shall any approval by Administrative Agent of a lease be a
representation of any kind, with regard to the lease or its adequacy or
enforceability, or the financial capacity of any tenant or guarantor.

                    3. Representations Concerning Leases. Borrower represents
and warrants to Administrative Agent and Lenders that Borrower has delivered to
Administrative Agent a true and correct copy of all tenant leases and each
guarantee thereof (if any), affecting any part of the Improvements, together
with an accurate and complete rent roll for the Project, and no such lease or
guarantee contains any option to purchase all or any portion of the Property or
any interest therein or contains any right of first refusal relating to any sale
of the Property or any portion thereof or interest therein.

                    4. Delivery of Leasing Information and Documents. Borrower
shall promptly (a) deliver to Administrative Agent such quarterly rent rolls,
leasing schedules and reports, operating statements, financial statements for
tenants other than residential tenants with a

--------------------------------------------------------------------------------



lease term for less than one year and other information regarding tenants and
prospective tenants or other leasing information as Administrative Agent from
time to time may request, and (b) obtain and deliver to Administrative Agent
such estoppel certificates and subordination and attornment agreements executed
by such tenants (and guarantors, if any) in the respective forms attached as
exhibits to the Closing Checklist, or otherwise in such forms as Administrative
Agent from time to time may reasonably require.

                    5. Income from the Property. Borrower shall first apply all
income from leases, and all other income derived from the Property, to pay costs
and expenses associated with the ownership, maintenance, development, operating,
and marketing of the Land and Improvements, including all amounts then required
to be paid under the Loan Documents, before using or applying such income for
any other purpose.

                    6. Compliance and Default. As additional conditions to
Lenders’ obligations under this Agreement, all tenants having the right to do so
must approve all plans and all changes thereto, the construction of the
Improvements, and all other aspects of the Project requiring tenants’ approval.
A default by Borrower under or any failure by Borrower to satisfy any of the
conditions of a lease shall constitute a Default under this Agreement. Borrower
shall promptly notify Administrative Agent in writing of any failure by any
party to perform any material obligation under any lease, any event or condition
which would permit a tenant to terminate or cancel a lease, or any notice given
by a tenant with respect to the foregoing, specifying in each case the action
Borrower has taken or will take with respect thereto.

2

--------------------------------------------------------------------------------



EXHIBIT “J”

INTENTIONALLY OMITTED

--------------------------------------------------------------------------------



EXHIBIT “K”

INTENTIONALLY OMITTED

--------------------------------------------------------------------------------



EXHIBIT “L”

ASSIGNMENT AND ASSUMPTION

                    This Assignment and Assumption (this “Assignment”) is dated
as of the Effective Date set forth below and is entered into by and between
_________________ (“Assignor”) and ____________________ (“Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Loan Agreement identified below (the “Loan Agreement”), receipt of a
copy of which is hereby acknowledged by Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment as if set
forth herein in full.

                    For an agreed consideration, Assignor hereby irrevocably
sells and assigns to Assignee, and Assignee hereby irrevocably purchases and
assumes from Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below, (i) all of Assignor’s rights and
obligations as a Lender under the Loan Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of Assignor under the respective facilities identified below
(including, without limitation, [Letters of Credit and] Guarantees), and (ii) to
the extent permitted to be assigned under applicable Law, all claims, suits,
causes of action and any other right of Assignor (in its capacity as a Lender)
against any person, whether known or unknown, arising under or in connection
with the Loan Agreement, any other documents or instruments delivered pursuant
thereto or in any way based on or related to any of the foregoing, including,
but not limited to contract claims, tort claims, malpractice claims, statutory
claims and all other claims at Law or in equity, related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to Assignor and, except as expressly provided in
this Assignment, without representation or warranty by Assignor.

 

 

1.

Assignor: _________________________

 

 

2.

Assignee: _________________________[, an Affiliate/Approved Fund of
_____________]

 

 

3.

Borrower(s): ______________________________

 

 

4.

Administrative Agent: _________________________, as administrative agent under
the Loan Agreement

 

 

5.

Loan Agreement: The Loan Agreement, dated as of _______________, among
_________________________, Lenders parties thereto, [and] Bank of America, N.A.,
as Administrative Agent [, and the other agents parties thereto]


--------------------------------------------------------------------------------




 

 

6.

Assigned Interest:


 

 

 

 

 

Aggregate Amount
of Commitment/
Loans for all Lenders

 

Amount of
Commitment/
Loans Assigned

 

Percentage Assigned
of Commitment/Loans

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

$____________

 

$____________

 

__________%

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment are hereby agreed to:

 

 

 

 

 

ASSIGNOR:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

By

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

ASSIGNEE:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

By

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

2

--------------------------------------------------------------------------------




 

 

 

 

[CONSENTED TO AND] ACCEPTED:

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

By

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[CONSENTED TO]:

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

By

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

 

3

--------------------------------------------------------------------------------



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS
FOR ASSIGNMENT AND ASSUMPTION

                    1. Representations and Warranties.

                    1.1. Assignor. Assignor (a) represents and warrants that (i)
it is the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Loan
Agreement or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents, or any
collateral thereunder, (iii) the financial condition of Borrower, any of its
Subsidiaries or Affiliates or any other person obligated in respect of any Loan
Document or (iv) the performance or observance by Borrower, any of its
Subsidiaries or Affiliates or any other person of any of their respective
obligations under any Loan Document.

                    1.2. Assignee. Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and to consummate the transactions contemplated
hereby and to become a Lender under the Loan Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Loan Agreement (subject to
receipt of such consents as may be required under the Loan Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Loan Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Loan Agreement, together with copies of the most recent
financial statements delivered pursuant to Section __ thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision independently and without reliance on
Administrative Agent or any other Lender to enter into this Assignment and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision, and (v) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Loan
Agreement, duly completed and executed by Assignee; and (b) agrees that (i) it
will, independently and without reliance on Administrative Agent, Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

                    1.3 Assignee’s Address for Notices, etc. Attached hereto as
Schedule 1 is all contact information, address, account and other administrative
information relating to Assignee.

                    2. Payments. From and after the Effective Date,
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to Assignee
whether such amounts have accrued prior to or on or after

--------------------------------------------------------------------------------



the Effective Date. Assignor and Assignee shall make all appropriate adjustments
in payments by Administrative Agent for periods prior to the Effective Date or
with respect to the making of this Assignment directly between themselves.

                     3. General Provisions. This Assignment shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment.
This Assignment shall be governed by, and construed in accordance with, the Law
of the State of ____________________ [confirm that choice of law provision
parallels the Loan Agreement].

2

--------------------------------------------------------------------------------



SCHEDULE 1 TO ASSIGNMENT AND ASSUMPTION

ADMINISTRATIVE DETAILS

 

 

 

                    (Assignee to list names of credit contacts, addresses, phone
and facsimile numbers, electronic mail addresses and account and payment
information)


 

 

 

(a)

LIBOR Lending Office:

 

 

 

Assignee name:

Bank of America, N.A.

 

Address:

One Bryant Park, 35th Floor

 

 

New York, New York 10036

 

Attention:

Mr. Gregory Egli

 

Telephone:

646-855-2630

 

Facsimile:

212-293-8197

 

Electronic Mail:

gregory.w.egli@bankofamerica.com

 

 

(b)

Domestic Lending Office:

 

 

 

 

Assignee name:

Bank of America, N.A.

 

Address:

One Bryant Park, 35th Floor

 

 

New York, New York 10036

 

Attention:

Mr. Gregory Egli

 

Telephone:

646-855-2630

 

Facsimile:

212-293-8197

 

Electronic Mail:

gregory.w.egli@bankofamerica.com

 

 

(c)

Notice Address:

 

 

 

 

Assignee name:

Bank of America, N.A.

 

Address:

One Bryant Park, 35th Floor

 

 

New York, New York 10036

 

Attention:

Mr. Gregory Egli

 

Telephone:

646-855-2630

 

Facsimile:

212-293-8197

 

Electronic Mail:

gregory.w.egli@bankofamerica.com

 

 

(d)

Payment Instructions:

 

 

 

 

 

Account No.

GL#-1366211723000

 

Attention:

Angela Kelly

 

Reference:

P/A Acadia Pelham Manor LLC #01254436


--------------------------------------------------------------------------------



EXHIBIT “M”

NOTE

 

 

$____________

____________, 20___

                    FOR VALUE RECEIVED, _________________________ (“Borrower”,
whether one or more) hereby promises to pay to the order of
[_________________________ (“Lender”) under that certain Loan Agreement (defined
below) among Borrower,] Bank of America N.A., a national banking association and
administrative agent (together with any and all of its successors and assigns,
“Administrative Agent”) for the benefit of Lenders from time to time a party to
that certain Loan Agreement (the “Loan Agreement”) [dated ____________, 20__] of
even date herewith, without offset, in immediately available funds in lawful
money of the United States of America, at Administrative Agent’s Office as
defined in the Loan Agreement, the principal sum of _________________________
DOLLARS ($____________) (or the unpaid balance of all principal advanced against
this Note, if that amount is less), together with interest on the unpaid
principal balance of this Note from day to day outstanding as hereinafter
provided.

          1. Note; Interest; Payment Schedule and Maturity Date. This Note is
one of the Notes referred to in Loan Agreement and is entitled to the benefits
thereof. The entire principal balance of this Note then unpaid shall be due and
payable at the times as set forth in the Loan Agreement. Accrued unpaid interest
shall be due and payable at the times and at the interest rate as set forth in
the Loan Agreement until all principal and accrued interest owing on this Note
shall have been fully paid and satisfied. Any amount not paid when due and
payable hereunder shall, to the extent permitted by applicable Law, bear
interest and if applicable a late charge as set forth in the Loan Agreement.

          2. Security; Loan Documents. The security for this Note includes a
Mortgage, Assignment of Leases and Rents and Security Agreement in the amount of
$[____________] (which, as it may have been or may be amended, restated,
modified or supplemented from time to time, is herein called the “Mortgage”)
dated ____________, 20___ from Borrower to Administrative Agent covering certain
property in Pelham Manor, Westchester County, New York described therein (the
“Property”). This Note, the Mortgage, the Loan Agreement and all other documents
now or hereafter securing, guaranteeing or executed in connection with the loan
evidenced by this Note (the “Loan”), are, as the same have been or may be
amended, restated, modified or supplemented from time to time, herein sometimes
called individually a “Loan Document” and together the “Loan Documents”.

          3. Defaults.

                    (a) It shall be a default (“Default”) under this Note and
each of the other Loan Documents if (i) any principal, interest or other amount
of money due under this Note is not paid in full when due, regardless of how
such amount may have become due; (ii) any covenant, agreement, condition,
representation or warranty herein or in any other Loan Documents is not fully
and timely performed, observed or kept; or (iii) there shall occur any default
or event of default under the Mortgage or any other Loan Document. Upon the
occurrence of a Default,

--------------------------------------------------------------------------------



Administrative Agent on behalf of Lenders shall have the rights to declare the
unpaid principal balance and accrued but unpaid interest on this Note, and all
other amounts due hereunder and under the other Loan Documents, at once due and
payable (and upon such declaration, the same shall be at once due and payable),
to foreclose any liens and security interests securing payment hereof and to
exercise any of its other rights, powers and remedies under this Note, under any
other Loan Document, or at Law or in equity.

                    (b) All of the rights, remedies, powers and privileges
(together, “Rights”) of Administrative Agent on behalf of Lenders provided for
in this Note and in any other Loan Document are cumulative of each other and of
any and all other Rights at Law or in equity. The resort to any Right shall not
prevent the concurrent or subsequent employment of any other appropriate Right.
No single or partial exercise of any Right shall exhaust it, or preclude any
other or further exercise thereof, and every Right may be exercised at any time
and from time to time. No failure by Administrative Agent or Lenders to
exercise, nor delay in exercising any Right, including but not limited to the
right to accelerate the maturity of this Note, shall be construed as a waiver of
any Default or as a waiver of any Right. Without limiting the generality of the
foregoing provisions, the acceptance by Lender from time to time of any payment
under this Note which is past due or which is less than the payment in full of
all amounts due and payable at the time of such payment, shall not (i)
constitute a waiver of or impair or extinguish the right of Administrative Agent
or Lenders to accelerate the maturity of this Note or to exercise any other
Right at the time or at any subsequent time, or nullify any prior exercise of
any such Right, or (ii) constitute a waiver of the requirement of punctual
payment and performance or a novation in any respect.

                    (c) If any holder of this Note retains an attorney in
connection with any Default or at maturity or to collect, enforce or defend this
Note or any other Loan Document in any lawsuit or in any probate,
reorganization, bankruptcy, arbitration or other proceeding, or if Borrower sues
any holder in connection with this Note or any other Loan Document and does not
prevail, then Borrower agrees to pay to each such holder, in addition to
principal, interest and any other sums owing to Lenders hereunder and under the
other Loan Documents, all costs and expenses incurred by such holder in trying
to collect this Note or in any such suit or proceeding, including, without
limitation, attorneys’ fees and expenses, investigation costs and all court
costs, whether or not suit is filed hereon, whether before or after the Maturity
Date, or whether in connection with bankruptcy, insolvency or appeal, or whether
collection is made against Borrower or any guarantor or endorser or any other
person primarily or secondarily liable hereunder.

          4. Heirs, Successors and Assigns. The terms of this Note and of the
other Loan Documents shall bind and inure to the benefit of the heirs, devisees,
representatives, successors and assigns of the parties. The foregoing sentence
shall not be construed to permit Borrower to assign the Loan except as otherwise
permitted under the Loan Documents. As further provided in the Loan Agreement, a
Lender may, at any time, sell, transfer, or assign all or a portion of its
interest in this Note, the Mortgage and the other Loan Documents, as set forth
in the Loan Agreement.

          5. General Provisions. Time is of the essence with respect to
Borrower’s obligations under this Note. If more than one person or entity
executes this Note as Borrower, all of said

2

--------------------------------------------------------------------------------



parties shall be jointly and severally liable for payment of the indebtedness
evidenced hereby. Borrower and all sureties, endorsers, guarantors and any other
party now or hereafter liable for the payment of this Note in whole or in part,
hereby severally (a) waive demand, presentment for payment, notice of dishonor
and of nonpayment, protest, notice of protest, notice of intent to accelerate,
notice of acceleration and all other notices (except any notices which are
specifically required by this Note or any other Loan Document), filing of suit
and diligence in collecting this Note or enforcing any of the security herefor;
(b) agree to any substitution, subordination, exchange or release of any such
security or the release of any party primarily or secondarily liable hereon; (c)
agree that neither Administrative Agent nor any Lender shall be required first
to institute suit or exhaust its remedies hereon against Borrower or others
liable or to become liable hereon or to perfect or enforce its rights against
them or any security herefor; (d) consent to any extensions or postponements of
time of payment of this Note for any period or periods of time and to any
partial payments, before or after maturity, and to any other indulgences with
respect hereto, without notice thereof to any of them; and (e) submit (and waive
all rights to object) to non-exclusive personal jurisdiction of any state or
federal court sitting in the city and county, and venue in the city or county,
in which payment is to be made as specified in the first paragraph of Page 1 of
this Note, for the enforcement of any and all obligations under this Note and
the Loan Documents; (f) waive the benefit of all homestead and similar
exemptions as to this Note; (g) agree that their liability under this Note shall
not be affected or impaired by any determination that any security interest or
lien taken by Lender to secure this Note is invalid or unperfected; and (h)
hereby subordinate any and all rights against Borrower and any of the security
for the payment of this Note, whether by subrogation, agreement or otherwise,
until this Note is paid in full. A determination that any provision of this Note
is unenforceable or invalid shall not affect the enforceability or validity of
any other provision and the determination that the application of any provision
of this Note to any person or circumstance is illegal or unenforceable shall not
affect the enforceability or validity of such provision as it may apply to other
persons or circumstances. This Note may not be amended except in a writing
specifically intended for such purpose and executed by the party against whom
enforcement of the amendment is sought. Captions and headings in this Note are
for convenience only and shall be disregarded in construing it. THIS NOTE, AND
ITS VALIDITY, ENFORCEMENT AND INTERPRETATION, SHALL BE GOVERNED BY NEW YORK LAW
(WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES) AND APPLICABLE UNITED STATES
FEDERAL LAW.

          6. Notices. Any notice, request, or demand to or upon Borrower or
Lender shall be deemed to have been properly given or made when delivered in
accordance with the Loan Agreement.

          7. No Usury. It is expressly stipulated and agreed to be the intent of
Borrower, Administrative Agent and all Lenders at all times to comply with
applicable state Law or applicable United States federal Law (to the extent that
it permits a Lender to contract for, charge, take, reserve, or receive a greater
amount of interest than under state Law) and that this Section shall control
every other covenant and agreement in this Note and the other Loan Documents. If
applicable state or federal Law should at any time be judicially interpreted so
as to render usurious any amount called for under this Note or under any of the
other Loan Documents, or contracted for, charged, taken, reserved, or received
with respect to the Loan, or if Administrative Agent’s exercise of the option to
accelerate the Maturity Date, or if any

3

--------------------------------------------------------------------------------



prepayment by Borrower results in Borrower having paid any interest in excess of
that permitted by applicable Law, then it is Administrative Agent’s and each
Lender’s express intent that all excess amounts theretofore collected by
Administrative Agent or any Lender shall be credited on the principal balance of
this Note and all other indebtedness and the provisions of this Note and the
other Loan Documents shall immediately be deemed reformed and the amounts
thereafter collectible hereunder and thereunder reduced, without the necessity
of the execution of any new documents, so as to comply with the applicable Law,
but so as to permit the recovery of the fullest amount otherwise called for
hereunder or thereunder. All sums paid or agreed to be paid to Lenders for the
use, forbearance, or detention of the Loan shall, to the extent permitted by
applicable Law, be amortized, prorated, allocated, and spread throughout the
full stated term of the Loan until payment in full so that the rate or amount of
interest on account of the Loan does not exceed the maximum lawful rate from
time to time in effect and applicable to the Loan for so long as the Loan is
outstanding.

                    THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

                    THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.

[Remainder of page intentionally left blank]

4

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, Borrower has duly executed this Note
under seal as of the date first above written.

 

 

 

 

P/A-ACADIA PELHAM MANOR, LLC, a
Delaware limited liability company

 

 

 

 

By

 

 

 

--------------------------------------------------------------------------------

 

 

Robert Masters

 

 

Senior Vice President

5

--------------------------------------------------------------------------------



EXHIBIT “N”

SCHEDULE OF LENDERS AND OTHER PARTIES

BANK OF AMERICA, N.A., as Administrative Agent:

 

 

 

Notices:

 

 

 

Bank of America, N.A.

One Bryant Park, 35th Floor

New York, New York 10036

Attention:

Mr. Gregory Egli

 

Telephone:

646-855-2630

 

Facsimile:

212-293-8197

 

Email:

gregory.w.egli@bankofamerica.com

 

Payment Instructions:

 

ABA No.:

026009593

Account No.:

GL#-1366211723000

Attention:

Angela Kelly

Reference:

P/A Acadia Pelham Manor, LLC #01254436


 

 

 

BANK OF AMERICA, N.A., as Lender:

 

 

 

 

Commitment Amount:

$2,446,298.11

 

Pro Rata Share:

100%


 

 

 

Domestic and LIBOR Lending Office:

 

 

 

Bank of America, N.A.

One Bryant Park, 35th Floor

New York, New York 10036

Attention:

Mr. Gregory Egli

 

Telephone:

646-855-2630

 

Facsimile:

212-293-8197

 

Email:

gregory.w.egli@bankofamerica.com


--------------------------------------------------------------------------------




 

 

 

Notices:

 

 

Bank of America, N.A.

One Bryant Park, 35th Floor

New York, New York 10036

Attention:

Mr. Gregory Egli

 

Telephone:

646-855-2630

 

Facsimile:

212-293-8197

 

Email:

gregory.w.egli@bankofamerica.com

 

 

Payment Instructions:

 

 

ABA No.:

026009593

Account No.:

GL#-1366211723000

Attention:

Angela Kelly

Reference:

P/A Acadia Pelham Manor, LLC #01254436

2

--------------------------------------------------------------------------------



EXHIBIT “O”

SWAP CONTRACTS

                    1. Swap Documentation. Within the timeframes required by
Lender and Swap Counterparty, Borrower shall deliver to Swap Counterparty the
following documents and other items, executed and acknowledged as appropriate,
all in form and substance satisfactory to Lender and Swap Counterparty: (a)
Master Agreement in the form published by the International Swaps and
Derivatives Association, Inc. and related schedule in the form agreed upon
between Borrower (or its Affiliate) and Swap Counterparty; (b) a confirmation
under the foregoing, if applicable; (c) a Guaranty; (d) if Borrower (or its
Affiliate) is anything other than a natural person, evidence of due
authorization to enter into transactions under the foregoing Swap Contract with
Swap Counterparty, together with evidence of due authorization and execution of
any Swap Contract; and such other title endorsements, documents, instruments and
agreements as Lender and Swap Counterparty may require to evidence satisfaction
of the conditions set forth in this Section, including a swap endorsement to
Lender’s title policy in form and substance satisfactory to Lender.

                    2. Conveyance and Security Interest. To secure Borrower’s
Obligations, Borrower hereby transfers, assigns and transfers to Lender, and
grants to Lender a security interest in, all of Borrower’s right, title and
interest, but not its obligations, duties or liabilities for any breach, in,
under and to the Swap Contract, any and all amounts received by Borrower in
connection therewith or to which Borrower is entitled thereunder, and all
proceeds of the foregoing. All amounts payable to Borrower under the Swap
Contract shall be paid to Lender and shall be applied to pay interest or other
amounts under the Loan.

                    3. Intentionally Omitted.

                    4. Cross-Default. It shall be a Default under this Agreement
if any default (beyond any applicable notice or cure periods) occurs as defined
under any Swap Contract as to which Borrower (or its Affiliate) is the
Defaulting Party, or if any Termination Event occurs under any Swap Contract as
to which Borrower (or its Affiliate) is an Affected Party. As used in this
Section, the terms “Defaulting Party”, “Termination Event” and “Affected Party”
have the meanings ascribed to them in the Swap Contract.

                    5. Remedies; Cure Rights. In addition to any and all other
remedies to which Lender and Swap Counterparty are entitled at law or in equity,
Swap Counterparty shall have the right, to the extent so provided in any Swap
Contract or any Master Agreement relating thereto, (a) to declare an event of
default, termination event or other similar event thereunder and to designate an
Early Termination Date as defined under the Master Agreement, and (b) to
determine net termination amounts in accordance with the Swap Contract and to
setoff amounts between Swap Contracts. Lender shall have the right at any time
(but shall have no obligation) to take in its name or in the name of Borrower
(or its Affiliate) such action as Lender may at any time determine to be
necessary or advisable to cure any default under any Swap Contract or to protect
the rights of Borrower (or its Affiliate) or Swap Counterparty thereunder;
provided, however, that before the occurrence of a Default under this Agreement,
Lender shall give prior

i

--------------------------------------------------------------------------------



written notice to Borrower before taking any such action. For this purpose,
Borrower hereby constitutes Lender its true and lawful attorney-in-fact with
full power of substitution, which power of attorney is coupled with an interest
and irrevocable, to exercise, at the election of Lender, any and all rights and
remedies of Borrower (or its Affiliate) under the Swap Contract, including
making any payments thereunder and consummating any transactions contemplated
thereby, and to take any action that Lender may deem proper in order to collect,
assert or enforce any claim, right or title, in and to the Swap Contract hereby
assigned and conveyed, and generally to take any and all such action in relation
thereto as Lender shall deem advisable. Lender shall not incur any liability if
any action so taken by Lender or on its behalf shall prove to be inadequate or
invalid. Borrower expressly understands and agrees that Lender is not hereby
assuming any duties or obligations of Borrower (or its Affiliate) to make
payments to Swap Counterparty under any Swap Contract or under any other Loan
Document. Such payment duties and obligations remain the responsibility of
Borrower (or its Affiliate) notwithstanding any language in this Agreement.

ii

--------------------------------------------------------------------------------



NOTE

 

 

$2,446,298.11

December 1, 2010

               FOR VALUE RECEIVED, P/A-ACADIA PELHAM MANOR LLC (“Borrower”,
whether one or more) hereby promises to pay to the order of Bank of America,
N.A. (“Lender”) under that certain Loan Agreement (defined below) among
Borrower, Bank of America N.A., a national banking association and
administrative agent (together with any and all of its successors and assigns,
“Administrative Agent”) for the benefit of Lenders from time to time a party to
that certain Loan Agreement (the “Loan Agreement”) dated of even date herewith,
without offset, in immediately available funds in lawful money of the United
States of America, at Administrative Agent’s Office as defined in the Loan
Agreement, the principal sum of Two Million Four Hundred Forty-Six Thousand Two
Hundred Ninety-Eight and 11/100 Dollars ($2,446,298.11) (or the unpaid balance
of all principal advanced against this Note, if that amount is less), together
with interest on the unpaid principal balance of this Note from day to day
outstanding as hereinafter provided.

          1. Note; Interest; Payment Schedule and Maturity Date. This Note is
one of the Notes referred to in Loan Agreement and is entitled to the benefits
thereof. The entire principal balance of this Note then unpaid shall be due and
payable at the times as set forth in the Loan Agreement. Accrued unpaid interest
shall be due and payable at the times and at the interest rate as set forth in
the Loan Agreement until all principal and accrued interest owing on this Note
shall have been fully paid and satisfied. Any amount not paid when due and
payable hereunder shall, to the extent permitted by applicable Law, bear
interest and if applicable a late charge as set forth in the Loan Agreement.

          2. Security; Loan Documents. The security for this Note includes a
Mortgage, Assignment of Leases and Rents and Security Agreement in the amount of
$2,446,298.11 (which, as it may have been or may be amended, restated, modified
or supplemented from time to time, is herein called the “Mortgage”) dated as of
the date hereof from Borrower to Administrative Agent covering certain property
in Pelham Manor, Westchester County, New York described therein (the
“Property”). This Note, the Mortgage, the Loan Agreement and all other documents
now or hereafter securing, guaranteeing or executed in connection with the loan
evidenced by this Note (the “Loan”), are, as the same have been or may be
amended, restated, modified or supplemented from time to time, herein sometimes
called individually a “Loan Document” and together the “Loan Documents”.

          3. Defaults.

               (a) It shall be a default (“Default”) under this Note and each of
the other Loan Documents if (i) any principal, interest or other amount of money
due under this Note is not paid in full when due, regardless of how such amount
may have become due; (ii) any covenant, agreement, condition, representation or
warranty herein or in any other Loan Documents is not fully and timely
performed, observed or kept; or (iii) there shall occur any default or event of
default under the Mortgage or any other Loan Document. Upon the occurrence of a
Default, Administrative Agent on behalf of Lenders shall have the rights to
declare the unpaid principal

--------------------------------------------------------------------------------



balance and accrued but unpaid interest on this Note, and all other amounts due
hereunder and under the other Loan Documents, at once due and payable (and upon
such declaration, the same shall be at once due and payable), to foreclose any
liens and security interests securing payment hereof and to exercise any of its
other rights, powers and remedies under this Note, under any other Loan
Document, or at Law or in equity.

               (b) All of the rights, remedies, powers and privileges (together,
“Rights”) of Administrative Agent on behalf of Lenders provided for in this Note
and in any other Loan Document are cumulative of each other and of any and all
other Rights at Law or in equity. The resort to any Right shall not prevent the
concurrent or subsequent employment of any other appropriate Right. No single or
partial exercise of any Right shall exhaust it, or preclude any other or further
exercise thereof, and every Right may be exercised at any time and from time to
time. No failure by Administrative Agent or Lenders to exercise, nor delay in
exercising any Right, including but not limited to the right to accelerate the
maturity of this Note, shall be construed as a waiver of any Default or as a
waiver of any Right. Without limiting the generality of the foregoing
provisions, the acceptance by Lender from time to time of any payment under this
Note which is past due or which is less than the payment in full of all amounts
due and payable at the time of such payment, shall not (i) constitute a waiver
of or impair or extinguish the right of Administrative Agent or Lenders to
accelerate the maturity of this Note or to exercise any other Right at the time
or at any subsequent time, or nullify any prior exercise of any such Right, or
(ii) constitute a waiver of the requirement of punctual payment and performance
or a novation in any respect.

               (c) If any holder of this Note retains an attorney in connection
with any Default or at maturity or to collect, enforce or defend this Note or
any other Loan Document in any lawsuit or in any probate, reorganization,
bankruptcy, arbitration or other proceeding, or if Borrower sues any holder in
connection with this Note or any other Loan Document and does not prevail, then
Borrower agrees to pay to each such holder, in addition to principal, interest
and any other sums owing to Lenders hereunder and under the other Loan
Documents, all costs and expenses incurred by such holder in trying to collect
this Note or in any such suit or proceeding, including, without limitation,
attorneys’ fees and expenses, investigation costs and all court costs, whether
or not suit is filed hereon, whether before or after the Maturity Date, or
whether in connection with bankruptcy, insolvency or appeal, or whether
collection is made against Borrower or any guarantor or endorser or any other
person primarily or secondarily liable hereunder.

          4. Heirs, Successors and Assigns. The terms of this Note and of the
other Loan Documents shall bind and inure to the benefit of the heirs, devisees,
representatives, successors and assigns of the parties. The foregoing sentence
shall not be construed to permit Borrower to assign the Loan except as otherwise
permitted under the Loan Documents. As further provided in the Loan Agreement, a
Lender may, at any time, sell, transfer, or assign all or a portion of its
interest in this Note, the Mortgage and the other Loan Documents, as set forth
in the Loan Agreement.

          5. General Provisions. Time is of the essence with respect to
Borrower’s obligations under this Note. If more than one person or entity
executes this Note as Borrower, all of said parties shall be jointly and
severally liable for payment of the indebtedness evidenced hereby.

2

--------------------------------------------------------------------------------



Borrower and all sureties, endorsers, guarantors and any other party now or
hereafter liable for the payment of this Note in whole or in part, hereby
severally (a) waive demand, presentment for payment, notice of dishonor and of
nonpayment, protest, notice of protest, notice of intent to accelerate, notice
of acceleration and all other notices (except any notices which are specifically
required by this Note or any other Loan Document), filing of suit and diligence
in collecting this Note or enforcing any of the security herefor; (b) agree to
any substitution, subordination, exchange or release of any such security or the
release of any party primarily or secondarily liable hereon; (c) agree that
neither Administrative Agent nor any Lender shall be required first to institute
suit or exhaust its remedies hereon against Borrower or others liable or to
become liable hereon or to perfect or enforce its rights against them or any
security herefor; (d) consent to any extensions or postponements of time of
payment of this Note for any period or periods of time and to any partial
payments, before or after maturity, and to any other indulgences with respect
hereto, without notice thereof to any of them; and (e) submit (and waive all
rights to object) to non-exclusive personal jurisdiction of any state or federal
court sitting in the city and county, and venue in the city or county, in which
payment is to be made as specified in the first paragraph of Page 1 of this
Note, for the enforcement of any and all obligations under this Note and the
Loan Documents; (f) waive the benefit of all homestead and similar exemptions as
to this Note; (g) agree that their liability under this Note shall not be
affected or impaired by any determination that any security interest or lien
taken by Lender to secure this Note is invalid or unperfected; and (h) hereby
subordinate any and all rights against Borrower and any of the security for the
payment of this Note, whether by subrogation, agreement or otherwise, until this
Note is paid in full. A determination that any provision of this Note is
unenforceable or invalid shall not affect the enforceability or validity of any
other provision and the determination that the application of any provision of
this Note to any person or circumstance is illegal or unenforceable shall not
affect the enforceability or validity of such provision as it may apply to other
persons or circumstances. This Note may not be amended except in a writing
specifically intended for such purpose and executed by the party against whom
enforcement of the amendment is sought. Captions and headings in this Note are
for convenience only and shall be disregarded in construing it. THIS NOTE, AND
ITS VALIDITY, ENFORCEMENT AND INTERPRETATION, SHALL BE GOVERNED BY NEW YORK LAW
(WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES) AND APPLICABLE UNITED STATES
FEDERAL LAW.

          6. Notices. Any notice, request, or demand to or upon Borrower or
Lender shall be deemed to have been properly given or made when delivered in
accordance with the Loan Agreement.

          7. No Usury. It is expressly stipulated and agreed to be the intent of
Borrower, Administrative Agent and all Lenders at all times to comply with
applicable state Law or applicable United States federal Law (to the extent that
it permits a Lender to contract for, charge, take, reserve, or receive a greater
amount of interest than under state Law) and that this Section shall control
every other covenant and agreement in this Note and the other Loan Documents. If
applicable state or federal Law should at any time be judicially interpreted so
as to render usurious any amount called for under this Note or under any of the
other Loan Documents, or contracted for, charged, taken, reserved, or received
with respect to the Loan, or if Administrative Agent’s exercise of the option to
accelerate the Maturity Date, or if any prepayment by Borrower results in
Borrower having paid any interest in excess of that permitted

3

--------------------------------------------------------------------------------



by applicable Law, then it is Administrative Agent’s and each Lender’s express
intent that all excess amounts theretofore collected by Administrative Agent or
any Lender shall be credited on the principal balance of this Note and all other
indebtedness and the provisions of this Note and the other Loan Documents shall
immediately be deemed reformed and the amounts thereafter collectible hereunder
and thereunder reduced, without the necessity of the execution of any new
documents, so as to comply with the applicable Law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder or thereunder. All
sums paid or agreed to be paid to Lenders for the use, forbearance, or detention
of the Loan shall, to the extent permitted by applicable Law, be amortized,
prorated, allocated, and spread throughout the full stated term of the Loan
until payment in full so that the rate or amount of interest on account of the
Loan does not exceed the maximum lawful rate from time to time in effect and
applicable to the Loan for so long as the Loan is outstanding.

               THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.

[Remainder of page intentionally left blank]

4

--------------------------------------------------------------------------------



               IN WITNESS WHEREOF, Borrower has duly executed this Note under
seal as of the date first above written.

 

 

 

 

P/A-ACADIA PELHAM MANOR, LLC, a

 

Delaware limited liability company

 

 

 

By: 

/s/ Robert Masters

 

 

--------------------------------------------------------------------------------

 

 

Robert Masters

 

 

Senior Vice President


--------------------------------------------------------------------------------



NOTE

 

 

$31,553,701.89

December 1, 2010

               FOR VALUE RECEIVED, P/A-ACADIA PELHAM MANOR LLC (“Borrower”,
whether one or more) hereby promises to pay to the order of Bank of America,
N.A. (“Lender”) under that certain Loan Agreement (defined below) among
Borrower, Bank of America N.A., a national banking association and
administrative agent (together with any and all of its successors and assigns,
“Administrative Agent”) for the benefit of Lenders from time to time a party to
that certain Transfer Loan Agreement (the “Loan Agreement”) dated of even date
herewith, without offset, in immediately available funds in lawful money of the
United States of America, at Administrative Agent’s Office as defined in the
Loan Agreement, the principal sum of Thirty-One Million Five Hundred Fifty-Three
Thousand Seven Hundred One and 89/100 Dollars ($31,553,701.89) (or the unpaid
balance of all principal advanced against this Note, if that amount is less),
together with interest on the unpaid principal balance of this Note from day to
day outstanding as hereinafter provided.

          1. Note; Interest; Payment Schedule and Maturity Date. This Note is
one of the Notes referred to in Loan Agreement and is entitled to the benefits
thereof. The entire principal balance of this Note then unpaid shall be due and
payable at the times as set forth in the Loan Agreement. Accrued unpaid interest
shall be due and payable at the times and at the interest rate as set forth in
the Loan Agreement until all principal and accrued interest owing on this Note
shall have been fully paid and satisfied. Any amount not paid when due and
payable hereunder shall, to the extent permitted by applicable Law, bear
interest and if applicable a late charge as set forth in the Loan Agreement.

          2. Security; Loan Documents. The security for this Note includes a
consolidated mortgage in the amount of $31,553,701.89 (which, as it may have
been or may be amended, restated, modified or supplemented from time to time, is
herein called the “Mortgage”) dated as of the date hereof from Borrower to
Administrative Agent covering certain property in Pelham Manor, Westchester
County, New York described therein (the “Property”). This Note, the Mortgage,
the Loan Agreement and all other documents now or hereafter securing,
guaranteeing or executed in connection with the loan evidenced by this Note (the
“Loan”), are, as the same have been or may be amended, restated, modified or
supplemented from time to time, herein sometimes called individually a “Loan
Document” and together the “Loan Documents”.

          3. Defaults.

               (a) It shall be a default (“Default”) under this Note and each of
the other Loan Documents if (i) any principal, interest or other amount of money
due under this Note is not paid in full when due, regardless of how such amount
may have become due; (ii) any covenant, agreement, condition, representation or
warranty herein or in any other Loan Documents is not fully and timely
performed, observed or kept; or (iii) there shall occur any default or event of
default under the Mortgage or any other Loan Document. Upon the occurrence of a
Default, Administrative Agent on behalf of Lenders shall have the rights to
declare the unpaid principal balance and accrued but unpaid interest on this
Note, and all other amounts due hereunder and

--------------------------------------------------------------------------------



under the other Loan Documents, at once due and payable (and upon such
declaration, the same shall be at once due and payable), to foreclose any liens
and security interests securing payment hereof and to exercise any of its other
rights, powers and remedies under this Note, under any other Loan Document, or
at Law or in equity.

               (b) All of the rights, remedies, powers and privileges (together,
“Rights”) of Administrative Agent on behalf of Lenders provided for in this Note
and in any other Loan Document are cumulative of each other and of any and all
other Rights at Law or in equity. The resort to any Right shall not prevent the
concurrent or subsequent employment of any other appropriate Right. No single or
partial exercise of any Right shall exhaust it, or preclude any other or further
exercise thereof, and every Right may be exercised at any time and from time to
time. No failure by Administrative Agent or Lenders to exercise, nor delay in
exercising any Right, including but not limited to the right to accelerate the
maturity of this Note, shall be construed as a waiver of any Default or as a
waiver of any Right. Without limiting the generality of the foregoing
provisions, the acceptance by Lender from time to time of any payment under this
Note which is past due or which is less than the payment in full of all amounts
due and payable at the time of such payment, shall not (i) constitute a waiver
of or impair or extinguish the right of Administrative Agent or Lenders to
accelerate the maturity of this Note or to exercise any other Right at the time
or at any subsequent time, or nullify any prior exercise of any such Right, or
(ii) constitute a waiver of the requirement of punctual payment and performance
or a novation in any respect.

               (c) If any holder of this Note retains an attorney in connection
with any Default or at maturity or to collect, enforce or defend this Note or
any other Loan Document in any lawsuit or in any probate, reorganization,
bankruptcy, arbitration or other proceeding, or if Borrower sues any holder in
connection with this Note or any other Loan Document and does not prevail, then
Borrower agrees to pay to each such holder, in addition to principal, interest
and any other sums owing to Lenders hereunder and under the other Loan
Documents, all costs and expenses incurred by such holder in trying to collect
this Note or in any such suit or proceeding, including, without limitation,
attorneys’ fees and expenses, investigation costs and all court costs, whether
or not suit is filed hereon, whether before or after the Maturity Date, or
whether in connection with bankruptcy, insolvency or appeal, or whether
collection is made against Borrower or any guarantor or endorser or any other
person primarily or secondarily liable hereunder.

          4. Heirs, Successors and Assigns. The terms of this Note and of the
other Loan Documents shall bind and inure to the benefit of the heirs, devisees,
representatives, successors and assigns of the parties. The foregoing sentence
shall not be construed to permit Borrower to assign the Loan except as otherwise
permitted under the Loan Documents. As further provided in the Loan Agreement, a
Lender may, at any time, sell, transfer, or assign all or a portion of its
interest in this Note, the Mortgage and the other Loan Documents, as set forth
in the Loan Agreement.

          5. General Provisions. Time is of the essence with respect to
Borrower’s obligations under this Note. If more than one person or entity
executes this Note as Borrower, all of said parties shall be jointly and
severally liable for payment of the indebtedness evidenced hereby. Borrower and
all sureties, endorsers, guarantors and any other party now or hereafter liable
for

2

--------------------------------------------------------------------------------



the payment of this Note in whole or in part, hereby severally (a) waive demand,
presentment for payment, notice of dishonor and of nonpayment, protest, notice
of protest, notice of intent to accelerate, notice of acceleration and all other
notices (except any notices which are specifically required by this Note or any
other Loan Document), filing of suit and diligence in collecting this Note or
enforcing any of the security herefor; (b) agree to any substitution,
subordination, exchange or release of any such security or the release of any
party primarily or secondarily liable hereon; (c) agree that neither
Administrative Agent nor any Lender shall be required first to institute suit or
exhaust its remedies hereon against Borrower or others liable or to become
liable hereon or to perfect or enforce its rights against them or any security
herefor; (d) consent to any extensions or postponements of time of payment of
this Note for any period or periods of time and to any partial payments, before
or after maturity, and to any other indulgences with respect hereto, without
notice thereof to any of them; and (e) submit (and waive all rights to object)
to non-exclusive personal jurisdiction of any state or federal court sitting in
the city and county, and venue in the city or county, in which payment is to be
made as specified in the first paragraph of Page 1 of this Note, for the
enforcement of any and all obligations under this Note and the Loan Documents;
(f) waive the benefit of all homestead and similar exemptions as to this Note;
(g) agree that their liability under this Note shall not be affected or impaired
by any determination that any security interest or lien taken by Lender to
secure this Note is invalid or unperfected; and (h) hereby subordinate any and
all rights against Borrower and any of the security for the payment of this
Note, whether by subrogation, agreement or otherwise, until this Note is paid in
full. A determination that any provision of this Note is unenforceable or
invalid shall not affect the enforceability or validity of any other provision
and the determination that the application of any provision of this Note to any
person or circumstance is illegal or unenforceable shall not affect the
enforceability or validity of such provision as it may apply to other persons or
circumstances. This Note may not be amended except in a writing specifically
intended for such purpose and executed by the party against whom enforcement of
the amendment is sought. Captions and headings in this Note are for convenience
only and shall be disregarded in construing it. THIS NOTE, AND ITS VALIDITY,
ENFORCEMENT AND INTERPRETATION, SHALL BE GOVERNED BY NEW YORK LAW (WITHOUT
REGARD TO ANY CONFLICT OF LAWS PRINCIPLES) AND APPLICABLE UNITED STATES FEDERAL
LAW.

          6. Notices. Any notice, request, or demand to or upon Borrower or
Lender shall be deemed to have been properly given or made when delivered in
accordance with the Loan Agreement.

          7. No Usury. It is expressly stipulated and agreed to be the intent of
Borrower, Administrative Agent and all Lenders at all times to comply with
applicable state Law or applicable United States federal Law (to the extent that
it permits a Lender to contract for, charge, take, reserve, or receive a greater
amount of interest than under state Law) and that this Section shall control
every other covenant and agreement in this Note and the other Loan Documents. If
applicable state or federal Law should at any time be judicially interpreted so
as to render usurious any amount called for under this Note or under any of the
other Loan Documents, or contracted for, charged, taken, reserved, or received
with respect to the Loan, or if Administrative Agent’s exercise of the option to
accelerate the Maturity Date, or if any prepayment by Borrower results in
Borrower having paid any interest in excess of that permitted by applicable Law,
then it is Administrative Agent’s and each Lender’s express intent that all

3

--------------------------------------------------------------------------------



excess amounts theretofore collected by Administrative Agent or any Lender shall
be credited on the principal balance of this Note and all other indebtedness and
the provisions of this Note and the other Loan Documents shall immediately be
deemed reformed and the amounts thereafter collectible hereunder and thereunder
reduced, without the necessity of the execution of any new documents, so as to
comply with the applicable Law, but so as to permit the recovery of the fullest
amount otherwise called for hereunder or thereunder. All sums paid or agreed to
be paid to Lenders for the use, forbearance, or detention of the Loan shall, to
the extent permitted by applicable Law, be amortized, prorated, allocated, and
spread throughout the full stated term of the Loan until payment in full so that
the rate or amount of interest on account of the Loan does not exceed the
maximum lawful rate from time to time in effect and applicable to the Loan for
so long as the Loan is outstanding.

               THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.

[Remainder of page intentionally left blank]

4

--------------------------------------------------------------------------------



               IN WITNESS WHEREOF, Borrower has duly executed this Note under
seal as of the date first above written.

 

 

 

 

P/A-ACADIA PELHAM MANOR, LLC, a

 

Delaware limited liability company

 

 

 

 

By:

/s/ Robert Masters

 

 

--------------------------------------------------------------------------------

 

 

Robert Masters

 

 

Senior Vice President


--------------------------------------------------------------------------------




 

NOTE CONSOLIDATION AND MODIFICATION AGREEMENT

(Transfer Loan)

               NOTE CONSOLIDATION AND MODIFICATION AGREEMENT made as of the 1st
day of December, 2010 by and between BANK OF AMERICA, N.A., as Administrative
Agent (“Administrative Agent”), pursuant to the Loan Agreement defined below,
having an office at One Bryant Park, 35th Floor, New York, New York 10036
(“Lender”), and P/A-ACADIA PELHAM MANOR, LLC, a Delaware limited liability
company having an address at c/o Acadia Realty Trust, 1311 Mamaroneck Avenue,
Suite 260, White Plains, New York 10605 (“Mortgagor”).

               Administrative Agent, on behalf of Lenders (as defined below), is
now the present owner and holder of certain note(s) (as the same may have been
modified, collectively the “Notes”) secured by the mortgages more particularly
described on Exhibit A hereto (collectively, the “Mortgages”). The Notes
evidence an aggregate outstanding principal indebtedness of $31,553,701.89.

               Administrative Agent, on behalf of Lender, acquired the Notes
pursuant to that certain Transfer Loan Agreement dated as of the date hereof
(the “Loan Agreement”) by and between Administrative Agent, Borrower, Bank of
America, N.A., as Lender (“BofA”; BofA, together with each other entity which
may become a Lender pursuant to the Loan Agreement, collectively, “Lenders”).

               Administrative Agent, on behalf of Lenders, the holder of the
Notes, and Borrower, the owner of the premises encumbered by the Mortgage, have
agreed to consolidated, modify and restate the terms of the Note in the manner
hereinafter set forth.

--------------------------------------------------------------------------------



               NOW, THEREFORE, in consideration of mutual promises and
agreements contained herein, the parties hereto covenant and agree as follows:

                    1. Borrower hereby acknowledges that on the date hereof the
outstanding principal balance of the Notes is $31,553,701.89 (the
“Indebtedness”).

                    2. All of the terms, covenants and conditions of the Notes
are hereby consolidated, modified and restated in their entirety on the terms
and conditions set forth in the Loan Agreement; and the Notes as consolidated,
modified and restated in their entirety shall be evidenced by one or more
replacement transfer loans note in the aggregate principal amount of
$31,553,701.89, issued as a “Note” under the Loan Agreement (collectively, the
“Replacement Note”).

                    3. Borrower acknowledges that it is indebted to Lender in
accordance with the Replacement Note and assumes, covenants and agrees to pay
the Indebtedness in accordance with the terms, covenants and conditions of the
Loan Agreement and the Replacement Note.

                    4. Borrower warrants and represents that as of the date
hereof there exist no counterclaims, offsets or defenses with respect to its
obligations under the Replacement Note.

                    5. The terms and provisions hereof shall be binding upon and
inure to the benefit of the parties hereto, their heirs, representatives,
successors and assigns.

                    6. This Agreement and the rights and obligations of the
parties hereto shall in all respects be governed by, and construed and enforced
in accordance with, the laws of the State of New York.

2

--------------------------------------------------------------------------------



                    7. This Agreement may be executed in counterparts, each of
which shall be an original, but all of which together shall constitute one and
the same instrument.

[Remainder of page intentionally left blank]

3

--------------------------------------------------------------------------------



               IN WITNESS WHEREOF, the parties have executed this Agreement as
of the date first above written.

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

By

/s/ Gregory Egli

 

 

--------------------------------------------------------------------------------

 

 

Gregory Egli

 

 

Senior Vice President

 

 

 

 

P/A-ACADIA PELHAM MANOR, LLC, a
Delaware limited liability company

 

 

 

By

/s/ Robert Masters

 

 

--------------------------------------------------------------------------------

 

 

Robert Masters

 

 

Senior Vice President


--------------------------------------------------------------------------------



EXHIBIT A

Mortgage Schedule

 

 

1.

Building Loan Fee and Leasehold Loan Mortgage, Assignment of Leases and Rents
and Security Agreement in the amount of $23,026,906.60 made by Mortgagor to
Mortgage Electronic Registration Systems, Inc. (“MERS”) as nominee of Bear
Stearns Commercial Mortgage, Inc. (“Bear Stearns”) dated December 10, 2007 and
recorded in the office of the County Clerk of Westchester County, New York (the
“Office”) on January 23, 2008 as Control No. 480160019 (the “Original BL
Mortgage”) upon which a mortgage recording tax of $299,359.70 was duly paid,
which Original BL Mortgage was assigned by MERS as a nominee of U.S. Bank
National Association, not individually but solely as trustee for the Maiden Lane
Commercial Mortgage-Backed Securities Trust 2008-1, as successor to Bear
Stearns, to Mortgagee by Assignment of Building Loan Fee and Leasehold Mortgage
and Security Agreement dated December 1, 2010 and to be recorded in the Office
immediately prior hereto. Outstanding principal amount: $20,022,204.11

 

 

2.

Project Loan Mortgage, Assignment of Leases and Rents and Security Agreement in
the amount of $12,637,093.40 made by Mortgagor to MERS as nominee of Bear
Stearns dated December 10, 2007 and recorded in the Office on January 23, 2008
as Control No. 480160029 (the “Original PL Mortgage”) upon which a mortgage
recording tax of $164,282.30 was duly paid, which Original PL Mortgage was
assigned by MERS as a nominee of U.S. Bank National Association, not
individually but solely as trustee for the Maiden Lane Commercial
Mortgage-Backed Securities Trust 2008-1, as successor to Bear Stearns, to
Mortgagee by Assignment of Project Loan Fee and Leasehold Mortgage and Security
Agreement dated December 1, 2010 and to be recorded in the Office immediately
prior hereto. Outstanding principal amount: $11,531,497.78


--------------------------------------------------------------------------------




 

 

LOCATION:

2 Penn Place

VILLAGE:

Pelham Manor

TOWN:

Pelham

COUNTY:

Westchester

SECTION:

166.26

BLOCK:

1

LOTS:

8.1, 8.2 and 8.3

 

 

--------------------------------------------------------------------------------

Date: As of December 1, 2010

FEE AND LEASEHOLD MORTGAGE,
ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT
(“this Mortgage”)

FROM

P/A-ACADIA PELHAM MANOR, LLC,
a limited liability company organized and existing under the laws of Delaware
(“Mortgagor”)

 

 

Address and Chief

 

Executive Office of Mortgagor:

c/o Acadia Realty Trust

 

1311 Mamaroneck Avenue, Suite 260

 

White Plains, New York 10605

TO

BANK OF AMERICA, N.A.,
a national banking association,
as Administrative Agent
(“Mortgagee”)

 

 

 

Address of Mortgagee:

One Bryant Park, 35th Floor

 

 

New York, New York 10036

 

Mortgage Amount: $2,446,298.11

 

--------------------------------------------------------------------------------

This instrument prepared by, and after recording please return to:
Schiff Hardin LLP
900 Third Avenue, 23rd Floor
New York, New York 10022
Attention: Paul G. Mackey, Esq.

--------------------------------------------------------------------------------



THE AMOUNT OF THIS MORTGAGE IS $2,446,298.11.

FEE AND LEASEHOLD MORTGAGE,
ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT

          THIS FEE AND LEASEHOLD MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND
SECURITY AGREEMENT (this “Mortgage”) is made as of the 1st day of December,
2010, by P/A-ACADIA PELHAM MANOR, LLC, a Delaware limited liability company,
(“Mortgagor”), in favor of and for the benefit of BANK OF AMERICA, N.A., a
national banking association, as Administrative Agent for itself and other
lenders pursuant to the Loan Agreement defined below (together with its
successors and assigns, “Mortgagee”).

ARTICLE 1

Definitions; Granting Clauses; Secured Indebtedness

          Section 1.1. Principal Secured. This Mortgage secures the aggregate
principal amount of up to $2,446,298.11 plus such additional amounts as
Mortgagee may from time to time advance subsequent to a default by Mortgagor
pursuant to the terms and conditions of this Mortgage, with respect to an
obligation secured by a lien or encumbrance prior to the lien of this Mortgage
or for the protection of the lien of this Mortgage, together with interest
thereon. In the event that all or any part of the Premises is located in the
State of New York, then, notwithstanding the language in the Granting Clause and
Section 2.2 or anything else contained herein to the contrary, the maximum
amount secured hereby at execution or which under any contingency may become
secured hereby at any time hereafter is the Mortgage Amount and all interest,
additional interest and late payment and prepayment charges in respect thereof,
plus all amounts expended by Mortgagee following a default hereunder in respect
of insurance premiums and real estate taxes, and all legal costs or expenses of
collection of the debt secured hereby or of the defense or prosecution of the
rights and lien created hereby.

          Section 1.2. Definitions.

               (a) In addition to other terms defined herein, each of the
following terms shall have the meaning assigned to it, such definitions to be
applicable equally to the singular and the plural forms of such terms and to all
genders:

               “Additional Interest”: Additional Interest as defined in the Loan
Agreement.

               “Fee Parcel” means the portion of the Land identified on Exhibit
A as Parcel 1.

               “Ground Lease” means that certain Ground Lease dated October 1,
2004 between Ground Lessor, as landlord, and Ground Lessor, as tenant, as to
which a Memorandum of Ground Lease dated October 1, 2004 between Ground Lessor
and Borrower was recorded in the office of the Clerk of the County of
Westchester on February 23, 2004 in Control No. 443010050, as

--------------------------------------------------------------------------------



modified by letter agreement dated January 30, 2006 between Ground Lessor and
Borrower, as modified by First Amendment to Ground Lease dated June 28, 2006
between Ground Lessor and Borrower, as modified by letter agreement dated
November 28, 2006 between Ground Lessor and Borrower and as modified by Second
Amendment to Ground Lease dated December 6, 2007 between Ground Lessor and
Borrower.

               “Ground Lease Parcels” means the portion of the Land identified
on Exhibit A as Parcels 2 and 3.

               “Ground Lessor” means, collectively, Rusciano & Son Corp. and
Secor Lane Corp. and their successors and assigns as owners of the fee interest
in the Land.

               “Loan Agreement”: Loan Agreement dated of even date herewith
between Mortgagor and Mortgagee, as it may be from time to time amended,
restated, modified, extended or supplemented.

               “Mortgagor”: P/A-Acadia Pelham Manor, LLC, a Delaware limited
liability company, whose address is c/o Acadia Realty Trust, 1311 Mamaroneck
Avenue, Suite 260, White Plains, New York 10605, and its permitted successors
and assigns.

               “Promissory Note”: Collectively, the Notes, as defined in the
Loan Agreement.

               Capitalized terms used herein which are not otherwise defined but
which are defined in the Loan Agreement shall have the meaning ascribed to them
in the Loan Agreement.

          Section 1.3. Granting Clause. In consideration of the provisions of
this Mortgage and of the sum of $10.00 cash in hand paid and other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged by Mortgagor, Mortgagor does hereby GRANT, BARGAIN, SELL, CONVEY,
TRANSFER, ASSIGN, MORTGAGE, HYPOTHECATE, PLEDGE, DEPOSIT and SET OVER to
Mortgagee, with all estate, right, title and interest of Mortgagor in and to the
Property (as hereinafter defined), whether now owned or held or hereafter
acquired by Mortgagor, to have and hold the Property unto Mortgagee, its
successors and assigns forever; and to hold the Property unto Mortgagee in fee
simple forever (except as to Mortgagor’s interest in the Ground Lease Parcels
pursuant to the Ground Lease, as to which such interest is a valid leasehold
interest); provided that Mortgagor may retain possession of the Property until
the occurrence of an Event of Default; (a) the real property described in
Exhibit A which is attached hereto and incorporated herein by reference (the
“Land”) together with: (i) any and all buildings, structures, improvements,
alterations or appurtenances now or hereafter situated or to be situated on the
Land (collectively, the “Improvements”); and (ii) all right, title and interest
of Mortgagor, now owned or hereafter acquired, in and to (1) all streets, roads,
alleys, easements, rights-of-way, licenses, rights of ingress and egress,
vehicle parking rights and public places, existing or proposed, abutting,
adjacent, used in connection with or pertaining to the Land or the Improvements;
(2) any strips or gores between the Land and abutting or adjacent properties;
(3) all options to purchase or lease the Land or the Improvements or any portion
thereof or interest therein, and any greater estate in the Land or the
Improvements; and (4) all water and water rights, timber, crops and mineral
interests on or pertaining to the Land (the Land, Improvements and other rights,
titles and interests referred to in this clause (a) being

2

--------------------------------------------------------------------------------



herein sometimes collectively called the “Premises”); (b) all fixtures,
equipment, systems, machinery, furniture, furnishings, appliances, inventory,
goods, building and construction materials, supplies, and articles of personal
property, of every kind and character, tangible and intangible (including
software embedded therein), now owned or hereafter acquired by Mortgagor, which
are now or hereafter attached to or situated in, on or about the Land or the
Improvements, or used in or necessary to the complete and proper planning,
development, use, occupancy or operation thereof, or acquired (whether delivered
to the Land or stored elsewhere) for use or installation in or on the Land or
the Improvements, and all renewals and replacements of, substitutions for and
additions to the foregoing (the properties referred to in this clause (b) being
herein sometimes collectively called the “Accessories,” all of which are hereby
declared to be permanent accessions to the Land); (c) all (i) plans and
specifications for the Improvements; (ii) Mortgagor’s rights, but not liability
for any breach by Mortgagor, under all commitments (including any commitments
for financing to pay any of the Secured Indebtedness, as defined below),
insurance policies (or additional or supplemental coverage related thereto,
including from an insurance provider meeting the requirements of the Loan
Documents or from or through any state or federal government sponsored program
or entity), Swap Transactions (as hereinafter defined), contracts and agreements
for the design, construction, operation or inspection of the Improvements and
other contracts and general intangibles (including but not limited to payment
intangibles, trademarks, trade names, goodwill, software and symbols) related to
the Premises or the Accessories or the operation thereof; (iii) deposits and
deposit accounts arising from or related to any transactions related to the
Premises or the Accessories (including but not limited to Mortgagor’s rights in
tenants’ security deposits, deposits with respect to utility services to the
Premises, and any deposits, deposit accounts or reserves hereunder or under any
other Loan Documents (hereinafter defined) for taxes, insurance or otherwise),
rebates or refunds of impact fees or other taxes, assessments or charges, money,
accounts (including deposit accounts), instruments, documents, promissory notes
and chattel paper (whether tangible or electronic) arising from or by virtue of
any transactions related to the Premises or the Accessories, and any account or
deposit account from which Mortgagor may from time to time authorize Mortgagee
to debit and/or credit payments due with respect to the Loan or any Swap
Transaction, all rights to the payment of money from Mortgagee under any Swap
Transaction, and all accounts, deposit accounts and general intangibles,
including payment intangibles, described in any Swap Transaction; (iv) permits,
licenses, franchises, certificates, development rights, commitments and rights
for utilities, and other rights and privileges obtained in connection with the
Premises or the Accessories; (v) leases, rents, royalties, bonuses, issues,
profits, revenues and other benefits of the Premises and the Accessories
(without derogation of Article 3 hereof); (vi) as-extracted collateral produced
from or allocated to the Land including, without limitation, oil, gas and other
hydrocarbons and other minerals and all products processed or obtained
therefrom, and the proceeds thereof; and (vii) engineering, accounting, title,
legal, and other technical or business data concerning the Property which are in
the possession of Mortgagor or in which Mortgagor can otherwise grant a security
interest; and (d) all (i) accounts and proceeds (cash or non-cash and including
payment intangibles) of or arising from the properties, rights, titles and
interests referred to above in this Section 1.3, including but not limited to
proceeds of any sale, lease or other disposition thereof, proceeds of each
policy of insurance (or additional or supplemental coverage related thereto,
including from an insurance provider meeting the requirements of the Loan
Documents or from or through any state or federal government sponsored program
or entity) relating thereto (including premium refunds), proceeds of the taking
thereof or of any

3

--------------------------------------------------------------------------------



rights appurtenant thereto, including change of grade of streets, curb cuts or
other rights of access, by condemnation, eminent domain or transfer in lieu
thereof for public or quasi-public use under any law, and proceeds arising out
of any damage thereto; (ii) all letter-of-credit rights (whether or not the
letter of credit is evidenced by a writing) Mortgagor now has or hereafter
acquires relating to the properties, rights, titles and interests referred to in
this Section 1.3; (iii) all commercial tort claims Mortgagor now has or
hereafter acquires relating to the properties, rights, titles and interests
referred to in this Section 1.3; and (iv) other interests of every kind and
character which Mortgagor now has or hereafter acquires in, to or for the
benefit of the properties, rights, titles and interests referred to above in
this Section 1.3 and all property used or useful in connection therewith,
including but not limited to rights of ingress and egress and remainders,
reversions and reversionary rights or interests; and if the estate of Mortgagor
in any of the property referred to above in this Section 1.3 is a leasehold
estate, this conveyance shall include, and the lien and security interest
created hereby shall encumber and extend to, all other or additional title,
estates, interests or rights which are now owned or may hereafter be acquired by
Mortgagor in or to the property demised under the lease creating the leasehold
estate; TO HAVE AND TO HOLD the foregoing rights, interests and properties, and
all rights, estates, powers and privileges appurtenant thereto (herein
collectively called the “Property”), unto Mortgagee, its successors and assigns,
in trust, in fee simple forever, subject to the terms, provisions and conditions
herein set forth, to secure the obligations of Mortgagor under the Note and Loan
Documents (as hereinafter defined) and all other indebtedness and matters
defined as “Secured Indebtedness” in Section 1.5 of this Mortgage; PROVIDED,
HOWEVER, that if Mortgagor shall promptly pay or cause to be paid to Mortgagee
(as hereinafter defined) the principal sum, including all additional advances
and all other sums payable by Mortgagor to Mortgagee under the terms of the Loan
Documents and shall perform or cause to be performed all the other terms,
conditions, agreements and provisions contained in the Loan Documents, all
without fraud or delay or deduction or abatement of anything or for any reason,
then this Mortgage and the estate hereby granted shall cease, terminate and
become void.

          Section 1.4. Security Interest. Mortgagor hereby grants to Mortgagee a
security interest in all of the Property which constitutes personal property or
fixtures, all proceeds and products thereof, and all supporting obligations
ancillary to or arising in any way in connection therewith (herein sometimes
collectively called the “Collateral”) to secure the obligations of Mortgagor
under the Note and Loan Documents and all other indebtedness and matters defined
as Secured Indebtedness in Section 1.5 of this Mortgage. In addition to its
rights hereunder or otherwise, Mortgagee shall have all of the rights of a
secured party under the New York Uniform Commercial Code, as in effect from time
to time, or under the Uniform Commercial Code in force, from time to time, in
any other state to the extent the same is applicable law.

          Section 1.5. Secured Indebtedness, Note, Loan Documents, Other
Obligations. This Mortgage is made to secure and enforce the payment and
performance of the following promissory notes, obligations, indebtedness, duties
and liabilities and all renewals, extensions, supplements, increases, and
modifications thereof in whole or in part from time to time (collectively the
“Secured Indebtedness”): (a) the Promissory Note and all other promissory notes
given in substitution therefor or in modification, supplement, increase, renewal
or extension thereof, in whole or

4

--------------------------------------------------------------------------------



in part (such promissory note or promissory notes, whether one or more, as from
time to time renewed, extended, supplemented, increased or modified and all
other notes given in substitution therefor, or in modification, renewal or
extension thereof, in whole or in part, being hereinafter called the “Note”, and
Mortgagee, or the subsequent Mortgagee at the time in question of the Note or
any of the Secured Indebtedness, as hereinafter defined, such Mortgagee
continuing to be defined herein as “Mortgagee”); and (b) all interest,
Additional Interest, indebtedness, liabilities, duties, covenants, promises and
other obligations whether joint or several, direct or indirect, fixed or
contingent, liquidated or unliquidated, and the cost of collection of all such
amounts, owed by Mortgagor to Mortgagee now or hereafter incurred or arising
pursuant to or permitted by the provisions of the Note, this Mortgage, the Loan
Agreement or any other document now or hereafter evidencing, governing,
guaranteeing, securing or otherwise executed in connection with the loan
evidenced by the Note, including but not limited to any loan or credit
agreement, letter of credit or reimbursement agreement, tri-party financing
agreement, Master Agreement relating to any Swap Transactions or other agreement
between Mortgagor and Mortgagee, or among Mortgagor, Mortgagee and any other
party or parties, pertaining to the repayment or use of the proceeds of the loan
evidenced by the Note (the Note, the Mortgage, the Loan Agreement, any Master
Agreement relating to any Swap Transactions and any such documents as they or
any of them may have been or may be from time to time renewed, extended,
supplemented, increased or modified, being herein sometimes collectively called
the “Loan Documents”). “Swap Transaction” means any agreement, whether or not in
writing, relating to any transaction that is a rate swap, basis swap, forward
rate transaction, commodity swap, commodity option, equity or equity index swap
or option, bond, note or bill option, interest rate option, forward foreign
exchange transaction, cap, collar or floor transaction, currency swap,
cross-currency rate swap, swap option currency option or any other, similar
transaction (including any option to enter into any of the foregoing) or any
combination of the foregoing, and, unless the context otherwise clearly
requires, any form of master agreement (the “Master Agreement”) published by the
International Swaps and Derivatives Association, Inc., or any other master
agreement, entered into between Mortgagee (or its affiliates) and Mortgagor (or
its affiliates), together with any related schedules, as amended, supplemented,
superseded or replaced from time to time, relating to or governing any or all of
the foregoing.

ARTICLE 2

Representations, Warranties and Covenants

          Section 2.1. Mortgagor represents, warrants, and covenants as follows:

               (a) Payment and Performance. Mortgagor will make due and punctual
payment of the Secured Indebtedness. Mortgagor will timely and properly perform
and comply with all of the covenants, agreements, and conditions imposed upon it
by this Mortgage and the other Loan Documents and will not permit a default to
occur hereunder or thereunder. Time shall be of the essence in this Mortgage.

               (b) Title and Permitted Encumbrances. Mortgagor has, in
Mortgagor’s own right, and Mortgagor covenants to maintain, lawful, good and
marketable title to the Property, is lawfully seized and possessed of the
Property and every part thereof, and has the right to convey the same, free and
clear of all liens, charges, claims, security interests, and encumbrances except
for (i) the matters, if any, set forth under the heading “Permitted
Encumbrances” in Exhibit B hereto,

5

--------------------------------------------------------------------------------



which are Permitted Encumbrances only to the extent the same are valid and
subsisting and affect the Property, (ii) the liens and security interests
evidenced by this Mortgage, (iii) statutory liens for real estate taxes and
assessments on the Property which are not yet delinquent, and (iv) other liens
and security interests (if any) in favor of Mortgagee (the matters described in
the foregoing clauses (i), (ii), (iii) and (iv) being herein called the
“Permitted Encumbrances”). Mortgagor owns and holds the Fee Parcel in fee simple
absolute. Mortgagor is the owner of a valid and subsisting interest as tenant
under the Ground Lease, that the Ground Lease is in full force and effect, there
are no defaults thereunder and no event has occurred or is occurring which after
notice or passage of time or both will result in such a default, that the Ground
Lease is subject to no lien, charge or encumbrance of any kind and is prior to
all liens, charges and encumbrances whatsoever on the fee interest of the lessor
thereunder except such as are listed as exceptions to title in the title policy
insuring the lien hereof. Mortgagor, and Mortgagor’s successors and assigns,
will warrant generally and forever defend title to the Property, subject as
aforesaid, to Mortgagee and his successors or substitutes and assigns, against
the claims and demands of all persons claiming or to claim the same or any part
thereof. Mortgagor will preserve the leasehold estate created in it by the
Ground Lease, and will forever warrant and defend the same to Mortgagee and will
forever warrant and defend the validity and priority of the lien hereof against
the claims of all persons and parties whomsoever. Mortgagor will perform or
cause to be performed all of the covenants and conditions required to be
performed by it under the Ground Lease, will do all things necessary to preserve
unimpaired its rights thereunder, and will not enter into any agreement
modifying or amending the Ground Lease or releasing the lessor thereunder from
any obligations imposed upon it thereby. If Mortgagor receives a notice of
default under the Ground Lease, it shall immediately cause a copy of such notice
to be sent by registered United States mail to Mortgagee. Mortgagor will
punctually pay, perform, observe and keep all covenants, obligations and
conditions in or pursuant to any Permitted Encumbrance and will not modify or
permit modification of any Permitted Encumbrance without the prior written
consent of Mortgagee. Inclusion of any matter as a Permitted Encumbrance does
not constitute approval or waiver by Mortgagee of any existing or future
violation or other breach thereof by Mortgagor, by the Property or otherwise. No
part of the Property constitutes all or any part of the principal residence of
Mortgagor if Mortgagor is an individual. If any right or interest of Mortgagee
in the Property or any part thereof shall be endangered or questioned or shall
be attacked directly or indirectly, Mortgagee and Mortgagee, or either of them
(whether or not named as parties to legal proceedings with respect thereto), are
hereby authorized and empowered to take such steps as in their discretion may be
proper for the defense of any such legal proceedings or the protection of such
right or interest of Mortgagee, including but not limited to the employment of
independent counsel, the prosecution or defense of litigation, and the
compromise or discharge of adverse claims. All expenditures so made of every
kind and character shall be a demand obligation (which obligation Mortgagor
hereby promises to pay) owing by Mortgagor to Mortgagee or Mortgagee (as the
case may be), and the party (Mortgagee or Mortgagee, as the case may be) making
such expenditures shall be subrogated to all rights of the person receiving such
payment.

               (c) Taxes and Other Impositions/Condominium Charges. Mortgagor
will pay, or cause to be paid, all taxes, assessments and other charges or
levies imposed upon or against or with respect to the Property or the ownership,
use, occupancy or enjoyment of any portion thereof, or any utility service
thereto, as the same become due and payable, including but not limited to all
real estate taxes assessed against the Property or any part thereof, and shall
deliver

6

--------------------------------------------------------------------------------



promptly to Mortgagee such evidence of the payment thereof as Mortgagee may
require. Any lien for Condominium Assessments, whenever accruing, shall,
pursuant to the Declaration, be subordinate to the lien of this Mortgage.

               (d) Insurance. Mortgagor shall obtain and maintain at Mortgagor’s
sole expense: (1) mortgagee title insurance issued to Mortgagee covering the
Premises as required by Mortgagee, without exception for mechanics’ liens; (2)
property insurance with respect to all insurable Property, against loss or
damage by fire, lightning, windstorm, explosion, hail, tornado and such
additional hazards as are presently included in “Special Form” (also known as
“all-risk”) coverage and against any and all acts of terrorism and such other
insurable hazards as Mortgagee may require, in an amount not less than 100% of
the full replacement cost, including the cost of debris removal, without
deduction for depreciation and sufficient to prevent Mortgagor and Mortgagee
from becoming a coinsurer, such insurance to be in “builder’s risk” completed
value (non-reporting) form during and with respect to any construction (other
than construction of customary tenant improvements in existing buildings) on the
Premises; (3) if and to the extent any portion of the Improvements is, under the
Flood Disaster Protection Act of 1973 (“FDPA”), as it may be amended from time
to time, in a Special Flood Hazard Area, within a Flood Zone designated A or V
in a participating community, a flood insurance policy in an amount required by
Mortgagee, but in no event less than the amount sufficient to meet the
requirements of applicable law and the FDPA, as such requirements may from time
to time be in effect; (4) general liability insurance, on an “occurrence” basis,
against claims for “personal injury” liability, including bodily injury, death
or property damage liability, for the benefit of Mortgagor as named insured and
Mortgagee as additional insured; (5) statutory workers’ compensation insurance
with respect to any work on or about the Premises (including employer’s
liability insurance, if required by Mortgagee), covering all employees of
Mortgagor and any contractor; (6) if there is a general contractor, during and
with respect to any construction (other than construction of customary tenant
improvements in existing buildings) on the Premises, commercial general
liability insurance, including products and completed operations coverage, and
in other respects similar to that described in clause (4) above, for the benefit
of the general contractor as named insured and Mortgagor and Mortgagee as
additional insureds, in addition to statutory workers’ compensation insurance
with respect to any work on or about the Premises (including employer’s
liability insurance, if required by Mortgagee), covering all employees of the
general contractor any contractor; and (7) such other insurance on the Property
and endorsements as may from time to time be required by Mortgagee (including
but not limited to soft cost coverage, automobile liability insurance, business
interruption insurance or delayed rental insurance, boiler and machinery
insurance, earthquake insurance, wind insurance, sinkhole coverage, and/or
permit to occupy endorsement) and against other insurable hazards or casualties
which at the time are commonly insured against in the case of premises similarly
situated, due regard being given to the height, type, construction, location,
use and occupancy of buildings and improvements. All insurance policies shall be
issued and maintained by insurers, in amounts, with deductibles, limits and
retentions, and in forms satisfactory to Mortgagee, and shall require not less
than ten (10) days’ prior written notice to Mortgagee of any cancellation for
nonpayment of premiums, and not less than thirty (30) days’ prior written notice
to Mortgagee of any other cancellation or any change of coverage. All insurance
companies must be licensed to do business in the state in which the Property is
located and must have an A.M. Best Company financial and performance ratings of
A-:IX or better. All insurance policies maintained, or caused to be maintained,
by Mortgagor with respect to the Property, except for general liability

7

--------------------------------------------------------------------------------



insurance, shall provide that each such policy shall be primary without right of
contribution from any other insurance that may be carried by Mortgagor or
Mortgagee and that all of the provisions thereof, except the limits of
liability, shall operate in the same manner as if there were a separate policy
covering each insured. If any insurer which has issued a policy of title,
hazard, liability or other insurance required pursuant to this Mortgage or any
other Loan Document becomes insolvent or the subject of any petition, case,
proceeding or other action pursuant to any Debtor Relief Law, or if in
Mortgagee’s reasonable opinion the financial responsibility of such insurer is
or becomes inadequate, Mortgagor shall, in each instance promptly upon its
discovery thereof or upon the request of Mortgagee therefor, and at Mortgagor’s
expense, promptly obtain and deliver to Mortgagee a like policy (or, if and to
the extent permitted by Mortgagee, acceptable evidence of insurance) issued by
another insurer, which insurer and policy meet the requirements of this Mortgage
or such other Loan Document, as the case may be. Without limiting the discretion
of Mortgagee with respect to required endorsements to insurance policies, all
such policies for loss of or damage to the Property shall contain a standard
mortgagee clause (without contribution) naming Mortgagee as mortgagee with loss
proceeds payable to Mortgagee notwithstanding (i) any act, failure to act or
negligence of or violation of any warranty, declaration or condition contained
in any such policy by any named or additional insured; (ii) the occupation or
use of the Property for purposes more hazardous than permitted by the terms of
any such policy; (iii) any foreclosure or other action by Mortgagee under the
Loan Documents; or (iv) any change in title to or ownership of the Property or
any portion thereof, such proceeds to be held for application as provided in the
Loan Documents. The originals of each initial insurance policy (or to the extent
permitted by Mortgagee, a copy of the original policy and such evidence of
insurance acceptable to Mortgagee) shall be delivered to Mortgagee at the time
of execution of this Mortgage, with all premiums fully paid current, and each
renewal or substitute policy (or evidence of insurance) shall be delivered to
Mortgagee, with all premiums fully paid current, at least ten (10) days before
the termination of the policy it renews or replaces. Mortgagor shall pay all
premiums on policies required hereunder as they become due and payable and
promptly deliver to Mortgagee evidence satisfactory to Mortgagee of the timely
payment thereof. If any loss occurs at any time when Mortgagor has failed to
perform Mortgagor’s covenants and agreements in this paragraph with respect to
any insurance payable because of loss sustained to any part of the Property
whether or not such insurance is required by Mortgagee, Mortgagee shall
nevertheless be entitled to the benefit of all insurance covering the loss and
held by or for Mortgagor, to the same extent as if it had been made payable to
Mortgagee. Upon any foreclosure hereof or transfer of title to the Property in
extinguishment of the whole or any part of the Secured Indebtedness, all of
Mortgagor’s right, title and interest in and to the insurance policies referred
to in this Section (including unearned premiums) and all proceeds payable
thereunder shall thereupon vest in the purchaser at foreclosure or other such
transferee, to the extent permissible under such policies. Mortgagee shall have
the right (but not the obligation) to make proof of loss for, settle and adjust
any claim under, and receive the proceeds of, all insurance for loss of or
damage to the Property where the loss is estimated by Mortgagee to be $1,000,000
or more, regardless of whether or not such insurance policies are required by
Mortgagee, and the expenses incurred by Mortgagee in the adjustment and
collection of insurance proceeds shall be a part of the Secured Indebtedness and
shall be due and payable to Mortgagee on demand. Mortgagee shall not be, under
any circumstances, liable or responsible for failure to collect or exercise
diligence in the collection of any of such proceeds or for the obtaining,
maintaining or adequacy of any insurance or for failure to see to the proper
application

8

--------------------------------------------------------------------------------



of any amount paid over to Mortgagor. Any such proceeds received by Mortgagee
shall, after deduction therefrom of all reasonable expenses actually incurred by
Mortgagee, including attorneys’ fees, at Mortgagee’s option be (1) released to
Mortgagor, or (2) applied (upon compliance with such terms and conditions as may
be required by Mortgagee) to repair or restoration, either partly or entirely,
of the Property so damaged, or (3) applied to the payment of the Secured
Indebtedness in such order and manner as Mortgagee, in its sole discretion, may
elect, whether or not due. In any event, the unpaid portion of the Secured
Indebtedness shall remain in full force and effect and the payment thereof shall
not be excused. Mortgagor shall at all times comply with the requirements of the
insurance policies required hereunder and of the issuers of such policies and of
any board of fire underwriters or similar body as applicable to or affecting the
Property.

               (e) Application of Insurance Proceeds. Notwithstanding anything
to the contrary set forth in the preceding Section 2.1(d), if the Property is
damaged or destroyed and Mortgagee determines that all of the conditions
specified hereinafter in this Section have been satisfied, then Mortgagee shall
apply the proceeds of insurance (i) first to reimbursing itself for all costs
incurred by it in the collection of such proceeds and (ii) second to reimbursing
Mortgagor for such actual costs as shall have been incurred by Mortgagor in
restoring the Property and shall be approved by Mortgagee. Insurance proceeds
shall be applied to such restoration solely if (A) Mortgagee determines that:
(i) the Property is capable of being suitably restored in accordance with
applicable Legal Requirements to the value, condition, character and general
utility existing prior to such damage or destruction, and, in any event, to a
Loan to Value Ratio of not greater than 70%, provided that this clause (i) shall
not apply to insurance proceeds relating to a casualty for which the gross
insurance proceeds do not exceed $1,000,000; (ii) sufficient funds are
unconditionally available (from proceeds of insurance and/or from funds of
Mortgagor) to enable Mortgagor promptly to commence, and thereafter diligently
to prosecute to completion, such restoration, provided that this clause (ii)
shall not apply to insurance proceeds relating to a casualty for which the gross
insurance proceeds do not exceed $1,000,000; (iii) Mortgagor is not in default
or in breach of any obligations under any Loan Document, no uncured Default
exists under any Loan Document and no facts or circumstances exist that would
constitute a Default with the passage of time or the giving of notice or both;
and (iv) neither the validity, enforceability nor priority of the lien of this
Mortgage shall be adversely affected; (B) Mortgagor has entered into a written
agreement, satisfactory in form and substance to Mortgagee, containing such
conditions to disbursements as are employed at the time by Mortgagee for
construction loans; (C) Mortgagor has delivered to Mortgagee such security as
Mortgagee might have reasonably required to assure completion of restoration in
accordance with the standards specified above; and (D) Mortgagor has complied
with such further reasonable requirements as Mortgagee might have specified.

               (f) Reserve for Insurance, Taxes and Assessments. Upon request of
Mortgagee, to secure the payment and performance of the Secured Indebtedness,
but not in lieu of such payment and performance, Mortgagor will deposit with
Mortgagee a sum equal to real estate taxes, assessments and charges (which
charges for the purposes of this paragraph shall include without limitation any
recurring charge which could result in a lien against the Property) against the
Property for the current year and the premiums for such policies of insurance
for the current year, all as estimated by Mortgagee and prorated to the end of
the calendar month following the month during which Mortgagee’s request is made,
and thereafter will deposit with Mortgagee, on

9

--------------------------------------------------------------------------------



each date when an installment of principal and/or interest is due on the Note,
sufficient funds (as estimated from time to time by Mortgagee) to permit
Mortgagee to pay at least fifteen (15) days prior to the due date thereof, the
next maturing real estate taxes, assessments and charges and premiums for such
policies of insurance. Mortgagee shall have the right to rely upon tax
information furnished by applicable taxing authorities in the payment of such
taxes or assessments and shall have no obligation to make any protest of any
such taxes or assessments. Any excess over the amounts required for such
purposes shall be held by Mortgagee for future use, applied to any Secured
Indebtedness or refunded to Mortgagor, at Mortgagee’s option, and any deficiency
in such funds so deposited shall be made up by Mortgagor upon demand of
Mortgagee. All such funds so deposited shall bear no interest, may be commingled
with the general funds of Mortgagee and shall be applied by Mortgagee toward the
payment of such taxes, assessments, charges and premiums when statements
therefor are presented to Mortgagee by Mortgagor (which statements shall be
presented by Mortgagor to Mortgagee a reasonable time before the applicable
amount is due); provided, however, that, if a Default shall have occurred
hereunder, such funds may at Mortgagee’s option be applied to the payment of the
Secured Indebtedness in the order determined by Mortgagee in its sole
discretion, and that Mortgagee may (but shall have no obligation) at any time,
in its discretion, apply all or any part of such funds toward the payment of any
such taxes, assessments, charges or premiums which are past due, together with
any penalties or late charges with respect thereto. The conveyance or transfer
of Mortgagor’s interest in the Property for any reason (including without
limitation the foreclosure of a subordinate lien or security interest or a
transfer by operation of law) shall constitute an assignment or transfer of
Mortgagor’s interest in and rights to such funds held by Mortgagee under this
paragraph but subject to the rights of Mortgagee hereunder.

               (g) Condemnation. Mortgagor shall notify Mortgagee immediately of
any threatened or pending proceeding for condemnation affecting the Property or
arising out of damage to the Property, and Mortgagor shall, at Mortgagor’s
expense, diligently prosecute any such proceedings. Mortgagee shall have the
right (but not the obligation) to participate in any such proceeding and to be
represented by counsel of its own choice. Mortgagee shall be entitled to receive
all sums which may be awarded or become payable to Mortgagor for the
condemnation of the Property, or any part thereof, for public or quasi-public
use, or by virtue of private sale in lieu thereof, and any sums which may be
awarded or become payable to Mortgagor for injury or damage to the Property.
Mortgagor shall, promptly upon request of Mortgagee, execute such additional
assignments and other documents as may be necessary from time to time to permit
such participation and to enable Mortgagee to collect and receipt for any such
sums. All such sums are hereby assigned to Mortgagee, and shall, after deduction
therefrom of all reasonable expenses actually incurred by Mortgagee, including
attorneys’ fees, at Mortgagee’s option be (1) released to Mortgagor, or (2)
applied (upon compliance with such terms and conditions as may be required by
Mortgagee) to repair or restoration of the Property so affected, or (3) applied
to the payment of the Secured Indebtedness in such order and manner as
Mortgagee, in its sole discretion, may elect, whether or not due. In any event
the unpaid portion of the Secured Indebtedness shall remain in full force and
effect and the payment thereof shall not be excused. Mortgagee shall not be,
under any circumstances, liable or responsible for failure to collect or to
exercise diligence in the collection of any such sum or for failure to see to
the proper application of any amount paid over to Mortgagor. Mortgagee is hereby
authorized, in the name of Mortgagor, to execute and deliver valid acquittances
for, and to appeal from, any such award, judgment or decree. All costs and
expenses (including but not limited to attorneys’ fees) incurred

10

--------------------------------------------------------------------------------



by Mortgagee in connection with any condemnation shall be a demand obligation
owing by Mortgagor (which Mortgagor hereby promises to pay) to Mortgagee
pursuant to this Mortgage.

               (h) Compliance with Legal Requirements. The Property and the use,
operation and maintenance thereof and all activities thereon do and shall at all
times comply with all applicable Legal Requirements (hereinafter defined). The
Property is not, and shall not be, dependent on any other property or premises
or any interest therein other than the Property to fulfill any requirement of
any Legal Requirement. Mortgagor shall not, by act or omission, permit any
building or other improvement not subject to the lien of this Mortgage to rely
on the Property or any interest therein to fulfill any requirement of any Legal
Requirement. No improvement upon or use of any part of the Property constitutes
a nonconforming use under any zoning law or similar law or ordinance. Mortgagor
has obtained and shall preserve in force all requisite zoning, utility,
building, health, environmental and operating permits from the governmental
authorities having jurisdiction over the Property.

          If Mortgagor receives a notice or claim from any person that the
Property, or any use, activity, operation or maintenance thereof or thereon, is
not in compliance with any Legal Requirement, Mortgagor will promptly furnish a
copy of such notice or claim to Mortgagee. Mortgagor has received no notice and
has no knowledge of any such noncompliance. As used in this Mortgage: (i) the
term “Legal Requirement” means any Law (hereinafter defined), agreement,
covenant, restriction, easement or condition (including, without limitation of
the foregoing, any condition or requirement imposed by any insurance or surety
company), as any of the same now exists or may be changed or amended or come
into effect in the future; and (ii) the term “Law” means any federal, state or
local law, statute, ordinance, code, rule, regulation, license, permit,
authorization, decision, order, injunction or decree, domestic or foreign.

               (i) Maintenance, Repair and Restoration. Mortgagor will keep the
Property in first class order, repair, operating condition and appearance,
causing all necessary repairs, renewals, replacements, additions and
improvements to be promptly made, and will not allow any of the Property to be
misused, abused or wasted or to deteriorate. Notwithstanding the foregoing,
Mortgagor will not, without the prior written consent of Mortgagee, (i) remove
from the Property any fixtures or personal property covered by this Mortgage
except such as is replaced by Mortgagor by an article of equal suitability and
value, owned by Mortgagor, free and clear of any lien or security interest
(except that created by this Mortgage), or (ii) make any structural alteration
to the Property or any other alteration thereto which impairs the value thereof.
If any act or occurrence of any kind or nature (including any condemnation or
any casualty for which insurance was not obtained or obtainable) shall result in
damage to or loss or destruction of the Property, Mortgagor shall give prompt
notice thereof to Mortgagee and Mortgagor shall promptly, at Mortgagor’s sole
cost and expense and regardless of whether insurance or condemnation proceeds
(if any) shall be available or sufficient for the purpose, secure the Property
as necessary and commence and continue diligently to completion to restore,
repair, replace and rebuild the Property as nearly as possible to its value,
condition and character immediately prior to the damage, loss or destruction.

               (j) No Other Liens. Mortgagor will not, without the prior written
consent of Mortgagee, create, place or permit to be created or placed, or
through any act or failure to act, acquiesce in the placing of, or allow to
remain, any mortgage, voluntary or involuntary lien,

11

--------------------------------------------------------------------------------



whether statutory, constitutional or contractual, security interest, encumbrance
or charge, or conditional sale or other title retention document, against or
covering the Property, or any part thereof, other than the Permitted
Encumbrances, regardless of whether the same are expressly or otherwise
subordinate to the lien or security interest created in this Mortgage, and
should any of the foregoing become attached hereafter in any manner to any part
of the Property without the prior written consent of Mortgagee, Mortgagor will
cause the same to be promptly discharged and released. Mortgagor will own all
parts of the Property and will not acquire any fixtures, equipment or other
property (including software embedded therein) forming a part of the Property
pursuant to a lease, license, security agreement or similar agreement, whereby
any party has or may obtain the right to repossess or remove same, without the
prior written consent of Mortgagee. If Mortgagee consents to the voluntary grant
by Mortgagor of any mortgage, lien, security interest, or other encumbrance
(hereinafter called “Subordinate Lien”) covering any of the Property or if the
foregoing prohibition is determined by a court of competent jurisdiction to be
unenforceable as to a Subordinate Lien, any such Subordinate Lien shall contain
express covenants to the effect that: (1) the Subordinate Lien is
unconditionally subordinate to this Mortgage and all Leases (hereinafter
defined); (2) if any action (whether judicial or pursuant to a power of sale)
shall be instituted to foreclose or otherwise enforce the Subordinate Lien, no
tenant of any of the Leases (hereinafter defined) shall be named as a party
defendant, and no action shall be taken that would terminate any occupancy or
tenancy without the prior written consent of Mortgagee; (3) Rents (hereinafter
defined), if collected by or for Mortgagee of the Subordinate Lien, shall be
applied first to the payment of the Secured Indebtedness then due and expenses
incurred in the ownership, operation and maintenance of the Property in such
order as Mortgagee may determine, prior to being applied to any indebtedness
secured by the Subordinate Lien; (4) written notice of default under the
Subordinate Lien and written notice of the commencement of any action (whether
judicial or pursuant to a power of sale) to foreclose or otherwise enforce the
Subordinate Lien or to seek the appointment of a receiver for all or any part of
the Property shall be given to Mortgagee with or immediately after the
occurrence of any such default or commencement; and (5) neither Mortgagee of the
Subordinate Lien, nor any purchaser at foreclosure thereunder, nor anyone
claiming by, through or under any of them shall succeed to any of Mortgagor’s
rights hereunder without the prior written consent of Mortgagee.

               (k) Operation of Property. Mortgagor will operate the Property in
a good and workmanlike manner and in accordance with all Legal Requirements and
will pay all fees or charges of any kind in connection therewith. Mortgagor will
keep the Property occupied so as not to impair the insurance carried thereon.
Mortgagor will not use or occupy or conduct any activity on, or allow the use or
occupancy of or the conduct of any activity on, the Property in any manner which
violates any Legal Requirement or which constitutes a public or private nuisance
or which makes void, voidable or cancelable, or increases the premium of, any
insurance then in force with respect thereto. Mortgagor will not initiate or
permit any zoning reclassification of the Property or seek any variance under
existing zoning ordinances applicable to the Property or use or permit the use
of the Property in such a manner which would result in such use becoming a
nonconforming use under applicable zoning ordinances or other Legal Requirement.
Mortgagor will not impose any easement, restrictive covenant or encumbrance upon
the Property, execute or file any subdivision plat or condominium declaration
affecting the Property or consent to the annexation of the Property to any
municipality, without the prior written consent of Mortgagee. Mortgagor will not
do or suffer to be done any act whereby the value of any part of the Property
may be lessened. Mortgagor will preserve, protect, renew,

12

--------------------------------------------------------------------------------



extend and retain all material rights and privileges granted for or applicable
to the Property. Without the prior written consent of Mortgagee, there shall be
no drilling or exploration for or extraction, removal or production of any
mineral, hydrocarbon, gas, natural element, compound or substance (including
sand and gravel) from the surface or subsurface of the Land regardless of the
depth thereof or the method of mining or extraction thereof. Mortgagor will
cause all debts and liabilities of any character (including without limitation
all debts and liabilities for labor, material and equipment (including software
embedded therein) and all debts and charges for utilities servicing the
Property) incurred in the construction, maintenance, operation and development
of the Property to be promptly paid.

               (l) Financial Matters. Mortgagor is solvent after giving effect
to all borrowings contemplated by the Loan Documents and no proceeding under any
Debtor Relief Law (hereinafter defined) is pending (or, to Mortgagor’s
knowledge, threatened) by or against Mortgagor, or any affiliate of Mortgagor,
as a debtor. All reports, statements, plans, budgets, applications, agreements
and other data and information heretofore furnished or hereafter to be furnished
by or on behalf of Mortgagor to Mortgagee in connection with the loan or loans
evidenced by the Loan Documents (including, without limitation, all financial
statements and financial information) are and will be true, correct and complete
in all material respects as of their respective dates and do not and will not
omit to state any fact or circumstance necessary to make the statements
contained therein not misleading. No material adverse change has occurred since
the dates of such reports, statements and other data in the financial condition
of Mortgagor or, to Mortgagor’s knowledge, of any tenant under any lease
described therein. For the purposes of this paragraph, “Mortgagor” shall also
include any person liable directly or indirectly for the Secured Indebtedness or
any part thereof and any joint venturer or general partner of Mortgagor.

               (m) Status of Mortgagor; Suits and Claims; Loan Documents. If
Mortgagor is a corporation, partnership, limited liability company, or other
legal entity, Mortgagor is and will continue to be (i) duly organized, validly
existing and in good standing under the laws of its state of organization, (ii)
authorized to do business in, and in good standing in, each state in which the
Property is located, and (iii) possessed of all requisite power and authority to
carry on its business and to own and operate the Property. Each Loan Document
executed by Mortgagor has been duly authorized, executed and delivered by
Mortgagor, and the obligations thereunder and the performance thereof by
Mortgagor in accordance with their terms are and will continue to be within
Mortgagor’s power and authority (without the necessity of joinder or consent of
any other person), are not and will not be in contravention of any Legal
Requirement or any other document or agreement to which Mortgagor or the
Property is subject, and do not and will not result in the creation of any
encumbrance against any assets or properties of Mortgagor, or any other person
liable, directly or indirectly, for any of the Secured Indebtedness, except as
expressly contemplated by the Loan Documents. There is no suit, action, claim,
investigation, inquiry, proceeding or demand pending (or, to Mortgagor’s
knowledge, threatened) against Mortgagor (other than the lawsuit commenced by
The Omni Health & Fitness Complex of Pelham, Inc., et al. in the Westchester
County Supreme Court under index no. 24678/2008) or against any other person
liable directly or indirectly for the Secured Indebtedness or which affects the
Property (including, without limitation, any which challenges or otherwise
pertains to Mortgagor’s title to the Property) or the validity, enforceability
or priority of any of the Loan Documents. There is no judicial or administrative
action, suit or proceeding pending (or, to Mortgagor’s knowledge, threatened)
against Mortgagor, or against any other person liable

13

--------------------------------------------------------------------------------



directly or indirectly for the Secured Indebtedness, except as has been
disclosed in writing to Mortgagee in connection with the loan evidenced by the
Note. The Loan Documents constitute legal, valid and binding obligations of
Mortgagor enforceable in accordance with their terms, except as the
enforceability thereof may be limited by Debtor Relief Laws (hereinafter
defined) and except as the availability of certain remedies may be limited by
general principles of equity. Mortgagor is not a “foreign person” within the
meaning of the Internal Revenue Code of 1986, as amended, Sections 1445 and 7701
(i.e. Mortgagor is not a non-resident alien, foreign corporation, foreign
partnership, foreign trust or foreign estate as those terms are defined therein
and in any regulations promulgated thereunder). The loan evidenced by the Note
is solely for business and/or investment purposes, and is not intended for
personal, family, household or agricultural purposes. Mortgagor further warrants
that the proceeds of the Note shall be used for commercial purposes and
stipulates that the loan evidenced by the Note shall be construed for all
purposes as a commercial loan. Mortgagor’s exact legal name is correctly set
forth at the end of this Mortgage. If Mortgagor is not an individual, Mortgagor
is an organization of the type and (if not an unregistered entity) is
incorporated in or organized under the laws of the state specified in the
introductory paragraph of this Mortgage. If Mortgagor is an unregistered entity
(including, without limitation, a general partnership) it is organized under the
laws of the state specified in the introductory paragraph of this Mortgage.
Mortgagor will not cause or permit any change to be made in its name, identity
(including its trade name or names), or corporate or partnership structure,
unless Mortgagor shall have notified Mortgagee in writing of such change at
least thirty (30) days prior to the effective date of such change, and shall
have first taken all action required by Mortgagee for the purpose of further
perfecting or protecting the lien and security interest of Mortgagee in the
Property. In addition, Mortgagor shall not change its corporate or partnership
structure without first obtaining the prior written consent of Mortgagee.
Mortgagor’s principal place of business and chief executive office, and the
place where Mortgagor keeps its books and records, including recorded data of
any kind or nature, regardless of the medium of recording including, without
limitation, software, writings, plans, specifications and schematics concerning
the Property, has for the preceding four months (or, if less, the entire period
of the existence of Mortgagor) been and will continue to be (unless Mortgagor
notifies Mortgagee of any change in writing at least thirty (30) days prior to
the date of such change) the address of Mortgagor set forth at the end of this
Mortgage. If Mortgagor is an individual, Mortgagor’s principal residence has for
the preceding four months been and will continue to be (unless Mortgagor
notifies Mortgagee of any change in writing at least thirty (30) days prior to
the date of such change) the address of the principal residence of Mortgagor set
forth at the end of this Mortgage. Mortgagor’s organizational identification
number, if any, assigned by the state of incorporation or organization is
correctly set forth on the first page of this Mortgage. Mortgagor shall promptly
notify Mortgagee (i) of any change of its organizational identification number,
or (ii) if Mortgagor does not now have an organization identification number and
later obtains one, of such organizational identification number.

               (n) Certain Environmental Matters. Mortgagor shall comply with
the terms and covenants of that certain Environmental Indemnity Agreement dated
of even date herewith (the “Environmental Agreement”).

               (o) Further Assurances. Mortgagor will, promptly on request of
Mortgagee, (i) correct any defect, error or omission which may be discovered in
the contents, execution or acknowledgment of this Mortgage or any other Loan
Document; (ii) execute, acknowledge,

14

--------------------------------------------------------------------------------



deliver, procure and record and/or file such further documents (including,
without limitation, further mortgages of trust, security agreements, and
assignments of rents or leases) and do such further acts as may be necessary,
desirable or proper to carry out more effectively the purposes of this Mortgage
and the other Loan Documents, to more fully identify and subject to the liens
and security interests hereof any property intended to be covered hereby
(including specifically, but without limitation, any renewals, additions,
substitutions, replacements, or appurtenances to the Property) or as deemed
advisable by Mortgagee to protect the lien or the security interest hereunder
against the rights or interests of third persons; and (iii) provide such
certificates, documents, reports, information, affidavits and other instruments
and do such further acts as may be necessary, desirable or proper in the
reasonable determination of Mortgagee to enable Mortgagee to comply with the
requirements or requests of any agency having jurisdiction over Mortgagee or any
examiners of such agencies with respect to the indebtedness secured hereby,
Mortgagor or the Property. Mortgagor shall pay all costs connected with any of
the foregoing, which shall be a demand obligation owing by Mortgagor (which
Mortgagor hereby promises to pay) to Mortgagee pursuant to this Mortgage.

               (p) Fees and Expenses. Without limitation of any other provision
of this Mortgage or of any other Loan Document and to the extent not prohibited
by applicable law, Mortgagor will pay, and will reimburse to Mortgagee and/or
Mortgagee on demand to the extent paid by Mortgagee and/or Mortgagee: (i) all
appraisal fees, filing, registration and recording fees, recordation, transfer
and other taxes, brokerage fees and commissions, abstract fees, title search or
examination fees, title policy and endorsement premiums and fees, uniform
commercial code search fees, judgment and tax lien search fees, escrow fees,
reasonable attorneys’ fees, reasonable architect fees, reasonable engineer fees,
reasonable construction consultant fees, reasonable environmental inspection
fees, survey fees, and all other reasonable costs and expenses of every
character incurred by Mortgagor or Mortgagee and/or Mortgagee in connection with
the preparation of the Loan Documents, the evaluation, closing and funding of
the loan evidenced by the Loan Documents, and any and all amendments and
supplements to this Mortgage, the Note or any other Loan Documents or any
approval, consent, waiver, release or other matter requested or required
hereunder or thereunder, or otherwise attributable or chargeable to Mortgagor as
owner of the Property; and (ii) all costs and expenses, including reasonable
attorneys’ fees and expenses, incurred or expended in connection with the
exercise of any right or remedy, or the defense of any right or remedy or the
enforcement of any obligation of Mortgagor, hereunder or under any other Loan
Document.

               (q) Indemnification.

 

 

 

          (i) Mortgagor will indemnify and hold harmless Mortgagee from and
against, and reimburse them on demand for, any and all Indemnified Matters
(hereinafter defined). For purposes of this paragraph (p), the term “Mortgagee”
shall include and any persons owned or controlled by, owning or controlling, or
under common control or affiliated with Mortgagee. Without limitation, the
foregoing indemnities shall apply to each indemnified person with respect to
matters which in whole or in part are caused by or arise out of the negligence
of such (and/or any other) indemnified person. However, such indemnities shall
not apply to a particular indemnified person to the extent that the subject of
the indemnification is caused by or arises out of the gross negligence or
willful misconduct of that indemnified person. Any amount to be paid under this
paragraph (p)

15

--------------------------------------------------------------------------------




 

 

 

by Mortgagor to Mortgagee shall be a demand obligation owing by Mortgagor (which
Mortgagor hereby promises to pay) to Mortgagee pursuant to this Mortgage.
Nothing in this paragraph, elsewhere in this Mortgage or in any other Loan
Document shall limit or impair any rights or remedies of Mortgagee (including
without limitation any rights of contribution or indemnification) against
Mortgagor or any other person under any other provision of this Mortgage, any
other Loan Document, any other agreement or any applicable Legal Requirement.

 

 

 

          (ii) As used herein, the term “Indemnified Matters” means any and all
claims, demands, liabilities (including strict liability), losses, damages
(including consequential damages), causes of action, judgments, penalties,
fines, costs and expenses (including without limitation, reasonable fees and
expenses of attorneys and other professional consultants and experts, and of the
investigation and defense of any claim, whether or not such claim is ultimately
defeated, and the settlement of any claim or judgment including all value paid
or given in settlement) of every kind, known or unknown, foreseeable or
unforeseeable, which may be imposed upon, asserted against or incurred or paid
by Mortgagee at any time and from time to time, whenever imposed, asserted or
incurred, because of, resulting from, in connection with, or arising out of any
transaction, act, omission, event or circumstance in any way connected with the
Property or with this Mortgage or any other Loan Document, including but not
limited to any bodily injury or death or property damage occurring in or upon or
in the vicinity of the Property through any cause whatsoever at any time on or
before the Release Date (hereinafter defined), any act performed or omitted to
be performed hereunder or under any other Loan Document, any breach by Mortgagor
of any representation, warranty, covenant, agreement or condition contained in
this Mortgage or in any other Loan Document, any default as defined herein, any
claim under or with respect to any Lease (hereinafter defined) or arising under
the Environmental Agreement. The term “Release Date” as used herein means the
earlier of the following two dates: (i) the date on which the indebtedness and
obligations secured hereby have been paid and performed in full and this
Mortgage has been released, or (ii) the date on which the lien of this Mortgage
is fully and finally foreclosed or a conveyance by deed in lieu of such
foreclosure is fully and finally effective, and possession of the Property has
been given to the purchaser or grantee free of occupancy and claims to occupancy
by Mortgagor and Mortgagor’s heirs, devisees, representatives, successors and
assigns; provided, that if such payment, performance, release, foreclosure or
conveyance is challenged, in bankruptcy proceedings or otherwise, the Release
Date shall be deemed not to have occurred until such challenge is rejected,
dismissed or withdrawn with prejudice. The indemnities in this paragraph (p)
shall not terminate upon the Release Date or upon the release, foreclosure or
other termination of this Mortgage but will survive the Release Date,
foreclosure of this Mortgage or conveyance in lieu of foreclosure, the repayment
of the Secured Indebtedness, the termination of any and all Swap Transactions,
the discharge and release of this Mortgage and the other Loan Documents, any
bankruptcy or other debtor relief proceeding, and any other event whatsoever.

               (r) Records and Financial Reports. Mortgagor will keep accurate
books and records in accordance with sound accounting principles in which full,
true and correct entries shall be promptly made with respect to the Property and
the operation thereof, and will permit all such

16

--------------------------------------------------------------------------------



books and records, and all recorded data of any kind or nature, regardless of
the medium of recording including, without limitation, all software, writings,
plans, specifications and schematics to be inspected and copied, and the
Property to be inspected and photographed, by Mortgagee and its representatives
during normal business hours and at any other reasonable times. Without
limitation of other or additional requirements in any of the other Loan
Documents, Mortgagor will furnish to Mortgagee the financial statements required
under the Loan Agreement. Mortgagor will furnish to Mortgagee at Mortgagor’s
expense all evidence which Mortgagee may from time to time reasonably request as
to compliance with all provisions of the Loan Documents. Any inspection or audit
of the Property or the books and records, including recorded data of any kind or
nature, regardless of the medium of recording including, without limitation,
software, writings, plans, specifications and schematics of Mortgagor, or the
procuring of documents and financial and other information, by or on behalf of
Mortgagee shall be for Mortgagee’s protection only, and shall not constitute any
assumption of responsibility to Mortgagor or anyone else with regard to the
condition, construction, maintenance or operation of the Property nor
Mortgagee’s approval of any certification given to Mortgagee nor relieve
Mortgagor of any of Mortgagor’s obligations. Mortgagee may from time to time
assign or grant participations in the Secured Indebtedness and Mortgagor
consents to the delivery by Mortgagee to any acquirer or prospective acquirer of
any interest or participation in or with respect to all or part of the Secured
Indebtedness such information as Mortgagee now or hereafter has relating to the
Property, Mortgagor, any party obligated for payment of any part of the Secured
Indebtedness, any tenant or guarantor under any lease affecting any part of the
Property and any agent or guarantor under any management agreement affecting any
part of the Property.

               (s) Taxes on Note or Mortgage. Mortgagor will promptly pay all
income, franchise and other taxes owing by Mortgagor and any stamp, documentary,
recordation and transfer taxes or other taxes (unless such payment by Mortgagor
is prohibited by law) which may be required to be paid with respect to the Note,
this Mortgage or any other instrument evidencing or securing any of the Secured
Indebtedness. In the event of the enactment after this date of any law of any
governmental entity applicable to Mortgagee, the Note, the Property or this
Mortgage deducting from the value of property for the purpose of taxation any
lien or security interest thereon, or imposing upon Mortgagee the payment of the
whole or any part of the taxes or assessments or charges or liens herein
required to be paid by Mortgagor, or changing in any way the laws relating to
the taxation of deeds of trust or mortgages or security agreements or debts
secured by deeds of trust or mortgages or security agreements or the interest of
the mortgagee or secured party in the property covered thereby, or the manner of
collection of such taxes, so as to affect this Mortgage or the Secured
Indebtedness or Mortgagee, then, and in any such event, Mortgagor, upon demand
by Mortgagee, shall pay such taxes, assessments, charges or liens, or reimburse
Mortgagee therefor; provided, however, that if in the opinion of counsel for
Mortgagee (i) it might be unlawful to require Mortgagor to make such payment or
(ii) the making of such payment might result in the imposition of interest
beyond the maximum amount permitted by law, then and in such event, Mortgagee
may elect, by notice in writing given to Mortgagor, to declare all of the
Secured Indebtedness to be and become due and payable sixty (60) days from the
giving of such notice.

               (t) Statement Concerning Note or Mortgage. Mortgagor shall at any
time and from time to time furnish within seven (7) days of request by Mortgagee
a written statement in such form as may be required by Mortgagee stating that
(i) the Note, this Mortgage and the other Loan

17

--------------------------------------------------------------------------------



Documents are valid and binding obligations of Mortgagor, enforceable against
Mortgagor in accordance with their terms; (ii) the unpaid principal balance of
the Note; (iii) the date to which interest on the Note is paid; (iv) the Note,
this Mortgage and the other Loan Documents have not been released, subordinated
or modified; and (v) there are no offsets or defenses against the enforcement of
the Note, this Mortgage or any other Loan Document. If any of the foregoing
statements are untrue, Mortgagor shall, alternatively, specify the reasons
therefor. Mortgagee shall at any time and from time to time furnish within seven
(7) days of request by Mortgagor a written statement stating (i) the unpaid
principal balance of the Note and (ii) the date to which interest on the Note is
paid.

               (u) Trust Fund; Lien Laws. Mortgagor will receive the advances
secured hereby and will hold the right to receive such advances as a trust fund
to be applied first for the purpose of paying the “cost of improvement”, as such
quoted term is defined in the New York Lien Law) and will apply the same first
to the payment of such costs before using any part of the total of the same for
any other purpose and, will comply with Section 13 of the New York Lien Law.
Mortgagor will indemnify and hold Mortgagee harmless against any loss or
liability, cost or expense, including, without limitation, any judgments,
reasonable attorney’s fees, costs of appeal bonds and printing costs, arising
out of or relating to any proceeding instituted by any claimant alleging a
violation by Mortgagor of any applicable lien law including, without limitation,
any section of Article 3-A of the New York Lien Law.

          Section 2.2. Performance by Mortgagee on Mortgagor’s Behalf. Mortgagor
agrees that, if Mortgagor fails to perform any act or to take any action which
under any Loan Document Mortgagor is required to perform or take, or to pay any
money which under any Loan Document Mortgagor is required to pay, and whether or
not the failure then constitutes a default hereunder or thereunder, and whether
or not there has occurred any default or defaults hereunder or the Secured
Indebtedness has been accelerated, Mortgagee, in Mortgagor’s name or its own
name, may, but shall not be obligated to, perform or cause to be performed such
act or take such action or pay such money, and any expenses so incurred by
Mortgagee, with interest thereon at the Default Rate set forth in the Note, and
any money so paid by Mortgagee shall be a demand obligation owing by Mortgagor
to Mortgagee (which obligation Mortgagor hereby promises to pay), shall be a
part of the indebtedness secured hereby, and Mortgagee, upon making such
payment, shall be subrogated to all of the rights of the person, entity or body
politic receiving such payment. Mortgagee and its designees shall have the right
to enter upon the Property at any time and from time to time for any such
purposes. No such payment or performance by Mortgagee shall waive or cure any
default or waive any right, remedy or recourse of Mortgagee. Any such payment
may be made by Mortgagee in reliance on any statement, invoice or claim without
inquiry into the validity or accuracy thereof. Each amount due and owing by
Mortgagor to Mortgagee pursuant to this Mortgage shall bear interest, from the
date such amount becomes due until paid, at the rate per annum provided in the
Note for interest on past due principal owed on the Note but never in excess of
the maximum nonusurious amount permitted by applicable law, which interest shall
be payable to Mortgagee on demand; and all such amounts, together with such
interest thereon, shall automatically and without notice be a part of the
indebtedness secured hereby. The amount and nature of any expense by Mortgagee
hereunder and the time when paid shall be fully established by the certificate
of Mortgagee or any of Mortgagee’s officers or agents.

18

--------------------------------------------------------------------------------



          Section 2.3. Absence of Obligations of Mortgagee with Respect to
Property. Notwithstanding anything in this Mortgage to the contrary, including,
without limitation, the definition of “Property” and/or the provisions of
Article 3 hereof, (i) to the extent permitted by applicable law, the Property is
composed of Mortgagor’s rights, title and interests therein but not Mortgagor’s
obligations, duties or liabilities pertaining thereto, (ii) Mortgagee neither
assumes nor shall have any obligations, duties or liabilities in connection with
any portion of the items described in the definition of “Property” herein,
either prior to or after obtaining title to such Property, whether by
foreclosure sale, the granting of a deed in lieu of foreclosure or otherwise,
and (iii) Mortgagee may, at any time prior to or after the acquisition of title
to any portion of the Property as above described, advise any party in writing
as to the extent of Mortgagee’s interest therein and/or expressly disaffirm in
writing any rights, interests, obligations, duties and/or liabilities with
respect to such Property or matters related thereto. Without limiting the
generality of the foregoing, it is understood and agreed that Mortgagee shall
have no obligations, duties or liabilities prior to or after acquisition of
title to any portion of the Property, as lessee under any lease or purchaser or
seller under any contract or option unless Mortgagee elects otherwise by written
notification.

          Section 2.4. Authorization to File Financing Statements; Power of
Attorney. Mortgagor hereby authorizes Mortgagee at any time and from time to
time to file any initial financing statements, amendments thereto and
continuation statements as authorized by applicable law, required by Mortgagee
to establish or maintain the validity, perfection and priority of the security
interests granted in this Mortgage. For purposes of such filings, Mortgagor
agrees to furnish any information requested by Mortgagee promptly upon request
by Mortgagee. Mortgagor also ratifies its authorization for Mortgagee to have
filed any like initial financing statements, amendments thereto or continuation
statements if filed prior to the date of this Mortgage. Mortgagor hereby
irrevocably constitutes and appoints Mortgagee and any officer or agent of
Mortgagee, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of Mortgagor or in Mortgagor’s own name to execute in Mortgagor’s name any
such documents and to otherwise carry out the purposes of this Section 2.4, to
the extent that Mortgagor’s authorization above is not sufficient. To the extent
permitted by law, Mortgagor hereby ratifies all acts said attorney-in-fact shall
lawfully do, have done in the past or cause to be done in the future by virtue
hereof. This power of attorney is a power coupled with an interest and shall be
irrevocable.

          Section 2.5. Ground Lease Covenant. Mortgagor shall (a) pay all rents,
additional rents and other sums required to be paid by Mortgagor, as tenant
under and pursuant to the provisions of the Ground Lease as and when such rent
or other charge is payable, (b) diligently perform and observe all of the terms,
covenants and conditions of the Ground Lease on the part of Mortgagor, as tenant
thereunder, to be performed and observed prior to the expiration of any
applicable grace period therein provided, and (c) promptly notify Mortgagee of
the giving of any notice by the Ground Lessor to Mortgagor of any default by
Mortgagor in the performance or observance of any of the terms, covenants or
conditions of the Ground Lease on the part of Mortgagor, as tenant thereunder,
to be performed or observed and deliver to Mortgagee a true copy of each such
notice. Mortgagor shall not, without the prior consent of Mortgagee, surrender
the leasehold estate created by the Ground Lease or terminate or cancel the
Ground Lease or, without the prior written consent of Mortgagee, which consent
shall not be unreasonably withheld, conditioned or delayed, modify, change,
supplement, alter or amend the Ground Lease,

19

--------------------------------------------------------------------------------



in any respect, either orally or in writing, and Mortgagor hereby assigns to
Mortgagee, as further security for the payment of the Secured Indebtedness and
for the performance and observance of the terms, covenants and conditions of
this Mortgage and the Loan Agreement, all of the rights, privileges and
prerogatives of Mortgagor, which rights, privileges and prerogatives may be
exercised by Mortgagee upon a Default, as tenant under the Ground Lease, to
surrender the leasehold estate created by the Ground Lease or to terminate,
cancel, modify, change, supplement, alter or amend the Ground Lease, which
consent, in the case of a change, supplement, modification, alteration or
amendment, shall not be unreasonably withheld or delayed, and any such surrender
of the leasehold estate created by the Ground Lease or termination,
cancellation, modification, change, supplement, alteration or amendment of the
Ground Lease without the prior consent of Mortgagee shall be void and of no
force and effect. If Mortgagor shall default in the performance or observance of
any term, covenant or condition of the Ground Lease on the part of Mortgagor, as
tenant thereunder, to be performed or observed, and such default shall remain
uncured after the expiration of any applicable cure or grace period, then,
without limiting the generality of the other provisions of this Mortgage and the
Loan Agreement, and without waiving or releasing Mortgagor from any of its
obligations hereunder or thereunder, Mortgagee shall have the right, but shall
be under no obligation, to pay any sums and to perform any act or take any
action as may be appropriate to cause all of the terms, covenants and conditions
of the Ground Lease on the part of Mortgagor, as tenant thereunder, to be
performed or observed or to be promptly performed or observed on behalf of
Mortgagor, to the end that the rights of Mortgagor in, to and under the Ground
Lease shall be kept unimpaired and free from default. If Mortgagee shall make
any payment or perform any act or take action in accordance with the preceding
sentence, Mortgagee will notify Mortgagor of the making of any such payment, the
performance of any such act, or the taking of any such action. In any such
event, subject to the rights of tenants, subtenants and other occupants under
the Leases, Mortgagee and any person designated by Mortgagee shall have, and are
hereby granted, the right to enter upon the Property at any time and from time
to time after such default by Mortgagor, which remains uncured after the
expiration of any applicable cure or grace period, for the purpose of taking any
such action. Mortgagee may pay and expend such sums of money as Mortgagee deems
reasonably necessary for any such purpose and upon so doing shall be subrogated
to any and all rights of the Ground Lessor. Mortgagor hereby agrees to pay to
Mortgagee immediately upon demand therefor, all such sums so paid and expended
by Mortgagee, together with interest thereon from the day of such demand at the
Default Rate. All sums so paid and expended by Mortgagee and the interest
thereon shall be secured by the legal operation and effect of this Mortgage. If
the Ground Lessor shall deliver to Mortgagee a copy of any notice of default
sent by said Ground Lessor to Mortgagor, as tenant under the Ground Lease, such
notice shall constitute full protection to Mortgagee for any action taken or
omitted to be taken by Mortgagee, in good faith, in reliance thereon. Mortgagor
will not subordinate or consent to the subordination of the Ground Lease to any
mortgage, security deed, lease or other interest on or in the Ground Lessor’s
interest in all or any part of the Property, unless, in each such case, the
written consent of Mortgagee shall have been first had and obtained..

          Section 2.6. No Merger of Fee and Leasehold Estates. So long as any
portion of the Secured Indebtedness shall remain unpaid, unless Mortgagee shall
otherwise consent, the fee title to the Ground Lease Parcels and the leasehold
estate therein created pursuant to the provisions of the Ground Lease shall not
merge but shall always be kept separate and distinct, notwithstanding the union
of such estates in Mortgagor, Mortgagee, or in any other person by purchase,
operation

20

--------------------------------------------------------------------------------



of law or otherwise. Mortgagee reserves the right, at any time, to release
portions of the Property, including, but not limited to, all of any part of the
leasehold estate created by the Ground Lease, with or without consideration, at
Mortgagee’s election, without waiving or affecting any of its rights hereunder
or under the Note or the other Loan Documents and any such release shall not
affect Mortgagee’s rights in connection with the portion of the Property not so
released.

          Section 2.7. Mortgagor’s Acquisition of Fee Estate. In the event that
Mortgagor, so long as any portion of the Secured Indebtedness remains unpaid,
shall be the owner and holder of the fee title to all or any portion of the
Ground Lease Parcels, the lien of the Mortgage shall be spread to cover
Mortgagor’s fee title to such of the Ground Lease Parcels and said fee title
shall be deemed to be included in the Property without any further action.
Mortgagor agrees, at its sole cost and expense, including without limitation
Mortgagee’s reasonable attorneys’ fees, to (a) execute any and all documents or
instruments necessary to subject its fee title to the Property to the lien of
this Mortgage; and (b) provide a title insurance policy which shall insure that
the lien of the Mortgage is a first lien on Mortgagor’s fee title to the
Property. Notwithstanding the foregoing, if the Ground Lease is for any reason
whatsoever terminated prior to the natural expiration of its term, and if,
pursuant to any provisions of the Ground Lease or otherwise, Mortgagee or its
designee shall acquire from the Ground Lessor thereunder another lease of the
Property, Mortgagor shall have no right, title or interest in or to such other
lease or the leasehold estate created thereby.

          Section 2.8. Rejection of the Ground Lease.

               (a) If the Ground Lease is terminated for any reason in the event
of the rejection or disaffirmance of the Ground Lease pursuant to the Bankruptcy
Code, or any other law affecting creditor’s rights, (i) Mortgagor, immediately
after obtaining notice thereof, shall give notice thereto to Mortgagee, (ii)
Mortgagor, without the prior written consent of Mortgagee, shall not elect to
treat the Ground Lease as terminated pursuant to Section 365(h) of the
Bankruptcy Code or any comparable federal or state statute or law, and any
election by Mortgagor made without such consent shall be void and (iii) this
Mortgage and the Loan Agreement and all the liens, terms, covenants and
conditions of this Mortgage and the Loan Agreement hereby extends to and covers
Mortgagor’s possessory rights under Section 365(h) of the Bankruptcy Code and to
any claim for damages due to the rejection of the Ground Lease or other
termination of the Ground Lease. In addition, Mortgagor hereby assigns
irrevocably to Mortgagee Mortgagor’s rights to treat the Ground Lease as
terminated pursuant to Section 365(h) of the Bankruptcy Code and to offset rents
under such Ground Lease in the event any case, proceeding or other action is
commenced by or against the Ground Lessor under the Bankruptcy Code or any
comparable federal” or state statute or law.

               (b) Mortgagor hereby assigns to Mortgagee (i) Mortgagor’s right
to reject the Ground Lease under Section 365 of the Bankruptcy Code or any
comparable federal or state statute or law with respect to any case, proceeding
or other action commenced by or against Mortgagor under the Bankruptcy Code or
comparable federal or state statute or law and (ii) Mortgagor’s right to seek an
extension of the sixty (60)-day period within which Mortgagor must accept or
reject the Ground Lease under Section 365 of the Bankruptcy Code or any
comparable federal or state statute or law with respect to any case, proceeding
or other action commenced by or against

21

--------------------------------------------------------------------------------



Mortgagor under the Bankruptcy Code or comparable federal or state statute or
law. Further, if the foregoing assignment is not effective under applicable law
and Mortgagor shall desire to so reject the Ground Lease, at Mortgagee’s
request, Mortgagor shall assign its interest in the Ground Lease to Mortgagee in
lieu of rejecting the Ground Lease, upon receipt by Mortgagor of notice from
Mortgagee of such request together with Mortgagee’s agreement to cure any
existing defaults of Mortgagor under the Ground Lease.

               (c) Mortgagor hereby agrees that if the Ground Lease is
terminated for any reason in the event of the rejection or disaffirmance of the
Ground Lease pursuant to the Bankruptcy Code or any other law affecting
creditor’s rights, any property not removed by Mortgagor as permitted or
required by the Ground Lease, shall at the option of Mortgagee be deemed
abandoned by Mortgagor, provided that Mortgagee may remove any such property
required to be removed by Mortgagor pursuant to the Ground Lease and all costs
and expenses associated with such removal shall be paid by Mortgagor within five
(5) days of receipt by Mortgagor of an invoice for such removal costs and
expenses.

ARTICLE 3

Assignment of Rents and Leases

          Section 3.1. Assignment. Mortgagor hereby assigns to Mortgagee all
Rents (hereinafter defined) and all of Mortgagor’s rights in and under all
Leases (hereinafter defined). So long as no Default (hereinafter defined) has
occurred, Mortgagor shall have a license (which license shall terminate
automatically and without further notice upon the occurrence of a Default) to
collect, but not prior to accrual, the Rents under the Leases and, where
applicable, subleases, such Rents to be held in trust for Mortgagee, and to
otherwise deal with all Leases as permitted by this Mortgage. Each month,
provided no Default has occurred, Mortgagor may retain such Rents as were
collected that month and held in trust for Mortgagee; provided, however, that
all Rents collected by Mortgagor shall be applied solely to the ordinary and
necessary expenses of owning and operating the Property or paid to Mortgagee.
Upon the revocation of such license, all Rents shall be paid directly to
Mortgagee and not through Mortgagor, all without the necessity of any further
action by Mortgagee, including, without limitation, any action to obtain
possession of the Land, Improvements or any other portion of the Property or any
action for the appointment of a receiver. Mortgagor hereby authorizes and
directs the tenants under the Leases to pay Rents to Mortgagee upon written
demand by Mortgagee, without further consent of Mortgagor, without any
obligation of such tenants to determine whether a Default has in fact occurred
and regardless of whether Mortgagee has taken possession of any portion of the
Property, and the tenants may rely upon any written statement delivered by
Mortgagee to the tenants. Any such payments to Mortgagee shall constitute
payments to Mortgagor under the Leases, and Mortgagor hereby irrevocably
appoints Mortgagee as its attorney-in-fact to do all things, after a Default,
which Mortgagor might otherwise do with respect to the Property and the Leases
thereon, including, without limitation, (i) collecting Rents with or without
suit and applying the same, less expenses of collection, to any of the
obligations secured hereunder or to expenses of operating and maintaining the
Property (including reasonable reserves for anticipated expenses), at the option
of Mortgagee, all in such manner as may be determined by Mortgagee, or at the
option of Mortgagee, holding the same as security for

22

--------------------------------------------------------------------------------



the payment of the Secured Indebtedness, (ii) leasing, in the name of Mortgagor,
the whole or any part of the Property which may become vacant, and (iii)
employing agents therefor and paying such agents reasonable compensation for
their services. The curing of such Default, unless other Defaults also then
exist, shall entitle Mortgagor to recover its aforesaid license to do any such
things which Mortgagor might otherwise do with respect to the Property and the
Leases thereon and to again collect such Rents. The powers and rights granted in
this paragraph shall be in addition to the other remedies herein provided for
upon the occurrence of a Default and may be exercised independently of or
concurrently with any of said remedies. Nothing in the foregoing shall be
construed to impose any obligation upon Mortgagee to exercise any power or right
granted in this paragraph or to assume any liability under any Lease of any part
of the Property and no liability shall attach to Mortgagee for failure or
inability to collect any Rents under any such Lease. The assignment contained in
this Section shall become null and void upon the release of this Mortgage. As
used herein: (i) “Lease” means each existing or future lease, sublease (to the
extent of Mortgagor’s rights thereunder) or other agreement under the terms of
which any person has or acquires any right to occupy or use the Property, or any
part thereof, or interest therein, and each existing or future guaranty of
payment or performance thereunder, and all extensions, renewals, modifications
and replacements of each such lease, sublease, agreement or guaranty; and (ii)
“Rents” means all of the rents, revenue, income, profits and proceeds derived
and to be derived from the Property or arising from the use or enjoyment of any
portion thereof or from any Lease, including but not limited to the proceeds
from any negotiated lease termination or buyout of such Lease, liquidated
damages following default under any such Lease, all proceeds payable under any
policy of insurance covering loss of rents resulting from untenantability caused
by damage to any part of the Property, all of Mortgagor’s rights to recover
monetary amounts from any tenant in bankruptcy including, without limitation,
rights of recovery for use and occupancy and damage claims arising out of Lease
defaults, including rejections, under any applicable Debtor Relief Law
(hereinafter defined), together with any sums of money that may now or at any
time hereafter be or become due and payable to Mortgagor by virtue of any and
all royalties, overriding royalties, bonuses, delay rentals and any other amount
of any kind or character arising under any and all present and all future oil,
gas, mineral and mining leases covering the Property or any part thereof, and
all proceeds and other amounts paid or owing to Mortgagor under or pursuant to
any and all contracts and bonds relating to the construction or renovation of
the Property.

               Section 3.2. Covenants, Representations and Warranties Concerning
Leases and Rents. Mortgagor covenants, represents and warrants that: (a)
Mortgagor has good title to, and is the owner of the entire landlord’s interest
in, the Leases and Rents hereby assigned and authority to assign them; (b) all
Leases are valid and enforceable, and in full force and effect, and are
unmodified except as stated therein; (c) neither Mortgagor nor any tenant in the
Property is in default under its Lease (and no event has occurred which with the
passage of time or notice or both would result in a default under its Lease) or
is the subject of any bankruptcy, insolvency or similar proceeding; (d) unless
otherwise stated in a Permitted Encumbrance, no Rents or Leases have been or
will be assigned, mortgaged, pledged or otherwise encumbered and no other person
has or will acquire any right, title or interest in such Rents or Leases; (e) no
Rents have been waived, released, discounted, set off or compromised; (f) except
as stated in the Leases, Mortgagor has not received any funds or deposits from
any tenant for which credit has not already been made on account of accrued
Rents; (g) Mortgagor shall perform all of its obligations under the Leases and
enforce the tenants’ obligations under the Leases to the extent

23

--------------------------------------------------------------------------------



enforcement is prudent under the circumstances; (h) Mortgagor will not without
the prior written consent of Mortgagee, enter into any Lease after the date
hereof except in accordance with the terms of Exhibit I to the Loan Agreement,
or waive, release, discount, set off, compromise, reduce or defer any Rent,
receive or collect Rents more than one (1) month in advance, grant any rent-free
period to any tenant (except in accordance with the terms of Exhibit I to the
Loan Agreement), reduce any Lease term or waive, release or otherwise modify any
other material obligation under any Lease, renew or extend any Lease except in
accordance with the terms of Exhibit I to the Loan Agreement or in accordance
with a right of the tenant thereto in such Lease, approve or consent to an
assignment of a Lease or a subletting of any part of the premises covered by a
Lease (except with respect to leases of 5,000 square feet of rentable space or
less), or settle or compromise any claim against a tenant under a Lease in
bankruptcy or otherwise (except with respect to leases of 5,000 square feet of
rentable space or less); (i) Mortgagor will not, without the prior written
consent of Mortgagee, terminate or consent to the cancellation or surrender of
any Lease having an unexpired term of one (1) year or more unless promptly after
the cancellation or surrender a new Lease of such premises is made with a new
tenant having a credit standing that is satisfactory to Mortgagee, in
Mortgagee’s judgment, on terms not materially less favorable to lessor than the
terms of the terminated or cancelled Lease; (j) Mortgagor will not execute any
Lease except in accordance with the Loan Documents and for actual occupancy by
the tenant thereunder; (k) Mortgagor shall give prompt notice to Mortgagee, as
soon as Mortgagor first obtains notice, of any claim, or the commencement of any
action, by any tenant or subtenant under or with respect to a Lease regarding
any claimed damage, default, diminution of or offset against Rent, cancellation
of the Lease, or constructive eviction, excluding, however, notices of default
under residential Leases, and Mortgagor shall defend, at Mortgagor’s expense,
any proceeding pertaining to any Lease, including, if Mortgagee so requests, any
such proceeding to which Mortgagee is a party; (l) Mortgagor shall as often as
requested by Mortgagee, within ten (10) days of each request, deliver to
Mortgagee a complete rent roll of the Property in such detail as Mortgagee may
require and financial statements of the tenants, subtenants and guarantors under
the Leases to the extent available to Mortgagor, and deliver to such of the
tenants and others obligated under the Leases specified by Mortgagee written
notice of the assignment in Section 3.1 hereof in form and content satisfactory
to Mortgagee; (m) promptly upon request by Mortgagee, Mortgagor shall deliver to
Mortgagee executed originals of all Leases and copies of all records in its
possession or control relating thereto; (n) there shall be no merger of the
leasehold estates, created by the Leases, with the fee estate of the Land
without the prior written consent of Mortgagee; and (o) Mortgagee may at any
time and from time to time by specific written instrument intended for the
purpose, unilaterally subordinate the lien of this Mortgage to any Lease,
without joinder or consent of, or notice to, Mortgagor, any tenant or any other
person, and notice is hereby given to each tenant under a Lease of such right to
subordinate. No such subordination shall constitute a subordination to any lien
or other encumbrance, whenever arising, or improve the right of any junior lien
Mortgagee; and nothing herein shall be construed as subordinating this Mortgage
to any Lease.

          Section 3.3. Estoppel Certificates. All Leases executed after the date
hereof shall require the tenant to execute and deliver to Mortgagee an estoppel
certificate in form and substance acceptable to Mortgagee not more than thirty
(30) days after notice from Mortgagee.

          Section 3.4. No Liability of Mortgagee. Mortgagee’s acceptance of this
assignment shall not be deemed to constitute Mortgagee a “mortgagee in
possession,” nor obligate

24

--------------------------------------------------------------------------------



Mortgagee to appear in or defend any proceeding relating to any Lease or to the
Property, or to take any action hereunder, expend any money, incur any expenses,
or perform any obligation or liability under any Lease, or assume any obligation
for any deposit delivered to Mortgagor by any tenant and not as such delivered
to and accepted by Mortgagee. Mortgagee shall not be liable for any injury or
damage to person or property in or about the Property, or for Mortgagee’s
failure to collect or to exercise diligence in collecting Rents, but shall be
accountable only for Rents that it shall actually receive. Neither the
assignment of Leases and Rents nor enforcement of Mortgagee’s rights regarding
Leases and Rents (including collection of Rents) nor possession of the Property
by Mortgagee nor Mortgagee’s consent to or approval of any Lease (nor all of the
same), shall render Mortgagee liable on any obligation under or with respect to
any Lease or constitute affirmation of, or any subordination to, any Lease,
occupancy, use or option.

          If Mortgagee seeks or obtains any judicial relief regarding Rents or
Leases, the same shall in no way prevent the concurrent or subsequent employment
of any other appropriate rights or remedies nor shall same constitute an
election of judicial relief for any foreclosure or any other purpose. Mortgagee
neither has nor assumes any obligations as lessor or landlord with respect to
any Lease. The rights of Mortgagee under this Article 3 shall be cumulative of
all other rights of Mortgagee under the Loan Documents or otherwise.

          Reference is hereby made to Section 291-f of the Real Property Law of
the State of New York for the purpose of obtaining for Mortgagee the benefits of
said Section in connection herewith.

ARTICLE 4

Default

          Section 4.1. Events of Default. The occurrence of any one of the
following shall be a default under this Mortgage (“default” or “Default”):

               (a) Failure to Pay Indebtedness. Any of the Secured Indebtedness
or any indebtedness evidenced by the other “Notes” (as defined in the Loan
Agreement) is not paid when due, regardless of how such amount may have become
due and such default shall have continued for a period of ten (10) days.

               (b) Nonperformance of Covenants. Any covenant, agreement or
condition herein or in any other Loan Document (other than covenants otherwise
addressed in another paragraph of this Section, such as covenants to pay the
Secured Indebtedness) is not fully and timely performed, observed or kept and
such failure shall have continued for a period of thirty (30) days after notice
thereof shall have been given to Mortgagor by Mortgagee (or such other cure
period as may be specified elsewhere in this Mortgage or the other Loan
Documents with respect to specific provisions), provided, however, if such
default is not susceptible of being cured within such thirty (30) day period and
Mortgagor has commenced such cure within such thirty (30) day period and is
diligently pursuing such cure to Mortgagee’s satisfaction, such thirty (30) day
cure period shall be extended, but in no event shall such cure period exceed
sixty (60) days, or, in the case of such other documents, such shorter grace
period, if any, as may be provided for therein.

25

--------------------------------------------------------------------------------



               (c) Default under other Loan Documents. The occurrence of a
Default under any other Loan Document, including an Early Termination Event as
defined in any Master Agreement relating to any Swap Transaction.

               (d) Representations. Any statement, representation or warranty in
any of the Loan Documents, or in any financial statement or any other writing
heretofore or hereafter delivered to Mortgagee in connection with the Secured
Indebtedness is false, misleading or erroneous in any material respect on the
date hereof or on the date as of which such statement, representation or
warranty is made.

               (e) Bankruptcy or Insolvency. The owner of the Property or any
person liable, directly or indirectly, for any of the Secured Indebtedness (or
any general partner or joint venturer of such owner or other person):

 

 

 

          (i) (A) Executes an assignment for the benefit of creditors, or takes
any action in furtherance thereof; or (B) admits in writing its inability to
pay, or fails to pay, its debts generally as they become due; or (C) as a
debtor, files a petition, case, proceeding or other action pursuant to, or
voluntarily seeks the benefit or benefits of, Title 11 of the United States Code
as now or hereafter in effect or any other federal, state or local law, domestic
or foreign, as now or hereafter in effect relating to bankruptcy, insolvency,
liquidation, receivership, reorganization, arrangement, composition, extension
or adjustment of debts, or similar laws affecting the rights of creditors (Title
11 of the United States Code and such other laws being herein called “Debtor
Relief Laws”), or takes any action in furtherance thereof; or (D) seeks the
appointment of a receiver, trustee, custodian or liquidator of the Property or
any part thereof or of any significant portion of its other property; or

 

 

 

          (ii) Suffers the filing of a petition, case, proceeding or other
action against it as a debtor under any Debtor Relief Law or seeking appointment
of a receiver, trustee, custodian or liquidator of the Property or any part
thereof or of any significant portion of its other property, and (A) admits,
acquiesces in or fails to contest diligently the material allegations thereof,
or (B) the petition, case, proceeding or other action results in entry of any
order for relief or order granting relief sought against it, or (C) in a
proceeding under Debtor Relief Laws, the case is converted from one chapter to
another, or (D) fails to have the petition, case, proceeding or other action
permanently dismissed or discharged on or before the earlier of trial thereon or
ninety (90) days next following the date of its filing; or

 

 

 

          (iii) Conceals, removes, or permits to be concealed or removed, any
part of its property, with intent to hinder, delay or defraud its creditors or
any of them, or makes or suffers a transfer of any of its property which may be
fraudulent under any bankruptcy, fraudulent conveyance or similar law; or makes
any transfer of its property to or for the benefit of a creditor at a time when
other creditors similarly situated have not been paid; or suffers or permits,
while insolvent, any creditor to obtain a lien (other than as described in
subparagraph (iv) below) upon any of its property through legal proceedings
which are not vacated and such lien discharged prior to enforcement thereof and
in any event within sixty (60) days from the date thereof; or

26

--------------------------------------------------------------------------------




 

 

 

          (iv) Fails to have discharged within a period of thirty (30) days any
attachment, sequestration, or similar writ levied upon any of its property; or

 

 

 

          (v) Fails to pay immediately any final money judgment against it.

               (f) Transfer of the Property. Any sale, lease, conveyance,
assignment, pledge, encumbrance, or transfer of all or any part of the Property
or any interest therein, voluntarily or involuntarily, whether by operation of
law or otherwise, except: (i) sales or transfers of items of the Accessories
which have become obsolete or worn beyond practical use and which have been
replaced by adequate substitutes, owned by Mortgagor, having a value equal to or
greater than the replaced items when new; and (ii) the grant, in the ordinary
course of business, of a leasehold interest in a part of the Improvements to a
tenant for occupancy, not containing a right or option to purchase and not in
contravention of any provision of this Mortgage or of any other Loan Document.
Mortgagee may, in its sole discretion, waive a default under this paragraph, but
it shall have no obligation to do so, and any waiver may be conditioned upon
such one or more of the following (if any) which Mortgagee may require: the
grantee’s integrity, reputation, character, creditworthiness and management
ability being satisfactory to Mortgagee in its sole judgment and grantee
executing, prior to such sale or transfer, a written assumption agreement
containing such terms as Mortgagee may require, a principal paydown on the Note,
an increase in the rate of interest payable under the Note, a transfer fee, a
modification of the term of the Note, and any other modification of the Loan
Documents which Mortgagee may require. : NOTICE - THE DEBT SECURED HEREBY IS
SUBJECT TO CALL IN FULL AND ANY AND ALL SWAP TRANSACTIONS ARE SUBJECT TO
TERMINATION, OR THE TERMS THEREOF BEING MODIFIED IN THE EVENT OF SALE OR
CONVEYANCE OF THE PROPERTY CONVEYED.

               (g) Transfer of Assets. Any sale, lease, conveyance, assignment,
pledge, encumbrance, or transfer of all or any part of the other assets of
Mortgagor, excluding the Property, voluntarily or involuntarily, whether by
operation of law or otherwise, except: (i) sales or transfers in the ordinary
course of Mortgagor’s business; and (ii) sales or transfers for which Mortgagor
receives consideration substantially equivalent to the fair market value of the
transferred asset.

               (h) Transfer of Ownership of Mortgagor. Any of the following:

 

 

 

          (i) the sale, pledge, encumbrance, assignment or transfer, voluntarily
or involuntarily, whether by operation of law or otherwise, of any interest in
Mortgagor (if Mortgagor is not a natural person but is a corporation,
partnership, limited liability company, trust or other legal entity), without
the prior written consent of Mortgagee (including, without limitation, if
Mortgagor is a partnership or joint venture, the withdrawal from or admission
into it of any general partner or joint venturer); or

 

 

 

          (ii) if Mortgagor or Guarantor (or a general partner, member or
co-venturer of either of them) is a partnership, joint venture, limited
liability company, trust or closely-held corporation, any sale, conveyance,
transfer or other disposition of more than 10%, in the aggregate, of any class
of the issued and outstanding capital stock of such closely-held corporation or
of the beneficial interest of such partnership, venture, limited liability

27

--------------------------------------------------------------------------------




 

 

 

company or trust, or a change of any general partner, joint venturer, member or
beneficiary, as the case may be, or, in the event Mortgagor or Guarantor (or a
general partner, co-venturer, member or beneficiary, as the case may be, of
either of them) is a publicly-held corporation, the sale, conveyance, transfer
or other disposition of more than 10%, in the aggregate, of the stock-holdings
of any of the five (5) individuals or entities that own the greatest number of
shares of each class of issued and outstanding stock, or effectuates or permits
a reduction in the aggregate direct and indirect ownership interests of
Guarantor in Mortgagor below 50.1%, or effectuates or causes Acadia Realty Trust
to fail to control the management of Guarantor and Mortgagor.

               (i) Grant of Easement, Etc. Without the prior written consent of
Mortgagee, Mortgagor grants any easement or dedication, files any plat,
condominium declaration, or restriction, or otherwise encumbers the Property, or
seeks or permits any zoning reclassification or variance, unless such action is
expressly permitted by the Loan Documents or does not affect the Property.

               (j) Abandonment. The owner of the Property abandons any of the
Property.

               (k) Default Under Other Lien. A default or event of default
occurs under any lien, security interest or assignment covering the Property or
any part thereof (whether or not Mortgagee has consented, and without hereby
implying Mortgagee’s consent, to any such lien, security interest or assignment
not created hereunder), or Mortgagee of any such lien, security interest or
assignment declares a default or institutes foreclosure or other proceedings for
the enforcement of its remedies thereunder.

               (l) Destruction. The Property is so demolished, destroyed or
damaged that, in the reasonable opinion of Mortgagee, it cannot be restored or
rebuilt with available funds to a profitable condition within a reasonable
period of time and in any event, prior to the final maturity date of the Note.

               (m) Condemnation. (i) Any governmental authority shall require,
or commence any proceeding for, the demolition of any building or structure
comprising a part of the Premises, or (ii) there is commenced any proceeding to
condemn or otherwise take pursuant to the power of eminent domain, or a contract
for sale or a conveyance in lieu of such a taking is executed which provides for
the transfer of, a material portion of the Premises, including but not limited
to the taking (or transfer in lieu thereof) of any portion which would result in
the blockage or substantial impairment of access or utility service to the
Improvements or which would cause the Premises to fail to comply with any Legal
Requirement.

               (n) Liquidation, Etc. The liquidation, termination, dissolution,
merger, consolidation or failure to maintain good standing in the State of New
York and/or the state of incorporation or organization, if different (or in the
case of an individual, the death or legal incapacity) of Mortgagor, any owner of
the Property or any person obligated to pay any part of the Secured
Indebtedness.

               (o) Material, Adverse Change. In Mortgagee’s reasonable opinion,
the prospect of payment of all or any part of the Secured Indebtedness has been
impaired because of a material,

28

--------------------------------------------------------------------------------



adverse change in the financial condition, results of operations, business or
properties of Mortgagor, any owner of the Property or any person liable,
directly or indirectly, for any of the Secured Indebtedness, or of any general
partner or joint venturer thereof (if such owner or other person is a
partnership or joint venture).

               (p) Enforceability; Priority. Any Loan Document shall for any
reason without Mortgagee’s specific written consent cease to be in full force
and effect, or shall be declared null and void or unenforceable in whole or in
part, or the validity or enforceability thereof, in whole or in part, shall be
challenged or denied by any party thereto other than Mortgagee; or the liens,
mortgages or security interests of Mortgagee in any of the Property become
unenforceable in whole or in part, or cease to be of the priority herein
required, or the validity or enforceability thereof, in whole or in part, shall
be challenged or denied by Mortgagor or any person obligated to pay any part of
the Secured Indebtedness.

               (q) Other Indebtedness. A default or event of default occurs
under any document executed and delivered in connection with any other
indebtedness (to Mortgagee or any other person or entity) of Mortgagor, the
owner of the Property, any person obligated to pay any part of the Secured
Indebtedness, or any person or entity which guarantees such other indebtedness.

               (r) Ground Lease. (A) A breach or default by Mortgagor under any
condition or obligation contained in the Ground Lease shall occur, (B) there
occurs any event or condition that gives Ground Lessor under the Ground Lease a
right to terminate or cancel the Ground Lease, (C) the Ground Lease shall be
surrendered or the Ground Lease shall be terminated or cancelled for any reason
or under any circumstances whatsoever or (D) any of the terms, covenants or
conditions of the Ground Lease shall in any manner be modified, changed or
conditions of the Ground Lease shall in any manner be modified, changed,
supplemented, altered or amended without the prior written consent of Mortgagee.

               (s) Fee Interest. This Mortgage shall fail to encumber the fee
interest of the landlord under the Ground Lease if Mortgagor, Guarantor or any
affiliate thereof shall become the owner of such fee interest.

               (t) Certain Other Agreements. (A) A breach or default by
Mortgagor or Storage Facility Tenant under any condition or obligation contained
in the Storage Facility Master Lease shall occur, (B) there occurs any event or
condition that gives Mortgagor or Storage Facility Tenant under the Storage
Facility Master Lease a right to terminate or cancel the Storage Facility Master
Lease, (C) the Storage Facility Master Lease shall be surrendered or the Storage
Facility Master Lease shall be terminated or cancelled for any reason or under
any circumstances whatsoever, except as specifically permitted herein, or (D)
any of the terms, covenants or conditions of the Storage Facility Master Lease
shall in any manner be modified, changed, supplemented, altered or amended
without the prior written consent of Mortgagee.

               (u) Storage Facility Tenant. Storage Facility Tenant shall
dissolve or cease to exist during the term of the Loan, except in compliance
with the provisions of the Loan Agreement.

               (v) Condominium Assessments. The Condominum Association shall
file a lien against any of the Property for unpaid Condominium Assessments.

29

--------------------------------------------------------------------------------



          Section 4.2. Notice and Cure. If any provision of this Mortgage or any
other Loan Document provides for Mortgagee to give to Mortgagor any notice
regarding a default or incipient default, then if Mortgagee shall fail to give
such notice to Mortgagor as provided, the sole and exclusive remedy of Mortgagor
for such failure shall be to seek appropriate equitable relief to enforce the
agreement to give such notice and to have any acceleration of the maturity of
the Note and the Secured Indebtedness postponed or revoked and foreclosure
proceedings in connection therewith delayed or terminated pending or upon the
curing of such default in the manner and during the period of time permitted by
such agreement, if any, and Mortgagor shall have no right to damages or any
other type of relief not herein specifically set out against Mortgagee, all of
which damages or other relief are hereby waived by Mortgagor. Nothing herein or
in any other Loan Document shall operate or be construed to add on or make
cumulative any cure or grace periods specified in any of the Loan Documents.

ARTICLE 5

Remedies

          Section 5.1. Certain Remedies. If a Default shall occur, Mortgagee may
(but shall have no obligation to) exercise any one or more of the following
remedies, without notice (unless notice is required by applicable statute):

               (a) Acceleration. Mortgagee may at any time and from time to time
declare any or all of the Secured Indebtedness immediately due and payable and
may terminate any and all Swap Transactions. Upon any such declaration, such
Secured Indebtedness shall thereupon be immediately due and payable, and such
Swap Transactions shall immediately terminate, without presentment, demand,
protest, notice of protest, notice of acceleration or of intention to accelerate
or any other notice or declaration of any kind, all of which are hereby
expressly waived by Mortgagor. Without limitation of the foregoing, upon the
occurrence of a default described in clauses (A), (C) or (D) of subparagraph (i)
of paragraph (d) of Section 4.1, hereof, all of the Secured Indebtedness shall
thereupon be immediately due and payable, without presentment, demand, protest,
notice of protest, declaration or notice of acceleration or intention to
accelerate, or any other notice, declaration or act of any kind, all of which
are hereby expressly waived by Mortgagor.

               (b) Enforcement of Assignment of Rents. In addition to the rights
of Mortgagee under Article 3 hereof, prior or subsequent to taking possession of
any portion of the Property or taking any action with respect to such
possession, Mortgagee may: (1) collect and/or sue for the Rents in Mortgagee’s
own name, give receipts and releases therefor, and after deducting all expenses
of collection, including attorneys’ fees and expenses, apply the net proceeds
thereof to the Secured Indebtedness in such manner and order as Mortgagee may
elect and/or to the operation and management of the Property, including the
payment of management, brokerage and attorney’s fees and expenses; and (2)
require Mortgagor to transfer all security deposits and records thereof to
Mortgagee together with original counterparts of the Leases.

30

--------------------------------------------------------------------------------



               (c) Mortgagee’s Right to Enter and Take Possession, Operate and
Apply Income.

 

 

 

          (i) Mortgagee may demand that Mortgagor surrender the actual
possession of the Property and upon such demand, Mortgagor shall forthwith
surrender same to Mortgagee and, to the extent permitted by law, Mortgagee
itself, or by such officers or agents as it may appoint, may enter and take
possession of all of the Property and may exclude Mortgagor and its agents and
employees wholly therefrom.

 

 

 

          (ii) If Mortgagor shall for any reason fail to surrender or deliver
the Property or any part thereof after Mortgagee’s demand, Mortgagee may obtain
a judgment or order conferring on Mortgagee the right to immediate possession or
requiring Mortgagor to deliver immediate possession to Mortgagee, to the entry
of which judgment or decree Mortgagor hereby specifically consents.

 

 

 

          (iii) Mortgagee may from time to time: (A) continue and complete
construction of, hold, store, use, operate, manage and control the Property and
conduct the business thereof; (B) make all reasonably necessary maintenance,
repairs, renewals, replacements, additions, betterments and improvements thereto
and thereon and purchase or otherwise acquire additional personal property;
(C) insure or keep the Property insured; (D) exercise all the rights and powers
of Mortgagor in its name or otherwise with respect to the same; and (E) enter
into agreements with others (including, without limitation, new Leases or
amendments, extensions, or cancellations to existing Leases) all as Mortgagee
from time to time may determine in its sole discretion. Mortgagor hereby
constitutes and irrevocably appoints Mortgagee its true and lawful
attorney-in-fact, which appointment is coupled with an interest, with full power
of substitution, and empowers said attorney or attorneys in the name of
Mortgagor, but at the option of said attorney-in-fact, to do any and all acts
and execute any and all agreements that Mortgagee may deem necessary or proper
to implement and perform any and all of the foregoing.

               (d) Uniform Commercial Code. Mortgagee may exercise any or all of
its rights and remedies under the Uniform Commercial Code as adopted by the
State of New York as in effect from time to time, (or under the Uniform
Commercial Code in force from time to time in any other state to the extent the
same is applicable law) or other applicable law as well as all other rights and
remedies possessed by Mortgagee, all of which shall be cumulative. Mortgagee is
hereby authorized and empowered to enter the Property or other place where the
collateral may be located without legal process, and to take possession of such
personal property without notice or demand, which hereby are waived to the
maximum extent permitted by the laws of the State of New York. Upon demand by
Mortgagee, Mortgagor shall make such personal property available to Mortgagee at
a place reasonably convenient to Mortgagee. Mortgagee may proceed under the
Uniform Commercial Code as to all or any part of such personal property, and in
conjunction therewith may exercise all of the rights, remedies and powers of a
secured creditor under the Uniform Commercial Code. Any notification required by
the Uniform Commercial Code shall be deemed reasonably and properly given if
sent in accordance with the Notice provisions of this Mortgage at least ten (10)
days before any sale or other disposition of such personal property. Mortgagee
may choose to dispose of some or all of the property, in any combination
consisting of both personal property and Property, in one or more public or
private sales to be held in accordance with the Law and procedures applicable to
real property, as

31

--------------------------------------------------------------------------------



permitted by Article 9 of the Uniform Commercial Code. Mortgagor agrees that
such a sale of such personal property together with Property constitutes a
commercially reasonable sale of such personal property.

               (e) Lawsuits. Mortgagee may proceed by a suit or suits in equity
or at law, whether for collection of the indebtedness secured hereby, the
specific performance of any covenant or agreement herein contained or in aid of
the execution of any power herein granted, or for any foreclosure hereunder or
for the sale of the Property under the judgment or decree of any court or courts
of competent jurisdiction. Mortgagor hereby assents to the passage of a decree
for the sale of the Property by any equity court having jurisdiction.

               (f) Foreclosure. Mortgagee may:

 

 

 

          (1) sell the Mortgaged Property to the extent permitted and pursuant
to the procedures provided by law (including, without limitation, in accordance
with Article 14 of the New York Real Property Actions and Proceedings Law,
regarding which Mortgagor hereby consents and agrees that notices thereunder
(including notices of sale) may be given to Mortgagor in any of the manners
specified for the giving of notices set forth in Section 6.13, and all estate,
right, title and interest, claim and demand thereof, at one (1) or more sales as
an entity or in parcels or parts, and at such time and place upon such terms and
after such notice thereof as may be required or permitted by law; or

 

 

 

          (2) institute proceedings for the complete or partial foreclosure
hereof; or

 

 

 

          (3) take such steps to protect and enforce its rights whether by
action, suit or proceeding in equity or at law for the specific performance of
any covenant, condition or agreement in the Note, the Loan Agreement or herein,
or in aid of the execution of any power herein granted, or for any foreclosure
hereunder, or for the enforcement of any other appropriate legal or equitable
remedy or otherwise as Mortgagee shall elect.

          Any sale made hereunder may be as an entirety or in such parcels as
Mortgagee may request. To the extent permitted by applicable law, any sale may
be adjourned by announcement at the time and place appointed for such sale
without further notice except as may be required by law. If the proceeds of such
sale of less than the whole of the Property shall be less than the aggregate of
the Secured Indebtedness, this Mortgage and the lien hereof shall remain in full
force and effect as to the unsold portion of the Property just as though no sale
had been made and the rights of Mortgagee to foreclose hereunder shall also
apply to any future sales. A sale may cover not only the Property but also
personal property and other interests which are a part of the Property, or any
part thereof, as a unit and as a part of a single sale, or the sale may be of
any part of the Property separately from the remainder of the Property. After
each sale, Mortgagee shall make to the purchaser or purchasers at such sale good
and sufficient conveyances, conveying the property so sold to the purchaser or
purchasers in fee simple, subject to the Permitted Encumbrances (and to such
leases and other matters, if any), and shall receive the proceeds of said sale
or sales and apply the same as herein provided. In the event any sale hereunder
is not completed or is defective in the opinion of Mortgagee, such sale shall
not exhaust the rights hereunder and Mortgagee shall have the right to cause a
subsequent sale or sales to be made hereunder. Any and all statements of fact or
other recitals made in any deed or

32

--------------------------------------------------------------------------------



deeds or other conveyances given by Mortgagee as to nonpayment of the Secured
Indebtedness or as to the occurrence of any default, or as to Mortgagee’s having
declared all of said indebtedness to be due and payable, or as to the request to
sell, or as to notice of time, place and terms of sale and the properties to be
sold having been duly given, or as to any other act or thing having been duly
done by Mortgagee shall be taken as prima facie evidence of the truth of the
facts so stated and recited.

               (g) Receiver. Mortgagee may apply to any court of competent
jurisdiction to have a receiver appointed to enter upon and take possession of
the Property, collect the Rents therefrom and apply the same as the court may
direct, such receiver to have all of the rights and powers permitted under the
laws of the State of New York. To the extent permitted by law, the right of the
appointment of such receiver shall be a matter of strict right without regard to
the value or the occupancy of the Property or the solvency or insolvency of
Mortgagor. The expenses, including receiver’s fees, attorneys’ fees, costs and
agent’s commission incurred pursuant to the powers herein contained, together
with interest thereon at the default rate under the Note, shall be secured
hereby and shall be due and payable by Mortgagor immediately without notice or
demand. Notwithstanding the appointment of any receiver or other custodian,
Mortgagee shall be entitled as pledgee to the possession and control of any cash
or deposits at the time held by, payable, or deliverable under the terms of this
Mortgage to Mortgagee, and Mortgagee shall have the right to offset the unpaid
Secured Indebtedness against any such cash or deposits in such order as
Mortgagee may elect.

               (h) Termination of Commitment to Lend. Mortgagee may terminate
any commitment or obligation to lend or disburse funds under any Loan Document
or enter into any other credit arrangement to or for the benefit of Mortgagor.

               (i) Other Rights and Remedies. Mortgagee may exercise any and all
other rights and remedies which Mortgagee may have under the Loan Documents, or
at law or in equity or otherwise.

          Section 5.2. Application of Proceeds. Unless otherwise provided by
applicable Law, all proceeds from the sale of the Property or any part thereof
pursuant to the rights and remedies set forth in this Article 5 and any other
proceeds received by Mortgagee from the exercise of any of its other rights and
remedies hereunder or under the other Loan Documents shall be applied first to
pay all Expenses and next in reduction of the other Secured Indebtedness, in
such manner and order as Mortgagee may elect.

          Section 5.3. Remedies Cumulative and Concurrent. No right, power or
remedy of Mortgagee as provided in the Note, this Mortgage, or the other Loan
Documents is intended to be exclusive of any other right, power, or remedy of
Mortgagee, but each and every such right, power and remedy shall be cumulative
and concurrent and in addition to any other right, power or remedy available to
Mortgagee now or hereafter existing at law or in equity and may be pursued
separately, successively or together against Mortgagor, or any endorser,
co-maker, surety or guarantor of the Secured Indebtedness, or the Property or
any part thereof, or any one or more of them, at the sole discretion of
Mortgagee. The failure of Mortgagee to exercise any such right, power or remedy
shall in no event be construed as a waiver or release thereof.

33

--------------------------------------------------------------------------------



          Section 5.4. Waiver, Delay or Omission. No waiver of any Default
hereunder shall extend to or affect any subsequent or any other Default then
existing, or impair any rights, powers or remedies consequent thereon, and no
delay or omission of Mortgagee to exercise any right, power or remedy shall be
construed to waive any such Default or to constitute acquiescence therein.

          Section 5.5. Credit of Mortgagee. To the maximum extent permitted by
the laws of the State of New York, upon any sale made under or by virtue of this
Article, Mortgagee may bid for and acquire the Property, or any part thereof,
and in lieu of paying cash therefor may apply to the purchase price, any portion
of or all of the unpaid Secured Indebtedness in such order as Mortgagee may
elect.

          Section 5.6. Sale. Any sale or sales made under or by virtue of this
Article shall operate to divest all the estate, right, title, interest, claim
and demand whatsoever at law or in equity, of Mortgagor and all persons, except
tenants pursuant to Leases approved by Mortgagee, claiming by, through or under
Mortgagor in and to the properties and rights so sold, whether sold to Mortgagee
or to others.

          Section 5.7. Proofs of Claim. In the case of any receivership,
insolvency, bankruptcy, reorganization, arrangement, adjustment, composition,
seizure of the Property by any Governmental Authority, or other judicial
proceedings affecting Mortgagor, any endorser, co-maker, surety, or guarantor of
the Secured Indebtedness, or any of their respective properties, Mortgagee, to
the extent permitted by law, shall be entitled to file such proofs of claim and
other documents as may be necessary or advisable in order to have its claim
allowed in such proceedings for the entire unpaid Secured Indebtedness at the
date of the institution of such proceedings, and for any additional amounts
which may become due and payable after such date.

          Section 5.8. Waiver of Redemption, Notice, Marshalling, Etc. Mortgagor
hereby waives and releases, for itself and anyone claiming through, by, or under
it, to the maximum extent permitted by the laws of the State of New York:

 

 

 

          (i) all benefit that might accrue to Mortgagor by virtue of any
present or future law exempting the Property, or any part of the proceeds
arising from any sale thereof, from attachment, levy or sale on execution, or
providing for any appraisement, valuation, stay of execution, exemption from
civil process, redemption or extension of time for payment,

 

 

 

          (ii) unless specifically required herein, all notices of default, or
Mortgagee’s actual exercise of any option or remedy under the Loan Documents, or
otherwise, and

 

 

 

          (iii) any right to have the Property marshaled.

          Section 5.9. Discontinuance of Proceedings. If Mortgagee shall have
proceeded to enforce any right under any Loan Document and such proceedings
shall have been discontinued or abandoned for any reason, then except as may be
provided in any written agreement between Mortgagor and Mortgagee providing for
the discontinuance or abandonment of such proceedings, Mortgagor and Mortgagee
shall be restored to their former positions and the rights, remedies and powers
of Mortgagee shall continue as if no such proceedings had been instituted.

34

--------------------------------------------------------------------------------



          Section 5.10. Mortgagee’s Actions. Mortgagee may, at any time without
notice to any person and without consideration, do or refrain from doing any or
all of the following actions, and neither Mortgagor, any endorser, co-maker,
surety or guarantor of the Secured Indebtedness, nor any other person
(hereinafter in this Section collectively referred to as the “Obligor”) now or
hereafter liable for the payment and performance of the Secured Indebtedness
shall be relieved from the payment and performance thereof, unless specifically
released in writing by Mortgagee: (a) renew, extend or modify the terms of the
Note, this Mortgage and the other Loan Documents, or any of them; (b) forbear or
extend the time for the payment or performance of any or all of the Secured
Indebtedness; (c) apply payments by any Obligor to the reduction of the unpaid
Secured Indebtedness in such manner, in such amounts, and at such times and in
such order and priority as Mortgagee may see fit; (d) release any Obligor;
(e) substitute or release in whole or in part the Property or any other
collateral or any portion thereof now or hereafter held as security for the
Secured Indebtedness without affecting, disturbing or impairing in any manner
whatsoever the validity and priority of the lien of this Mortgage upon the
Property which is not released or substituted, or the validity and priority of
any security interest of Mortgagee in such other collateral which is not
released or substituted; (f) subordinate the lien of this Mortgage or the lien
of any other security interest in any other collateral now or hereafter held as
security for the Secured Indebtedness; (g) join in the execution of a plat or
replat of the Land (provided, however, notwithstanding the foregoing, Mortgagee
will join in such plat or replat of the Land so long as such plat or replat is
acceptable to Mortgagee); (h) join in and consent to the filing of a declaration
of condominium or declaration of restrictive covenants regarding all or any part
of the Land; (i) consent to the granting of any easement on the Land; and
(j) generally deal with any obligor or any other party as Mortgagee may see fit.

          Section 5.11. Other Remedies. Mortgagee shall have the right from time
to time to protect, exercise and enforce any legal or equitable remedy against
Mortgagor provided under the Loan Documents or by applicable Laws.

ARTICLE 6

Miscellaneous

          Section 6.1. Scope of Mortgage. This Mortgage is a Mortgage of both
real and personal property, a security agreement, an assignment of rents and
leases, a financing statement and fixture filing and a collateral assignment,
and also covers proceeds and fixtures.

          Section 6.2. Effective as a Financing Statement. This Mortgage shall
be effective as a financing statement filed as a fixture filing with respect to
all fixtures included within the Property and is to be filed for record in the
real estate records of each county where any part of the Property (including
said fixtures) is situated. This Mortgage shall also be effective as a financing
statement covering as-extracted collateral (including oil and gas), accounts and
general intangibles under the New York Uniform Commercial Code, as in effect
from time to time, and the Uniform Commercial Code, as in effect from time to
time, in any other state where the Property is situated which will be financed
at the wellhead or minehead of the wells or mines located on the Property and is
to be filed for record in the real estate records of each county where any part
of the Property is situated. This Mortgage shall also be effective as a
financing

35

--------------------------------------------------------------------------------



statement covering any other Property and may be filed in any other appropriate
filing or recording office. The mailing address of Mortgagor and Mortgagee are
set forth in the preamble of this Mortgage and the address of Mortgagee from
which information concerning the security interests hereunder may be obtained is
the address of Mortgagee set forth at the end of this Mortgage. A carbon,
photographic or other reproduction of this Mortgage or of any financing
statement relating to this Mortgage shall be sufficient as a financing statement
for any of the purposes referred to in this Section.

          Section 6.3. Notice to Account Debtors. In addition to the rights
granted elsewhere in this Mortgage, Mortgagee may at any time notify the account
debtors or obligors of any accounts, chattel paper, general intangibles,
negotiable instruments or other evidences of indebtedness included in the
Collateral to pay Mortgagee directly.

          Section 6.4. Waiver by Mortgagee. Mortgagee may at any time and from
time to time by a specific writing intended for the purpose: (a) waive
compliance by Mortgagor with any covenant herein made by Mortgagor to the extent
and in the manner specified in such writing; (b) consent to Mortgagor’s doing
any act which hereunder Mortgagor is prohibited from doing, or to Mortgagor’s
failing to do any act which hereunder Mortgagor is required to do, to the extent
and in the manner specified in such writing; (c) release any part of the
Property or any interest therein from the lien and security interest of this
Mortgage, without the joinder of Mortgagee; or (d) release any party liable,
either directly or indirectly, for the Secured Indebtedness or for any covenant
herein or in any other Loan Document, without impairing or releasing the
liability of any other party. No such act shall in any way affect the rights or
powers of Mortgagee or Mortgagee hereunder except to the extent specifically
agreed to by Mortgagee in such writing.

          Section 6.5. No Impairment of Security. The lien, security interest
and other security rights of Mortgagee hereunder or under any other Loan
Document shall not be impaired by any indulgence, moratorium or release granted
by Mortgagee including, but not limited to, any renewal, extension or
modification which Mortgagee may grant with respect to any Secured Indebtedness,
or any surrender, compromise, release, renewal, extension, exchange or
substitution which Mortgagee may grant in respect of the Property, or any part
thereof or any interest therein, or any release or indulgence granted to any
endorser, guarantor or surety of any Secured Indebtedness. The taking of
additional security by Mortgagee shall not release or impair the lien, security
interest or other security rights of Mortgagee hereunder or affect the liability
of Mortgagor or of any endorser, guarantor or surety, or improve the right of
any junior lien Mortgagee in the Property (without implying hereby Mortgagee’s
consent to any junior lien).

          Section 6.6. Acts Not Constituting Waiver by Mortgagee. Mortgagee may
waive any default without waiving any other prior or subsequent default.
Mortgagee may remedy any default without waiving the default remedied. Neither
failure by Mortgagee to exercise, nor delay by Mortgagee in exercising, nor
discontinuance of the exercise of any right, power or remedy (including but not
limited to the right to accelerate the maturity of the Secured Indebtedness or
any part thereof) upon or after any default shall be construed as a waiver of
such default or as a waiver of the right to exercise any such right, power or
remedy at a later date. No single or partial exercise by Mortgagee of any right,
power or remedy hereunder shall exhaust the same or shall preclude any other or
further exercise thereof, and every such right, power or remedy hereunder may be
exercised at any time and from time to time. No modification or

36

--------------------------------------------------------------------------------



waiver of any provision hereof nor consent to any departure by Mortgagor
therefrom shall in any event be effective unless the same shall be in writing
and signed by Mortgagee and then such waiver or consent shall be effective only
in the specific instance, for the purpose for which given and to the extent
therein specified. No notice to nor demand on Mortgagor in any case shall of
itself entitle Mortgagor to any other or further notice or demand in similar or
other circumstances. Remittances in payment of any part of the Secured
Indebtedness other than in the required amount in immediately available U.S.
funds shall not, regardless of any receipt or credit issued therefor, constitute
payment until the required amount is actually received by Mortgagee in
immediately available U.S. funds and shall be made and accepted subject to the
condition that any check or draft may be handled for collection in accordance
with the practice of the collecting bank or banks. Acceptance by Mortgagee of
any payment in an amount less than the amount then due on any Secured
Indebtedness shall be deemed an acceptance on account only and shall not in any
way excuse the existence of a default hereunder notwithstanding any notation on
or accompanying such partial payment to the contrary.

          Section 6.7. Mortgagor’s Successors. If the ownership of the Property
or any part thereof becomes vested in a person other than Mortgagor, Mortgagee
may, without notice to Mortgagor, deal with such successor or successors in
interest with reference to this Mortgage and to the Secured Indebtedness in the
same manner as with Mortgagor, without in any way vitiating or discharging
Mortgagor’s liability hereunder or for the payment of the indebtedness or
performance of the obligations secured hereby. No transfer of the Property, no
forbearance on the part of Mortgagee, and no extension of the time for the
payment of the Secured Indebtedness given by Mortgagee shall operate to release,
discharge, modify, change or affect, in whole or in part, the liability of
Mortgagor hereunder for the payment of the indebtedness or performance of the
obligations secured hereby or the liability of any other person hereunder for
the payment of the indebtedness secured hereby. Each Mortgagor agrees that it
shall be bound by any modification of this Mortgage or any of the other Loan
Documents made by Mortgagee and any subsequent owner of the Property, with or
without notice to such Mortgagor, and no such modifications shall impair the
obligations of such Mortgagor under this Mortgage or any other Loan Document.
Nothing in this Section or elsewhere in this Mortgage shall be construed to
imply Mortgagee’s consent to any transfer of the Property.

          Section 6.8. Place of Payment. All Secured Indebtedness which may be
owing hereunder at any time by Mortgagor shall be payable at the place
designated in the Note (or if no such designation is made, at the address of
Mortgagee indicated at the end of this Mortgage).

          Section 6.9. Subrogation to Existing Liens; Vendor’s Lien. To the
extent that proceeds of the Note are used to pay indebtedness secured by any
outstanding lien, security interest, charge or prior encumbrance against the
Property, such proceeds have been advanced by Mortgagee at Mortgagor’s request,
and Mortgagee shall be subrogated to any and all rights, security interests and
liens owned by any owner or Mortgagee of such outstanding liens, security
interests, charges or encumbrances, however remote, irrespective of whether said
liens, security interests, charges or encumbrances are released, and all of the
same are recognized as valid and subsisting and are renewed and continued and
merged herein to secure the Secured Indebtedness, but the terms and provisions
of this Mortgage shall govern and control the manner and terms of enforcement of
the liens, security interests, charges and encumbrances to which Mortgagee is
subrogated hereunder. It is expressly understood that, in consideration of the
payment of such

37

--------------------------------------------------------------------------------



indebtedness by Mortgagee, Mortgagor hereby waives and releases all demands and
causes of action for offsets and payments in connection with the said
indebtedness. If all or any portion of the proceeds of the loan evidenced by the
Note or of any other secured indebtedness has been advanced for the purpose of
paying the purchase price for all or a part of the Property, no vendor’s lien is
waived; and Mortgagee shall have, and is hereby granted, a vendor’s lien on the
Property as cumulative additional security for the secured indebtedness.
Mortgagee may foreclose under this Mortgage or under the vendor’s lien without
waiving the other or may foreclose under both.

          Section 6.10. Application of Payments to Certain Indebtedness. If any
part of the Secured Indebtedness cannot be lawfully secured by this Mortgage or
if any part of the Property cannot be lawfully subject to the lien and security
interest hereof to the full extent of such indebtedness, then all payments made
shall be applied on said indebtedness first in discharge of that portion thereof
which is not secured by this Mortgage.

          Section 6.11. Nature of Loan; Compliance with Usury Laws. The loan
evidenced by the Note is being made solely for the purpose of carrying on or
acquiring a business or commercial enterprise. It is the intent of Mortgagor and
Mortgagee and all other parties to the Loan Documents to conform to and contract
in strict compliance with applicable usury law from time to time in effect. All
agreements between Mortgagee and Mortgagor (or any other party liable with
respect to any indebtedness under the Loan Documents) are hereby limited by the
provisions of this Section which shall override and control all such agreements,
whether now existing or hereafter arising. In no way, nor in any event or
contingency (including but not limited to prepayment, default, demand for
payment, or acceleration of the maturity of any obligation), shall the interest
taken, reserved, contracted for, charged, chargeable, or received under this
Mortgage, the Note or any other Loan Document or otherwise, exceed the maximum
nonusurious amount permitted by applicable law (the “Maximum Amount”). If, from
any possible construction of any document, interest would otherwise be payable
in excess of the Maximum Amount, any such construction shall be subject to the
provisions of this Section and such document shall ipso facto be automatically
reformed and the interest payable shall be automatically reduced to the Maximum
Amount, without the necessity of execution of any amendment or new document. If
Mortgagee shall ever receive anything of value which is characterized as
interest under applicable law and which would apart from this provision be in
excess of the Maximum Amount, an amount equal to the amount which would have
been excessive interest shall, without penalty, be applied to the reduction of
the principal amount owing on the Secured Indebtedness in the inverse order of
its maturity and not to the payment of interest, or refunded to Mortgagor or the
other payor thereof if and to the extent such amount which would have been
excessive exceeds such unpaid principal. The right to accelerate maturity of the
Note or any other Secured Indebtedness does not include the right to accelerate
any interest which has not otherwise accrued on the date of such acceleration,
and Mortgagee does not intend to charge or receive any unearned interest in the
event of acceleration. All interest paid or agreed to be paid to Mortgagee
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full stated term (including any renewal or
extension) of such indebtedness so that the amount of interest on account of
such indebtedness does not exceed the Maximum Amount. As used in this Section,
the term “applicable law” shall mean the laws of the State of New York or the
federal laws of the United

38

--------------------------------------------------------------------------------



States applicable to this transaction, whichever laws allow the greater
interest, as such laws now exist or may be changed or amended or come into
effect in the future.

          Section 6.12. Releases.

               (a) Release of Mortgage. If all of the Secured Indebtedness is
paid as the same becomes due and payable and all of the covenants, warranties,
undertakings and agreements made in this Mortgage are kept and performed, and
all Swap Transactions and all other obligations, if any, of Mortgagee for
further advances have been terminated, then, and in that event only, all rights
under this Mortgage shall terminate (except to the extent expressly provided
herein with respect to indemnifications, representations and warranties and
other rights which are to continue following the release hereof) and the
Property shall become wholly clear of the liens, security interests, conveyances
and assignments evidenced hereby, and such liens and security interests shall be
released by Mortgagee in due form at Mortgagor’s cost. Without limitation, all
provisions herein for indemnity of Mortgagee or Mortgagee shall survive
discharge of the Secured Indebtedness, the termination of any and all Swap
Transactions and any foreclosure, release or termination of this Mortgage.

               (b) Partial Releases; No Release in Default. Partial releases of
the lien of this Mortgage shall be made in accordance with the terms and
provisions of Exhibit C attached hereto and by this reference made a part
hereof, or in accordance with such other terms and conditions as may
subsequently be agreed to by Mortgagee. If no such Exhibit C is attached hereto,
then there are no terms and provisions for partial releases, to which Mortgagee
and Mortgagor have agreed at this time. In any event, no partial release shall
be sought, requested or required if any Default has occurred which has not been
cured.

               (c) Effect of Partial Release. Mortgagee may, regardless of
consideration, cause the release of any part of the Property from the lien of
this Mortgage without in any manner affecting or impairing the lien or priority
of this Mortgage as to the remainder of the Property.

               (d) Release Fee. If permitted by applicable law Mortgagor shall
pay to Mortgagee, at the time of each partial or complete release of the lien of
this Mortgage, a release fee in the amount of $25.00 if the release instrument
is delivered to Mortgagee for execution or $50.00, if Mortgagee is required to
prepare the release instrument. In addition, Mortgagor shall pay to Mortgagee a
fee in the amount of $25.00 for each other document or instrument which
Mortgagor requires Mortgagee to execute.

          Section 6.13. Notices. All notices, requests, consents, demands and
other communications required or which any party desires to give hereunder or
under any other Loan Document shall be in writing and, unless otherwise
specifically provided in such other Loan Document, shall be deemed sufficiently
given or furnished if delivered by personal delivery, by nationally recognized
overnight courier service, or by registered or certified United States mail,
postage prepaid, addressed to the party to whom directed at the addresses
specified in this Mortgage (unless changed by similar notice in writing given by
the particular party whose address is to be changed) or by facsimile. Any such
notice or communication shall be deemed to have been given either at the time of
personal delivery or, in the case of courier or mail, as of the date of first
attempted delivery at the address and in the manner provided herein, or, in the
case

39

--------------------------------------------------------------------------------



of facsimile, upon receipt; provided that, service of a notice required by any
applicable statute shall be considered complete when the requirements of that
statute are met. Notwithstanding the foregoing, no notice of change of address
shall be effective except upon receipt. This Section shall not be construed in
any way to affect or impair any waiver of notice or demand provided in any Loan
Document or to require giving of notice or demand to or upon any person in any
situation or for any reason.

          Section 6.14. Invalidity of Certain Provisions. A determination that
any provision of this Mortgage is unenforceable or invalid shall not affect the
enforceability or validity of any other provision and the determination that the
application of any provision of this Mortgage to any person or circumstance is
illegal or unenforceable shall not affect the enforceability or validity of such
provision as it may apply to other persons or circumstances.

          Section 6.15. Gender; Titles; Construction. Within this Mortgage,
words of any gender shall be held and construed to include any other gender, and
words in the singular number shall be held and construed to include the plural,
unless the context otherwise requires. Titles appearing at the beginning of any
subdivisions hereof are for convenience only, do not constitute any part of such
subdivisions, and shall be disregarded in construing the language contained in
such subdivisions. The use of the words “herein,” “hereof,” “hereunder” and
other similar compounds of the word “here” shall refer to this entire Mortgage
and not to any particular Article, Section, paragraph or provision. The term
“person” and words importing persons as used in this Mortgage shall include
firms, associations, partnerships (including limited partnerships), joint
ventures, trusts, corporations, limited liability companies and other legal
entities, including public or governmental bodies, agencies or
instrumentalities, as well as natural persons.

          Section 6.16. Reporting Compliance. Mortgagor agrees to comply with
any and all reporting requirements applicable to the transaction evidenced by
the Note and secured by this Mortgage which are set forth in any law, statute,
ordinance, rule, regulation, order or determination of any governmental
authority, including but not limited to The International Investment Survey Act
of 1976, The Agricultural Foreign Investment Disclosure Act of 1978, The Foreign
Investment in Real Property Tax Act of 1980 and the Tax Reform Act of 1984 and
further agrees upon request of Mortgagee to furnish Mortgagee with evidence of
such compliance.

          Section 6.17. Mortgagee’s Consent. Except where otherwise expressly
provided herein, in any instance hereunder where the approval, consent or the
exercise of judgment of Mortgagee is required or requested, (a) the granting or
denial of such approval or consent and the exercise of such judgment shall be
within the sole discretion of Mortgagee, and Mortgagee shall not, for any reason
or to any extent, be required to grant such approval or consent or exercise such
judgment in any particular manner, regardless of the reasonableness of either
the request or Mortgagee’s judgment, and (b) no approval or consent of Mortgagee
shall be deemed to have been given except by a specific writing intended for the
purpose and executed by an authorized representative of Mortgagee.

          Section 6.18. Mortgagor. Unless the context clearly indicates
otherwise, as used in this Mortgage, “Mortgagor” means Mortgagors named in
Section 1.1 hereof or any of them. The

40

--------------------------------------------------------------------------------



obligations of Mortgagor hereunder shall be joint and several. If any Mortgagor,
or any signatory who signs on behalf of any Mortgagor, is a corporation,
partnership or other legal entity, Mortgagor and any such signatory, and the
person or persons signing for it, represent and warrant to Mortgagee that this
instrument is executed, acknowledged and delivered by Mortgagor’s duly
authorized representatives. If Mortgagor is an individual, no power of attorney
granted by Mortgagor herein shall terminate on Mortgagor’s disability.

          Section 6.19. Execution; Recording. This Mortgage has been executed in
several counterparts, all of which are identical, and all of which counterparts
together shall constitute one and the same instrument. The date or dates
reflected in the acknowledgments hereto indicate the date or dates of actual
execution of this Mortgage, but such execution is as of the date shown on the
first page hereof, and for purposes of identification and reference the date of
this Mortgage shall be deemed to be the date reflected on the first page hereof.
Mortgagor will cause this Mortgage and all amendments and supplements thereto
and substitutions therefor and all financing statements and continuation
statements relating thereto to be recorded, filed, re-recorded and refiled in
such manner and in such places as or Mortgagee shall reasonably request and will
pay all such recording, filing, re-recording and refiling taxes, fees and other
charges.

          Section 6.20. Successors and Assigns. The terms, provisions, covenants
and conditions hereof shall be binding upon Mortgagor, and the heirs, devisees,
representatives, successors and assigns of Mortgagor, and shall inure to the
benefit of Mortgagee and shall constitute covenants running with the Land. All
references in this Mortgage to Mortgagor shall be deemed to include all such
heirs, devisees, representatives, successors and assigns of Mortgagor.

          Section 6.21. Modification or Termination. The Loan Documents may only
be modified or terminated by a written instrument or instruments intended for
that purpose and executed by the party against which enforcement of the
modification or termination is asserted. Any alleged modification or termination
which is not so documented shall not be effective as to any party.

          Section 6.22. No Partnership, Etc. The relationship between Mortgagee
and Mortgagor is solely that of mortgagee and mortgagor. Mortgagee has no
fiduciary or other special relationship with Mortgagor. Nothing contained in the
Loan Documents is intended to create any partnership, joint venture, association
or special relationship between Mortgagor and Mortgagee or in any way make
Mortgagee a co-principal with Mortgagor with reference to the Property. All
agreed contractual duties between or among Mortgagee and Mortgagor and are set
forth herein and in the other Loan Documents and any additional implied
covenants or duties are hereby disclaimed. Any inferences to the contrary of any
of the foregoing are hereby expressly negated.

          Section 6.23. Priority of Lien. This Mortgage shall be, and shall at
all times remain, subject and subordinate to the mortgages described in, and
consolidated and modified by, that certain Fee and Leasehold Mortgage
Consolidation and Modification Agreement by and between Mortgagor and Mortgagee
in the amount of $31,553,701.89 dated as of the date hereof, as the same may be
modified, amended and/or restated from time to time, and the lien imposed by
such mortgage.

41

--------------------------------------------------------------------------------



          Section 6.24. Applicable Law. THIS MORTGAGE, AND ITS VALIDITY,
ENFORCEMENT AND INTERPRETATION, SHALL BE GOVERNED BY NEW YORK LAW AND CONSTRUED,
INTERPRETED AND ENFORCED IN ACCORDANCE WITH AND PURSUANT TO THE LAWS OF THE
STATE OF NEW YORK (WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES) AND
APPLICABLE UNITED STATES FEDERAL LAW, EXCEPT AS OTHERWISE REQUIRED BY MANDATORY
PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT REMEDIES PROVIDED BY THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK ARE GOVERNED BY THE LAWS OF
SUCH OTHER JURISDICTION.

          Section 6.25. Entire Agreement. The Loan Documents constitute the
entire understanding and agreement between Mortgagor and Mortgagee with respect
to the transactions arising in connection with the Secured Indebtedness and
supersede all prior written or oral understandings and agreements between
Mortgagor and Mortgagee with respect to the matters addressed in the Loan
Documents. Mortgagor hereby acknowledges that, except as incorporated in writing
in the Loan Documents, there are not, and were not, and no persons are or were
authorized by Mortgagee to make, any representations, understandings,
stipulations, agreements or promises, oral or written, with respect to the
matters addressed in the Loan Documents.

          Section 6.26. Forum. Mortgagor hereby irrevocably submits generally
and unconditionally for itself and in respect of its property to the
jurisdiction of any state court or any United States federal court sitting in
the State of New York and to the jurisdiction of any state court or any United
States federal court sitting in the state in which any of the Property is
located, over any Dispute. Mortgagor hereby irrevocably waives, to the fullest
extent permitted by Law, any objection that Mortgagor may now or hereafter have
to the laying of venue in any such court and any claim that any such court is an
inconvenient forum. Mortgagor hereby agrees and consents that, in addition to
any methods of service of process provided for under applicable law, all service
of process in any such suit, action or proceeding in any state court or any
United States federal court sitting in the State of New York may be made by
certified or registered mail, return receipt requested, directed to Mortgagor at
its address for notice set forth in this Mortgage, or at a subsequent address of
which Mortgagee received actual notice from Mortgagor in accordance with the
notice section of this Mortgage, and service so made shall be complete five (5)
days after the same shall have been so mailed. Nothing herein shall affect the
right of Mortgagee to serve process in any manner permitted by Law or limit the
right of Mortgagee to bring proceedings against Mortgagor in any other court or
jurisdiction.

          Section 6.27. WAIVER OF JURY TRIAL. WITHOUT INTENDING IN ANY WAY TO
LIMIT THE PARTIES’ AGREEMENT TO ARBITRATE ANY DISPUTE AS SET FORTH IN THIS
MORTGAGE, TO THE EXTENT ANY DISPUTE IS NOT SUBMITTED TO ARBITRATION OR IS DEEMED
BY THE ARBITRATOR OR BY ANY COURT WITH JURISDICTION TO BE NOT ARBITRABLE OR NOT
REQUIRED TO BE ARBITRATED, MORTGAGOR AND MORTGAGEE WAIVE TRIAL BY JURY IN
RESPECT OF ANY SUCH DISPUTE AND ANY ACTION ON SUCH DISPUTE. THIS WAIVER IS
KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY MORTGAGOR AND MORTGAGEE, AND
MORTGAGOR AND MORTGAGEE HEREBY REPRESENT THAT NO REPRESENTATIONS OF FACT OR
OPINION HAVE BEEN MADE BY ANY PERSON

42

--------------------------------------------------------------------------------



OR ENTITY TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR
NULLIFY ITS EFFECT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES
ENTERING INTO THE LOAN DOCUMENTS. MORTGAGOR AND MORTGAGEE ARE EACH HEREBY
AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER OF JURY TRIAL. MORTGAGOR FURTHER REPRESENTS AND WARRANTS
THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS MORTGAGE AND IN THE MAKING
OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE
REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT
IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

          Section 6.28. Cross-Default. The Loan shall be cross-defaulted with
all other loans which Mortgagor shall have from Lenders during the term of the
Loan, whether existing as of the date of this Agreement subsequently made. A
default under any of the above-described loans shall constitute a Default under
the Loan. A Default under the Loan shall constitute a Default under the
above-described other loans. To the extent not prohibited by applicable law, if
Mortgagee, at its option, avails itself of this cross-default provision,
Mortgagee shall have the option to pursue its remedies in any combinations and
against any or all of Mortgagee’s security for the aforesaid loans, whether
successively, concurrently or otherwise.

          Section 6.29. Substitute Mortgages. Mortgagor and Mortgagee shall,
upon their mutual agreement to do so, execute such documents as may be necessary
in order to effectuate the modification hereof, including the execution of
substitute mortgages, so as to create two (2) or more liens on the Mortgaged
Property in such amounts as may be mutually agreed upon but in no event to
exceed, in the aggregate, the Mortgage Amount; in such event, Mortgagor
covenants and agrees to pay the reasonable fees and expenses of Mortgagee and
its counsel in connection with any such modification.

          Section 6.30. Satisfaction or Assignment of Mortgage. Upon payment in
full of all sums, and the performance of all obligations, secured hereby in
accordance with the terms and conditions of this Mortgage and the other Loan
documents, Mortgagee shall deliver a satisfaction or release of this Mortgage
or, at Mortgagor’s option to be exercised in writing, an assignment hereof, in
either case in proper form of recording. As a condition to any such satisfaction
or assignment, Mortgagor covenants and agrees to pay Mortgagee’s reasonable fees
and expenses (including attorneys’ fees and expenses) in connection therewith.
Upon any such satisfaction or assignment, Mortgagee shall, automatically and
without the need for any other further documentation, be absolutely and
unconditionally released from any and all claims or liabilities in connection
with the Loan. In addition, Mortgagor hereby indemnifies and agrees to hold
Mortgagee harmless from and against any and all claims and liabilities arising
out of the satisfaction or assignment hereof, such indemnification to survive
any such satisfaction or assignment.

          Section 6.31. New York Provisions. (a) Mortgagor hereby makes the
following statement: “This Mortgage does not cover real property principally
improved or to be improved by one (1) or more structures containing in the
aggregate not more than six (6) residential

43

--------------------------------------------------------------------------------



dwelling, each having its own separate cooking facilities.” and (b) the
covenants and conditions contained herein, other than those included in the New
York Statutory Short Form of Mortgage, shall be construed as affording to
Mortgagee rights additional to, and not exclusive of, the rights conferred under
the provisions of Section 254 of the Real Property Law of the State of New York.

          Section 6.32. Ground Lease Required Provision. This Mortgage is
executed upon the condition that no purchaser at any foreclosure sale shall
acquire any right, title or interest in and to the lease hereby mortgaged (the
Ground Lease), unless the said purchaser, or the person, firm or corporation to
whom or to which such purchaser’s right has been assigned, assumes and agrees to
perform all of the terms, covenants and conditions of said lease (the Ground
Lease) thereafter to be observed or performed on the part of tenant thereunder,
and that a duplicate original of said instrument containing such assumption
agreement, duly executed and acknowledged of such purchaser or such assignee and
in recordable form, is delivered to Ground Lessor under said lease within seven
(7) days after the consummation of such sale and, in any event, prior to taking
possession of the Premises demised thereby. No further or additional mortgage or
assignment of said lease shall be made except in accordance with the provisions
in Article Eleven of said lease (the Ground Lease).

[Remainder of page intentionally left blank]

44

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, Mortgagor has executed this Mortgage as an
instrument under seal as of the date first written on page 1 hereof.

 

 

 

 

P/A-ACADIA PELHAM MANOR, LLC, a Delaware limited liability company

 

 

 

 

By

/s/ Robert Masters

 

 

--------------------------------------------------------------------------------

 

 

Robert Masters

 

 

Senior Vice President


--------------------------------------------------------------------------------




 

 

STATE OF NEW YORK

)

 

:     ss.:

COUNTY OF WESTCHESTER

)

          On the 22nd day of November in the year 2010, before me, the
undersigned, a notary public in and for said state, personally appeared Robert
Masters, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual(s) whose name(s) is (are) subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their capacity(ies), and that by his/her/their signature(s) on the
instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

 

 

 

 

 

/s/ Debra Leibler-Jones

 

 

--------------------------------------------------------------------------------

 

 

Notary Public

 

 

 

My Commission Expires:

 

Debra Leibler-Jones

 

 

State of New York

     4/20/14

 

No. 01LE6005995

--------------------------------------------------------------------------------

 

Qualified in Dutchess County


--------------------------------------------------------------------------------



EXHIBIT A

Land

PARCEL 1 - Fee Parcel (Lot 8.3)

ALL THAT CERTAIN plot, piece or parcel of land, situate, lying and being in the
Village of Pelham Manor, Town of Pelham, Westchester County of Westchester and
State of New York, being more particularly bounded and described as follows:

BEGINNING AT A POINT ON THE SOUTHERLY LINE OF SECOR LANE (50 FOOT WIDE), SAID
POINT BEING DISTANT 374.53 FEET ON A COURSE OF NORTH 63 DEGREES – 57 MINUTES –
50 SECONDS EAST FROM A POINT AT THE NORTHEASTERLY TERMINUS OF A CURVE CONNECTING
THE SOUTHERLY LINE OF SECOR LANE WITH THE EASTERLY LINE OF PELHAM PARKWAY
(A.K.A. C.R. 70 – VARIABLE WIDTH), AND FROM SAID POINT OF BEGINNING RUNNING
THENCE;

 

 

1.

ALONG THE SOUTHERLY LINE OF SECOR LANE, NORTH 63 DEGREES – 57 MINUTES – 50
SECONDS EAST, A DISTANCE OF 80.00 FEET TO A POINT, THENCE;

 

 

2.

ALONG THE DIVIDING LINE BETWEEN LOT 8.3 AND LOT 8.1, BLOCK 1, SOUTH 26 DEGREES –
02 MINUTES – 10 SECONDS EAST, A DISTANCE OF 100.00 FEET TO A POINT, THENCE;
ALONG THE DIVIDING LINE BETWEEN LOT 8.3 AND LOT 8.1, BLOCK 1, THE FOLLOWING
THREE (3) COURSES:

 

 

3.

SOUTH 63 DEGREES – 57 MINUTES – 50 SECONDS WEST, A DISTANCE OF 100.00 FEET TO A
POINT, THENCE;

 

 

4.

NORTH 26 DEGREES – 02 MINUTES – 10 SECONDS EAST, A DISTANCE OF 80.00 FEET TO A
POINT OF CURVATURE, THENCE;

 

 

5.

ALONG A CURVE TO THE RIGHT, HAVING A RADIUS OF 20.00 FEET, TURNING A CENTRAL
ANGLE OF 90 DEGREES – 00 MINUTES – 00 SECONDS, WITH AN ARC LENGTH OF 31.42 FEET,
THE CHORD OF WHICH BEARS NORTH 18 DEGREES – 58 MINUTES – 11 SECONDS EAST, A
CHORD DISTANCE OF 28.28 FEET TO THE POINT AND PLACE OF BEGINNING.

THE ABOVE METES AND BOUNDS DESCRIPTIONS IS BASED UPON A SURVEY MADE BY CONTROL
POINT ASSOCIATES, INC. DATED 7/7/10 AND AS FURTHER CERTIFIED ON 11/18/10 BY JOHN
P. LYNCH (CONTROL POINT ASSOCIATES, INC.)

PARCEL 2 - Ground Lease Parcel (Lot 8.1)

ALL THAT CERTAIN plot, piece or parcel of land, situate, lying and being in the
Village of Pelham Manor, Town of Pelham, Westchester County of Westchester and
State of New York, being more particularly bounded and described as follows:

--------------------------------------------------------------------------------



BEGINNING AT A POINT ON THE SOUTHERLY LINE OF SECOR LANE (50 FOOT WIDE), SAID
POINT BEING AT THE NORTHEASTERLY TERMINUS OF A CURVE CONNECTING THE SOUTHERLY
LINE OF SECOR LANE WITH THE EASTERLY LINE OF PELHAM PARKWAY (A.K.A. C.R. 70 –
VARIABLE WIDTH), AND FROM SAID POINT OF BEGINNING RUNNING THENCE;

 

 

1.

ALONG THE SOUTHERLY LINE OF SECOR LANE, NORTH 63 DEGREES – 57 MINUTES – 50
SECONDS EAST, A DISTANCE OF 374.53 FEET TO A POINT OF NON-TANGENT CURVATURE,
THENCE; ALONG THE DIVIDING LINE BETWEEN LOT 8.1 AND LOT 8.3, BLOCK 1 THE
FOLLOWING THREE (3) COURSES:

 

 

2.

ALONG A CURVE TO THE LEFT, HAVING A RADIUS OF 20.00 FEET, TURNING A CENTRAL
ANGLE OF 90 DEGREES – 00 MINUTES – 00 SECONDS, WITH AN ARC LENGTH OF 31.42 FEET,
THE CHORD OF WHICH BEARS SOUTH 18 DEGREES – 58 MINUTES – 11 SECONDS WEST, A
CHORD DISTANCE OF 28.28 FEET TO A POINT OF TANGENCY, THENCE;

 

 

3.

SOUTH 26 DEGREES – 02 MINUTES – 10 SECONDS EAST, A DISTANCE OF 80.00 FEET TO A
POINT, THENCE;

 

 

4.

NORTH 63 DEGREES – 57 MINUTES – 50 SECONDS EAST, A DISTANCE OF 100.00 FEET TO A
POINT, THENCE; ALONG THE DIVIDING LINE BETWEEN LOT 8.1 AND LOT 8.2, BLOCK 1 THE
FOLLOWING THREE (3) COURSES:

 

 

5.

SOUTH 26 DEGREES – 02 MINUTES – 10 SECONDS EAST, A DISTANCE OF 121.90 FEET TO A
POINT, THENCE;

 

 

6.

NORTH 63 DEGREES – 57 MINUTES – 50 SECONDS EAST, A DISTANCE OF 176.92 FEET TO A
POINT, THENCE;

 

 

7.

NORTH 26 DEGREES – 02 MINUTES – 10 SECONDS WEST, A DISTANCE OF 221.90 FEET TO A
POINT ON THE AFOREMENTIONED SOUTHERLY LINE OF SECOR LANE, THENCE;

 

 

8.

ALONG THE SOUTHERLY LINE OF SECOR LANE, NORTH 63 DEGREES – 57 MINUTES – 50
SECONDS EAST, A DISTANCE OF 449.97 FEET TO A POINT OF CURVATURE, THENCE;

 

 

9.

CONTINUING ALONG THE SOUTHERLY LINE OF SECOR LANE ON A CURVE TO THE RIGHT,
HAVING A RADIUS OF 650.00 FEET, TURNING A CENTRAL ANGLE OF 11 DEGREES – 45
MINUTES – 00 SECONDS, WITH AN ARC LENGTH OF 133.30 FEET, THE CHORD OF WHICH
BEARS NORTH 69 DEGREES – 50 MINUTES – 19 SECONDS EAST, A CHORD DISTANCE OF
133.06 FEET TO A POINT, THENCE; ALONG THE WESTERLY LINE OF HUTCHINSON RIVER
PARKWAY (VARIABLE WIDTH) THE FOLLOWING SEVEN (7) COURSES:

2

--------------------------------------------------------------------------------




 

 

10.

SOUTH 10 DEGREES – 37 MINUTES – 00 SECONDS EAST, A DISTANCE OF 406.03 FEET TO A
POINT, THENCE;

 

 

11.

SOUTH 08 DEGREES – 04 MINUTES – 18 SECONDS EAST, A DISTANCE OF 152.58 FEET TO A
POINT, THENCE;

 

 

12.

SOUTH 81 DEGREES – 55 MINUTES – 42 SECONDS WEST, A DISTANCE OF 125.00 FEET TO A
POINT, THENCE;

 

 

13.

SOUTH 08 DEGREES – 04 MINUTES – 18 SECONDS EAST, A DISTANCE OF 350.40 FEET TO A
POINT OF NON-TANGENT CURVATURE, THENCE;

 

 

14.

ALONG A CURVE TO THE LEFT, HAVING A RADIUS OF 375.00 FEET, TURNING A CENTRAL
ANGLE OF 15 DEGREES – 22 MINUTES – 08 SECONDS, WITH AN ARC LENGTH OF 100.59
FEET, THE CHORD OF WHICH BEARS SOUTH 72 DEGREES – 19 MINUTES – 21 SECONDS WEST,
A CHORD DISTANCE OF 100.29 FEET TO A POINT OF TANGENCY, THENCE;

 

 

15.

SOUTH 63 DEGREES – 57 MINUTES – 50 SECONDS WEST, A DISTANCE OF 4.45 FEET TO A
POINT, THENCE;

 

 

16.

SOUTH 26 DEGREES – 04 MINUTES – 30 SECONDS EAST, A DISTANCE OF 188.85 FEET TO A
POINT, THENCE;

 

 

17.

ALONG THE COMMON DIVIDING LINE BETWEEN LOT 8.1 AND LOT 4, BLOCK 1 AND THE
WESTERLY LINE OF HUTCHINSON RIVER PARKWAY, SOUTH 63 DEGREES – 55 MINUTES – 30
SECONDS WEST, A DISTANCE OF 156.73 FEET TO A POINT, THENCE; ALONG THE DIVIDING
LINE BETWEEN LOT 8.1 AND LOT 3, BLOCK 1 THE FOLLOWING EIGHT (8) COURSES:

 

 

18.

NORTH 24 DEGREES – 04 MINUTES – 30 SECONDS WEST, A DISTANCE OF 82.31 FEET TO A
POINT, THENCE;

 

 

19.

NORTH 63 DEGREES – 55 MINUTES – 30 SECONDS EAST, A DISTANCE OF 10.33 FEET TO A
POINT, THENCE;

 

 

20.

NORTH 26 DEGREES – 04 MINUTES – 30 SECONDS WEST, A DISTANCE OF 19.84 FEET TO A
POINT, THENCE;

 

 

21.

SOUTH 63 DEGREES – 55 MINUTES – 30 SECONDS WEST, A DISTANCE OF 10.33 FEET TO A
POINT, THENCE;

 

 

22.

NORTH 26 DEGREES – 04 MINUTES – 30 SECONDS WEST, A DISTANCE OF 90.59 FEET TO A
POINT, THENCE;

 

 

23.

NORTH 63 DEGREES – 55 MINUTES – 30 SECONDS EAST, A DISTANCE OF 4.05 FEET TO A
POINT, THENCE;

3

--------------------------------------------------------------------------------




 

 

24.

NORTH 26 DEGREES – 04 MINUTES – 30 SECONDS WEST, A DISTANCE OF 9.55 FEET TO A
POINT, THENCE;

 

 

25.

SOUTH 63 DEGREES – 55 MINUTES – 30 SECONDS WEST, A DISTANCE OF 227.32 FEET TO A
POINT ON THE AFOREMENTIONED EASTERLY LINE OF PELHAM PARKWAY, THENCE;

 

 

26.

ALONG THE EASTERLY LINE OF PELHAM PARKWAY, NORTH 26 DEGREES – 04 MINUTES – 30
SECONDS WEST, A DISTANCE OF 296.81 FEET TO A POINT, THENCE;

 

 

27.

CONTINUING ALONG THE EASTERLY LINE OF PELHAM PARKWAY, NORTH 62 DEGREES – 43
MINUTES – 40 SECONDS WEST, A DISTANCE OF 609.10 FEET TO A POINT OF CURVATURE,
THENCE;

 

 

28.

ALONG A CURVE TO THE RIGHT, HAVING A RADIUS OF 20.00 FEET, TURNING A CENTRAL
ANGLE OF 126 DEGREES – 41 MINUTES – 30 SECONDS, WITH AN ARC LENGTH OF 44.22
FEET, THE CHORD OF WHICH BEARS NORTH 00 DEGREES – 37 MINUTES – 42 SECONDS EAST,
A CHORD DISTANCE OF 35.75 FEET TO THE POINT AND PLACE OF BEGINNING.

THE ABOVE METES AND BOUNDS DESCRIPTION IS BASED UPON A SURVEY MADE BY CONTROL
POINT ASSOCIATES, INC. DATED 7/7/10 AND AS FURTHER CERTIFIED ON 11/18/10 BY JOHN
P. LYNCH (CONTROL POINT ASSOCIATES, INC.)

PARCEL 3 - Ground Lease Parcel (Lot 8.2)

ALL THAT CERTAIN plot, piece or parcel of land, situate, lying and being in the
Village of Pelham Manor, Town of Pelham, Westchester County of Westchester and
State of New York, being more particularly bounded and described as follows:

BEGINNING AT A POINT ON THE SOUTHERLY LINE OF SECOR LANE (50 FOOT WIDE), SAID
POINT BEING DISTANT 454.53 FEET ON A COURSE OF NORTH 63 DEGREES – 57 MINUTES –
50 SECONDS EAST FROM A POINT AT THE NORTHEASTERLY TERMINUS OF A CURVE CONNECTING
THE SOUTHERLY LINE OF SECOR LANE WITH THE EASTERLY LINE OF PELHAM PARKWAY
(A.K.A. C.R. 70 – VARIABLE WIDTH), AND FROM SAID POINT OF BEGINNING RUNNING
THENCE;

 

 

1.

ALONG THE SOUTHERLY LINE OF SECOR LANE, NORTH 63 DEGREES – 57 MINUTES – 60
SECONDS EAST, A DISTANCE OF 176.92 FEET TO A POINT, THENCE; ALONG THE DIVIDING
LINE BETWEEN LOT 8.2 AND LOT 8.1, BLOCK 1 THE FOLLOWING TWO (2) COURSES:

 

 

2.

SOUTH 26 DEGREES – 02 MINUTES – 10 SECONDS EAST, A DISTANCE OF 221.90 FEET TO A
POINT, THENCE;

 

 

3.

SOUTH 63 DEGREES – 57 MINUTES – 50 SECONDS WEST, A DISTANCE OF 176.92 FEET TO A
POINT, THENCE;

4

--------------------------------------------------------------------------------




 

 

4.

ALONG THE DIVIDING LINE BETWEEN LOT 8.2 AND LOTS 8.1 AND 8.3, BLOCK 1, NORTH 26
DEGREES – 02 MINUTES – 10 SECONDS EAST, A DISTANCE OF 221.90 FEET THE POINT AND
PLACE OF BEGINNING.

THE ABOVE METES AND BOUNDS DESCRIPTION IS BASED UPON A SURVEY MADE BY CONTROL
POINT ASSOCIATES, INC. DATED 7/7/10 AND AS FURTHER CERTIFIED ON 11/18/10 BY JOHN
P. LYNCH (CONTROL POINT ASSOCIATES, INC.)

BLANKET DESCRIPTION - LOTS 8.1, 8.2 and 8.3:

ALL THAT CERTAIN plot, piece or parcel of land, situate, lying and being in the
Village of Pelham Manor, Town of Pelham, Westchester County of Westchester and
State of New York, being more particularly bounded and described as follows:

BEGINNING at a rebar with cap set on the southerly line of Secor Lane (50 foot
wide), said point being at the northeasterly terminus of a curve connecting the
southerly line of Secor Lane with the easterly line of Pelham Parkway (a/k/a
C.R. 70) and from said beginning point, running thence

 

 

 

1.

 

Along the southerly line of Secor Lane, north 63 degrees 57 minutes 50 seconds
east, a distance of 1081.42 feet to a rebar with cap set at a point of curvature
in the same, thence

 

 

 

2.

 

Continuing along the same, along a curve to the right, having a radius of 650.00
feet, turning a central angle of 11 degrees 45 minutes 00 seconds with an arc
length of 133.30 feet, the chord of which bears north 69 degrees 50 minutes 19
seconds east, a chord distance of 133.06 feet to a rebar with cap set, thence
the following seven (7) courses along the dividing line between Lot 8 Block 1
and the westerly line of the Hutchinson River Parkway;

 

 

 

3.

 

South 10 degrees 37 minutes 00 seconds east, a distance of 406.03 feet to a
rebar with cap set, thence

 

 

 

4.

 

South 08 degrees 04 minutes 18 seconds east, a distance of 152.58 feet to a
rebar with cap set, thence

 

 

 

5.

 

South 81 degrees 55 minutes 42 seconds west, a distance of 125.00 feet to a
rabar with cap set, thence

 

 

 

6.

 

South 08 degrees 04 minutes 18 seconds east, a distance of 350.40 feet to a
rebar with cap set at a point of non-tangent curvature, thence

 

 

 

7.

 

Along a curve to the left, having a radius of 375.00 feet, turning a central
angle of 15 degrees 22 minutes 08 seconds with an arc length of 100.59 feet, the
chord of which bears south 72 degrees 19 minutes 21 seconds west, a chord
distance of 100.29 feet to a rebar with cap set at a point of tangency, thence

 

 

 

8.

 

South 63 degrees 57 minutes 50 seconds west, a distance of 4.45 feet to a rebar
with cap set, thence

5

--------------------------------------------------------------------------------




 

 

 

9.

 

South 26 degrees 04 minutes 30 seconds east, a distance of 188.85 feet to a
point, thence

 

 

 

10.

 

Along the common dividing line between Lot 8 and Lot 5, Block 1 and the westerly
line of the Hutchinson River Parkway, south 63 degrees 55 minutes 30 seconds
west, a distance of 156.73 feet to a point; thence the following eight (8)
courses along the dividing line between Lot 8 and Lot 3, Block 1.

 

 

 

11.

 

North 26 degrees 04 minutes 30 seconds west, a distance of 82.31 feet to a pk
nail set, thence

 

 

 

12.

 

North 63 degrees 55 minutes 30 seconds east, a distance of 10.33 feet to a pk
nail set, thence

 

 

 

13.

 

North 26 degrees 04 minutes 30 seconds west, a distance of 19.84 feet to a pk
nail set, thence

 

 

 

14.

 

South 63 degrees 55 minutes 30 seconds west, a distance of 10.33 feet to a pk
nail set, thence

 

 

 

15.

 

North 26 degrees 04 minutes 30 seconds west, a distance of 90.59 feet to a rebar
with cap set, thence

 

 

 

16.

 

North 63 degrees 55 minutes 30 seconds east, a distance of 4.05 feet to a pk
nail set, thence

 

 

 

17.

 

North 26 degrees 04 minutes 30 seconds west, a distance of 9.55 feet to a pk
nail set, thence

 

 

 

18.

 

South 63 degrees 55 minutes 30 seconds west, a distance of 227.32 feet to a pk
nail set on the aforementioned easterly line of Pelham Parkway, thence

 

 

 

19.

 

North 26 degrees 04 minutes 30 seconds west, a distance of 296.81 feet to a pk
nail, thence

 

 

 

20.

 

Continuing along the easterly line of Pelham Parkway, north 62 degrees 43
minutes 40 seconds west, a distance of 609.10 feet to a pk nail set a point of
curvature, thence

 

 

 

21.

 

Along a curve to the right, having a radius of 2.00 feet, turning a central
angle of 126 degrees 41 minutes 30 seconds with an arc length of 44.22 feet to a
point, the chord of which bears north 00 degrees 37 minutes 24 seconds east, a
chord distance of 35.75 feet to the point and place of BEGINNING.

THE ABOVE METES AND BOUNDS DESCRIPTIONS IS BASED UPON A SURVEY MADE BY CONTROL
POINT ASSOCIATES, INC. DATED 7/7/10 AND AS FURTHER CERTIFIED ON 11/12/10 BY JOHN
P. LYNCH (CONTROL POINT ASSOCIATES, INC.)

6

--------------------------------------------------------------------------------



SUCH REAL PROPERTY ALSO CONTAINS ALL OF THE CONDOMINIUM UNITS IN THE P/A ACADIA
CONDOMINIUM MADE BY P/A-ACADIA PELHAM MANOR, LLC DATED 9/17/07 AND RECORDED
10/23/07 AS CONTROL NUMBER 472850497.

For information only: Said premises are known as 798-858 Pelham Parkway, Pelham,
NY and designated as Section 166.26 Block 1 Lots 8.1, 8.2 and 8.3 as shown on
the Westchester County Land and Tax Map.

7

--------------------------------------------------------------------------------



EXHIBIT B

Permitted Encumbrances

Those exceptions set forth in Schedule B of that certain title insurance policy
issued by Stewart Title Insurance Company through their agent, Royal Abstract of
New York LLC, under their title no. 832899 insuring the lien of this Mortgage.

--------------------------------------------------------------------------------



EXHIBIT C

Partial Release

NONE

--------------------------------------------------------------------------------




 

 

LOCATION:

2 Penn Place

VILLAGE:

Pelham Manor

TOWN:

Pelham

COUNTY:

Westchester

SECTION:

166.26

BLOCK:

1

LOTS:

8.1, 8.2 and 8.3


 

--------------------------------------------------------------------------------

 

As of December 1, 2010

 

FEE AND LEASEHOLD

MORTGAGE CONSOLIDATION AND MODIFICATION AGREEMENT

(Transfer Mortgage)

 

by and between

 

P/A-ACADIA PELHAM MANOR, LLC,

as Mortgagor

 

and

 

BANK OF AMERICA, N.A.,

a national banking association, as Administrative Agent for Lenders,

as Mortgagee

 

--------------------------------------------------------------------------------

 

This instrument prepared by, and after recording please return to:

 

Schiff Hardin LLP

900 Third Avenue, 23rd Floor

New York, New York 10022

Attention: Paul G. Mackey, Esq.


--------------------------------------------------------------------------------



FEE AND LEASEHOLD
MORTGAGE CONSOLIDATION AND MODIFICATION AGREEMENT

                    FEE AND LEASEHOLD MORTGAGE CONSOLIDATION AND MODIFICATION
AGREEMENT (this “Agreement”) made as of the 1st day of December, 2010 by and
between BANK OF AMERICA, N.A., as Administrative Agent, having an office at One
Bryant Park, 35th Floor, New York, New York 10036 (“Mortgagee”), and P/A-ACADIA
PELHAM MANOR, LLC, a Delaware limited liability company having an address c/o
Acadia Realty Trust, 1311 Mamaroneck Avenue, Suite 260, White Plains, New York
10605 (“Mortgagor”).

WITNESSETH:

                    WHEREAS, Mortgagee is now the lawful owner and holder of the
mortgages (collectively, the “Mortgage”) more particularly described in Exhibit
A attached hereto and made a part hereof, and of the notes (collectively, the
“Note”) and other obligations secured thereby;

                    WHEREAS, the maximum outstanding principal amount which is
or under any contingency may be secured by the Mortgage is $31,553,701.89 (the
“Indebtedness”), plus interest thereon and all additional interest and late
payment and prepayment charges in respect thereof, plus all amounts expended by
Mortgagee following a default thereunder in respect of insurance premiums and
real estate taxes, and all legal costs or expenses of collection of the note(s)
secured thereby or of the defense or prosecution of the rights and lien created
thereby;

                    WHEREAS, the Mortgage is presently a valid lien on all of
the real property described in Schedule A attached hereto and made a part hereof
(the “Premises”);

--------------------------------------------------------------------------------



                    WHEREAS, Mortgagor is the lawful owner of the Premises; and

                    WHEREAS, Mortgagee and Mortgagor have agreed to consolidate,
modify, amend and restated the Mortgage as a single first lien on the entire
Premises and to modify the terms of the Mortgage in the manner hereinafter set
forth;

                    NOW, THEREFORE, in consideration of the premises and the
mutual agreements herein expressed, the parties hereto covenant and agree as
follows:

                    1. Mortgagor hereby assumes the payment and performance of
all obligations, conditions and covenants under, and agrees to be bound by all
of the terms of, the Mortgage, as herein modified. The lien of the Mortgage is
hereby consolidated and modified to encumber all of the “Mortgaged Property” (as
such term is defined in the Mortgage, as modified hereby), so that together they
shall hereafter constitute in law but one first mortgage, a valid and
enforceable single lien upon the Premises, securing the Indebtedness, together
with interest accrued and to accrue thereon and all other sums secured thereby.

                    2. Mortgagor hereby assumes and agrees to pay the
Indebtedness and interest thereon at the rate(s) of interest and on the terms
provided for the payment of principal and interest in the Note, as consolidated
and modified by that certain note consolidation and modification agreement,
dated the date hereof, between Mortgagee and Mortgagor (the “Note Agreement”).

                    3. The Mortgage is hereby consolidated, amended and restated
in its entirety by Exhibit B attached hereto and made a part hereof including
any exculpatory provisions contained in said Exhibit B, and Mortgagor hereby
agrees to comply with and be bound by all of the terms, covenants and conditions
set forth in said Exhibit B.

2

--------------------------------------------------------------------------------



                    4. Mortgagor hereby certifies that this Agreement secures
the same indebtedness evidenced by the Note, as consolidated and modified by the
Note Agreement, and secured by the Mortgage, as consolidated and modified
hereby, and secures no new or further indebtedness or obligation.

                    5. Mortgagor represents and warrants that there exist no
defenses, offsets or counterclaims with respect to its obligations under the
Mortgage, as consolidated and modified hereby, or under the Note, as
consolidated and modified by the Note Agreement, including its obligation for
the payment of the Indebtedness.

                    6. The terms and provisions hereof shall be binding upon and
inure to the benefit of the parties hereto and their heirs, representatives,
successors and assigns.

                    7. This Agreement and the rights and obligations of the
parties hereto shall in all respects be governed by, and construed and enforced
in accordance with, the laws of the State of New York (without giving effect to
New York’s choice of law principles).

                    8. This Agreement may be executed in multiple counterparts,
each of which shall constitute an original and together which shall constitute
but one and the same instrument.

                    9. The information set forth on the cover hereof is
incorporated herein.

[Remainder of page intentionally left blank.]

3

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, this Agreement has been duly executed
and delivered by each of the parties hereto as of the day and year first above
written.

 

 

 

 

BANK OF AMERICA, N.A.

 

(as a Lender and as Administrative Agent)

 

 

 

 

By

/s/ Gregory Egli

 

 

--------------------------------------------------------------------------------

 

 

Gregory Egli

 

 

Senior Vice President

 

 

 

 

P/A-ACADIA PELHAM MANOR, LLC, a
Delaware limited liability company

 

 

 

 

By

/s/ Robert Masters

 

 

--------------------------------------------------------------------------------

 

 

Robert Masters

 

 

Senior Vice President


--------------------------------------------------------------------------------




 

 

STATE OF NEW YORK

)

 

: ss.:

COUNTY OF WESTCHESTER

)

                    On the 22nd day of November in the year 2010, before me, the
undersigned, a notary public in and for said state, personally appeared Gregory
Egli, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual(s) whose name(s) is (are) subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their capacity(ies), and that by his/her/their signature(s) on the
instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

 

 

 

 

 

/s/ Debra Leibler-Jones

 

 

--------------------------------------------------------------------------------

 

 

Notary Public

 

 

 

 

 

Debra Leibler-Jones

My Commission Expires:

 

State of New York

 

 

No. 01LE6005995

          4/20/14

 

Qualified in Dutchess County

--------------------------------------------------------------------------------

 

 


--------------------------------------------------------------------------------




 

 

STATE OF NEW YORK

)

 

: ss.:

COUNTY OF NASSAU

)

                    On the 30th day of November in the year 2010, before me, the
undersigned, a notary public in and for said state, personally appeared Robert
Masters, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual(s) whose name(s) is (are) subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their capacity(ies), and that by his/her/their signature(s) on the
instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

 

 

 

 

 

 

 

/s/ Elizabeth R. Cava

 

 

 

--------------------------------------------------------------------------------

 

 

 

Notary Public

 

 

 

 

 

 

 

Elizabeth R. Cava

My Commission Expires:

 

 

Notary Public, State of New York

 

 

 

No. 30-01CA4712233

--------------------------------------------------------------------------------

 

 

Qualified in Nassau County

 

 

Certificate File in New York County

 

 

Commission Expires February 28, 2011


--------------------------------------------------------------------------------



SCHEDULE A

Property Description

PARCEL 1 - Fee Parcel (Lot 8.3)

ALL THAT CERTAIN plot, piece or parcel of land, situate, lying and being in the
Village of Pelham Manor, Town of Pelham, Westchester County of Westchester and
State of New York, being more particularly bounded and described as follows:

BEGINNING AT A POINT ON THE SOUTHERLY LINE OF SECOR LANE (50 FOOT WIDE), SAID
POINT BEING DISTANT 374.53 FEET ON A COURSE OF NORTH 63 DEGREES – 57 MINUTES –
50 SECONDS EAST FROM A POINT AT THE NORTHEASTERLY TERMINUS OF A CURVE CONNECTING
THE SOUTHERLY LINE OF SECOR LANE WITH THE EASTERLY LINE OF PELHAM PARKWAY
(A.K.A. C.R. 70 – VARIABLE WIDTH), AND FROM SAID POINT OF BEGINNING RUNNING
THENCE;

 

 

1.

ALONG THE SOUTHERLY LINE OF SECOR LANE, NORTH 63 DEGREES – 57 MINUTES – 50
SECONDS EAST, A DISTANCE OF 80.00 FEET TO A POINT, THENCE;

 

 

2.

ALONG THE DIVIDING LINE BETWEEN LOT 8.3 AND LOT 8.1, BLOCK 1, SOUTH 26 DEGREES –
02 MINUTES – 10 SECONDS EAST, A DISTANCE OF 100.00 FEET TO A POINT, THENCE;
ALONG THE DIVIDING LINE BETWEEN LOT 8.3 AND LOT 8.1, BLOCK 1, THE FOLLOWING
THREE (3) COURSES:

 

 

3.

SOUTH 63 DEGREES – 57 MINUTES – 50 SECONDS WEST, A DISTANCE OF 100.00 FEET TO A
POINT, THENCE;

 

 

4.

NORTH 26 DEGREES – 02 MINUTES – 10 SECONDS EAST, A DISTANCE OF 80.00 FEET TO A
POINT OF CURVATURE, THENCE;

 

 

5.

ALONG A CURVE TO THE RIGHT, HAVING A RADIUS OF 20.00 FEET, TURNING A CENTRAL
ANGLE OF 90 DEGREES – 00 MINUTES – 00 SECONDS, WITH AN ARC LENGTH OF 31.42 FEET,
THE CHORD OF WHICH BEARS NORTH 18 DEGREES – 58 MINUTES – 11 SECONDS EAST, A
CHORD DISTANCE OF 28.28 FEET TO THE POINT AND PLACE OF BEGINNING.

THE ABOVE METES AND BOUNDS DESCRIPTIONS IS BASED UPON A SURVEY MADE BY CONTROL
POINT ASSOCIATES, INC. DATED 7/7/10 AND AS FURTHER CERTIFIED ON 11/18/10 BY JOHN
P. LYNCH (CONTROL POINT ASSOCIATES, INC.)

--------------------------------------------------------------------------------



PARCEL 2 - Ground Lease Parcel (Lot 8.1)

ALL THAT CERTAIN plot, piece or parcel of land, situate, lying and being in the
Village of Pelham Manor, Town of Pelham, Westchester County of Westchester and
State of New York, being more particularly bounded and described as follows:

BEGINNING AT A POINT ON THE SOUTHERLY LINE OF SECOR LANE (50 FOOT WIDE), SAID
POINT BEING AT THE NORTHEASTERLY TERMINUS OF A CURVE CONNECTING THE SOUTHERLY
LINE OF SECOR LANE WITH THE EASTERLY LINE OF PELHAM PARKWAY (A.K.A. C.R. 70 –
VARIABLE WIDTH), AND FROM SAID POINT OF BEGINNING RUNNING THENCE;

 

 

1.

ALONG THE SOUTHERLY LINE OF SECOR LANE, NORTH 63 DEGREES – 57 MINUTES – 50
SECONDS EAST, A DISTANCE OF 374.53 FEET TO A POINT OF NON-TANGENT CURVATURE,
THENCE; ALONG THE DIVIDING LINE BETWEEN LOT 8.1 AND LOT 8.3, BLOCK 1 THE
FOLLOWING THREE (3) COURSES:

 

 

2.

ALONG A CURVE TO THE LEFT, HAVING A RADIUS OF 20.00 FEET, TURNING A CENTRAL
ANGLE OF 90 DEGREES – 00 MINUTES – 00 SECONDS, WITH AN ARC LENGTH OF 31.42 FEET,
THE CHORD OF WHICH BEARS SOUTH 18 DEGREES – 58 MINUTES – 11 SECONDS WEST, A
CHORD DISTANCE OF 28.28 FEET TO A POINT OF TANGENCY, THENCE;

 

 

3.

SOUTH 26 DEGREES – 02 MINUTES – 10 SECONDS EAST, A DISTANCE OF 80.00 FEET TO A
POINT, THENCE;

 

 

4.

NORTH 63 DEGREES – 57 MINUTES – 50 SECONDS EAST, A DISTANCE OF 100.00 FEET TO A
POINT, THENCE; ALONG THE DIVIDING LINE BETWEEN LOT 8.1 AND LOT 8.2, BLOCK 1 THE
FOLLOWING THREE (3) COURSES:

 

 

5.

SOUTH 26 DEGREES – 02 MINUTES – 10 SECONDS EAST, A DISTANCE OF 121.90 FEET TO A
POINT, THENCE;

 

 

6.

NORTH 63 DEGREES – 57 MINUTES – 50 SECONDS EAST, A DISTANCE OF 176.92 FEET TO A
POINT, THENCE;

 

 

7.

NORTH 26 DEGREES – 02 MINUTES – 10 SECONDS WEST, A DISTANCE OF 221.90 FEET TO A
POINT ON THE AFOREMENTIONED SOUTHERLY LINE OF SECOR LANE, THENCE;

 

 

8.

ALONG THE SOUTHERLY LINE OF SECOR LANE, NORTH 63 DEGREES – 57 MINUTES – 50
SECONDS EAST, A DISTANCE OF 449.97 FEET TO A POINT OF CURVATURE, THENCE;

 

 

9.

CONTINUING ALONG THE SOUTHERLY LINE OF SECOR LANE ON A CURVE TO THE RIGHT,
HAVING A RADIUS OF 650.00 FEET, TURNING A

2

--------------------------------------------------------------------------------




 

 

 

CENTRAL ANGLE OF 11 DEGREES – 45 MINUTES – 00 SECONDS, WITH AN ARC LENGTH OF
133.30 FEET, THE CHORD OF WHICH BEARS NORTH 69 DEGREES – 50 MINUTES – 19 SECONDS
EAST, A CHORD DISTANCE OF 133.06 FEET TO A POINT, THENCE; ALONG THE WESTERLY
LINE OF HUTCHINSON RIVER PARKWAY (VARIABLE WIDTH) THE FOLLOWING SEVEN (7)
COURSES:

 

 

10.

SOUTH 10 DEGREES – 37 MINUTES – 00 SECONDS EAST, A DISTANCE OF 406.03 FEET TO A
POINT, THENCE;

 

 

11.

SOUTH 08 DEGREES – 04 MINUTES – 18 SECONDS EAST, A DISTANCE OF 152.58 FEET TO A
POINT, THENCE;

 

 

12.

SOUTH 81 DEGREES – 55 MINUTES – 42 SECONDS WEST, A DISTANCE OF 125.00 FEET TO A
POINT, THENCE;

 

 

13.

SOUTH 08 DEGREES – 04 MINUTES – 18 SECONDS EAST, A DISTANCE OF 350.40 FEET TO A
POINT OF NON-TANGENT CURVATURE, THENCE;

 

 

14.

ALONG A CURVE TO THE LEFT, HAVING A RADIUS OF 375.00 FEET, TURNING A CENTRAL
ANGLE OF 15 DEGREES – 22 MINUTES – 08 SECONDS, WITH AN ARC LENGTH OF 100.59
FEET, THE CHORD OF WHICH BEARS SOUTH 72 DEGREES – 19 MINUTES – 21 SECONDS WEST,
A CHORD DISTANCE OF 100.29 FEET TO A POINT OF TANGENCY, THENCE;

 

 

15.

SOUTH 63 DEGREES – 57 MINUTES – 50 SECONDS WEST, A DISTANCE OF 4.45 FEET TO A
POINT, THENCE;

 

 

16.

SOUTH 26 DEGREES – 04 MINUTES – 30 SECONDS EAST, A DISTANCE OF 188.85 FEET TO A
POINT, THENCE;

 

 

17.

ALONG THE COMMON DIVIDING LINE BETWEEN LOT 8.1 AND LOT 4, BLOCK 1 AND THE
WESTERLY LINE OF HUTCHINSON RIVER PARKWAY, SOUTH 63 DEGREES – 55 MINUTES – 30
SECONDS WEST, A DISTANCE OF 156.73 FEET TO A POINT, THENCE; ALONG THE DIVIDING
LINE BETWEEN LOT 8.1 AND LOT 3, BLOCK 1 THE FOLLOWING EIGHT (8) COURSES:

 

 

18.

NORTH 24 DEGREES – 04 MINUTES – 30 SECONDS WEST, A DISTANCE OF 82.31 FEET TO A
POINT, THENCE;

 

 

19.

NORTH 63 DEGREES – 55 MINUTES – 30 SECONDS EAST, A DISTANCE OF 10.33 FEET TO A
POINT, THENCE;

 

 

20.

NORTH 26 DEGREES – 04 MINUTES – 30 SECONDS WEST, A DISTANCE OF 19.84 FEET TO A
POINT, THENCE;

3

--------------------------------------------------------------------------------




 

 

21.

SOUTH 63 DEGREES – 55 MINUTES – 30 SECONDS WEST, A DISTANCE OF 10.33 FEET TO A
POINT, THENCE;

 

 

22.

NORTH 26 DEGREES – 04 MINUTES – 30 SECONDS WEST, A DISTANCE OF 90.59 FEET TO A
POINT, THENCE;

 

 

23.

NORTH 63 DEGREES – 55 MINUTES – 30 SECONDS EAST, A DISTANCE OF 4.05 FEET TO A
POINT, THENCE;

 

 

24.

NORTH 26 DEGREES – 04 MINUTES – 30 SECONDS WEST, A DISTANCE OF 9.55 FEET TO A
POINT, THENCE;

 

 

25.

SOUTH 63 DEGREES – 55 MINUTES – 30 SECONDS WEST, A DISTANCE OF 227.32 FEET TO A
POINT ON THE AFOREMENTIONED EASTERLY LINE OF PELHAM PARKWAY, THENCE;

 

 

26.

ALONG THE EASTERLY LINE OF PELHAM PARKWAY, NORTH 26 DEGREES – 04 MINUTES – 30
SECONDS WEST, A DISTANCE OF 296.81 FEET TO A POINT, THENCE;

 

 

27.

CONTINUING ALONG THE EASTERLY LINE OF PELHAM PARKWAY, NORTH 62 DEGREES – 43
MINUTES – 40 SECONDS WEST, A DISTANCE OF 609.10 FEET TO A POINT OF CURVATURE,
THENCE;

 

 

28.

ALONG A CURVE TO THE RIGHT, HAVING A RADIUS OF 20.00 FEET, TURNING A CENTRAL
ANGLE OF 126 DEGREES – 41 MINUTES – 30 SECONDS, WITH AN ARC LENGTH OF 44.22
FEET, THE CHORD OF WHICH BEARS NORTH 00 DEGREES – 37 MINUTES – 42 SECONDS EAST,
A CHORD DISTANCE OF 35.75 FEET TO THE POINT AND PLACE OF BEGINNING.

THE ABOVE METES AND BOUNDS DESCRIPTION IS BASED UPON A SURVEY MADE BY CONTROL
POINT ASSOCIATES, INC. DATED 7/7/10 AND AS FURTHER CERTIFIED ON 11/18/10 BY JOHN
P. LYNCH (CONTROL POINT ASSOCIATES, INC.)

PARCEL 3 - Ground Lease Parcel (Lot 8.2)

ALL THAT CERTAIN plot, piece or parcel of land, situate, lying and being in the
Village of Pelham Manor, Town of Pelham, Westchester County of Westchester and
State of New York, being more particularly bounded and described as follows:

BEGINNING AT A POINT ON THE SOUTHERLY LINE OF SECOR LANE (50 FOOT WIDE), SAID
POINT BEING DISTANT 454.53 FEET ON A COURSE OF NORTH 63 DEGREES – 57 MINUTES –
50 SECONDS EAST FROM A POINT AT THE NORTHEASTERLY TERMINUS OF A CURVE CONNECTING
THE SOUTHERLY LINE OF SECOR LANE WITH THE EASTERLY LINE OF PELHAM PARKWAY
(A.K.A. C.R. 70 – VARIABLE WIDTH), AND FROM SAID POINT OF BEGINNING RUNNING
THENCE;

4

--------------------------------------------------------------------------------




 

 

1.

ALONG THE SOUTHERLY LINE OF SECOR LANE, NORTH 63 DEGREES – 57 MINUTES – 60
SECONDS EAST, A DISTANCE OF 176.92 FEET TO A POINT, THENCE; ALONG THE DIVIDING
LINE BETWEEN LOT 8.2 AND LOT 8.1, BLOCK 1 THE FOLLOWING TWO (2) COURSES:

 

 

2.

SOUTH 26 DEGREES – 02 MINUTES – 10 SECONDS EAST, A DISTANCE OF 221.90 FEET TO A
POINT, THENCE;

 

 

3.

SOUTH 63 DEGREES – 57 MINUTES – 50 SECONDS WEST, A DISTANCE OF 176.92 FEET TO A
POINT, THENCE;

 

 

4.

ALONG THE DIVIDING LINE BETWEEN LOT 8.2 AND LOTS 8.1 AND 8.3, BLOCK 1, NORTH 26
DEGREES – 02 MINUTES – 10 SECONDS EAST, A DISTANCE OF 221.90 FEET THE POINT AND
PLACE OF BEGINNING.

THE ABOVE METES AND BOUNDS DESCRIPTION IS BASED UPON A SURVEY MADE BY CONTROL
POINT ASSOCIATES, INC. DATED 7/7/10 AND AS FURTHER CERTIFIED ON 11/18/10 BY JOHN
P. LYNCH (CONTROL POINT ASSOCIATES, INC.)

BLANKET DESCRIPTION - LOTS 8.1, 8.2 and 8.3:

ALL THAT CERTAIN plot, piece or parcel of land, situate, lying and being in the
Village of Pelham Manor, Town of Pelham, Westchester County of Westchester and
State of New York, being more particularly bounded and described as follows:

BEGINNING at a rebar with cap set on the southerly line of Secor Lane (50 foot
wide), said point being at the northeasterly terminus of a curve connecting the
southerly line of Secor Lane with the easterly line of Pelham Parkway (a/k/a
C.R. 70) and from said beginning point, running thence

 

 

1.

Along the southerly line of Secor Lane, north 63 degrees 57 minutes 50 seconds
east, a distance of 1081.42 feet to a rebar with cap set at a point of curvature
in the same, thence

 

 

2.

Continuing along the same, along a curve to the right, having a radius of 650.00
feet, turning a central angle of 11 degrees 45 minutes 00 seconds with an arc
length of 133.30 feet, the chord of which bears north 69 degrees 50 minutes 19
seconds east, a chord distance of 133.06 feet to a rebar with cap set, thence
the following seven (7) courses along the dividing line between Lot 8 Block 1
and the westerly line of the Hutchinson River Parkway;

 

 

3.

South 10 degrees 37 minutes 00 seconds east, a distance of 406.03 feet to a
rebar with cap set, thence

 

 

4.

South 08 degrees 04 minutes 18 seconds east, a distance of 152.58 feet to a
rebar with cap set, thence

5

--------------------------------------------------------------------------------




 

 

5.

South 81 degrees 55 minutes 42 seconds west, a distance of 125.00 feet to a
rabar with cap set, thence

 

 

6.

South 08 degrees 04 minutes 18 seconds east, a distance of 350.40 feet to a
rebar with cap set at a point of non-tangent curvature, thence

 

 

7.

Along a curve to the left, having a radius of 375.00 feet, turning a central
angle of 15 degrees 22 minutes 08 seconds with an arc length of 100.59 feet, the
chord of which bears south 72 degrees 19 minutes 21 seconds west, a chord
distance of 100.29 feet to a rebar with cap set at a point of tangency, thence

 

 

8.

South 63 degrees 57 minutes 50 seconds west, a distance of 4.45 feet to a rebar
with cap set, thence

 

 

9.

South 26 degrees 04 minutes 30 seconds east, a distance of 188.85 feet to a
point, thence

 

 

10.

Along the common dividing line between Lot 8 and Lot 5, Block 1 and the westerly
line of the Hutchinson River Parkway, south 63 degrees 55 minutes 30 seconds
west, a distance of 156.73 feet to a point; thence the following eight (8)
courses along the dividing line between Lot 8 and Lot 3, Block 1.

 

 

11.

North 26 degrees 04 minutes 30 seconds west, a distance of 82.31 feet to a pk
nail set, thence

 

 

12.

North 63 degrees 55 minutes 30 seconds east, a distance of 10.33 feet to a pk
nail set, thence

 

 

13.

North 26 degrees 04 minutes 30 seconds west, a distance of 19.84 feet to a pk
nail set, thence

 

 

14.

South 63 degrees 55 minutes 30 seconds west, a distance of 10.33 feet to a pk
nail set, thence

 

 

15.

North 26 degrees 04 minutes 30 seconds west, a distance of 90.59 feet to a rebar
with cap set, thence

 

 

16.

North 63 degrees 55 minutes 30 seconds east, a distance of 4.05 feet to a pk
nail set, thence

 

 

17.

North 26 degrees 04 minutes 30 seconds west, a distance of 9.55 feet to a pk
nail set, thence

 

 

18.

South 63 degrees 55 minutes 30 seconds west, a distance of 227.32 feet to a pk
nail set on the aforementioned easterly line of Pelham Parkway, thence

 

 

19.

North 26 degrees 04 minutes 30 seconds west, a distance of 296.81 feet to a pk
nail, thence

6

--------------------------------------------------------------------------------




 

 

20.

Continuing along the easterly line of Pelham Parkway, north 62 degrees 43
minutes 40 seconds west, a distance of 609.10 feet to a pk nail set a point of
curvature, thence

 

 

21.

Along a curve to the right, having a radius of 2.00 feet, turning a central
angle of 126 degrees 41 minutes 30 seconds with an arc length of 44.22 feet to a
point, the chord of which bears north 00 degrees 37 minutes 24 seconds east, a
chord distance of 35.75 feet to the point and place of BEGINNING.

THE ABOVE METES AND BOUNDS DESCRIPTIONS IS BASED UPON A SURVEY MADE BY CONTROL
POINT ASSOCIATES, INC. DATED 7/7/10 AND AS FURTHER CERTIFIED ON 11/12/10 BY JOHN
P. LYNCH (CONTROL POINT ASSOCIATES, INC.)

SUCH REAL PROPERTY ALSO CONTAINS ALL OF THE CONDOMINIUM UNITS IN THE P/A ACADIA
CONDOMINIUM MADE BY P/A-ACADIA PELHAM MANOR, LLC DATED 9/17/07 AND RECORDED
10/23/07 AS CONTROL NUMBER 472850497.

For information only: Said premises are known as 798-858 Pelham Parkway, Pelham,
NY and designated as Section 166.26 Block 1 Lots 8.1, 8.2 and 8.3 as shown on
the Westchester County Land and Tax Map.

7

--------------------------------------------------------------------------------



EXHIBIT A

Mortgage

 

 

1.

Building Loan Fee and Leasehold Loan Mortgage, Assignment of Leases and Rents
and Security Agreement in the amount of $23,026,906.60 made by Mortgagor to
Mortgage Electronic Registration Systems, Inc. (“MERS”) as nominee of Bear
Stearns Commercial Mortgage, Inc. (“Bear Stearns”) dated December 10, 2007 and
recorded in the office of the County Clerk of Westchester County, New York (the
“Office”) on January 23, 2008 as Control No. 480160019 (the “Original BL
Mortgage”) upon which a mortgage recording tax of $299,359.70 was duly paid,
which Original BL Mortgage was assigned by MERS as a nominee of U.S. Bank
National Association, not individually but solely as trustee for the Maiden Lane
Commercial Mortgage-Backed Securities Trust 2008-1, as successor to Bear
Stearns, to Mortgagee by Assignment of Building Loan Fee and Leasehold Mortgage
and Security Agreement dated December 1, 2010 and to be recorded in the Office
immediately prior hereto. Outstanding principal amount: $20,022,204.11

 

 

2.

Project Loan Mortgage, Assignment of Leases and Rents and Security Agreement in
the amount of $12,637,093.40 made by Mortgagor to MERS as nominee of Bear
Stearns dated December 10, 2007 and recorded in the Office on January 23, 2008
as Control No. 480160029 (the “Original PL Mortgage”) upon which a mortgage
recording tax of $164,282.30 was duly paid, which Original PL Mortgage was
assigned by MERS as a nominee of U.S. Bank National Association, not
individually but solely as trustee for the Maiden Lane Commercial
Mortgage-Backed Securities Trust 2008-1, as successor to Bear Stearns, to
Mortgagee by Assignment of Project Loan Fee and Leasehold Mortgage and Security
Agreement dated December 1, 2010 and to be recorded in the Office immediately
prior hereto. Outstanding principal amount: $11,531,497.78


--------------------------------------------------------------------------------



EXHIBIT B

Form of Amended and Restated Consolidated Mortgage

--------------------------------------------------------------------------------



EXHIBIT B

 

 

LOCATION:

2 Penn Place

VILLAGE:

Pelham Manor

TOWN:

Pelham

COUNTY:

Westchester

SECTION:

166.26

BLOCK:

1

LOTS:

8.1, 8.2 and 8.3

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Date: As of December 1, 2010

FEE AND LEASEHOLD MORTGAGE,
ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT
(“this Mortgage”)

FROM

P/A-ACADIA PELHAM MANOR, LLC,
a limited liability company organized and existing under the laws of Delaware
(“Mortgagor”)

 

 

Address and Chief

 

Executive Office of Mortgagor:

c/o Acadia Realty Trust

 

1311 Mamaroneck Avenue, Suite 260

 

White Plains, New York 10605

TO

BANK OF AMERICA, N.A.,
a national banking association,
as Administrative Agent
(“Mortgagee”)

 

 

Address of Mortgagee:

One Bryant Park, 35th Floor

 

New York, New York 10036

Mortgage Amount: $31,553,701.89

 

--------------------------------------------------------------------------------

This instrument prepared by, and after recording please return to:
Schiff Hardin LLP
900 Third Avenue, 23rd Floor
New York, New York 10022
Attention: Paul G. Mackey, Esq.

--------------------------------------------------------------------------------



THE AMOUNT OF THIS MORTGAGE IS $31,553,701.89.

FEE AND LEASEHOLD MORTGAGE,
ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT

          THIS FEE AND LEASEHOLD MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND
SECURITY AGREEMENT (this “Mortgage”) is made as of the 1st day of December,
2010, by P/A-ACADIA PELHAM MANOR, LLC, a Delaware limited liability company,
(“Mortgagor”), in favor of and for the benefit of BANK OF AMERICA, N.A., a
national banking association, as Administrative Agent for itself and other
lenders pursuant to the Loan Agreement defined below (together with its
successors and assigns, “Mortgagee”).

ARTICLE 1

Definitions; Granting Clauses; Secured Indebtedness

          Section 1.1. Principal Secured. This Mortgage secures the aggregate
principal amount of up to $31,553,701.89 plus such additional amounts as
Mortgagee may from time to time advance subsequent to a default by Mortgagor
pursuant to the terms and conditions of this Mortgage, with respect to an
obligation secured by a lien or encumbrance prior to the lien of this Mortgage
or for the protection of the lien of this Mortgage, together with interest
thereon. In the event that all or any part of the Premises is located in the
State of New York, then, notwithstanding the language in the Granting Clause and
Section 2.2 or anything else contained herein to the contrary, the maximum
amount secured hereby at execution or which under any contingency may become
secured hereby at any time hereafter is the Mortgage Amount and all interest,
additional interest and late payment and prepayment charges in respect thereof,
plus all amounts expended by Mortgagee following a default hereunder in respect
of insurance premiums and real estate taxes, and all legal costs or expenses of
collection of the debt secured hereby or of the defense or prosecution of the
rights and lien created hereby.

          Section 1.2. Definitions.

               (a) In addition to other terms defined herein, each of the
following terms shall have the meaning assigned to it, such definitions to be
applicable equally to the singular and the plural forms of such terms and to all
genders:

               “Additional Interest”: Additional Interest as defined in the Loan
Agreement.

               “Fee Parcel” means the portion of the Land identified on Exhibit
A as Parcel 1.

               “Ground Lease” means that certain Ground Lease dated October 1,
2004 between Ground Lessor, as landlord, and Ground Lessor, as tenant, as to
which a Memorandum of Ground Lease dated October 1, 2004 between Ground Lessor
and Borrower was recorded in the office of the Clerk of the County of
Westchester on February 23, 2004 in Control No. 443010050, as

--------------------------------------------------------------------------------



modified by letter agreement dated January 30, 2006 between Ground Lessor and
Borrower, as modified by First Amendment to Ground Lease dated June 28, 2006
between Ground Lessor and Borrower, as modified by letter agreement dated
November 28, 2006 between Ground Lessor and Borrower and as modified by Second
Amendment to Ground Lease dated December 6, 2007 between Ground Lessor and
Borrower.

               “Ground Lease Parcels” means the portion of the Land identified
on Exhibit A as Parcels 2 and 3.

               “Ground Lessor” means, collectively, Rusciano & Son Corp. and
Secor Lane Corp. and their successors and assigns as owners of the fee interest
in the Land.

               “Loan Agreement”: Transfer Loan Agreement dated of even date
herewith between Mortgagor and Mortgagee, as it may be from time to time
amended, restated, modified, extended or supplemented.

               “Mortgagor”: P/A-Acadia Pelham Manor, LLC, a Delaware limited
liability company, whose address is c/o Acadia Realty Trust, 1311 Mamaroneck
Avenue, Suite 260, White Plains, New York 10605, and its permitted successors
and assigns.

               “Promissory Note”: Collectively, the Notes, as defined in the
Loan Agreement.

               Capitalized terms used herein which are not otherwise defined but
which are defined in the Loan Agreement shall have the meaning ascribed to them
in the Loan Agreement.

          Section 1.3. Granting Clause. In consideration of the provisions of
this Mortgage and of the sum of $10.00 cash in hand paid and other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged by Mortgagor, Mortgagor does hereby GRANT, BARGAIN, SELL, CONVEY,
TRANSFER, ASSIGN, MORTGAGE, HYPOTHECATE, PLEDGE, DEPOSIT and SET OVER to
Mortgagee, with all estate, right, title and interest of Mortgagor in and to the
Property (as hereinafter defined), whether now owned or held or hereafter
acquired by Mortgagor, to have and hold the Property unto Mortgagee, its
successors and assigns forever; and to hold the Property unto Mortgagee in fee
simple forever (except as to Mortgagor’s interest in the Ground Lease Parcels
pursuant to the Ground Lease, as to which such interest is a valid leasehold
interest); provided that Mortgagor may retain possession of the Property until
the occurrence of an Event of Default; (a) the real property described in
Exhibit A which is attached hereto and incorporated herein by reference (the
“Land”) together with: (i) any and all buildings, structures, improvements,
alterations or appurtenances now or hereafter situated or to be situated on the
Land (collectively, the “Improvements”); and (ii) all right, title and interest
of Mortgagor, now owned or hereafter acquired, in and to (1) all streets, roads,
alleys, easements, rights-of-way, licenses, rights of ingress and egress,
vehicle parking rights and public places, existing or proposed, abutting,
adjacent, used in connection with or pertaining to the Land or the Improvements;
(2) any strips or gores between the Land and abutting or adjacent properties;
(3) all options to purchase or lease the Land or the Improvements or any portion
thereof or interest therein, and any greater estate in the Land or the
Improvements; and (4) all water and water rights, timber, crops and mineral
interests on or pertaining to the Land (the Land, Improvements and other rights,
titles and interests referred to in this clause (a) being

2

--------------------------------------------------------------------------------



herein sometimes collectively called the “Premises”); (b) all fixtures,
equipment, systems, machinery, furniture, furnishings, appliances, inventory,
goods, building and construction materials, supplies, and articles of personal
property, of every kind and character, tangible and intangible (including
software embedded therein), now owned or hereafter acquired by Mortgagor, which
are now or hereafter attached to or situated in, on or about the Land or the
Improvements, or used in or necessary to the complete and proper planning,
development, use, occupancy or operation thereof, or acquired (whether delivered
to the Land or stored elsewhere) for use or installation in or on the Land or
the Improvements, and all renewals and replacements of, substitutions for and
additions to the foregoing (the properties referred to in this clause (b) being
herein sometimes collectively called the “Accessories,” all of which are hereby
declared to be permanent accessions to the Land); (c) all (i) plans and
specifications for the Improvements; (ii) Mortgagor’s rights, but not liability
for any breach by Mortgagor, under all commitments (including any commitments
for financing to pay any of the Secured Indebtedness, as defined below),
insurance policies (or additional or supplemental coverage related thereto,
including from an insurance provider meeting the requirements of the Loan
Documents or from or through any state or federal government sponsored program
or entity), Swap Transactions (as hereinafter defined), contracts and agreements
for the design, construction, operation or inspection of the Improvements and
other contracts and general intangibles (including but not limited to payment
intangibles, trademarks, trade names, goodwill, software and symbols) related to
the Premises or the Accessories or the operation thereof; (iii) deposits and
deposit accounts arising from or related to any transactions related to the
Premises or the Accessories (including but not limited to Mortgagor’s rights in
tenants’ security deposits, deposits with respect to utility services to the
Premises, and any deposits, deposit accounts or reserves hereunder or under any
other Loan Documents (hereinafter defined) for taxes, insurance or otherwise),
rebates or refunds of impact fees or other taxes, assessments or charges, money,
accounts (including deposit accounts), instruments, documents, promissory notes
and chattel paper (whether tangible or electronic) arising from or by virtue of
any transactions related to the Premises or the Accessories, and any account or
deposit account from which Mortgagor may from time to time authorize Mortgagee
to debit and/or credit payments due with respect to the Loan or any Swap
Transaction, all rights to the payment of money from Mortgagee under any Swap
Transaction, and all accounts, deposit accounts and general intangibles,
including payment intangibles, described in any Swap Transaction; (iv) permits,
licenses, franchises, certificates, development rights, commitments and rights
for utilities, and other rights and privileges obtained in connection with the
Premises or the Accessories; (v) leases, rents, royalties, bonuses, issues,
profits, revenues and other benefits of the Premises and the Accessories
(without derogation of Article 3 hereof); (vi) as-extracted collateral produced
from or allocated to the Land including, without limitation, oil, gas and other
hydrocarbons and other minerals and all products processed or obtained
therefrom, and the proceeds thereof; and (vii) engineering, accounting, title,
legal, and other technical or business data concerning the Property which are in
the possession of Mortgagor or in which Mortgagor can otherwise grant a security
interest; and (d) all (i) accounts and proceeds (cash or non-cash and including
payment intangibles) of or arising from the properties, rights, titles and
interests referred to above in this Section 1.3, including but not limited to
proceeds of any sale, lease or other disposition thereof, proceeds of each
policy of insurance (or additional or supplemental coverage related thereto,
including from an insurance provider meeting the requirements of the Loan
Documents or from or through any state or federal government sponsored program
or entity) relating thereto (including premium refunds), proceeds of the taking
thereof or of any

3

--------------------------------------------------------------------------------



rights appurtenant thereto, including change of grade of streets, curb cuts or
other rights of access, by condemnation, eminent domain or transfer in lieu
thereof for public or quasi-public use under any law, and proceeds arising out
of any damage thereto; (ii) all letter-of-credit rights (whether or not the
letter of credit is evidenced by a writing) Mortgagor now has or hereafter
acquires relating to the properties, rights, titles and interests referred to in
this Section 1.3; (iii) all commercial tort claims Mortgagor now has or
hereafter acquires relating to the properties, rights, titles and interests
referred to in this Section 1.3; and (iv) other interests of every kind and
character which Mortgagor now has or hereafter acquires in, to or for the
benefit of the properties, rights, titles and interests referred to above in
this Section 1.3 and all property used or useful in connection therewith,
including but not limited to rights of ingress and egress and remainders,
reversions and reversionary rights or interests; and if the estate of Mortgagor
in any of the property referred to above in this Section 1.3 is a leasehold
estate, this conveyance shall include, and the lien and security interest
created hereby shall encumber and extend to, all other or additional title,
estates, interests or rights which are now owned or may hereafter be acquired by
Mortgagor in or to the property demised under the lease creating the leasehold
estate; TO HAVE AND TO HOLD the foregoing rights, interests and properties, and
all rights, estates, powers and privileges appurtenant thereto (herein
collectively called the “Property”), unto Mortgagee, its successors and assigns,
in trust, in fee simple forever, subject to the terms, provisions and conditions
herein set forth, to secure the obligations of Mortgagor under the Note and Loan
Documents (as hereinafter defined) and all other indebtedness and matters
defined as “Secured Indebtedness” in Section 1.5 of this Mortgage; PROVIDED,
HOWEVER, that if Mortgagor shall promptly pay or cause to be paid to Mortgagee
(as hereinafter defined) the principal sum, including all additional advances
and all other sums payable by Mortgagor to Mortgagee under the terms of the Loan
Documents and shall perform or cause to be performed all the other terms,
conditions, agreements and provisions contained in the Loan Documents, all
without fraud or delay or deduction or abatement of anything or for any reason,
then this Mortgage and the estate hereby granted shall cease, terminate and
become void.

          Section 1.4. Security Interest. Mortgagor hereby grants to Mortgagee a
security interest in all of the Property which constitutes personal property or
fixtures, all proceeds and products thereof, and all supporting obligations
ancillary to or arising in any way in connection therewith (herein sometimes
collectively called the “Collateral”) to secure the obligations of Mortgagor
under the Note and Loan Documents and all other indebtedness and matters defined
as Secured Indebtedness in Section 1.5 of this Mortgage. In addition to its
rights hereunder or otherwise, Mortgagee shall have all of the rights of a
secured party under the New York Uniform Commercial Code, as in effect from time
to time, or under the Uniform Commercial Code in force, from time to time, in
any other state to the extent the same is applicable law.

          Section 1.5. Secured Indebtedness, Note, Loan Documents, Other
Obligations. This Mortgage is made to secure and enforce the payment and
performance of the following promissory notes, obligations, indebtedness, duties
and liabilities and all renewals, extensions, supplements, increases, and
modifications thereof in whole or in part from time to time (collectively the
“Secured Indebtedness”): (a) the Promissory Note and all other promissory notes
given in substitution therefor or in modification, supplement, increase, renewal
or extension thereof, in whole or in part (such promissory note or promissory
notes, whether one or more, as from time to time renewed, extended,
supplemented, increased or modified and all other notes given in substitution
therefor, or in modification, renewal or extension thereof, in whole or

4

--------------------------------------------------------------------------------



in part, being hereinafter called the “Note”, and Mortgagee, or the subsequent
Mortgagee at the time in question of the Note or any of the Secured
Indebtedness, as hereinafter defined, such Mortgagee continuing to be defined
herein as “Mortgagee”); and (b) all interest, Additional Interest, indebtedness,
liabilities, duties, covenants, promises and other obligations whether joint or
several, direct or indirect, fixed or contingent, liquidated or unliquidated,
and the cost of collection of all such amounts, owed by Mortgagor to Mortgagee
now or hereafter incurred or arising pursuant to or permitted by the provisions
of the Note, this Mortgage, the Loan Agreement or any other document now or
hereafter evidencing, governing, guaranteeing, securing or otherwise executed in
connection with the loan evidenced by the Note, including but not limited to any
loan or credit agreement, letter of credit or reimbursement agreement, tri-party
financing agreement, Master Agreement relating to any Swap Transactions or other
agreement between Mortgagor and Mortgagee, or among Mortgagor, Mortgagee and any
other party or parties, pertaining to the repayment or use of the proceeds of
the loan evidenced by the Note (the Note, the Mortgage, the Loan Agreement, any
Master Agreement relating to any Swap Transactions and any such documents as
they or any of them may have been or may be from time to time renewed, extended,
supplemented, increased or modified, being herein sometimes collectively called
the “Loan Documents”). “Swap Transaction” means any agreement, whether or not in
writing, relating to any transaction that is a rate swap, basis swap, forward
rate transaction, commodity swap, commodity option, equity or equity index swap
or option, bond, note or bill option, interest rate option, forward foreign
exchange transaction, cap, collar or floor transaction, currency swap,
cross-currency rate swap, swap option currency option or any other, similar
transaction (including any option to enter into any of the foregoing) or any
combination of the foregoing, and, unless the context otherwise clearly
requires, any form of master agreement (the “Master Agreement”) published by the
International Swaps and Derivatives Association, Inc., or any other master
agreement, entered into between Mortgagee (or its affiliates) and Mortgagor (or
its affiliates), together with any related schedules, as amended, supplemented,
superseded or replaced from time to time, relating to or governing any or all of
the foregoing.

ARTICLE 2

Representations, Warranties and Covenants

          Section 2.1. Mortgagor represents, warrants, and covenants as follows:

               (a) Payment and Performance. Mortgagor will make due and punctual
payment of the Secured Indebtedness. Mortgagor will timely and properly perform
and comply with all of the covenants, agreements, and conditions imposed upon it
by this Mortgage and the other Loan Documents and will not permit a default to
occur hereunder or thereunder. Time shall be of the essence in this Mortgage.

               (b) Title and Permitted Encumbrances. Mortgagor has, in
Mortgagor’s own right, and Mortgagor covenants to maintain, lawful, good and
marketable title to the Property, is lawfully seized and possessed of the
Property and every part thereof, and has the right to convey the same, free and
clear of all liens, charges, claims, security interests, and encumbrances except
for (i) the matters, if any, set forth under the heading “Permitted
Encumbrances” in Exhibit B hereto,

5

--------------------------------------------------------------------------------



which are Permitted Encumbrances only to the extent the same are valid and
subsisting and affect the Property, (ii) the liens and security interests
evidenced by this Mortgage, (iii) statutory liens for real estate taxes and
assessments on the Property which are not yet delinquent, and (iv) other liens
and security interests (if any) in favor of Mortgagee (the matters described in
the foregoing clauses (i), (ii), (iii) and (iv) being herein called the
“Permitted Encumbrances”). Mortgagor owns and holds the Fee Parcel in fee simple
absolute. Mortgagor is the owner of a valid and subsisting interest as tenant
under the Ground Lease, that the Ground Lease is in full force and effect, there
are no defaults thereunder and no event has occurred or is occurring which after
notice or passage of time or both will result in such a default, that the Ground
Lease is subject to no lien, charge or encumbrance of any kind and is prior to
all liens, charges and encumbrances whatsoever on the fee interest of the lessor
thereunder except such as are listed as exceptions to title in the title policy
insuring the lien hereof. Mortgagor, and Mortgagor’s successors and assigns,
will warrant generally and forever defend title to the Property, subject as
aforesaid, to Mortgagee and his successors or substitutes and assigns, against
the claims and demands of all persons claiming or to claim the same or any part
thereof. Mortgagor will preserve the leasehold estate created in it by the
Ground Lease, and will forever warrant and defend the same to Mortgagee and will
forever warrant and defend the validity and priority of the lien hereof against
the claims of all persons and parties whomsoever. Mortgagor will perform or
cause to be performed all of the covenants and conditions required to be
performed by it under the Ground Lease, will do all things necessary to preserve
unimpaired its rights thereunder, and will not enter into any agreement
modifying or amending the Ground Lease or releasing the lessor thereunder from
any obligations imposed upon it thereby. If Mortgagor receives a notice of
default under the Ground Lease, it shall immediately cause a copy of such notice
to be sent by registered United States mail to Mortgagee. Mortgagor will
punctually pay, perform, observe and keep all covenants, obligations and
conditions in or pursuant to any Permitted Encumbrance and will not modify or
permit modification of any Permitted Encumbrance without the prior written
consent of Mortgagee. Inclusion of any matter as a Permitted Encumbrance does
not constitute approval or waiver by Mortgagee of any existing or future
violation or other breach thereof by Mortgagor, by the Property or otherwise. No
part of the Property constitutes all or any part of the principal residence of
Mortgagor if Mortgagor is an individual. If any right or interest of Mortgagee
in the Property or any part thereof shall be endangered or questioned or shall
be attacked directly or indirectly, Mortgagee and Mortgagee, or either of them
(whether or not named as parties to legal proceedings with respect thereto), are
hereby authorized and empowered to take such steps as in their discretion may be
proper for the defense of any such legal proceedings or the protection of such
right or interest of Mortgagee, including but not limited to the employment of
independent counsel, the prosecution or defense of litigation, and the
compromise or discharge of adverse claims. All expenditures so made of every
kind and character shall be a demand obligation (which obligation Mortgagor
hereby promises to pay) owing by Mortgagor to Mortgagee or Mortgagee (as the
case may be), and the party (Mortgagee or Mortgagee, as the case may be) making
such expenditures shall be subrogated to all rights of the person receiving such
payment.

               (c) Taxes and Other Impositions/Condominum Charges. Mortgagor
will pay, or cause to be paid, all taxes, assessments and other charges or
levies imposed upon or against or with respect to the Property or the ownership,
use, occupancy or enjoyment of any portion thereof, or any utility service
thereto, as the same become due and payable, including but not limited to all
real estate taxes assessed against the Property or any part thereof, and shall
deliver

6

--------------------------------------------------------------------------------



promptly to Mortgagee such evidence of the payment thereof as Mortgagee may
require. Any lien for Condominium Assessments, whenever accruing, shall,
pursuant to the Declaration, be subordinate to the lien of this Mortgage.

               (d) Insurance. Mortgagor shall obtain and maintain at Mortgagor’s
sole expense: (1) mortgagee title insurance issued to Mortgagee covering the
Premises as required by Mortgagee, without exception for mechanics’ liens; (2)
property insurance with respect to all insurable Property, against loss or
damage by fire, lightning, windstorm, explosion, hail, tornado and such
additional hazards as are presently included in “Special Form” (also known as
“all-risk”) coverage and against any and all acts of terrorism and such other
insurable hazards as Mortgagee may require, in an amount not less than 100% of
the full replacement cost, including the cost of debris removal, without
deduction for depreciation and sufficient to prevent Mortgagor and Mortgagee
from becoming a coinsurer, such insurance to be in “builder’s risk” completed
value (non-reporting) form during and with respect to any construction (other
than construction of customary tenant improvements in existing buildings) on the
Premises; (3) if and to the extent any portion of the Improvements is, under the
Flood Disaster Protection Act of 1973 (“FDPA”), as it may be amended from time
to time, in a Special Flood Hazard Area, within a Flood Zone designated A or V
in a participating community, a flood insurance policy in an amount required by
Mortgagee, but in no event less than the amount sufficient to meet the
requirements of applicable law and the FDPA, as such requirements may from time
to time be in effect; (4) general liability insurance, on an “occurrence” basis,
against claims for “personal injury” liability, including bodily injury, death
or property damage liability, for the benefit of Mortgagor as named insured and
Mortgagee as additional insured; (5) statutory workers’ compensation insurance
with respect to any work on or about the Premises (including employer’s
liability insurance, if required by Mortgagee), covering all employees of
Mortgagor and any contractor; (6) if there is a general contractor, during and
with respect to any construction (other than construction of customary tenant
improvements in existing buildings) on the Premises, commercial general
liability insurance, including products and completed operations coverage, and
in other respects similar to that described in clause (4) above, for the benefit
of the general contractor as named insured and Mortgagor and Mortgagee as
additional insureds, in addition to statutory workers’ compensation insurance
with respect to any work on or about the Premises (including employer’s
liability insurance, if required by Mortgagee), covering all employees of the
general contractor any contractor; and (7) such other insurance on the Property
and endorsements as may from time to time be required by Mortgagee (including
but not limited to soft cost coverage, automobile liability insurance, business
interruption insurance or delayed rental insurance, boiler and machinery
insurance, earthquake insurance, wind insurance, sinkhole coverage, and/or
permit to occupy endorsement) and against other insurable hazards or casualties
which at the time are commonly insured against in the case of premises similarly
situated, due regard being given to the height, type, construction, location,
use and occupancy of buildings and improvements. All insurance policies shall be
issued and maintained by insurers, in amounts, with deductibles, limits and
retentions, and in forms satisfactory to Mortgagee, and shall require not less
than ten (10) days’ prior written notice to Mortgagee of any cancellation for
nonpayment of premiums, and not less than thirty (30) days’ prior written notice
to Mortgagee of any other cancellation or any change of coverage. All insurance
companies must be licensed to do business in the state in which the Property is
located and must have an A.M. Best Company financial and performance ratings of
A-:IX or better. All insurance policies maintained, or caused to be maintained,
by Mortgagor with respect to the Property, except for general liability

7

--------------------------------------------------------------------------------



insurance, shall provide that each such policy shall be primary without right of
contribution from any other insurance that may be carried by Mortgagor or
Mortgagee and that all of the provisions thereof, except the limits of
liability, shall operate in the same manner as if there were a separate policy
covering each insured. If any insurer which has issued a policy of title,
hazard, liability or other insurance required pursuant to this Mortgage or any
other Loan Document becomes insolvent or the subject of any petition, case,
proceeding or other action pursuant to any Debtor Relief Law, or if in
Mortgagee’s reasonable opinion the financial responsibility of such insurer is
or becomes inadequate, Mortgagor shall, in each instance promptly upon its
discovery thereof or upon the request of Mortgagee therefor, and at Mortgagor’s
expense, promptly obtain and deliver to Mortgagee a like policy (or, if and to
the extent permitted by Mortgagee, acceptable evidence of insurance) issued by
another insurer, which insurer and policy meet the requirements of this Mortgage
or such other Loan Document, as the case may be. Without limiting the discretion
of Mortgagee with respect to required endorsements to insurance policies, all
such policies for loss of or damage to the Property shall contain a standard
mortgagee clause (without contribution) naming Mortgagee as mortgagee with loss
proceeds payable to Mortgagee notwithstanding (i) any act, failure to act or
negligence of or violation of any warranty, declaration or condition contained
in any such policy by any named or additional insured; (ii) the occupation or
use of the Property for purposes more hazardous than permitted by the terms of
any such policy; (iii) any foreclosure or other action by Mortgagee under the
Loan Documents; or (iv) any change in title to or ownership of the Property or
any portion thereof, such proceeds to be held for application as provided in the
Loan Documents. The originals of each initial insurance policy (or to the extent
permitted by Mortgagee, a copy of the original policy and such evidence of
insurance acceptable to Mortgagee) shall be delivered to Mortgagee at the time
of execution of this Mortgage, with all premiums fully paid current, and each
renewal or substitute policy (or evidence of insurance) shall be delivered to
Mortgagee, with all premiums fully paid current, at least ten (10) days before
the termination of the policy it renews or replaces. Mortgagor shall pay all
premiums on policies required hereunder as they become due and payable and
promptly deliver to Mortgagee evidence satisfactory to Mortgagee of the timely
payment thereof. If any loss occurs at any time when Mortgagor has failed to
perform Mortgagor’s covenants and agreements in this paragraph with respect to
any insurance payable because of loss sustained to any part of the Property
whether or not such insurance is required by Mortgagee, Mortgagee shall
nevertheless be entitled to the benefit of all insurance covering the loss and
held by or for Mortgagor, to the same extent as if it had been made payable to
Mortgagee. Upon any foreclosure hereof or transfer of title to the Property in
extinguishment of the whole or any part of the Secured Indebtedness, all of
Mortgagor’s right, title and interest in and to the insurance policies referred
to in this Section (including unearned premiums) and all proceeds payable
thereunder shall thereupon vest in the purchaser at foreclosure or other such
transferee, to the extent permissible under such policies. Mortgagee shall have
the right (but not the obligation) to make proof of loss for, settle and adjust
any claim under, and receive the proceeds of, all insurance for loss of or
damage to the Property where the loss is estimated by Mortgagee to be $1,000,000
or more, regardless of whether or not such insurance policies are required by
Mortgagee, and the expenses incurred by Mortgagee in the adjustment and
collection of insurance proceeds shall be a part of the Secured Indebtedness and
shall be due and payable to Mortgagee on demand. Mortgagee shall not be, under
any circumstances, liable or responsible for failure to collect or exercise
diligence in the collection of any of such proceeds or for the obtaining,
maintaining or adequacy of any insurance or for failure to see to the proper
application

8

--------------------------------------------------------------------------------



of any amount paid over to Mortgagor. Any such proceeds received by Mortgagee
shall, after deduction therefrom of all reasonable expenses actually incurred by
Mortgagee, including attorneys’ fees, at Mortgagee’s option be (1) released to
Mortgagor, or (2) applied (upon compliance with such terms and conditions as may
be required by Mortgagee) to repair or restoration, either partly or entirely,
of the Property so damaged, or (3) applied to the payment of the Secured
Indebtedness in such order and manner as Mortgagee, in its sole discretion, may
elect, whether or not due. In any event, the unpaid portion of the Secured
Indebtedness shall remain in full force and effect and the payment thereof shall
not be excused. Mortgagor shall at all times comply with the requirements of the
insurance policies required hereunder and of the issuers of such policies and of
any board of fire underwriters or similar body as applicable to or affecting the
Property.

               (e) Application of Insurance Proceeds. Notwithstanding anything
to the contrary set forth in the preceding Section 2.1(d), if the Property is
damaged or destroyed and Mortgagee determines that all of the conditions
specified hereinafter in this Section have been satisfied, then Mortgagee shall
apply the proceeds of insurance (i) first to reimbursing itself for all costs
incurred by it in the collection of such proceeds and (ii) second to reimbursing
Mortgagor for such actual costs as shall have been incurred by Mortgagor in
restoring the Property and shall be approved by Mortgagee. Insurance proceeds
shall be applied to such restoration solely if (A) Mortgagee determines that:
(i) the Property is capable of being suitably restored in accordance with
applicable Legal Requirements to the value, condition, character and general
utility existing prior to such damage or destruction, and, in any event, to a
Loan to Value Ratio of not greater than 70%, provided that this clause (i) shall
not apply to insurance proceeds relating to a casualty for which the gross
insurance proceeds do not exceed $1,000,000; (ii) sufficient funds are
unconditionally available (from proceeds of insurance and/or from funds of
Mortgagor) to enable Mortgagor promptly to commence, and thereafter diligently
to prosecute to completion, such restoration, provided that this clause (ii)
shall not apply to insurance proceeds relating to a casualty for which the gross
insurance proceeds do not exceed $1,000,000; (iii) Mortgagor is not in default
or in breach of any obligations under any Loan Document, no uncured Default
exists under any Loan Document and no facts or circumstances exist that would
constitute a Default with the passage of time or the giving of notice or both;
and (iv) neither the validity, enforceability nor priority of the lien of this
Mortgage shall be adversely affected; (B) Mortgagor has entered into a written
agreement, satisfactory in form and substance to Mortgagee, containing such
conditions to disbursements as are employed at the time by Mortgagee for
construction loans; (C) Mortgagor has delivered to Mortgagee such security as
Mortgagee might have reasonably required to assure completion of restoration in
accordance with the standards specified above; and (D) Mortgagor has complied
with such further reasonable requirements as Mortgagee might have specified.

               (f) Reserve for Insurance, Taxes and Assessments. Upon request of
Mortgagee, to secure the payment and performance of the Secured Indebtedness,
but not in lieu of such payment and performance, Mortgagor will deposit with
Mortgagee a sum equal to real estate taxes, assessments and charges (which
charges for the purposes of this paragraph shall include without limitation any
recurring charge which could result in a lien against the Property) against the
Property for the current year and the premiums for such policies of insurance
for the current year, all as estimated by Mortgagee and prorated to the end of
the calendar month following the month during which Mortgagee’s request is made,
and thereafter will deposit with Mortgagee, on

9

--------------------------------------------------------------------------------



each date when an installment of principal and/or interest is due on the Note,
sufficient funds (as estimated from time to time by Mortgagee) to permit
Mortgagee to pay at least fifteen (15) days prior to the due date thereof, the
next maturing real estate taxes, assessments and charges and premiums for such
policies of insurance. Mortgagee shall have the right to rely upon tax
information furnished by applicable taxing authorities in the payment of such
taxes or assessments and shall have no obligation to make any protest of any
such taxes or assessments. Any excess over the amounts required for such
purposes shall be held by Mortgagee for future use, applied to any Secured
Indebtedness or refunded to Mortgagor, at Mortgagee’s option, and any deficiency
in such funds so deposited shall be made up by Mortgagor upon demand of
Mortgagee. All such funds so deposited shall bear no interest, may be commingled
with the general funds of Mortgagee and shall be applied by Mortgagee toward the
payment of such taxes, assessments, charges and premiums when statements
therefor are presented to Mortgagee by Mortgagor (which statements shall be
presented by Mortgagor to Mortgagee a reasonable time before the applicable
amount is due); provided, however, that, if a Default shall have occurred
hereunder, such funds may at Mortgagee’s option be applied to the payment of the
Secured Indebtedness in the order determined by Mortgagee in its sole
discretion, and that Mortgagee may (but shall have no obligation) at any time,
in its discretion, apply all or any part of such funds toward the payment of any
such taxes, assessments, charges or premiums which are past due, together with
any penalties or late charges with respect thereto. The conveyance or transfer
of Mortgagor’s interest in the Property for any reason (including without
limitation the foreclosure of a subordinate lien or security interest or a
transfer by operation of law) shall constitute an assignment or transfer of
Mortgagor’s interest in and rights to such funds held by Mortgagee under this
paragraph but subject to the rights of Mortgagee hereunder.

               (g) Condemnation. Mortgagor shall notify Mortgagee immediately of
any threatened or pending proceeding for condemnation affecting the Property or
arising out of damage to the Property, and Mortgagor shall, at Mortgagor’s
expense, diligently prosecute any such proceedings. Mortgagee shall have the
right (but not the obligation) to participate in any such proceeding and to be
represented by counsel of its own choice. Mortgagee shall be entitled to receive
all sums which may be awarded or become payable to Mortgagor for the
condemnation of the Property, or any part thereof, for public or quasi-public
use, or by virtue of private sale in lieu thereof, and any sums which may be
awarded or become payable to Mortgagor for injury or damage to the Property.
Mortgagor shall, promptly upon request of Mortgagee, execute such additional
assignments and other documents as may be necessary from time to time to permit
such participation and to enable Mortgagee to collect and receipt for any such
sums. All such sums are hereby assigned to Mortgagee, and shall, after deduction
therefrom of all reasonable expenses actually incurred by Mortgagee, including
attorneys’ fees, at Mortgagee’s option be (1) released to Mortgagor, or (2)
applied (upon compliance with such terms and conditions as may be required by
Mortgagee) to repair or restoration of the Property so affected, or (3) applied
to the payment of the Secured Indebtedness in such order and manner as
Mortgagee, in its sole discretion, may elect, whether or not due. In any event
the unpaid portion of the Secured Indebtedness shall remain in full force and
effect and the payment thereof shall not be excused. Mortgagee shall not be,
under any circumstances, liable or responsible for failure to collect or to
exercise diligence in the collection of any such sum or for failure to see to
the proper application of any amount paid over to Mortgagor. Mortgagee is hereby
authorized, in the name of Mortgagor, to execute and deliver valid acquittances
for, and to appeal from, any such award, judgment or decree. All costs and
expenses (including but not limited to attorneys’ fees) incurred

10

--------------------------------------------------------------------------------



by Mortgagee in connection with any condemnation shall be a demand obligation
owing by Mortgagor (which Mortgagor hereby promises to pay) to Mortgagee
pursuant to this Mortgage.

               (h) Compliance with Legal Requirements. The Property and the use,
operation and maintenance thereof and all activities thereon do and shall at all
times comply with all applicable Legal Requirements (hereinafter defined). The
Property is not, and shall not be, dependent on any other property or premises
or any interest therein other than the Property to fulfill any requirement of
any Legal Requirement. Mortgagor shall not, by act or omission, permit any
building or other improvement not subject to the lien of this Mortgage to rely
on the Property or any interest therein to fulfill any requirement of any Legal
Requirement. No improvement upon or use of any part of the Property constitutes
a nonconforming use under any zoning law or similar law or ordinance. Mortgagor
has obtained and shall preserve in force all requisite zoning, utility,
building, health, environmental and operating permits from the governmental
authorities having jurisdiction over the Property.

          If Mortgagor receives a notice or claim from any person that the
Property, or any use, activity, operation or maintenance thereof or thereon, is
not in compliance with any Legal Requirement, Mortgagor will promptly furnish a
copy of such notice or claim to Mortgagee. Mortgagor has received no notice and
has no knowledge of any such noncompliance. As used in this Mortgage: (i) the
term “Legal Requirement” means any Law (hereinafter defined), agreement,
covenant, restriction, easement or condition (including, without limitation of
the foregoing, any condition or requirement imposed by any insurance or surety
company), as any of the same now exists or may be changed or amended or come
into effect in the future; and (ii) the term “Law” means any federal, state or
local law, statute, ordinance, code, rule, regulation, license, permit,
authorization, decision, order, injunction or decree, domestic or foreign.

               (i) Maintenance, Repair and Restoration. Mortgagor will keep the
Property in first class order, repair, operating condition and appearance,
causing all necessary repairs, renewals, replacements, additions and
improvements to be promptly made, and will not allow any of the Property to be
misused, abused or wasted or to deteriorate. Notwithstanding the foregoing,
Mortgagor will not, without the prior written consent of Mortgagee, (i) remove
from the Property any fixtures or personal property covered by this Mortgage
except such as is replaced by Mortgagor by an article of equal suitability and
value, owned by Mortgagor, free and clear of any lien or security interest
(except that created by this Mortgage), or (ii) make any structural alteration
to the Property or any other alteration thereto which impairs the value thereof.
If any act or occurrence of any kind or nature (including any condemnation or
any casualty for which insurance was not obtained or obtainable) shall result in
damage to or loss or destruction of the Property, Mortgagor shall give prompt
notice thereof to Mortgagee and Mortgagor shall promptly, at Mortgagor’s sole
cost and expense and regardless of whether insurance or condemnation proceeds
(if any) shall be available or sufficient for the purpose, secure the Property
as necessary and commence and continue diligently to completion to restore,
repair, replace and rebuild the Property as nearly as possible to its value,
condition and character immediately prior to the damage, loss or destruction.

               (j) No Other Liens. Mortgagor will not, without the prior written
consent of Mortgagee, create, place or permit to be created or placed, or
through any act or failure to act, acquiesce in the placing of, or allow to
remain, any mortgage, voluntary or involuntary lien,

11

--------------------------------------------------------------------------------



whether statutory, constitutional or contractual, security interest, encumbrance
or charge, or conditional sale or other title retention document, against or
covering the Property, or any part thereof, other than the Permitted
Encumbrances, regardless of whether the same are expressly or otherwise
subordinate to the lien or security interest created in this Mortgage, and
should any of the foregoing become attached hereafter in any manner to any part
of the Property without the prior written consent of Mortgagee, Mortgagor will
cause the same to be promptly discharged and released. Mortgagor will own all
parts of the Property and will not acquire any fixtures, equipment or other
property (including software embedded therein) forming a part of the Property
pursuant to a lease, license, security agreement or similar agreement, whereby
any party has or may obtain the right to repossess or remove same, without the
prior written consent of Mortgagee. If Mortgagee consents to the voluntary grant
by Mortgagor of any mortgage, lien, security interest, or other encumbrance
(hereinafter called “Subordinate Lien”) covering any of the Property or if the
foregoing prohibition is determined by a court of competent jurisdiction to be
unenforceable as to a Subordinate Lien, any such Subordinate Lien shall contain
express covenants to the effect that: (1) the Subordinate Lien is
unconditionally subordinate to this Mortgage and all Leases (hereinafter
defined); (2) if any action (whether judicial or pursuant to a power of sale)
shall be instituted to foreclose or otherwise enforce the Subordinate Lien, no
tenant of any of the Leases (hereinafter defined) shall be named as a party
defendant, and no action shall be taken that would terminate any occupancy or
tenancy without the prior written consent of Mortgagee; (3) Rents (hereinafter
defined), if collected by or for Mortgagee of the Subordinate Lien, shall be
applied first to the payment of the Secured Indebtedness then due and expenses
incurred in the ownership, operation and maintenance of the Property in such
order as Mortgagee may determine, prior to being applied to any indebtedness
secured by the Subordinate Lien; (4) written notice of default under the
Subordinate Lien and written notice of the commencement of any action (whether
judicial or pursuant to a power of sale) to foreclose or otherwise enforce the
Subordinate Lien or to seek the appointment of a receiver for all or any part of
the Property shall be given to Mortgagee with or immediately after the
occurrence of any such default or commencement; and (5) neither Mortgagee of the
Subordinate Lien, nor any purchaser at foreclosure thereunder, nor anyone
claiming by, through or under any of them shall succeed to any of Mortgagor’s
rights hereunder without the prior written consent of Mortgagee.

               (k) Operation of Property. Mortgagor will operate the Property in
a good and workmanlike manner and in accordance with all Legal Requirements and
will pay all fees or charges of any kind in connection therewith. Mortgagor will
keep the Property occupied so as not to impair the insurance carried thereon.
Mortgagor will not use or occupy or conduct any activity on, or allow the use or
occupancy of or the conduct of any activity on, the Property in any manner which
violates any Legal Requirement or which constitutes a public or private nuisance
or which makes void, voidable or cancelable, or increases the premium of, any
insurance then in force with respect thereto. Mortgagor will not initiate or
permit any zoning reclassification of the Property or seek any variance under
existing zoning ordinances applicable to the Property or use or permit the use
of the Property in such a manner which would result in such use becoming a
nonconforming use under applicable zoning ordinances or other Legal Requirement.
Mortgagor will not impose any easement, restrictive covenant or encumbrance upon
the Property, execute or file any subdivision plat or condominium declaration
affecting the Property or consent to the annexation of the Property to any
municipality, without the prior written consent of Mortgagee. Mortgagor will not
do or suffer to be done any act whereby the value of any part of the Property
may be lessened. Mortgagor will preserve, protect, renew,

12

--------------------------------------------------------------------------------



extend and retain all material rights and privileges granted for or applicable
to the Property. Without the prior written consent of Mortgagee, there shall be
no drilling or exploration for or extraction, removal or production of any
mineral, hydrocarbon, gas, natural element, compound or substance (including
sand and gravel) from the surface or subsurface of the Land regardless of the
depth thereof or the method of mining or extraction thereof. Mortgagor will
cause all debts and liabilities of any character (including without limitation
all debts and liabilities for labor, material and equipment (including software
embedded therein) and all debts and charges for utilities servicing the
Property) incurred in the construction, maintenance, operation and development
of the Property to be promptly paid.

               (l) Financial Matters. Mortgagor is solvent after giving effect
to all borrowings contemplated by the Loan Documents and no proceeding under any
Debtor Relief Law (hereinafter defined) is pending (or, to Mortgagor’s
knowledge, threatened) by or against Mortgagor, or any affiliate of Mortgagor,
as a debtor. All reports, statements, plans, budgets, applications, agreements
and other data and information heretofore furnished or hereafter to be furnished
by or on behalf of Mortgagor to Mortgagee in connection with the loan or loans
evidenced by the Loan Documents (including, without limitation, all financial
statements and financial information) are and will be true, correct and complete
in all material respects as of their respective dates and do not and will not
omit to state any fact or circumstance necessary to make the statements
contained therein not misleading. No material adverse change has occurred since
the dates of such reports, statements and other data in the financial condition
of Mortgagor or, to Mortgagor’s knowledge, of any tenant under any lease
described therein. For the purposes of this paragraph, “Mortgagor” shall also
include any person liable directly or indirectly for the Secured Indebtedness or
any part thereof and any joint venturer or general partner of Mortgagor.

               (m) Status of Mortgagor; Suits and Claims; Loan Documents. If
Mortgagor is a corporation, partnership, limited liability company, or other
legal entity, Mortgagor is and will continue to be (i) duly organized, validly
existing and in good standing under the laws of its state of organization, (ii)
authorized to do business in, and in good standing in, each state in which the
Property is located, and (iii) possessed of all requisite power and authority to
carry on its business and to own and operate the Property. Each Loan Document
executed by Mortgagor has been duly authorized, executed and delivered by
Mortgagor, and the obligations thereunder and the performance thereof by
Mortgagor in accordance with their terms are and will continue to be within
Mortgagor’s power and authority (without the necessity of joinder or consent of
any other person), are not and will not be in contravention of any Legal
Requirement or any other document or agreement to which Mortgagor or the
Property is subject, and do not and will not result in the creation of any
encumbrance against any assets or properties of Mortgagor, or any other person
liable, directly or indirectly, for any of the Secured Indebtedness, except as
expressly contemplated by the Loan Documents. There is no suit, action, claim,
investigation, inquiry, proceeding or demand pending (or, to Mortgagor’s
knowledge, threatened) against Mortgagor (other than the lawsuit commenced by
The Omni Health & Fitness Complex of Pelham, Inc., et al. in the Westchester
County Supreme Court under index no. 24678/2008) or against any other person
liable directly or indirectly for the Secured Indebtedness or which affects the
Property (including, without limitation, any which challenges or otherwise
pertains to Mortgagor’s title to the Property) or the validity, enforceability
or priority of any of the Loan Documents. There is no judicial or administrative
action, suit or proceeding pending (or, to Mortgagor’s knowledge, threatened)
against Mortgagor, or against any other person liable

13

--------------------------------------------------------------------------------



directly or indirectly for the Secured Indebtedness, except as has been
disclosed in writing to Mortgagee in connection with the loan evidenced by the
Note. The Loan Documents constitute legal, valid and binding obligations of
Mortgagor enforceable in accordance with their terms, except as the
enforceability thereof may be limited by Debtor Relief Laws (hereinafter
defined) and except as the availability of certain remedies may be limited by
general principles of equity. Mortgagor is not a “foreign person” within the
meaning of the Internal Revenue Code of 1986, as amended, Sections 1445 and 7701
(i.e. Mortgagor is not a non-resident alien, foreign corporation, foreign
partnership, foreign trust or foreign estate as those terms are defined therein
and in any regulations promulgated thereunder). The loan evidenced by the Note
is solely for business and/or investment purposes, and is not intended for
personal, family, household or agricultural purposes. Mortgagor further warrants
that the proceeds of the Note shall be used for commercial purposes and
stipulates that the loan evidenced by the Note shall be construed for all
purposes as a commercial loan. Mortgagor’s exact legal name is correctly set
forth at the end of this Mortgage. If Mortgagor is not an individual, Mortgagor
is an organization of the type and (if not an unregistered entity) is
incorporated in or organized under the laws of the state specified in the
introductory paragraph of this Mortgage. If Mortgagor is an unregistered entity
(including, without limitation, a general partnership) it is organized under the
laws of the state specified in the introductory paragraph of this Mortgage.
Mortgagor will not cause or permit any change to be made in its name, identity
(including its trade name or names), or corporate or partnership structure,
unless Mortgagor shall have notified Mortgagee in writing of such change at
least thirty (30) days prior to the effective date of such change, and shall
have first taken all action required by Mortgagee for the purpose of further
perfecting or protecting the lien and security interest of Mortgagee in the
Property. In addition, Mortgagor shall not change its corporate or partnership
structure without first obtaining the prior written consent of Mortgagee.
Mortgagor’s principal place of business and chief executive office, and the
place where Mortgagor keeps its books and records, including recorded data of
any kind or nature, regardless of the medium of recording including, without
limitation, software, writings, plans, specifications and schematics concerning
the Property, has for the preceding four months (or, if less, the entire period
of the existence of Mortgagor) been and will continue to be (unless Mortgagor
notifies Mortgagee of any change in writing at least thirty (30) days prior to
the date of such change) the address of Mortgagor set forth at the end of this
Mortgage. If Mortgagor is an individual, Mortgagor’s principal residence has for
the preceding four months been and will continue to be (unless Mortgagor
notifies Mortgagee of any change in writing at least thirty (30) days prior to
the date of such change) the address of the principal residence of Mortgagor set
forth at the end of this Mortgage. Mortgagor’s organizational identification
number, if any, assigned by the state of incorporation or organization is
correctly set forth on the first page of this Mortgage. Mortgagor shall promptly
notify Mortgagee (i) of any change of its organizational identification number,
or (ii) if Mortgagor does not now have an organization identification number and
later obtains one, of such organizational identification number.

               (n) Certain Environmental Matters. Mortgagor shall comply with
the terms and covenants of that certain Environmental Indemnity Agreement dated
of even date herewith (the “Environmental Agreement”).

               (o) Further Assurances. Mortgagor will, promptly on request of
Mortgagee, (i) correct any defect, error or omission which may be discovered in
the contents, execution or acknowledgment of this Mortgage or any other Loan
Document; (ii) execute, acknowledge,

14

--------------------------------------------------------------------------------



deliver, procure and record and/or file such further documents (including,
without limitation, further mortgages of trust, security agreements, and
assignments of rents or leases) and do such further acts as may be necessary,
desirable or proper to carry out more effectively the purposes of this Mortgage
and the other Loan Documents, to more fully identify and subject to the liens
and security interests hereof any property intended to be covered hereby
(including specifically, but without limitation, any renewals, additions,
substitutions, replacements, or appurtenances to the Property) or as deemed
advisable by Mortgagee to protect the lien or the security interest hereunder
against the rights or interests of third persons; and (iii) provide such
certificates, documents, reports, information, affidavits and other instruments
and do such further acts as may be necessary, desirable or proper in the
reasonable determination of Mortgagee to enable Mortgagee to comply with the
requirements or requests of any agency having jurisdiction over Mortgagee or any
examiners of such agencies with respect to the indebtedness secured hereby,
Mortgagor or the Property. Mortgagor shall pay all costs connected with any of
the foregoing, which shall be a demand obligation owing by Mortgagor (which
Mortgagor hereby promises to pay) to Mortgagee pursuant to this Mortgage.

               (p) Fees and Expenses. Without limitation of any other provision
of this Mortgage or of any other Loan Document and to the extent not prohibited
by applicable law, Mortgagor will pay, and will reimburse to Mortgagee and/or
Mortgagee on demand to the extent paid by Mortgagee and/or Mortgagee: (i) all
appraisal fees, filing, registration and recording fees, recordation, transfer
and other taxes, brokerage fees and commissions, abstract fees, title search or
examination fees, title policy and endorsement premiums and fees, uniform
commercial code search fees, judgment and tax lien search fees, escrow fees,
reasonable attorneys’ fees, reasonable architect fees, reasonable engineer fees,
reasonable construction consultant fees, reasonable environmental inspection
fees, survey fees, and all other reasonable costs and expenses of every
character incurred by Mortgagor or Mortgagee and/or Mortgagee in connection with
the preparation of the Loan Documents, the evaluation, closing and funding of
the loan evidenced by the Loan Documents, and any and all amendments and
supplements to this Mortgage, the Note or any other Loan Documents or any
approval, consent, waiver, release or other matter requested or required
hereunder or thereunder, or otherwise attributable or chargeable to Mortgagor as
owner of the Property; and (ii) all costs and expenses, including reasonable
attorneys’ fees and expenses, incurred or expended in connection with the
exercise of any right or remedy, or the defense of any right or remedy or the
enforcement of any obligation of Mortgagor, hereunder or under any other Loan
Document.

               (q) Indemnification.

 

 

 

          (i) Mortgagor will indemnify and hold harmless Mortgagee from and
against, and reimburse them on demand for, any and all Indemnified Matters
(hereinafter defined). For purposes of this paragraph (p), the term “Mortgagee”
shall include and any persons owned or controlled by, owning or controlling, or
under common control or affiliated with Mortgagee. Without limitation, the
foregoing indemnities shall apply to each indemnified person with respect to
matters which in whole or in part are caused by or arise out of the negligence
of such (and/or any other) indemnified person. However, such indemnities shall
not apply to a particular indemnified person to the extent that the subject of
the indemnification is caused by or arises out of the gross negligence or
willful misconduct of that indemnified person. Any amount to be paid under this
paragraph (p)

15

--------------------------------------------------------------------------------




 

 

 

by Mortgagor to Mortgagee shall be a demand obligation owing by Mortgagor (which
Mortgagor hereby promises to pay) to Mortgagee pursuant to this Mortgage.
Nothing in this paragraph, elsewhere in this Mortgage or in any other Loan
Document shall limit or impair any rights or remedies of Mortgagee (including
without limitation any rights of contribution or indemnification) against
Mortgagor or any other person under any other provision of this Mortgage, any
other Loan Document, any other agreement or any applicable Legal Requirement.

 

 

 

          (ii) As used herein, the term “Indemnified Matters” means any and all
claims, demands, liabilities (including strict liability), losses, damages
(including consequential damages), causes of action, judgments, penalties,
fines, costs and expenses (including without limitation, reasonable fees and
expenses of attorneys and other professional consultants and experts, and of the
investigation and defense of any claim, whether or not such claim is ultimately
defeated, and the settlement of any claim or judgment including all value paid
or given in settlement) of every kind, known or unknown, foreseeable or
unforeseeable, which may be imposed upon, asserted against or incurred or paid
by Mortgagee at any time and from time to time, whenever imposed, asserted or
incurred, because of, resulting from, in connection with, or arising out of any
transaction, act, omission, event or circumstance in any way connected with the
Property or with this Mortgage or any other Loan Document, including but not
limited to any bodily injury or death or property damage occurring in or upon or
in the vicinity of the Property through any cause whatsoever at any time on or
before the Release Date (hereinafter defined), any act performed or omitted to
be performed hereunder or under any other Loan Document, any breach by Mortgagor
of any representation, warranty, covenant, agreement or condition contained in
this Mortgage or in any other Loan Document, any default as defined herein, any
claim under or with respect to any Lease (hereinafter defined) or arising under
the Environmental Agreement. The term “Release Date” as used herein means the
earlier of the following two dates: (i) the date on which the indebtedness and
obligations secured hereby have been paid and performed in full and this
Mortgage has been released, or (ii) the date on which the lien of this Mortgage
is fully and finally foreclosed or a conveyance by deed in lieu of such
foreclosure is fully and finally effective, and possession of the Property has
been given to the purchaser or grantee free of occupancy and claims to occupancy
by Mortgagor and Mortgagor’s heirs, devisees, representatives, successors and
assigns; provided, that if such payment, performance, release, foreclosure or
conveyance is challenged, in bankruptcy proceedings or otherwise, the Release
Date shall be deemed not to have occurred until such challenge is rejected,
dismissed or withdrawn with prejudice. The indemnities in this paragraph (p)
shall not terminate upon the Release Date or upon the release, foreclosure or
other termination of this Mortgage but will survive the Release Date,
foreclosure of this Mortgage or conveyance in lieu of foreclosure, the repayment
of the Secured Indebtedness, the termination of any and all Swap Transactions,
the discharge and release of this Mortgage and the other Loan Documents, any
bankruptcy or other debtor relief proceeding, and any other event whatsoever.

               (r) Records and Financial Reports. Mortgagor will keep accurate
books and records in accordance with sound accounting principles in which full,
true and correct entries shall be promptly made with respect to the Property and
the operation thereof, and will permit all such

16

--------------------------------------------------------------------------------



books and records, and all recorded data of any kind or nature, regardless of
the medium of recording including, without limitation, all software, writings,
plans, specifications and schematics to be inspected and copied, and the
Property to be inspected and photographed, by Mortgagee and its representatives
during normal business hours and at any other reasonable times. Without
limitation of other or additional requirements in any of the other Loan
Documents, Mortgagor will furnish to Mortgagee the financial statements required
under the Loan Agreement. Mortgagor will furnish to Mortgagee at Mortgagor’s
expense all evidence which Mortgagee may from time to time reasonably request as
to compliance with all provisions of the Loan Documents. Any inspection or audit
of the Property or the books and records, including recorded data of any kind or
nature, regardless of the medium of recording including, without limitation,
software, writings, plans, specifications and schematics of Mortgagor, or the
procuring of documents and financial and other information, by or on behalf of
Mortgagee shall be for Mortgagee’s protection only, and shall not constitute any
assumption of responsibility to Mortgagor or anyone else with regard to the
condition, construction, maintenance or operation of the Property nor
Mortgagee’s approval of any certification given to Mortgagee nor relieve
Mortgagor of any of Mortgagor’s obligations. Mortgagee may from time to time
assign or grant participations in the Secured Indebtedness and Mortgagor
consents to the delivery by Mortgagee to any acquirer or prospective acquirer of
any interest or participation in or with respect to all or part of the Secured
Indebtedness such information as Mortgagee now or hereafter has relating to the
Property, Mortgagor, any party obligated for payment of any part of the Secured
Indebtedness, any tenant or guarantor under any lease affecting any part of the
Property and any agent or guarantor under any management agreement affecting any
part of the Property.

               (s) Taxes on Note or Mortgage. Mortgagor will promptly pay all
income, franchise and other taxes owing by Mortgagor and any stamp, documentary,
recordation and transfer taxes or other taxes (unless such payment by Mortgagor
is prohibited by law) which may be required to be paid with respect to the Note,
this Mortgage or any other instrument evidencing or securing any of the Secured
Indebtedness. In the event of the enactment after this date of any law of any
governmental entity applicable to Mortgagee, the Note, the Property or this
Mortgage deducting from the value of property for the purpose of taxation any
lien or security interest thereon, or imposing upon Mortgagee the payment of the
whole or any part of the taxes or assessments or charges or liens herein
required to be paid by Mortgagor, or changing in any way the laws relating to
the taxation of deeds of trust or mortgages or security agreements or debts
secured by deeds of trust or mortgages or security agreements or the interest of
the mortgagee or secured party in the property covered thereby, or the manner of
collection of such taxes, so as to affect this Mortgage or the Secured
Indebtedness or Mortgagee, then, and in any such event, Mortgagor, upon demand
by Mortgagee, shall pay such taxes, assessments, charges or liens, or reimburse
Mortgagee therefor; provided, however, that if in the opinion of counsel for
Mortgagee (i) it might be unlawful to require Mortgagor to make such payment or
(ii) the making of such payment might result in the imposition of interest
beyond the maximum amount permitted by law, then and in such event, Mortgagee
may elect, by notice in writing given to Mortgagor, to declare all of the
Secured Indebtedness to be and become due and payable sixty (60) days from the
giving of such notice.

               (t) Statement Concerning Note or Mortgage. Mortgagor shall at any
time and from time to time furnish within seven (7) days of request by Mortgagee
a written statement in such form as may be required by Mortgagee stating that
(i) the Note, this Mortgage and the other Loan

17

--------------------------------------------------------------------------------



Documents are valid and binding obligations of Mortgagor, enforceable against
Mortgagor in accordance with their terms; (ii) the unpaid principal balance of
the Note; (iii) the date to which interest on the Note is paid; (iv) the Note,
this Mortgage and the other Loan Documents have not been released, subordinated
or modified; and (v) there are no offsets or defenses against the enforcement of
the Note, this Mortgage or any other Loan Document. If any of the foregoing
statements are untrue, Mortgagor shall, alternatively, specify the reasons
therefor. Mortgagee shall at any time and from time to time furnish within seven
(7) days of request by Mortgagor a written statement stating (i) the unpaid
principal balance of the Note and (ii) the date to which interest on the Note is
paid.

               (u) Trust Fund; Lien Laws. Mortgagor will receive the advances
secured hereby and will hold the right to receive such advances as a trust fund
to be applied first for the purpose of paying the “cost of improvement”, as such
quoted term is defined in the New York Lien Law) and will apply the same first
to the payment of such costs before using any part of the total of the same for
any other purpose and, will comply with Section 13 of the New York Lien Law.
Mortgagor will indemnify and hold Mortgagee harmless against any loss or
liability, cost or expense, including, without limitation, any judgments,
reasonable attorney’s fees, costs of appeal bonds and printing costs, arising
out of or relating to any proceeding instituted by any claimant alleging a
violation by Mortgagor of any applicable lien law including, without limitation,
any section of Article 3-A of the New York Lien Law.

          Section 2.2. Performance by Mortgagee on Mortgagor’s Behalf. Mortgagor
agrees that, if Mortgagor fails to perform any act or to take any action which
under any Loan Document Mortgagor is required to perform or take, or to pay any
money which under any Loan Document Mortgagor is required to pay, and whether or
not the failure then constitutes a default hereunder or thereunder, and whether
or not there has occurred any default or defaults hereunder or the Secured
Indebtedness has been accelerated, Mortgagee, in Mortgagor’s name or its own
name, may, but shall not be obligated to, perform or cause to be performed such
act or take such action or pay such money, and any expenses so incurred by
Mortgagee, with interest thereon at the Default Rate set forth in the Note, and
any money so paid by Mortgagee shall be a demand obligation owing by Mortgagor
to Mortgagee (which obligation Mortgagor hereby promises to pay), shall be a
part of the indebtedness secured hereby, and Mortgagee, upon making such
payment, shall be subrogated to all of the rights of the person, entity or body
politic receiving such payment. Mortgagee and its designees shall have the right
to enter upon the Property at any time and from time to time for any such
purposes. No such payment or performance by Mortgagee shall waive or cure any
default or waive any right, remedy or recourse of Mortgagee. Any such payment
may be made by Mortgagee in reliance on any statement, invoice or claim without
inquiry into the validity or accuracy thereof. Each amount due and owing by
Mortgagor to Mortgagee pursuant to this Mortgage shall bear interest, from the
date such amount becomes due until paid, at the rate per annum provided in the
Note for interest on past due principal owed on the Note but never in excess of
the maximum nonusurious amount permitted by applicable law, which interest shall
be payable to Mortgagee on demand; and all such amounts, together with such
interest thereon, shall automatically and without notice be a part of the
indebtedness secured hereby. The amount and nature of any expense by Mortgagee
hereunder and the time when paid shall be fully established by the certificate
of Mortgagee or any of Mortgagee’s officers or agents.

18

--------------------------------------------------------------------------------



          Section 2.3. Absence of Obligations of Mortgagee with Respect to
Property. Notwithstanding anything in this Mortgage to the contrary, including,
without limitation, the definition of “Property” and/or the provisions of
Article 3 hereof, (i) to the extent permitted by applicable law, the Property is
composed of Mortgagor’s rights, title and interests therein but not Mortgagor’s
obligations, duties or liabilities pertaining thereto, (ii) Mortgagee neither
assumes nor shall have any obligations, duties or liabilities in connection with
any portion of the items described in the definition of “Property” herein,
either prior to or after obtaining title to such Property, whether by
foreclosure sale, the granting of a deed in lieu of foreclosure or otherwise,
and (iii) Mortgagee may, at any time prior to or after the acquisition of title
to any portion of the Property as above described, advise any party in writing
as to the extent of Mortgagee’s interest therein and/or expressly disaffirm in
writing any rights, interests, obligations, duties and/or liabilities with
respect to such Property or matters related thereto. Without limiting the
generality of the foregoing, it is understood and agreed that Mortgagee shall
have no obligations, duties or liabilities prior to or after acquisition of
title to any portion of the Property, as lessee under any lease or purchaser or
seller under any contract or option unless Mortgagee elects otherwise by written
notification.

          Section 2.4. Authorization to File Financing Statements; Power of
Attorney. Mortgagor hereby authorizes Mortgagee at any time and from time to
time to file any initial financing statements, amendments thereto and
continuation statements as authorized by applicable law, required by Mortgagee
to establish or maintain the validity, perfection and priority of the security
interests granted in this Mortgage. For purposes of such filings, Mortgagor
agrees to furnish any information requested by Mortgagee promptly upon request
by Mortgagee. Mortgagor also ratifies its authorization for Mortgagee to have
filed any like initial financing statements, amendments thereto or continuation
statements if filed prior to the date of this Mortgage. Mortgagor hereby
irrevocably constitutes and appoints Mortgagee and any officer or agent of
Mortgagee, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of Mortgagor or in Mortgagor’s own name to execute in Mortgagor’s name any
such documents and to otherwise carry out the purposes of this Section 2.4, to
the extent that Mortgagor’s authorization above is not sufficient. To the extent
permitted by law, Mortgagor hereby ratifies all acts said attorney-in-fact shall
lawfully do, have done in the past or cause to be done in the future by virtue
hereof. This power of attorney is a power coupled with an interest and shall be
irrevocable.

          Section 2.5. Ground Lease Covenant. Mortgagor shall (a) pay all rents,
additional rents and other sums required to be paid by Mortgagor, as tenant
under and pursuant to the provisions of the Ground Lease as and when such rent
or other charge is payable, (b) diligently perform and observe all of the terms,
covenants and conditions of the Ground Lease on the part of Mortgagor, as tenant
thereunder, to be performed and observed prior to the expiration of any
applicable grace period therein provided, and (c) promptly notify Mortgagee of
the giving of any notice by the Ground Lessor to Mortgagor of any default by
Mortgagor in the performance or observance of any of the terms, covenants or
conditions of the Ground Lease on the part of Mortgagor, as tenant thereunder,
to be performed or observed and deliver to Mortgagee a true copy of each such
notice. Mortgagor shall not, without the prior consent of Mortgagee, surrender
the leasehold estate created by the Ground Lease or terminate or cancel the
Ground Lease or, without the prior written consent of Mortgagee, which consent
shall not be unreasonably withheld, conditioned or delayed, modify, change,
supplement, alter or amend the Ground Lease,

19

--------------------------------------------------------------------------------



in any respect, either orally or in writing, and Mortgagor hereby assigns to
Mortgagee, as further security for the payment of the Secured Indebtedness and
for the performance and observance of the terms, covenants and conditions of
this Mortgage and the Loan Agreement, all of the rights, privileges and
prerogatives of Mortgagor, which rights, privileges and prerogatives may be
exercised by Mortgagee upon a Default, as tenant under the Ground Lease, to
surrender the leasehold estate created by the Ground Lease or to terminate,
cancel, modify, change, supplement, alter or amend the Ground Lease, which
consent, in the case of a change, supplement, modification, alteration or
amendment, shall not be unreasonably withheld or delayed, and any such surrender
of the leasehold estate created by the Ground Lease or termination,
cancellation, modification, change, supplement, alteration or amendment of the
Ground Lease without the prior consent of Mortgagee shall be void and of no
force and effect. If Mortgagor shall default in the performance or observance of
any term, covenant or condition of the Ground Lease on the part of Mortgagor, as
tenant thereunder, to be performed or observed, and such default shall remain
uncured after the expiration of any applicable cure or grace period, then,
without limiting the generality of the other provisions of this Mortgage and the
Loan Agreement, and without waiving or releasing Mortgagor from any of its
obligations hereunder or thereunder, Mortgagee shall have the right, but shall
be under no obligation, to pay any sums and to perform any act or take any
action as may be appropriate to cause all of the terms, covenants and conditions
of the Ground Lease on the part of Mortgagor, as tenant thereunder, to be
performed or observed or to be promptly performed or observed on behalf of
Mortgagor, to the end that the rights of Mortgagor in, to and under the Ground
Lease shall be kept unimpaired and free from default. If Mortgagee shall make
any payment or perform any act or take action in accordance with the preceding
sentence, Mortgagee will notify Mortgagor of the making of any such payment, the
performance of any such act, or the taking of any such action. In any such
event, subject to the rights of tenants, subtenants and other occupants under
the Leases, Mortgagee and any person designated by Mortgagee shall have, and are
hereby granted, the right to enter upon the Property at any time and from time
to time after such default by Mortgagor, which remains uncured after the
expiration of any applicable cure or grace period, for the purpose of taking any
such action. Mortgagee may pay and expend such sums of money as Mortgagee deems
reasonably necessary for any such purpose and upon so doing shall be subrogated
to any and all rights of the Ground Lessor. Mortgagor hereby agrees to pay to
Mortgagee immediately upon demand therefor, all such sums so paid and expended
by Mortgagee, together with interest thereon from the day of such demand at the
Default Rate. All sums so paid and expended by Mortgagee and the interest
thereon shall be secured by the legal operation and effect of this Mortgage. If
the Ground Lessor shall deliver to Mortgagee a copy of any notice of default
sent by said Ground Lessor to Mortgagor, as tenant under the Ground Lease, such
notice shall constitute full protection to Mortgagee for any action taken or
omitted to be taken by Mortgagee, in good faith, in reliance thereon. Mortgagor
will not subordinate or consent to the subordination of the Ground Lease to any
mortgage, security deed, lease or other interest on or in the Ground Lessor’s
interest in all or any part of the Property, unless, in each such case, the
written consent of Mortgagee shall have been first had and obtained..

          Section 2.6. No Merger of Fee and Leasehold Estates. So long as any
portion of the Secured Indebtedness shall remain unpaid, unless Mortgagee shall
otherwise consent, the fee title to the Ground Lease Parcels and the leasehold
estate therein created pursuant to the provisions of the Ground Lease shall not
merge but shall always be kept separate and distinct, notwithstanding the union
of such estates in Mortgagor, Mortgagee, or in any other person by purchase,
operation

20

--------------------------------------------------------------------------------



of law or otherwise. Mortgagee reserves the right, at any time, to release
portions of the Property, including, but not limited to, all of any part of the
leasehold estate created by the Ground Lease, with or without consideration, at
Mortgagee’s election, without waiving or affecting any of its rights hereunder
or under the Note or the other Loan Documents and any such release shall not
affect Mortgagee’s rights in connection with the portion of the Property not so
released.

          Section 2.7. Mortgagor’s Acquisition of Fee Estate. In the event that
Mortgagor, so long as any portion of the Secured Indebtedness remains unpaid,
shall be the owner and holder of the fee title to all or any portion of the
Ground Lease Parcels, the lien of the Mortgage shall be spread to cover
Mortgagor’s fee title to such of the Ground Lease Parcels and said fee title
shall be deemed to be included in the Property without any further action.
Mortgagor agrees, at its sole cost and expense, including without limitation
Mortgagee’s reasonable attorneys’ fees, to (a) execute any and all documents or
instruments necessary to subject its fee title to the Property to the lien of
this Mortgage; and (b) provide a title insurance policy which shall insure that
the lien of the Mortgage is a first lien on Mortgagor’s fee title to the
Property. Notwithstanding the foregoing, if the Ground Lease is for any reason
whatsoever terminated prior to the natural expiration of its term, and if,
pursuant to any provisions of the Ground Lease or otherwise, Mortgagee or its
designee shall acquire from the Ground Lessor thereunder another lease of the
Property, Mortgagor shall have no right, title or interest in or to such other
lease or the leasehold estate created thereby.

          Section 2.8. Rejection of the Ground Lease.

               (a) If the Ground Lease is terminated for any reason in the event
of the rejection or disaffirmance of the Ground Lease pursuant to the Bankruptcy
Code, or any other law affecting creditor’s rights, (i) Mortgagor, immediately
after obtaining notice thereof, shall give notice thereto to Mortgagee, (ii)
Mortgagor, without the prior written consent of Mortgagee, shall not elect to
treat the Ground Lease as terminated pursuant to Section 365(h) of the
Bankruptcy Code or any comparable federal or state statute or law, and any
election by Mortgagor made without such consent shall be void and (iii) this
Mortgage and the Loan Agreement and all the liens, terms, covenants and
conditions of this Mortgage and the Loan Agreement hereby extends to and covers
Mortgagor’s possessory rights under Section 365(h) of the Bankruptcy Code and to
any claim for damages due to the rejection of the Ground Lease or other
termination of the Ground Lease. In addition, Mortgagor hereby assigns
irrevocably to Mortgagee Mortgagor’s rights to treat the Ground Lease as
terminated pursuant to Section 365(h) of the Bankruptcy Code and to offset rents
under such Ground Lease in the event any case, proceeding or other action is
commenced by or against the Ground Lessor under the Bankruptcy Code or any
comparable federal” or state statute or law.

               (b) Mortgagor hereby assigns to Mortgagee (i) Mortgagor’s right
to reject the Ground Lease under Section 365 of the Bankruptcy Code or any
comparable federal or state statute or law with respect to any case, proceeding
or other action commenced by or against Mortgagor under the Bankruptcy Code or
comparable federal or state statute or law and (ii) Mortgagor’s right to seek an
extension of the sixty (60)-day period within which Mortgagor must accept or
reject the Ground Lease under Section 365 of the Bankruptcy Code or any
comparable federal or state statute or law with respect to any case, proceeding
or other action commenced by or against

21

--------------------------------------------------------------------------------



Mortgagor under the Bankruptcy Code or comparable federal or state statute or
law. Further, if the foregoing assignment is not effective under applicable law
and Mortgagor shall desire to so reject the Ground Lease, at Mortgagee’s
request, Mortgagor shall assign its interest in the Ground Lease to Mortgagee in
lieu of rejecting the Ground Lease, upon receipt by Mortgagor of notice from
Mortgagee of such request together with Mortgagee’s agreement to cure any
existing defaults of Mortgagor under the Ground Lease.

               (c) Mortgagor hereby agrees that if the Ground Lease is
terminated for any reason in the event of the rejection or disaffirmance of the
Ground Lease pursuant to the Bankruptcy Code or any other law affecting
creditor’s rights, any property not removed by Mortgagor as permitted or
required by the Ground Lease, shall at the option of Mortgagee be deemed
abandoned by Mortgagor, provided that Mortgagee may remove any such property
required to be removed by Mortgagor pursuant to the Ground Lease and all costs
and expenses associated with such removal shall be paid by Mortgagor within five
(5) days of receipt by Mortgagor of an invoice for such removal costs and
expenses.

ARTICLE 3

Assignment of Rents and Leases

          Section 3.1. Assignment. Mortgagor hereby assigns to Mortgagee all
Rents (hereinafter defined) and all of Mortgagor’s rights in and under all
Leases (hereinafter defined). So long as no Default (hereinafter defined) has
occurred, Mortgagor shall have a license (which license shall terminate
automatically and without further notice upon the occurrence of a Default) to
collect, but not prior to accrual, the Rents under the Leases and, where
applicable, subleases, such Rents to be held in trust for Mortgagee, and to
otherwise deal with all Leases as permitted by this Mortgage. Each month,
provided no Default has occurred, Mortgagor may retain such Rents as were
collected that month and held in trust for Mortgagee; provided, however, that
all Rents collected by Mortgagor shall be applied solely to the ordinary and
necessary expenses of owning and operating the Property or paid to Mortgagee.
Upon the revocation of such license, all Rents shall be paid directly to
Mortgagee and not through Mortgagor, all without the necessity of any further
action by Mortgagee, including, without limitation, any action to obtain
possession of the Land, Improvements or any other portion of the Property or any
action for the appointment of a receiver. Mortgagor hereby authorizes and
directs the tenants under the Leases to pay Rents to Mortgagee upon written
demand by Mortgagee, without further consent of Mortgagor, without any
obligation of such tenants to determine whether a Default has in fact occurred
and regardless of whether Mortgagee has taken possession of any portion of the
Property, and the tenants may rely upon any written statement delivered by
Mortgagee to the tenants. Any such payments to Mortgagee shall constitute
payments to Mortgagor under the Leases, and Mortgagor hereby irrevocably
appoints Mortgagee as its attorney-in-fact to do all things, after a Default,
which Mortgagor might otherwise do with respect to the Property and the Leases
thereon, including, without limitation, (i) collecting Rents with or without
suit and applying the same, less expenses of collection, to any of the
obligations secured hereunder or to expenses of operating and maintaining the
Property (including reasonable reserves for anticipated expenses), at the option
of Mortgagee, all in such manner as may be determined by Mortgagee, or at the
option of Mortgagee, holding the same as security for

22

--------------------------------------------------------------------------------



the payment of the Secured Indebtedness, (ii) leasing, in the name of Mortgagor,
the whole or any part of the Property which may become vacant, and (iii)
employing agents therefor and paying such agents reasonable compensation for
their services. The curing of such Default, unless other Defaults also then
exist, shall entitle Mortgagor to recover its aforesaid license to do any such
things which Mortgagor might otherwise do with respect to the Property and the
Leases thereon and to again collect such Rents. The powers and rights granted in
this paragraph shall be in addition to the other remedies herein provided for
upon the occurrence of a Default and may be exercised independently of or
concurrently with any of said remedies. Nothing in the foregoing shall be
construed to impose any obligation upon Mortgagee to exercise any power or right
granted in this paragraph or to assume any liability under any Lease of any part
of the Property and no liability shall attach to Mortgagee for failure or
inability to collect any Rents under any such Lease. The assignment contained in
this Section shall become null and void upon the release of this Mortgage. As
used herein: (i) “Lease” means each existing or future lease, sublease (to the
extent of Mortgagor’s rights thereunder) or other agreement under the terms of
which any person has or acquires any right to occupy or use the Property, or any
part thereof, or interest therein, and each existing or future guaranty of
payment or performance thereunder, and all extensions, renewals, modifications
and replacements of each such lease, sublease, agreement or guaranty; and (ii)
“Rents” means all of the rents, revenue, income, profits and proceeds derived
and to be derived from the Property or arising from the use or enjoyment of any
portion thereof or from any Lease, including but not limited to the proceeds
from any negotiated lease termination or buyout of such Lease, liquidated
damages following default under any such Lease, all proceeds payable under any
policy of insurance covering loss of rents resulting from untenantability caused
by damage to any part of the Property, all of Mortgagor’s rights to recover
monetary amounts from any tenant in bankruptcy including, without limitation,
rights of recovery for use and occupancy and damage claims arising out of Lease
defaults, including rejections, under any applicable Debtor Relief Law
(hereinafter defined), together with any sums of money that may now or at any
time hereafter be or become due and payable to Mortgagor by virtue of any and
all royalties, overriding royalties, bonuses, delay rentals and any other amount
of any kind or character arising under any and all present and all future oil,
gas, mineral and mining leases covering the Property or any part thereof, and
all proceeds and other amounts paid or owing to Mortgagor under or pursuant to
any and all contracts and bonds relating to the construction or renovation of
the Property.

          Section 3.2. Covenants, Representations and Warranties Concerning
Leases and Rents. Mortgagor covenants, represents and warrants that: (a)
Mortgagor has good title to, and is the owner of the entire landlord’s interest
in, the Leases and Rents hereby assigned and authority to assign them; (b) all
Leases are valid and enforceable, and in full force and effect, and are
unmodified except as stated therein; (c) neither Mortgagor nor any tenant in the
Property is in default under its Lease (and no event has occurred which with the
passage of time or notice or both would result in a default under its Lease) or
is the subject of any bankruptcy, insolvency or similar proceeding; (d) unless
otherwise stated in a Permitted Encumbrance, no Rents or Leases have been or
will be assigned, mortgaged, pledged or otherwise encumbered and no other person
has or will acquire any right, title or interest in such Rents or Leases; (e) no
Rents have been waived, released, discounted, set off or compromised; (f) except
as stated in the Leases, Mortgagor has not received any funds or deposits from
any tenant for which credit has not already been made on account of accrued
Rents; (g) Mortgagor shall perform all of its obligations under the Leases and
enforce the tenants’ obligations under the Leases to the extent

23

--------------------------------------------------------------------------------



enforcement is prudent under the circumstances; (h) Mortgagor will not without
the prior written consent of Mortgagee, enter into any Lease after the date
hereof except in accordance with the terms of Exhibit I to the Loan Agreement,
or waive, release, discount, set off, compromise, reduce or defer any Rent,
receive or collect Rents more than one (1) month in advance, grant any rent-free
period to any tenant (except in accordance with the terms of Exhibit I to the
Loan Agreement), reduce any Lease term or waive, release or otherwise modify any
other material obligation under any Lease, renew or extend any Lease except in
accordance with the terms of Exhibit I to the Loan Agreement or in accordance
with a right of the tenant thereto in such Lease, approve or consent to an
assignment of a Lease or a subletting of any part of the premises covered by a
Lease (except with respect to leases of 5,000 square feet of rentable space or
less), or settle or compromise any claim against a tenant under a Lease in
bankruptcy or otherwise (except with respect to leases of 5,000 square feet of
rentable space or less); (i) Mortgagor will not, without the prior written
consent of Mortgagee, terminate or consent to the cancellation or surrender of
any Lease having an unexpired term of one (1) year or more unless promptly after
the cancellation or surrender a new Lease of such premises is made with a new
tenant having a credit standing that is satisfactory to Mortgagee, in
Mortgagee’s judgment, on terms not materially less favorable to lessor than the
terms of the terminated or cancelled Lease; (j) Mortgagor will not execute any
Lease except in accordance with the Loan Documents and for actual occupancy by
the tenant thereunder; (k) Mortgagor shall give prompt notice to Mortgagee, as
soon as Mortgagor first obtains notice, of any claim, or the commencement of any
action, by any tenant or subtenant under or with respect to a Lease regarding
any claimed damage, default, diminution of or offset against Rent, cancellation
of the Lease, or constructive eviction, excluding, however, notices of default
under residential Leases, and Mortgagor shall defend, at Mortgagor’s expense,
any proceeding pertaining to any Lease, including, if Mortgagee so requests, any
such proceeding to which Mortgagee is a party; (l) Mortgagor shall as often as
requested by Mortgagee, within ten (10) days of each request, deliver to
Mortgagee a complete rent roll of the Property in such detail as Mortgagee may
require and financial statements of the tenants, subtenants and guarantors under
the Leases to the extent available to Mortgagor, and deliver to such of the
tenants and others obligated under the Leases specified by Mortgagee written
notice of the assignment in Section 3.1 hereof in form and content satisfactory
to Mortgagee; (m) promptly upon request by Mortgagee, Mortgagor shall deliver to
Mortgagee executed originals of all Leases and copies of all records in its
possession or control relating thereto; (n) there shall be no merger of the
leasehold estates, created by the Leases, with the fee estate of the Land
without the prior written consent of Mortgagee; and (o) Mortgagee may at any
time and from time to time by specific written instrument intended for the
purpose, unilaterally subordinate the lien of this Mortgage to any Lease,
without joinder or consent of, or notice to, Mortgagor, any tenant or any other
person, and notice is hereby given to each tenant under a Lease of such right to
subordinate. No such subordination shall constitute a subordination to any lien
or other encumbrance, whenever arising, or improve the right of any junior lien
Mortgagee; and nothing herein shall be construed as subordinating this Mortgage
to any Lease.

          Section 3.3. Estoppel Certificates. All Leases executed after the date
hereof shall require the tenant to execute and deliver to Mortgagee an estoppel
certificate in form and substance acceptable to Mortgagee not more than thirty
(30) days after notice from Mortgagee.

          Section 3.4. No Liability of Mortgagee. Mortgagee’s acceptance of this
assignment shall not be deemed to constitute Mortgagee a “mortgagee in
possession,” nor obligate

24

--------------------------------------------------------------------------------



Mortgagee to appear in or defend any proceeding relating to any Lease or to the
Property, or to take any action hereunder, expend any money, incur any expenses,
or perform any obligation or liability under any Lease, or assume any obligation
for any deposit delivered to Mortgagor by any tenant and not as such delivered
to and accepted by Mortgagee. Mortgagee shall not be liable for any injury or
damage to person or property in or about the Property, or for Mortgagee’s
failure to collect or to exercise diligence in collecting Rents, but shall be
accountable only for Rents that it shall actually receive. Neither the
assignment of Leases and Rents nor enforcement of Mortgagee’s rights regarding
Leases and Rents (including collection of Rents) nor possession of the Property
by Mortgagee nor Mortgagee’s consent to or approval of any Lease (nor all of the
same), shall render Mortgagee liable on any obligation under or with respect to
any Lease or constitute affirmation of, or any subordination to, any Lease,
occupancy, use or option.

          If Mortgagee seeks or obtains any judicial relief regarding Rents or
Leases, the same shall in no way prevent the concurrent or subsequent employment
of any other appropriate rights or remedies nor shall same constitute an
election of judicial relief for any foreclosure or any other purpose. Mortgagee
neither has nor assumes any obligations as lessor or landlord with respect to
any Lease. The rights of Mortgagee under this Article 3 shall be cumulative of
all other rights of Mortgagee under the Loan Documents or otherwise.

          Reference is hereby made to Section 291-f of the Real Property Law of
the State of New York for the purpose of obtaining for Mortgagee the benefits of
said Section in connection herewith.

ARTICLE 4

Default

          Section 4.1. Events of Default. The occurrence of any one of the
following shall be a default under this Mortgage (“default” or “Default”):

               (a) Failure to Pay Indebtedness. Any of the Secured Indebtedness
or any indebtedness evidenced by the other “Notes” (as defined in the Loan
Agreement) is not paid when due, regardless of how such amount may have become
due and such default shall have continued for a period of ten (10) days.

               (b) Nonperformance of Covenants. Any covenant, agreement or
condition herein or in any other Loan Document (other than covenants otherwise
addressed in another paragraph of this Section, such as covenants to pay the
Secured Indebtedness) is not fully and timely performed, observed or kept and
such failure shall have continued for a period of thirty (30) days after notice
thereof shall have been given to Mortgagor by Mortgagee (or such other cure
period as may be specified elsewhere in this Mortgage or the other Loan
Documents with respect to specific provisions), provided, however, if such
default is not susceptible of being cured within such thirty (30) day period and
Mortgagor has commenced such cure within such thirty (30) day period and is
diligently pursuing such cure to Mortgagee’s satisfaction, such thirty (30) day
cure period shall be extended, but in no event shall such cure period exceed
sixty (60) days, or, in the case of such other documents, such shorter grace
period, if any, as may be provided for therein.

25

--------------------------------------------------------------------------------



               (c) Default under other Loan Documents. The occurrence of a
Default under any other Loan Document, including an Early Termination Event as
defined in any Master Agreement relating to any Swap Transaction.

               (d) Representations. Any statement, representation or warranty in
any of the Loan Documents, or in any financial statement or any other writing
heretofore or hereafter delivered to Mortgagee in connection with the Secured
Indebtedness is false, misleading or erroneous in any material respect on the
date hereof or on the date as of which such statement, representation or
warranty is made.

               (e) Bankruptcy or Insolvency. The owner of the Property or any
person liable, directly or indirectly, for any of the Secured Indebtedness (or
any general partner or joint venturer of such owner or other person):

 

 

 

          (i) (A) Executes an assignment for the benefit of creditors, or takes
any action in furtherance thereof; or (B) admits in writing its inability to
pay, or fails to pay, its debts generally as they become due; or (C) as a
debtor, files a petition, case, proceeding or other action pursuant to, or
voluntarily seeks the benefit or benefits of, Title 11 of the United States Code
as now or hereafter in effect or any other federal, state or local law, domestic
or foreign, as now or hereafter in effect relating to bankruptcy, insolvency,
liquidation, receivership, reorganization, arrangement, composition, extension
or adjustment of debts, or similar laws affecting the rights of creditors (Title
11 of the United States Code and such other laws being herein called “Debtor
Relief Laws”), or takes any action in furtherance thereof; or (D) seeks the
appointment of a receiver, trustee, custodian or liquidator of the Property or
any part thereof or of any significant portion of its other property; or

 

 

 

          (ii) Suffers the filing of a petition, case, proceeding or other
action against it as a debtor under any Debtor Relief Law or seeking appointment
of a receiver, trustee, custodian or liquidator of the Property or any part
thereof or of any significant portion of its other property, and (A) admits,
acquiesces in or fails to contest diligently the material allegations thereof,
or (B) the petition, case, proceeding or other action results in entry of any
order for relief or order granting relief sought against it, or (C) in a
proceeding under Debtor Relief Laws, the case is converted from one chapter to
another, or (D) fails to have the petition, case, proceeding or other action
permanently dismissed or discharged on or before the earlier of trial thereon or
ninety (90) days next following the date of its filing; or

 

 

 

          (iii) Conceals, removes, or permits to be concealed or removed, any
part of its property, with intent to hinder, delay or defraud its creditors or
any of them, or makes or suffers a transfer of any of its property which may be
fraudulent under any bankruptcy, fraudulent conveyance or similar law; or makes
any transfer of its property to or for the benefit of a creditor at a time when
other creditors similarly situated have not been paid; or suffers or permits,
while insolvent, any creditor to obtain a lien (other than as described in
subparagraph (iv) below) upon any of its property through legal proceedings
which are not vacated and such lien discharged prior to enforcement thereof and
in any event within sixty (60) days from the date thereof; or

26

--------------------------------------------------------------------------------




 

 

 

          (iv) Fails to have discharged within a period of thirty (30) days any
attachment, sequestration, or similar writ levied upon any of its property; or

 

 

 

          (v) Fails to pay immediately any final money judgment against it.

          (f) Transfer of the Property. Any sale, lease, conveyance, assignment,
pledge, encumbrance, or transfer of all or any part of the Property or any
interest therein, voluntarily or involuntarily, whether by operation of law or
otherwise, except: (i) sales or transfers of items of the Accessories which have
become obsolete or worn beyond practical use and which have been replaced by
adequate substitutes, owned by Mortgagor, having a value equal to or greater
than the replaced items when new; and (ii) the grant, in the ordinary course of
business, of a leasehold interest in a part of the Improvements to a tenant for
occupancy, not containing a right or option to purchase and not in contravention
of any provision of this Mortgage or of any other Loan Document. Mortgagee may,
in its sole discretion, waive a default under this paragraph, but it shall have
no obligation to do so, and any waiver may be conditioned upon such one or more
of the following (if any) which Mortgagee may require: the grantee’s integrity,
reputation, character, creditworthiness and management ability being
satisfactory to Mortgagee in its sole judgment and grantee executing, prior to
such sale or transfer, a written assumption agreement containing such terms as
Mortgagee may require, a principal paydown on the Note, an increase in the rate
of interest payable under the Note, a transfer fee, a modification of the term
of the Note, and any other modification of the Loan Documents which Mortgagee
may require. : NOTICE - THE DEBT SECURED HEREBY IS SUBJECT TO CALL IN FULL AND
ANY AND ALL SWAP TRANSACTIONS ARE SUBJECT TO TERMINATION, OR THE TERMS THEREOF
BEING MODIFIED IN THE EVENT OF SALE OR CONVEYANCE OF THE PROPERTY CONVEYED.

          (g) Transfer of Assets. Any sale, lease, conveyance, assignment,
pledge, encumbrance, or transfer of all or any part of the other assets of
Mortgagor, excluding the Property, voluntarily or involuntarily, whether by
operation of law or otherwise, except: (i) sales or transfers in the ordinary
course of Mortgagor’s business; and (ii) sales or transfers for which Mortgagor
receives consideration substantially equivalent to the fair market value of the
transferred asset.

          (h) Transfer of Ownership of Mortgagor. Any of the following:

 

 

 

          (i) the sale, pledge, encumbrance, assignment or transfer, voluntarily
or involuntarily, whether by operation of law or otherwise, of any interest in
Mortgagor (if Mortgagor is not a natural person but is a corporation,
partnership, limited liability company, trust or other legal entity), without
the prior written consent of Mortgagee (including, without limitation, if
Mortgagor is a partnership or joint venture, the withdrawal from or admission
into it of any general partner or joint venturer); or

 

 

 

          (ii) if Mortgagor or Guarantor (or a general partner, member or
co-venturer of either of them) is a partnership, joint venture, limited
liability company, trust or closely-held corporation, any sale, conveyance,
transfer or other disposition of more than 10%, in the aggregate, of any class
of the issued and outstanding capital stock of such closely-held corporation or
of the beneficial interest of such partnership, venture, limited liability

27

--------------------------------------------------------------------------------




 

 

 

company or trust, or a change of any general partner, joint venturer, member or
beneficiary, as the case may be, or, in the event Mortgagor or Guarantor (or a
general partner, co-venturer, member or beneficiary, as the case may be, of
either of them) is a publicly-held corporation, the sale, conveyance, transfer
or other disposition of more than 10%, in the aggregate, of the stock-holdings
of any of the five (5) individuals or entities that own the greatest number of
shares of each class of issued and outstanding stock, or effectuates or permits
a reduction in the aggregate direct and indirect ownership interests of
Guarantor in Mortgagor below 50.1%, or effectuates or causes Acadia Realty Trust
to fail to control the management of Guarantor and Mortgagor.

          (i) Grant of Easement, Etc. Without the prior written consent of
Mortgagee, Mortgagor grants any easement or dedication, files any plat,
condominium declaration, or restriction, or otherwise encumbers the Property, or
seeks or permits any zoning reclassification or variance, unless such action is
expressly permitted by the Loan Documents or does not affect the Property.

          (j) Abandonment. The owner of the Property abandons any of the
Property.

          (k) Default Under Other Lien. A default or event of default occurs
under any lien, security interest or assignment covering the Property or any
part thereof (whether or not Mortgagee has consented, and without hereby
implying Mortgagee’s consent, to any such lien, security interest or assignment
not created hereunder), or Mortgagee of any such lien, security interest or
assignment declares a default or institutes foreclosure or other proceedings for
the enforcement of its remedies thereunder.

          (l) Destruction. The Property is so demolished, destroyed or damaged
that, in the reasonable opinion of Mortgagee, it cannot be restored or rebuilt
with available funds to a profitable condition within a reasonable period of
time and in any event, prior to the final maturity date of the Note.

          (m) Condemnation. (i) Any governmental authority shall require, or
commence any proceeding for, the demolition of any building or structure
comprising a part of the Premises, or (ii) there is commenced any proceeding to
condemn or otherwise take pursuant to the power of eminent domain, or a contract
for sale or a conveyance in lieu of such a taking is executed which provides for
the transfer of, a material portion of the Premises, including but not limited
to the taking (or transfer in lieu thereof) of any portion which would result in
the blockage or substantial impairment of access or utility service to the
Improvements or which would cause the Premises to fail to comply with any Legal
Requirement.

          (n) Liquidation, Etc. The liquidation, termination, dissolution,
merger, consolidation or failure to maintain good standing in the State of New
York and/or the state of incorporation or organization, if different (or in the
case of an individual, the death or legal incapacity) of Mortgagor, any owner of
the Property or any person obligated to pay any part of the Secured
Indebtedness.

          (o) Material, Adverse Change. In Mortgagee’s reasonable opinion, the
prospect of payment of all or any part of the Secured Indebtedness has been
impaired because of a material,

28

--------------------------------------------------------------------------------



adverse change in the financial condition, results of operations, business or
properties of Mortgagor, any owner of the Property or any person liable,
directly or indirectly, for any of the Secured Indebtedness, or of any general
partner or joint venturer thereof (if such owner or other person is a
partnership or joint venture).

          (p) Enforceability; Priority. Any Loan Document shall for any reason
without Mortgagee’s specific written consent cease to be in full force and
effect, or shall be declared null and void or unenforceable in whole or in part,
or the validity or enforceability thereof, in whole or in part, shall be
challenged or denied by any party thereto other than Mortgagee; or the liens,
mortgages or security interests of Mortgagee in any of the Property become
unenforceable in whole or in part, or cease to be of the priority herein
required, or the validity or enforceability thereof, in whole or in part, shall
be challenged or denied by Mortgagor or any person obligated to pay any part of
the Secured Indebtedness.

          (q) Other Indebtedness. A default or event of default occurs under any
document executed and delivered in connection with any other indebtedness (to
Mortgagee or any other person or entity) of Mortgagor, the owner of the
Property, any person obligated to pay any part of the Secured Indebtedness, or
any person or entity which guarantees such other indebtedness.

          (r) Ground Lease. (A) A breach or default by Mortgagor under any
condition or obligation contained in the Ground Lease shall occur, (B) there
occurs any event or condition that gives Ground Lessor under the Ground Lease a
right to terminate or cancel the Ground Lease, (C) the Ground Lease shall be
surrendered or the Ground Lease shall be terminated or cancelled for any reason
or under any circumstances whatsoever or (D) any of the terms, covenants or
conditions of the Ground Lease shall in any manner be modified, changed or
conditions of the Ground Lease shall in any manner be modified, changed,
supplemented, altered or amended without the prior written consent of Mortgagee.

          (s) Fee Interest. This Mortgage shall fail to encumber the fee
interest of the landlord under the Ground Lease if Mortgagor, Guarantor or any
affiliate thereof shall become the owner of such fee interest.

          (t) Certain Other Agreements. (A) A breach or default by Mortgagor or
Storage Facility Tenant under any condition or obligation contained in the
Storage Facility Master Lease shall occur, (B) there occurs any event or
condition that gives Mortgagor or Storage Facility Tenant under the Storage
Facility Master Lease a right to terminate or cancel the Storage Facility Master
Lease, (C) the Storage Facility Master Lease shall be surrendered or the Storage
Facility Master Lease shall be terminated or cancelled for any reason or under
any circumstances whatsoever, except as specifically permitted herein, or (D)
any of the terms, covenants or conditions of the Storage Facility Master Lease
shall in any manner be modified, changed, supplemented, altered or amended
without the prior written consent of Mortgagee.

          (u) Storage Facility Tenant. Storage Facility Tenant shall dissolve or
cease to exist during the term of the Loan, except in compliance with the
provisions of the Loan Agreement.

          (v) Condominium Assessments. The Condominum Association shall file a
lien against any of the Property for unpaid Condominium Assessments.

29

--------------------------------------------------------------------------------



          Section 4.2. Notice and Cure. If any provision of this Mortgage or any
other Loan Document provides for Mortgagee to give to Mortgagor any notice
regarding a default or incipient default, then if Mortgagee shall fail to give
such notice to Mortgagor as provided, the sole and exclusive remedy of Mortgagor
for such failure shall be to seek appropriate equitable relief to enforce the
agreement to give such notice and to have any acceleration of the maturity of
the Note and the Secured Indebtedness postponed or revoked and foreclosure
proceedings in connection therewith delayed or terminated pending or upon the
curing of such default in the manner and during the period of time permitted by
such agreement, if any, and Mortgagor shall have no right to damages or any
other type of relief not herein specifically set out against Mortgagee, all of
which damages or other relief are hereby waived by Mortgagor. Nothing herein or
in any other Loan Document shall operate or be construed to add on or make
cumulative any cure or grace periods specified in any of the Loan Documents.

ARTICLE 5

Remedies

          Section 5.1. Certain Remedies. If a Default shall occur, Mortgagee may
(but shall have no obligation to) exercise any one or more of the following
remedies, without notice (unless notice is required by applicable statute):

               (a) Acceleration. Mortgagee may at any time and from time to time
declare any or all of the Secured Indebtedness immediately due and payable and
may terminate any and all Swap Transactions. Upon any such declaration, such
Secured Indebtedness shall thereupon be immediately due and payable, and such
Swap Transactions shall immediately terminate, without presentment, demand,
protest, notice of protest, notice of acceleration or of intention to accelerate
or any other notice or declaration of any kind, all of which are hereby
expressly waived by Mortgagor. Without limitation of the foregoing, upon the
occurrence of a default described in clauses (A), (C) or (D) of subparagraph (i)
of paragraph (d) of Section 4.1, hereof, all of the Secured Indebtedness shall
thereupon be immediately due and payable, without presentment, demand, protest,
notice of protest, declaration or notice of acceleration or intention to
accelerate, or any other notice, declaration or act of any kind, all of which
are hereby expressly waived by Mortgagor.

               (b) Enforcement of Assignment of Rents. In addition to the rights
of Mortgagee under Article 3 hereof, prior or subsequent to taking possession of
any portion of the Property or taking any action with respect to such
possession, Mortgagee may: (1) collect and/or sue for the Rents in Mortgagee’s
own name, give receipts and releases therefor, and after deducting all expenses
of collection, including attorneys’ fees and expenses, apply the net proceeds
thereof to the Secured Indebtedness in such manner and order as Mortgagee may
elect and/or to the operation and management of the Property, including the
payment of management, brokerage and attorney’s fees and expenses; and (2)
require Mortgagor to transfer all security deposits and records thereof to
Mortgagee together with original counterparts of the Leases.

30

--------------------------------------------------------------------------------



               (c) Mortgagee’s Right to Enter and Take Possession, Operate and
Apply Income.

 

 

 

          (i) Mortgagee may demand that Mortgagor surrender the actual
possession of the Property and upon such demand, Mortgagor shall forthwith
surrender same to Mortgagee and, to the extent permitted by law, Mortgagee
itself, or by such officers or agents as it may appoint, may enter and take
possession of all of the Property and may exclude Mortgagor and its agents and
employees wholly therefrom.

 

 

 

          (ii) If Mortgagor shall for any reason fail to surrender or deliver
the Property or any part thereof after Mortgagee’s demand, Mortgagee may obtain
a judgment or order conferring on Mortgagee the right to immediate possession or
requiring Mortgagor to deliver immediate possession to Mortgagee, to the entry
of which judgment or decree Mortgagor hereby specifically consents.

 

 

 

          (iii) Mortgagee may from time to time: (A) continue and complete
construction of, hold, store, use, operate, manage and control the Property and
conduct the business thereof; (B) make all reasonably necessary maintenance,
repairs, renewals, replacements, additions, betterments and improvements thereto
and thereon and purchase or otherwise acquire additional personal property;
(C) insure or keep the Property insured; (D) exercise all the rights and powers
of Mortgagor in its name or otherwise with respect to the same; and (E) enter
into agreements with others (including, without limitation, new Leases or
amendments, extensions, or cancellations to existing Leases) all as Mortgagee
from time to time may determine in its sole discretion. Mortgagor hereby
constitutes and irrevocably appoints Mortgagee its true and lawful
attorney-in-fact, which appointment is coupled with an interest, with full power
of substitution, and empowers said attorney or attorneys in the name of
Mortgagor, but at the option of said attorney-in-fact, to do any and all acts
and execute any and all agreements that Mortgagee may deem necessary or proper
to implement and perform any and all of the foregoing.

               (d) Uniform Commercial Code. Mortgagee may exercise any or all of
its rights and remedies under the Uniform Commercial Code as adopted by the
State of New York as in effect from time to time, (or under the Uniform
Commercial Code in force from time to time in any other state to the extent the
same is applicable law) or other applicable law as well as all other rights and
remedies possessed by Mortgagee, all of which shall be cumulative. Mortgagee is
hereby authorized and empowered to enter the Property or other place where the
collateral may be located without legal process, and to take possession of such
personal property without notice or demand, which hereby are waived to the
maximum extent permitted by the laws of the State of New York. Upon demand by
Mortgagee, Mortgagor shall make such personal property available to Mortgagee at
a place reasonably convenient to Mortgagee. Mortgagee may proceed under the
Uniform Commercial Code as to all or any part of such personal property, and in
conjunction therewith may exercise all of the rights, remedies and powers of a
secured creditor under the Uniform Commercial Code. Any notification required by
the Uniform Commercial Code shall be deemed reasonably and properly given if
sent in accordance with the Notice provisions of this Mortgage at least ten (10)
days before any sale or other disposition of such personal property. Mortgagee
may choose to dispose of some or all of the property, in any combination
consisting of both personal property and Property, in one or more public or
private sales to be held in accordance with the Law and procedures applicable to
real property, as

31

--------------------------------------------------------------------------------



permitted by Article 9 of the Uniform Commercial Code. Mortgagor agrees that
such a sale of such personal property together with Property constitutes a
commercially reasonable sale of such personal property.

               (e) Lawsuits. Mortgagee may proceed by a suit or suits in equity
or at law, whether for collection of the indebtedness secured hereby, the
specific performance of any covenant or agreement herein contained or in aid of
the execution of any power herein granted, or for any foreclosure hereunder or
for the sale of the Property under the judgment or decree of any court or courts
of competent jurisdiction. Mortgagor hereby assents to the passage of a decree
for the sale of the Property by any equity court having jurisdiction.

               (f) Foreclosure. Mortgagee may:

 

 

 

          (1) sell the Mortgaged Property to the extent permitted and pursuant
to the procedures provided by law (including, without limitation, in accordance
with Article 14 of the New York Real Property Actions and Proceedings Law,
regarding which Mortgagor hereby consents and agrees that notices thereunder
(including notices of sale) may be given to Mortgagor in any of the manners
specified for the giving of notices set forth in Section 6.13, and all estate,
right, title and interest, claim and demand thereof, at one (1) or more sales as
an entity or in parcels or parts, and at such time and place upon such terms and
after such notice thereof as may be required or permitted by law; or

 

 

 

          (2) institute proceedings for the complete or partial foreclosure
hereof; or

 

 

 

          (3) take such steps to protect and enforce its rights whether by
action, suit or proceeding in equity or at law for the specific performance of
any covenant, condition or agreement in the Note, the Loan Agreement or herein,
or in aid of the execution of any power herein granted, or for any foreclosure
hereunder, or for the enforcement of any other appropriate legal or equitable
remedy or otherwise as Mortgagee shall elect.

          Any sale made hereunder may be as an entirety or in such parcels as
Mortgagee may request. To the extent permitted by applicable law, any sale may
be adjourned by announcement at the time and place appointed for such sale
without further notice except as may be required by law. If the proceeds of such
sale of less than the whole of the Property shall be less than the aggregate of
the Secured Indebtedness, this Mortgage and the lien hereof shall remain in full
force and effect as to the unsold portion of the Property just as though no sale
had been made and the rights of Mortgagee to foreclose hereunder shall also
apply to any future sales. A sale may cover not only the Property but also
personal property and other interests which are a part of the Property, or any
part thereof, as a unit and as a part of a single sale, or the sale may be of
any part of the Property separately from the remainder of the Property. After
each sale, Mortgagee shall make to the purchaser or purchasers at such sale good
and sufficient conveyances, conveying the property so sold to the purchaser or
purchasers in fee simple, subject to the Permitted Encumbrances (and to such
leases and other matters, if any), and shall receive the proceeds of said sale
or sales and apply the same as herein provided. In the event any sale hereunder
is not completed or is defective in the opinion of Mortgagee, such sale shall
not exhaust the rights hereunder and Mortgagee shall have the right to cause a
subsequent sale or sales to be made hereunder. Any and all statements of fact or
other recitals made in any deed or

32

--------------------------------------------------------------------------------



deeds or other conveyances given by Mortgagee as to nonpayment of the Secured
Indebtedness or as to the occurrence of any default, or as to Mortgagee’s having
declared all of said indebtedness to be due and payable, or as to the request to
sell, or as to notice of time, place and terms of sale and the properties to be
sold having been duly given, or as to any other act or thing having been duly
done by Mortgagee shall be taken as prima facie evidence of the truth of the
facts so stated and recited.

               (g) Receiver. Mortgagee may apply to any court of competent
jurisdiction to have a receiver appointed to enter upon and take possession of
the Property, collect the Rents therefrom and apply the same as the court may
direct, such receiver to have all of the rights and powers permitted under the
laws of the State of New York. To the extent permitted by law, the right of the
appointment of such receiver shall be a matter of strict right without regard to
the value or the occupancy of the Property or the solvency or insolvency of
Mortgagor. The expenses, including receiver’s fees, attorneys’ fees, costs and
agent’s commission incurred pursuant to the powers herein contained, together
with interest thereon at the default rate under the Note, shall be secured
hereby and shall be due and payable by Mortgagor immediately without notice or
demand. Notwithstanding the appointment of any receiver or other custodian,
Mortgagee shall be entitled as pledgee to the possession and control of any cash
or deposits at the time held by, payable, or deliverable under the terms of this
Mortgage to Mortgagee, and Mortgagee shall have the right to offset the unpaid
Secured Indebtedness against any such cash or deposits in such order as
Mortgagee may elect.

               (h) Termination of Commitment to Lend. Mortgagee may terminate
any commitment or obligation to lend or disburse funds under any Loan Document
or enter into any other credit arrangement to or for the benefit of Mortgagor.

               (i) Other Rights and Remedies. Mortgagee may exercise any and all
other rights and remedies which Mortgagee may have under the Loan Documents, or
at law or in equity or otherwise.

          Section 5.2. Application of Proceeds. Unless otherwise provided by
applicable Law, all proceeds from the sale of the Property or any part thereof
pursuant to the rights and remedies set forth in this Article 5 and any other
proceeds received by Mortgagee from the exercise of any of its other rights and
remedies hereunder or under the other Loan Documents shall be applied first to
pay all Expenses and next in reduction of the other Secured Indebtedness, in
such manner and order as Mortgagee may elect.

          Section 5.3. Remedies Cumulative and Concurrent. No right, power or
remedy of Mortgagee as provided in the Note, this Mortgage, or the other Loan
Documents is intended to be exclusive of any other right, power, or remedy of
Mortgagee, but each and every such right, power and remedy shall be cumulative
and concurrent and in addition to any other right, power or remedy available to
Mortgagee now or hereafter existing at law or in equity and may be pursued
separately, successively or together against Mortgagor, or any endorser,
co-maker, surety or guarantor of the Secured Indebtedness, or the Property or
any part thereof, or any one or more of them, at the sole discretion of
Mortgagee. The failure of Mortgagee to exercise any such right, power or remedy
shall in no event be construed as a waiver or release thereof.

33

--------------------------------------------------------------------------------



          Section 5.4. Waiver, Delay or Omission. No waiver of any Default
hereunder shall extend to or affect any subsequent or any other Default then
existing, or impair any rights, powers or remedies consequent thereon, and no
delay or omission of Mortgagee to exercise any right, power or remedy shall be
construed to waive any such Default or to constitute acquiescence therein.

          Section 5.5. Credit of Mortgagee. To the maximum extent permitted by
the laws of the State of New York, upon any sale made under or by virtue of this
Article, Mortgagee may bid for and acquire the Property, or any part thereof,
and in lieu of paying cash therefor may apply to the purchase price, any portion
of or all of the unpaid Secured Indebtedness in such order as Mortgagee may
elect.

          Section 5.6. Sale. Any sale or sales made under or by virtue of this
Article shall operate to divest all the estate, right, title, interest, claim
and demand whatsoever at law or in equity, of Mortgagor and all persons, except
tenants pursuant to Leases approved by Mortgagee, claiming by, through or under
Mortgagor in and to the properties and rights so sold, whether sold to Mortgagee
or to others.

          Section 5.7. Proofs of Claim. In the case of any receivership,
insolvency, bankruptcy, reorganization, arrangement, adjustment, composition,
seizure of the Property by any Governmental Authority, or other judicial
proceedings affecting Mortgagor, any endorser, co-maker, surety, or guarantor of
the Secured Indebtedness, or any of their respective properties, Mortgagee, to
the extent permitted by law, shall be entitled to file such proofs of claim and
other documents as may be necessary or advisable in order to have its claim
allowed in such proceedings for the entire unpaid Secured Indebtedness at the
date of the institution of such proceedings, and for any additional amounts
which may become due and payable after such date.

          Section 5.8. Waiver of Redemption, Notice, Marshalling, Etc. Mortgagor
hereby waives and releases, for itself and anyone claiming through, by, or under
it, to the maximum extent permitted by the laws of the State of New York:

 

 

 

          (i) all benefit that might accrue to Mortgagor by virtue of any
present or future law exempting the Property, or any part of the proceeds
arising from any sale thereof, from attachment, levy or sale on execution, or
providing for any appraisement, valuation, stay of execution, exemption from
civil process, redemption or extension of time for payment,

 

 

 

          (ii) unless specifically required herein, all notices of default, or
Mortgagee’s actual exercise of any option or remedy under the Loan Documents, or
otherwise, and

 

 

 

          (iii) any right to have the Property marshaled.

          Section 5.9. Discontinuance of Proceedings. If Mortgagee shall have
proceeded to enforce any right under any Loan Document and such proceedings
shall have been discontinued or abandoned for any reason, then except as may be
provided in any written agreement between Mortgagor and Mortgagee providing for
the discontinuance or abandonment of such proceedings, Mortgagor and Mortgagee
shall be restored to their former positions and the rights, remedies and powers
of Mortgagee shall continue as if no such proceedings had been instituted.

34

--------------------------------------------------------------------------------



          Section 5.10. Mortgagee’s Actions. Mortgagee may, at any time without
notice to any person and without consideration, do or refrain from doing any or
all of the following actions, and neither Mortgagor, any endorser, co-maker,
surety or guarantor of the Secured Indebtedness, nor any other person
(hereinafter in this Section collectively referred to as the “Obligor”) now or
hereafter liable for the payment and performance of the Secured Indebtedness
shall be relieved from the payment and performance thereof, unless specifically
released in writing by Mortgagee: (a) renew, extend or modify the terms of the
Note, this Mortgage and the other Loan Documents, or any of them; (b) forbear or
extend the time for the payment or performance of any or all of the Secured
Indebtedness; (c) apply payments by any Obligor to the reduction of the unpaid
Secured Indebtedness in such manner, in such amounts, and at such times and in
such order and priority as Mortgagee may see fit; (d) release any Obligor;
(e) substitute or release in whole or in part the Property or any other
collateral or any portion thereof now or hereafter held as security for the
Secured Indebtedness without affecting, disturbing or impairing in any manner
whatsoever the validity and priority of the lien of this Mortgage upon the
Property which is not released or substituted, or the validity and priority of
any security interest of Mortgagee in such other collateral which is not
released or substituted; (f) subordinate the lien of this Mortgage or the lien
of any other security interest in any other collateral now or hereafter held as
security for the Secured Indebtedness; (g) join in the execution of a plat or
replat of the Land (provided, however, notwithstanding the foregoing, Mortgagee
will join in such plat or replat of the Land so long as such plat or replat is
acceptable to Mortgagee); (h) join in and consent to the filing of a declaration
of condominium or declaration of restrictive covenants regarding all or any part
of the Land; (i) consent to the granting of any easement on the Land; and
(j) generally deal with any obligor or any other party as Mortgagee may see fit.

          Section 5.11. Other Remedies. Mortgagee shall have the right from time
to time to protect, exercise and enforce any legal or equitable remedy against
Mortgagor provided under the Loan Documents or by applicable Laws.

ARTICLE 6

Miscellaneous

          Section 6.1. Scope of Mortgage. This Mortgage is a Mortgage of both
real and personal property, a security agreement, an assignment of rents and
leases, a financing statement and fixture filing and a collateral assignment,
and also covers proceeds and fixtures.

          Section 6.2. Effective as a Financing Statement. This Mortgage shall
be effective as a financing statement filed as a fixture filing with respect to
all fixtures included within the Property and is to be filed for record in the
real estate records of each county where any part of the Property (including
said fixtures) is situated. This Mortgage shall also be effective as a financing
statement covering as-extracted collateral (including oil and gas), accounts and
general intangibles under the New York Uniform Commercial Code, as in effect
from time to time, and the Uniform Commercial Code, as in effect from time to
time, in any other state where the Property is situated which will be financed
at the wellhead or minehead of the wells or mines located on the Property and is
to be filed for record in the real estate records of each county where any part
of the Property is situated. This Mortgage shall also be effective as a
financing



35

--------------------------------------------------------------------------------



statement covering any other Property and may be filed in any other appropriate
filing or recording office. The mailing address of Mortgagor and Mortgagee are
set forth in the preamble of this Mortgage and the address of Mortgagee from
which information concerning the security interests hereunder may be obtained is
the address of Mortgagee set forth at the end of this Mortgage. A carbon,
photographic or other reproduction of this Mortgage or of any financing
statement relating to this Mortgage shall be sufficient as a financing statement
for any of the purposes referred to in this Section.

          Section 6.3. Notice to Account Debtors. In addition to the rights
granted elsewhere in this Mortgage, Mortgagee may at any time notify the account
debtors or obligors of any accounts, chattel paper, general intangibles,
negotiable instruments or other evidences of indebtedness included in the
Collateral to pay Mortgagee directly.

          Section 6.4. Waiver by Mortgagee. Mortgagee may at any time and from
time to time by a specific writing intended for the purpose: (a) waive
compliance by Mortgagor with any covenant herein made by Mortgagor to the extent
and in the manner specified in such writing; (b) consent to Mortgagor’s doing
any act which hereunder Mortgagor is prohibited from doing, or to Mortgagor’s
failing to do any act which hereunder Mortgagor is required to do, to the extent
and in the manner specified in such writing; (c) release any part of the
Property or any interest therein from the lien and security interest of this
Mortgage, without the joinder of Mortgagee; or (d) release any party liable,
either directly or indirectly, for the Secured Indebtedness or for any covenant
herein or in any other Loan Document, without impairing or releasing the
liability of any other party. No such act shall in any way affect the rights or
powers of Mortgagee or Mortgagee hereunder except to the extent specifically
agreed to by Mortgagee in such writing.

          Section 6.5. No Impairment of Security. The lien, security interest
and other security rights of Mortgagee hereunder or under any other Loan
Document shall not be impaired by any indulgence, moratorium or release granted
by Mortgagee including, but not limited to, any renewal, extension or
modification which Mortgagee may grant with respect to any Secured Indebtedness,
or any surrender, compromise, release, renewal, extension, exchange or
substitution which Mortgagee may grant in respect of the Property, or any part
thereof or any interest therein, or any release or indulgence granted to any
endorser, guarantor or surety of any Secured Indebtedness. The taking of
additional security by Mortgagee shall not release or impair the lien, security
interest or other security rights of Mortgagee hereunder or affect the liability
of Mortgagor or of any endorser, guarantor or surety, or improve the right of
any junior lien Mortgagee in the Property (without implying hereby Mortgagee’s
consent to any junior lien).

          Section 6.6. Acts Not Constituting Waiver by Mortgagee. Mortgagee may
waive any default without waiving any other prior or subsequent default.
Mortgagee may remedy any default without waiving the default remedied. Neither
failure by Mortgagee to exercise, nor delay by Mortgagee in exercising, nor
discontinuance of the exercise of any right, power or remedy (including but not
limited to the right to accelerate the maturity of the Secured Indebtedness or
any part thereof) upon or after any default shall be construed as a waiver of
such default or as a waiver of the right to exercise any such right, power or
remedy at a later date. No single or partial exercise by Mortgagee of any right,
power or remedy hereunder shall exhaust the same or shall preclude any other or
further exercise thereof, and every such right, power or remedy hereunder may be
exercised at any time and from time to time. No modification or

36

--------------------------------------------------------------------------------



waiver of any provision hereof nor consent to any departure by Mortgagor
therefrom shall in any event be effective unless the same shall be in writing
and signed by Mortgagee and then such waiver or consent shall be effective only
in the specific instance, for the purpose for which given and to the extent
therein specified. No notice to nor demand on Mortgagor in any case shall of
itself entitle Mortgagor to any other or further notice or demand in similar or
other circumstances. Remittances in payment of any part of the Secured
Indebtedness other than in the required amount in immediately available U.S.
funds shall not, regardless of any receipt or credit issued therefor, constitute
payment until the required amount is actually received by Mortgagee in
immediately available U.S. funds and shall be made and accepted subject to the
condition that any check or draft may be handled for collection in accordance
with the practice of the collecting bank or banks. Acceptance by Mortgagee of
any payment in an amount less than the amount then due on any Secured
Indebtedness shall be deemed an acceptance on account only and shall not in any
way excuse the existence of a default hereunder notwithstanding any notation on
or accompanying such partial payment to the contrary.

          Section 6.7. Mortgagor’s Successors. If the ownership of the Property
or any part thereof becomes vested in a person other than Mortgagor, Mortgagee
may, without notice to Mortgagor, deal with such successor or successors in
interest with reference to this Mortgage and to the Secured Indebtedness in the
same manner as with Mortgagor, without in any way vitiating or discharging
Mortgagor’s liability hereunder or for the payment of the indebtedness or
performance of the obligations secured hereby. No transfer of the Property, no
forbearance on the part of Mortgagee, and no extension of the time for the
payment of the Secured Indebtedness given by Mortgagee shall operate to release,
discharge, modify, change or affect, in whole or in part, the liability of
Mortgagor hereunder for the payment of the indebtedness or performance of the
obligations secured hereby or the liability of any other person hereunder for
the payment of the indebtedness secured hereby. Each Mortgagor agrees that it
shall be bound by any modification of this Mortgage or any of the other Loan
Documents made by Mortgagee and any subsequent owner of the Property, with or
without notice to such Mortgagor, and no such modifications shall impair the
obligations of such Mortgagor under this Mortgage or any other Loan Document.
Nothing in this Section or elsewhere in this Mortgage shall be construed to
imply Mortgagee’s consent to any transfer of the Property.

          Section 6.8. Place of Payment. All Secured Indebtedness which may be
owing hereunder at any time by Mortgagor shall be payable at the place
designated in the Note (or if no such designation is made, at the address of
Mortgagee indicated at the end of this Mortgage).

          Section 6.9. Subrogation to Existing Liens; Vendor’s Lien. To the
extent that proceeds of the Note are used to pay indebtedness secured by any
outstanding lien, security interest, charge or prior encumbrance against the
Property, such proceeds have been advanced by Mortgagee at Mortgagor’s request,
and Mortgagee shall be subrogated to any and all rights, security interests and
liens owned by any owner or Mortgagee of such outstanding liens, security
interests, charges or encumbrances, however remote, irrespective of whether said
liens, security interests, charges or encumbrances are released, and all of the
same are recognized as valid and subsisting and are renewed and continued and
merged herein to secure the Secured Indebtedness, but the terms and provisions
of this Mortgage shall govern and control the manner and terms of enforcement of
the liens, security interests, charges and encumbrances to which Mortgagee is
subrogated hereunder. It is expressly understood that, in consideration of the
payment of such

37

--------------------------------------------------------------------------------



indebtedness by Mortgagee, Mortgagor hereby waives and releases all demands and
causes of action for offsets and payments in connection with the said
indebtedness. If all or any portion of the proceeds of the loan evidenced by the
Note or of any other secured indebtedness has been advanced for the purpose of
paying the purchase price for all or a part of the Property, no vendor’s lien is
waived; and Mortgagee shall have, and is hereby granted, a vendor’s lien on the
Property as cumulative additional security for the secured indebtedness.
Mortgagee may foreclose under this Mortgage or under the vendor’s lien without
waiving the other or may foreclose under both.

          Section 6.10. Application of Payments to Certain Indebtedness. If any
part of the Secured Indebtedness cannot be lawfully secured by this Mortgage or
if any part of the Property cannot be lawfully subject to the lien and security
interest hereof to the full extent of such indebtedness, then all payments made
shall be applied on said indebtedness first in discharge of that portion thereof
which is not secured by this Mortgage.

          Section 6.11. Nature of Loan; Compliance with Usury Laws. The loan
evidenced by the Note is being made solely for the purpose of carrying on or
acquiring a business or commercial enterprise. It is the intent of Mortgagor and
Mortgagee and all other parties to the Loan Documents to conform to and contract
in strict compliance with applicable usury law from time to time in effect. All
agreements between Mortgagee and Mortgagor (or any other party liable with
respect to any indebtedness under the Loan Documents) are hereby limited by the
provisions of this Section which shall override and control all such agreements,
whether now existing or hereafter arising. In no way, nor in any event or
contingency (including but not limited to prepayment, default, demand for
payment, or acceleration of the maturity of any obligation), shall the interest
taken, reserved, contracted for, charged, chargeable, or received under this
Mortgage, the Note or any other Loan Document or otherwise, exceed the maximum
nonusurious amount permitted by applicable law (the “Maximum Amount”). If, from
any possible construction of any document, interest would otherwise be payable
in excess of the Maximum Amount, any such construction shall be subject to the
provisions of this Section and such document shall ipso facto be automatically
reformed and the interest payable shall be automatically reduced to the Maximum
Amount, without the necessity of execution of any amendment or new document. If
Mortgagee shall ever receive anything of value which is characterized as
interest under applicable law and which would apart from this provision be in
excess of the Maximum Amount, an amount equal to the amount which would have
been excessive interest shall, without penalty, be applied to the reduction of
the principal amount owing on the Secured Indebtedness in the inverse order of
its maturity and not to the payment of interest, or refunded to Mortgagor or the
other payor thereof if and to the extent such amount which would have been
excessive exceeds such unpaid principal. The right to accelerate maturity of the
Note or any other Secured Indebtedness does not include the right to accelerate
any interest which has not otherwise accrued on the date of such acceleration,
and Mortgagee does not intend to charge or receive any unearned interest in the
event of acceleration. All interest paid or agreed to be paid to Mortgagee
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full stated term (including any renewal or
extension) of such indebtedness so that the amount of interest on account of
such indebtedness does not exceed the Maximum Amount. As used in this Section,
the term “applicable law” shall mean the laws of the State of New York or the
federal laws of the United

38

--------------------------------------------------------------------------------



States applicable to this transaction, whichever laws allow the greater
interest, as such laws now exist or may be changed or amended or come into
effect in the future.

          Section 6.12. Releases.

               (a) Release of Mortgage. If all of the Secured Indebtedness is
paid as the same becomes due and payable and all of the covenants, warranties,
undertakings and agreements made in this Mortgage are kept and performed, and
all Swap Transactions and all other obligations, if any, of Mortgagee for
further advances have been terminated, then, and in that event only, all rights
under this Mortgage shall terminate (except to the extent expressly provided
herein with respect to indemnifications, representations and warranties and
other rights which are to continue following the release hereof) and the
Property shall become wholly clear of the liens, security interests, conveyances
and assignments evidenced hereby, and such liens and security interests shall be
released by Mortgagee in due form at Mortgagor’s cost. Without limitation, all
provisions herein for indemnity of Mortgagee or Mortgagee shall survive
discharge of the Secured Indebtedness, the termination of any and all Swap
Transactions and any foreclosure, release or termination of this Mortgage.

               (b) Partial Releases; No Release in Default. Partial releases of
the lien of this Mortgage shall be made in accordance with the terms and
provisions of Exhibit C attached hereto and by this reference made a part
hereof, or in accordance with such other terms and conditions as may
subsequently be agreed to by Mortgagee. If no such Exhibit C is attached hereto,
then there are no terms and provisions for partial releases, to which Mortgagee
and Mortgagor have agreed at this time. In any event, no partial release shall
be sought, requested or required if any Default has occurred which has not been
cured.

               (c) Effect of Partial Release. Mortgagee may, regardless of
consideration, cause the release of any part of the Property from the lien of
this Mortgage without in any manner affecting or impairing the lien or priority
of this Mortgage as to the remainder of the Property.

               (d) Release Fee. If permitted by applicable law Mortgagor shall
pay to Mortgagee, at the time of each partial or complete release of the lien of
this Mortgage, a release fee in the amount of $25.00 if the release instrument
is delivered to Mortgagee for execution or $50.00, if Mortgagee is required to
prepare the release instrument. In addition, Mortgagor shall pay to Mortgagee a
fee in the amount of $25.00 for each other document or instrument which
Mortgagor requires Mortgagee to execute.

          Section 6.13. Notices. All notices, requests, consents, demands and
other communications required or which any party desires to give hereunder or
under any other Loan Document shall be in writing and, unless otherwise
specifically provided in such other Loan Document, shall be deemed sufficiently
given or furnished if delivered by personal delivery, by nationally recognized
overnight courier service, or by registered or certified United States mail,
postage prepaid, addressed to the party to whom directed at the addresses
specified in this Mortgage (unless changed by similar notice in writing given by
the particular party whose address is to be changed) or by facsimile. Any such
notice or communication shall be deemed to have been given either at the time of
personal delivery or, in the case of courier or mail, as of the date of first
attempted delivery at the address and in the manner provided herein, or, in the
case

39

--------------------------------------------------------------------------------



of facsimile, upon receipt; provided that, service of a notice required by any
applicable statute shall be considered complete when the requirements of that
statute are met. Notwithstanding the foregoing, no notice of change of address
shall be effective except upon receipt. This Section shall not be construed in
any way to affect or impair any waiver of notice or demand provided in any Loan
Document or to require giving of notice or demand to or upon any person in any
situation or for any reason.

          Section 6.14. Invalidity of Certain Provisions. A determination that
any provision of this Mortgage is unenforceable or invalid shall not affect the
enforceability or validity of any other provision and the determination that the
application of any provision of this Mortgage to any person or circumstance is
illegal or unenforceable shall not affect the enforceability or validity of such
provision as it may apply to other persons or circumstances.

          Section 6.15. Gender; Titles; Construction. Within this Mortgage,
words of any gender shall be held and construed to include any other gender, and
words in the singular number shall be held and construed to include the plural,
unless the context otherwise requires. Titles appearing at the beginning of any
subdivisions hereof are for convenience only, do not constitute any part of such
subdivisions, and shall be disregarded in construing the language contained in
such subdivisions. The use of the words “herein,” “hereof,” “hereunder” and
other similar compounds of the word “here” shall refer to this entire Mortgage
and not to any particular Article, Section, paragraph or provision. The term
“person” and words importing persons as used in this Mortgage shall include
firms, associations, partnerships (including limited partnerships), joint
ventures, trusts, corporations, limited liability companies and other legal
entities, including public or governmental bodies, agencies or
instrumentalities, as well as natural persons.

          Section 6.16. Reporting Compliance. Mortgagor agrees to comply with
any and all reporting requirements applicable to the transaction evidenced by
the Note and secured by this Mortgage which are set forth in any law, statute,
ordinance, rule, regulation, order or determination of any governmental
authority, including but not limited to The International Investment Survey Act
of 1976, The Agricultural Foreign Investment Disclosure Act of 1978, The Foreign
Investment in Real Property Tax Act of 1980 and the Tax Reform Act of 1984 and
further agrees upon request of Mortgagee to furnish Mortgagee with evidence of
such compliance.

          Section 6.17. Mortgagee’s Consent. Except where otherwise expressly
provided herein, in any instance hereunder where the approval, consent or the
exercise of judgment of Mortgagee is required or requested, (a) the granting or
denial of such approval or consent and the exercise of such judgment shall be
within the sole discretion of Mortgagee, and Mortgagee shall not, for any reason
or to any extent, be required to grant such approval or consent or exercise such
judgment in any particular manner, regardless of the reasonableness of either
the request or Mortgagee’s judgment, and (b) no approval or consent of Mortgagee
shall be deemed to have been given except by a specific writing intended for the
purpose and executed by an authorized representative of Mortgagee.

          Section 6.18. Mortgagor. Unless the context clearly indicates
otherwise, as used in this Mortgage, “Mortgagor” means Mortgagors named in
Section 1.1 hereof or any of them. The

40

--------------------------------------------------------------------------------



obligations of Mortgagor hereunder shall be joint and several. If any Mortgagor,
or any signatory who signs on behalf of any Mortgagor, is a corporation,
partnership or other legal entity, Mortgagor and any such signatory, and the
person or persons signing for it, represent and warrant to Mortgagee that this
instrument is executed, acknowledged and delivered by Mortgagor’s duly
authorized representatives. If Mortgagor is an individual, no power of attorney
granted by Mortgagor herein shall terminate on Mortgagor’s disability.

          Section 6.19. Execution; Recording. This Mortgage has been executed in
several counterparts, all of which are identical, and all of which counterparts
together shall constitute one and the same instrument. The date or dates
reflected in the acknowledgments hereto indicate the date or dates of actual
execution of this Mortgage, but such execution is as of the date shown on the
first page hereof, and for purposes of identification and reference the date of
this Mortgage shall be deemed to be the date reflected on the first page hereof.
Mortgagor will cause this Mortgage and all amendments and supplements thereto
and substitutions therefor and all financing statements and continuation
statements relating thereto to be recorded, filed, re-recorded and refiled in
such manner and in such places as or Mortgagee shall reasonably request and will
pay all such recording, filing, re-recording and refiling taxes, fees and other
charges.

          Section 6.20. Successors and Assigns. The terms, provisions, covenants
and conditions hereof shall be binding upon Mortgagor, and the heirs, devisees,
representatives, successors and assigns of Mortgagor, and shall inure to the
benefit of Mortgagee and shall constitute covenants running with the Land. All
references in this Mortgage to Mortgagor shall be deemed to include all such
heirs, devisees, representatives, successors and assigns of Mortgagor.

          Section 6.21. Modification or Termination. The Loan Documents may only
be modified or terminated by a written instrument or instruments intended for
that purpose and executed by the party against which enforcement of the
modification or termination is asserted. Any alleged modification or termination
which is not so documented shall not be effective as to any party.

          Section 6.22. No Partnership, Etc. The relationship between Mortgagee
and Mortgagor is solely that of mortgagee and mortgagor. Mortgagee has no
fiduciary or other special relationship with Mortgagor. Nothing contained in the
Loan Documents is intended to create any partnership, joint venture, association
or special relationship between Mortgagor and Mortgagee or in any way make
Mortgagee a co-principal with Mortgagor with reference to the Property. All
agreed contractual duties between or among Mortgagee and Mortgagor and are set
forth herein and in the other Loan Documents and any additional implied
covenants or duties are hereby disclaimed. Any inferences to the contrary of any
of the foregoing are hereby expressly negated.

          Section 6.23. Intentionally Omitted.

          Section 6.24. Applicable Law. THIS MORTGAGE, AND ITS VALIDITY,
ENFORCEMENT AND INTERPRETATION, SHALL BE GOVERNED BY NEW YORK LAW AND CONSTRUED,
INTERPRETED AND ENFORCED IN ACCORDANCE WITH AND PURSUANT TO THE LAWS OF THE
STATE OF NEW YORK (WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES) AND
APPLICABLE UNITED STATES

41

--------------------------------------------------------------------------------



FEDERAL LAW, EXCEPT AS OTHERWISE REQUIRED BY MANDATORY PROVISIONS OF LAW AND
EXCEPT TO THE EXTENT THAT REMEDIES PROVIDED BY THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF NEW YORK ARE GOVERNED BY THE LAWS OF SUCH OTHER
JURISDICTION.

          Section 6.25. Entire Agreement. The Loan Documents constitute the
entire understanding and agreement between Mortgagor and Mortgagee with respect
to the transactions arising in connection with the Secured Indebtedness and
supersede all prior written or oral understandings and agreements between
Mortgagor and Mortgagee with respect to the matters addressed in the Loan
Documents. Mortgagor hereby acknowledges that, except as incorporated in writing
in the Loan Documents, there are not, and were not, and no persons are or were
authorized by Mortgagee to make, any representations, understandings,
stipulations, agreements or promises, oral or written, with respect to the
matters addressed in the Loan Documents.

          Section 6.26. Forum. Mortgagor hereby irrevocably submits generally
and unconditionally for itself and in respect of its property to the
jurisdiction of any state court or any United States federal court sitting in
the State of New York and to the jurisdiction of any state court or any United
States federal court sitting in the state in which any of the Property is
located, over any Dispute. Mortgagor hereby irrevocably waives, to the fullest
extent permitted by Law, any objection that Mortgagor may now or hereafter have
to the laying of venue in any such court and any claim that any such court is an
inconvenient forum. Mortgagor hereby agrees and consents that, in addition to
any methods of service of process provided for under applicable law, all service
of process in any such suit, action or proceeding in any state court or any
United States federal court sitting in the State of New York may be made by
certified or registered mail, return receipt requested, directed to Mortgagor at
its address for notice set forth in this Mortgage, or at a subsequent address of
which Mortgagee received actual notice from Mortgagor in accordance with the
notice section of this Mortgage, and service so made shall be complete five (5)
days after the same shall have been so mailed. Nothing herein shall affect the
right of Mortgagee to serve process in any manner permitted by Law or limit the
right of Mortgagee to bring proceedings against Mortgagor in any other court or
jurisdiction.

          Section 6.27. WAIVER OF JURY TRIAL. WITHOUT INTENDING IN ANY WAY TO
LIMIT THE PARTIES’ AGREEMENT TO ARBITRATE ANY DISPUTE AS SET FORTH IN THIS
MORTGAGE, TO THE EXTENT ANY DISPUTE IS NOT SUBMITTED TO ARBITRATION OR IS DEEMED
BY THE ARBITRATOR OR BY ANY COURT WITH JURISDICTION TO BE NOT ARBITRABLE OR NOT
REQUIRED TO BE ARBITRATED, MORTGAGOR AND MORTGAGEE WAIVE TRIAL BY JURY IN
RESPECT OF ANY SUCH DISPUTE AND ANY ACTION ON SUCH DISPUTE. THIS WAIVER IS
KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY MORTGAGOR AND MORTGAGEE, AND
MORTGAGOR AND MORTGAGEE HEREBY REPRESENT THAT NO REPRESENTATIONS OF FACT OR
OPINION HAVE BEEN MADE BY ANY PERSON OR ENTITY TO INDUCE THIS WAIVER OF TRIAL BY
JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE PARTIES ENTERING INTO THE LOAN DOCUMENTS. MORTGAGOR AND
MORTGAGEE ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF

42

--------------------------------------------------------------------------------



THIS WAIVER OF JURY TRIAL. MORTGAGOR FURTHER REPRESENTS AND WARRANTS THAT IT HAS
BEEN REPRESENTED IN THE SIGNING OF THIS MORTGAGE AND IN THE MAKING OF THIS
WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE
REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT
IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

          Section 6.28. Cross-Default. The Loan shall be cross-defaulted with
all other loans which Mortgagor shall have from Lenders during the term of the
Loan, whether existing as of the date of this Agreement subsequently made. A
default under any of the above-described loans shall constitute a Default under
the Loan. A Default under the Loan shall constitute a Default under the
above-described other loans. To the extent not prohibited by applicable law, if
Mortgagee, at its option, avails itself of this cross-default provision,
Mortgagee shall have the option to pursue its remedies in any combinations and
against any or all of Mortgagee’s security for the aforesaid loans, whether
successively, concurrently or otherwise.

          Section 6.29. Substitute Mortgages. Mortgagor and Mortgagee shall,
upon their mutual agreement to do so, execute such documents as may be necessary
in order to effectuate the modification hereof, including the execution of
substitute mortgages, so as to create two (2) or more liens on the Mortgaged
Property in such amounts as may be mutually agreed upon but in no event to
exceed, in the aggregate, the Mortgage Amount; in such event, Mortgagor
covenants and agrees to pay the reasonable fees and expenses of Mortgagee and
its counsel in connection with any such modification.

          Section 6.30. Satisfaction or Assignment of Mortgage. Upon payment in
full of all sums, and the performance of all obligations, secured hereby in
accordance with the terms and conditions of this Mortgage and the other Loan
documents, Mortgagee shall deliver a satisfaction or release of this Mortgage
or, at Mortgagor’s option to be exercised in writing, an assignment hereof, in
either case in proper form of recording. As a condition to any such satisfaction
or assignment, Mortgagor covenants and agrees to pay Mortgagee’s reasonable fees
and expenses (including attorneys’ fees and expenses) in connection therewith.
Upon any such satisfaction or assignment, Mortgagee shall, automatically and
without the need for any other further documentation, be absolutely and
unconditionally released from any and all claims or liabilities in connection
with the Loan. In addition, Mortgagor hereby indemnifies and agrees to hold
Mortgagee harmless from and against any and all claims and liabilities arising
out of the satisfaction or assignment hereof, such indemnification to survive
any such satisfaction or assignment.

          Section 6.31. New York Provisions. (a) Mortgagor hereby makes the
following statement: “This Mortgage does not cover real property principally
improved or to be improved by one (1) or more structures containing in the
aggregate not more than six (6) residential dwelling, each having its own
separate cooking facilities.” and (b) the covenants and conditions contained
herein, other than those included in the New York Statutory Short Form of
Mortgage, shall be construed as affording to Mortgagee rights additional to, and
not exclusive of, the rights conferred under the provisions of Section 254 of
the Real Property Law of the State of New York.

43

--------------------------------------------------------------------------------



          Section 6.32. Ground Lease Required Provision. This Mortgage is
executed upon the condition that no purchaser at any foreclosure sale shall
acquire any right, title or interest in and to the lease hereby mortgaged (the
Ground Lease), unless the said purchaser, or the person, firm or corporation to
whom or to which such purchaser’s right has been assigned, assumes and agrees to
perform all of the terms, covenants and conditions of said lease (the Ground
Lease) thereafter to be observed or performed on the part of tenant thereunder,
and that a duplicate original of said instrument containing such assumption
agreement, duly executed and acknowledged of such purchaser or such assignee and
in recordable form, is delivered to Ground Lessor under said lease within seven
(7) days after the consummation of such sale and, in any event, prior to taking
possession of the Premises demised thereby. No further or additional mortgage or
assignment of said lease shall be made except in accordance with the provisions
in Article Eleven of said lease (the Ground Lease).

[Remainder of page intentionally left blank]

44

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, Mortgagor has executed this Mortgage as an
instrument under seal as of the date first written on page 1 hereof.

 

 

 

 

P/A-ACADIA PELHAM MANOR, LLC,
a Delaware limited liability company

 

 

 

By

 

 

 

--------------------------------------------------------------------------------

 

 

Robert Masters

 

 

Senior Vice President


--------------------------------------------------------------------------------




 

STATE OF NEW YORK                )

                                                         : ss.:

COUNTY OF                                  )

          On the ______ day of ____________ in the year 2010, before me, the
undersigned, a notary public in and for said state, personally appeared Robert
Masters, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual(s) whose name(s) is (are) subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their capacity(ies), and that by his/her/their signature(s) on the
instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

 

 

 

--------------------------------------------------------------------------------

 

Notary Public

 

 


 

 

My Commission Expires:

 

 

 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------



EXHIBIT A

Land

PARCEL 1 - Fee Parcel (Lot 8.3)

ALL THAT CERTAIN plot, piece or parcel of land, situate, lying and being in the
Village of Pelham Manor, Town of Pelham, Westchester County of Westchester and
State of New York, being more particularly bounded and described as follows:

BEGINNING AT A POINT ON THE SOUTHERLY LINE OF SECOR LANE (50 FOOT WIDE), SAID
POINT BEING DISTANT 374.53 FEET ON A COURSE OF NORTH 63 DEGREES – 57 MINUTES –
50 SECONDS EAST FROM A POINT AT THE NORTHEASTERLY TERMINUS OF A CURVE CONNECTING
THE SOUTHERLY LINE OF SECOR LANE WITH THE EASTERLY LINE OF PELHAM PARKWAY
(A.K.A. C.R. 70 – VARIABLE WIDTH), AND FROM SAID POINT OF BEGINNING RUNNING
THENCE;

 

 

 

 

1.

ALONG THE SOUTHERLY LINE OF SECOR LANE, NORTH 63 DEGREES – 57 MINUTES – 50
SECONDS EAST, A DISTANCE OF 80.00 FEET TO A POINT, THENCE;

 

 

 

 

2.

ALONG THE DIVIDING LINE BETWEEN LOT 8.3 AND LOT 8.1, BLOCK 1, SOUTH 26 DEGREES –
02 MINUTES – 10 SECONDS EAST, A DISTANCE OF 100.00 FEET TO A POINT, THENCE;
ALONG THE DIVIDING LINE BETWEEN LOT 8.3 AND LOT 8.1, BLOCK 1, THE FOLLOWING
THREE (3) COURSES:

 

 

 

 

3.

SOUTH 63 DEGREES – 57 MINUTES – 50 SECONDS WEST, A DISTANCE OF 100.00 FEET TO A
POINT, THENCE;

 

 

 

 

4.

NORTH 26 DEGREES – 02 MINUTES – 10 SECONDS EAST, A DISTANCE OF 80.00 FEET TO A
POINT OF CURVATURE, THENCE;

 

 

 

 

5.

ALONG A CURVE TO THE RIGHT, HAVING A RADIUS OF 20.00 FEET, TURNING A CENTRAL
ANGLE OF 90 DEGREES – 00 MINUTES – 00 SECONDS, WITH AN ARC LENGTH OF 31.42 FEET,
THE CHORD OF WHICH BEARS NORTH 18 DEGREES – 58 MINUTES – 11 SECONDS EAST, A
CHORD DISTANCE OF 28.28 FEET TO THE POINT AND PLACE OF BEGINNING.

THE ABOVE METES AND BOUNDS DESCRIPTIONS IS BASED UPON A SURVEY MADE BY CONTROL
POINT ASSOCIATES, INC. DATED 7/7/10 AND AS FURTHER CERTIFIED ON 11/18/10 BY JOHN
P. LYNCH (CONTROL POINT ASSOCIATES, INC.)

PARCEL 2 - Ground Lease Parcel (Lot 8.1)

ALL THAT CERTAIN plot, piece or parcel of land, situate, lying and being in the
Village of Pelham Manor, Town of Pelham, Westchester County of Westchester and
State of New York, being more particularly bounded and described as follows:

--------------------------------------------------------------------------------



BEGINNING AT A POINT ON THE SOUTHERLY LINE OF SECOR LANE (50 FOOT WIDE), SAID
POINT BEING AT THE NORTHEASTERLY TERMINUS OF A CURVE CONNECTING THE SOUTHERLY
LINE OF SECOR LANE WITH THE EASTERLY LINE OF PELHAM PARKWAY (A.K.A. C.R. 70 –
VARIABLE WIDTH), AND FROM SAID POINT OF BEGINNING RUNNING THENCE;

 

 

 

 

1.

ALONG THE SOUTHERLY LINE OF SECOR LANE, NORTH 63 DEGREES – 57 MINUTES – 50
SECONDS EAST, A DISTANCE OF 374.53 FEET TO A POINT OF NON-TANGENT CURVATURE,
THENCE; ALONG THE DIVIDING LINE BETWEEN LOT 8.1 AND LOT 8.3, BLOCK 1 THE
FOLLOWING THREE (3) COURSES:

 

 

 

 

2.

ALONG A CURVE TO THE LEFT, HAVING A RADIUS OF 20.00 FEET, TURNING A CENTRAL
ANGLE OF 90 DEGREES – 00 MINUTES – 00 SECONDS, WITH AN ARC LENGTH OF 31.42 FEET,
THE CHORD OF WHICH BEARS SOUTH 18 DEGREES – 58 MINUTES – 11 SECONDS WEST, A
CHORD DISTANCE OF 28.28 FEET TO A POINT OF TANGENCY, THENCE;

 

 

 

 

3.

SOUTH 26 DEGREES – 02 MINUTES – 10 SECONDS EAST, A DISTANCE OF 80.00 FEET TO A
POINT, THENCE;

 

 

 

 

4.

NORTH 63 DEGREES – 57 MINUTES – 50 SECONDS EAST, A DISTANCE OF 100.00 FEET TO A
POINT, THENCE; ALONG THE DIVIDING LINE BETWEEN LOT 8.1 AND LOT 8.2, BLOCK 1 THE
FOLLOWING THREE (3) COURSES:

 

 

 

 

5.

SOUTH 26 DEGREES – 02 MINUTES – 10 SECONDS EAST, A DISTANCE OF 121.90 FEET TO A
POINT, THENCE;

 

 

 

 

6.

NORTH 63 DEGREES – 57 MINUTES – 50 SECONDS EAST, A DISTANCE OF 176.92 FEET TO A
POINT, THENCE;

 

 

 

 

7.

NORTH 26 DEGREES – 02 MINUTES – 10 SECONDS WEST, A DISTANCE OF 221.90 FEET TO A
POINT ON THE AFOREMENTIONED SOUTHERLY LINE OF SECOR LANE, THENCE;

 

 

 

 

8.

ALONG THE SOUTHERLY LINE OF SECOR LANE, NORTH 63 DEGREES – 57 MINUTES – 50
SECONDS EAST, A DISTANCE OF 449.97 FEET TO A POINT OF CURVATURE, THENCE;

 

 

 

 

9.

CONTINUING ALONG THE SOUTHERLY LINE OF SECOR LANE ON A CURVE TO THE RIGHT,
HAVING A RADIUS OF 650.00 FEET, TURNING A CENTRAL ANGLE OF 11 DEGREES – 45
MINUTES – 00 SECONDS, WITH AN ARC LENGTH OF 133.30 FEET, THE CHORD OF WHICH
BEARS NORTH 69 DEGREES – 50 MINUTES – 19 SECONDS EAST, A CHORD DISTANCE OF
133.06 FEET TO A POINT, THENCE; ALONG THE WESTERLY LINE OF HUTCHINSON RIVER
PARKWAY (VARIABLE WIDTH) THE FOLLOWING SEVEN (7) COURSES:

2

--------------------------------------------------------------------------------




 

 

 

 

10.

SOUTH 10 DEGREES – 37 MINUTES – 00 SECONDS EAST, A DISTANCE OF 406.03 FEET TO A
POINT, THENCE;

 

 

 

 

11.

SOUTH 08 DEGREES – 04 MINUTES – 18 SECONDS EAST, A DISTANCE OF 152.58 FEET TO A
POINT, THENCE;

 

 

 

 

12.

SOUTH 81 DEGREES – 55 MINUTES – 42 SECONDS WEST, A DISTANCE OF 125.00 FEET TO A
POINT, THENCE;

 

 

 

 

13.

SOUTH 08 DEGREES – 04 MINUTES – 18 SECONDS EAST, A DISTANCE OF 350.40 FEET TO A
POINT OF NON-TANGENT CURVATURE, THENCE;

 

 

 

 

14.

ALONG A CURVE TO THE LEFT, HAVING A RADIUS OF 375.00 FEET, TURNING A CENTRAL
ANGLE OF 15 DEGREES – 22 MINUTES – 08 SECONDS, WITH AN ARC LENGTH OF 100.59
FEET, THE CHORD OF WHICH BEARS SOUTH 72 DEGREES – 19 MINUTES – 21 SECONDS WEST,
A CHORD DISTANCE OF 100.29 FEET TO A POINT OF TANGENCY, THENCE;

 

 

 

 

15.

SOUTH 63 DEGREES – 57 MINUTES – 50 SECONDS WEST, A DISTANCE OF 4.45 FEET TO A
POINT, THENCE;

 

 

 

 

16.

SOUTH 26 DEGREES – 04 MINUTES – 30 SECONDS EAST, A DISTANCE OF 188.85 FEET TO A
POINT, THENCE;

 

 

 

 

17.

ALONG THE COMMON DIVIDING LINE BETWEEN LOT 8.1 AND LOT 4, BLOCK 1 AND THE
WESTERLY LINE OF HUTCHINSON RIVER PARKWAY, SOUTH 63 DEGREES – 55 MINUTES – 30
SECONDS WEST, A DISTANCE OF 156.73 FEET TO A POINT, THENCE; ALONG THE DIVIDING
LINE BETWEEN LOT 8.1 AND LOT 3, BLOCK 1 THE FOLLOWING EIGHT (8) COURSES:

 

 

 

 

18.

NORTH 24 DEGREES – 04 MINUTES – 30 SECONDS WEST, A DISTANCE OF 82.31 FEET TO A
POINT, THENCE;

 

 

 

 

19.

NORTH 63 DEGREES – 55 MINUTES – 30 SECONDS EAST, A DISTANCE OF 10.33 FEET TO A
POINT, THENCE;

 

 

 

 

20.

NORTH 26 DEGREES – 04 MINUTES – 30 SECONDS WEST, A DISTANCE OF 19.84 FEET TO A
POINT, THENCE;

 

 

 

 

21.

SOUTH 63 DEGREES – 55 MINUTES – 30 SECONDS WEST, A DISTANCE OF 10.33 FEET TO A
POINT, THENCE;

 

 

 

 

22.

NORTH 26 DEGREES – 04 MINUTES – 30 SECONDS WEST, A DISTANCE OF 90.59 FEET TO A
POINT, THENCE;

 

 

 

 

23.

NORTH 63 DEGREES – 55 MINUTES – 30 SECONDS EAST, A DISTANCE OF 4.05 FEET TO A
POINT, THENCE;

3

--------------------------------------------------------------------------------




 

 

 

 

24.

NORTH 26 DEGREES – 04 MINUTES – 30 SECONDS WEST, A DISTANCE OF 9.55 FEET TO A
POINT, THENCE;

 

 

 

 

25.

SOUTH 63 DEGREES – 55 MINUTES – 30 SECONDS WEST, A DISTANCE OF 227.32 FEET TO A
POINT ON THE AFOREMENTIONED EASTERLY LINE OF PELHAM PARKWAY, THENCE;

 

 

 

 

26.

ALONG THE EASTERLY LINE OF PELHAM PARKWAY, NORTH 26 DEGREES – 04 MINUTES – 30
SECONDS WEST, A DISTANCE OF 296.81 FEET TO A POINT, THENCE;

 

 

 

 

27.

CONTINUING ALONG THE EASTERLY LINE OF PELHAM PARKWAY, NORTH 62 DEGREES – 43
MINUTES – 40 SECONDS WEST, A DISTANCE OF 609.10 FEET TO A POINT OF CURVATURE,
THENCE;

 

 

 

 

28.

ALONG A CURVE TO THE RIGHT, HAVING A RADIUS OF 20.00 FEET, TURNING A CENTRAL
ANGLE OF 126 DEGREES – 41 MINUTES – 30 SECONDS, WITH AN ARC LENGTH OF 44.22
FEET, THE CHORD OF WHICH BEARS NORTH 00 DEGREES – 37 MINUTES – 42 SECONDS EAST,
A CHORD DISTANCE OF 35.75 FEET TO THE POINT AND PLACE OF BEGINNING.

THE ABOVE METES AND BOUNDS DESCRIPTION IS BASED UPON A SURVEY MADE BY CONTROL
POINT ASSOCIATES, INC. DATED 7/7/10 AND AS FURTHER CERTIFIED ON 11/18/10 BY JOHN
P. LYNCH (CONTROL POINT ASSOCIATES, INC.)

PARCEL 3 - Ground Lease Parcel (Lot 8.2)

ALL THAT CERTAIN plot, piece or parcel of land, situate, lying and being in the
Village of Pelham Manor, Town of Pelham, Westchester County of Westchester and
State of New York, being more particularly bounded and described as follows:

BEGINNING AT A POINT ON THE SOUTHERLY LINE OF SECOR LANE (50 FOOT WIDE), SAID
POINT BEING DISTANT 454.53 FEET ON A COURSE OF NORTH 63 DEGREES – 57 MINUTES –
50 SECONDS EAST FROM A POINT AT THE NORTHEASTERLY TERMINUS OF A CURVE CONNECTING
THE SOUTHERLY LINE OF SECOR LANE WITH THE EASTERLY LINE OF PELHAM PARKWAY
(A.K.A. C.R. 70 – VARIABLE WIDTH), AND FROM SAID POINT OF BEGINNING RUNNING
THENCE;

 

 

 

 

1.

ALONG THE SOUTHERLY LINE OF SECOR LANE, NORTH 63 DEGREES – 57 MINUTES – 60
SECONDS EAST, A DISTANCE OF 176.92 FEET TO A POINT, THENCE; ALONG THE DIVIDING
LINE BETWEEN LOT 8.2 AND LOT 8.1, BLOCK 1 THE FOLLOWING TWO (2) COURSES:

 

 

 

 

2.

SOUTH 26 DEGREES – 02 MINUTES – 10 SECONDS EAST, A DISTANCE OF 221.90 FEET TO A
POINT, THENCE;

 

 

 

 

3.

SOUTH 63 DEGREES – 57 MINUTES – 50 SECONDS WEST, A DISTANCE OF 176.92 FEET TO A
POINT, THENCE;

4

--------------------------------------------------------------------------------




 

 

 

 

4.

ALONG THE DIVIDING LINE BETWEEN LOT 8.2 AND LOTS 8.1 AND 8.3, BLOCK 1, NORTH 26
DEGREES – 02 MINUTES – 10 SECONDS EAST, A DISTANCE OF 221.90 FEET THE POINT AND
PLACE OF BEGINNING.

THE ABOVE METES AND BOUNDS DESCRIPTION IS BASED UPON A SURVEY MADE BY CONTROL
POINT ASSOCIATES, INC. DATED 7/7/10 AND AS FURTHER CERTIFIED ON 11/18/10 BY JOHN
P. LYNCH (CONTROL POINT ASSOCIATES, INC.)

BLANKET DESCRIPTION - LOTS 8.1, 8.2 and 8.3:

ALL THAT CERTAIN plot, piece or parcel of land, situate, lying and being in the
Village of Pelham Manor, Town of Pelham, Westchester County of Westchester and
State of New York, being more particularly bounded and described as follows:

BEGINNING at a rebar with cap set on the southerly line of Secor Lane (50 foot
wide), said point being at the northeasterly terminus of a curve connecting the
southerly line of Secor Lane with the easterly line of Pelham Parkway (a/k/a
C.R. 70) and from said beginning point, running thence

 

 

 

 

1.

Along the southerly line of Secor Lane, north 63 degrees 57 minutes 50 seconds
east, a distance of 1081.42 feet to a rebar with cap set at a point of curvature
in the same, thence

 

 

 

 

2.

Continuing along the same, along a curve to the right, having a radius of 650.00
feet, turning a central angle of 11 degrees 45 minutes 00 seconds with an arc
length of 133.30 feet, the chord of which bears north 69 degrees 50 minutes 19
seconds east, a chord distance of 133.06 feet to a rebar with cap set, thence
the following seven (7) courses along the dividing line between Lot 8 Block 1
and the westerly line of the Hutchinson River Parkway;

 

 

 

 

3.

South 10 degrees 37 minutes 00 seconds east, a distance of 406.03 feet to a
rebar with cap set, thence

 

 

 

 

4.

South 08 degrees 04 minutes 18 seconds east, a distance of 152.58 feet to a
rebar with cap set, thence

 

 

 

 

5.

South 81 degrees 55 minutes 42 seconds west, a distance of 125.00 feet to a
rabar with cap set, thence

 

 

 

 

6.

South 08 degrees 04 minutes 18 seconds east, a distance of 350.40 feet to a
rebar with cap set at a point of non-tangent curvature, thence

 

 

 

 

7.

Along a curve to the left, having a radius of 375.00 feet, turning a central
angle of 15 degrees 22 minutes 08 seconds with an arc length of 100.59 feet, the
chord of which bears south 72 degrees 19 minutes 21 seconds west, a chord
distance of 100.29 feet to a rebar with cap set at a point of tangency, thence

 

 

 

 

8.

South 63 degrees 57 minutes 50 seconds west, a distance of 4.45 feet to a rebar
with cap set, thence

5

--------------------------------------------------------------------------------




 

 

 

 

9.

South 26 degrees 04 minutes 30 seconds east, a distance of 188.85 feet to a
point, thence

 

 

 

 

10.

Along the common dividing line between Lot 8 and Lot 5, Block 1 and the westerly
line of the Hutchinson River Parkway, south 63 degrees 55 minutes 30 seconds
west, a distance of 156.73 feet to a point; thence the following eight (8)
courses along the dividing line between Lot 8 and Lot 3, Block 1.

 

 

 

 

11.

North 26 degrees 04 minutes 30 seconds west, a distance of 82.31 feet to a pk
nail set, thence

 

 

 

 

12.

North 63 degrees 55 minutes 30 seconds east, a distance of 10.33 feet to a pk
nail set, thence

 

 

 

 

13.

North 26 degrees 04 minutes 30 seconds west, a distance of 19.84 feet to a pk
nail set, thence

 

 

 

 

14.

South 63 degrees 55 minutes 30 seconds west, a distance of 10.33 feet to a pk
nail set, thence

 

 

 

 

15.

North 26 degrees 04 minutes 30 seconds west, a distance of 90.59 feet to a rebar
with cap set, thence

 

 

 

 

16.

North 63 degrees 55 minutes 30 seconds east, a distance of 4.05 feet to a pk
nail set, thence

 

 

 

 

17.

North 26 degrees 04 minutes 30 seconds west, a distance of 9.55 feet to a pk
nail set, thence

 

 

 

 

18.

South 63 degrees 55 minutes 30 seconds west, a distance of 227.32 feet to a pk
nail set on the aforementioned easterly line of Pelham Parkway, thence

 

 

 

 

19.

North 26 degrees 04 minutes 30 seconds west, a distance of 296.81 feet to a pk
nail, thence

 

 

 

 

20.

Continuing along the easterly line of Pelham Parkway, north 62 degrees 43
minutes 40 seconds west, a distance of 609.10 feet to a pk nail set a point of
curvature, thence

 

 

 

 

21.

Along a curve to the right, having a radius of 2.00 feet, turning a central
angle of 126 degrees 41 minutes 30 seconds with an arc length of 44.22 feet to a
point, the chord of which bears north 00 degrees 37 minutes 24 seconds east, a
chord distance of 35.75 feet to the point and place of BEGINNING.

THE ABOVE METES AND BOUNDS DESCRIPTIONS IS BASED UPON A SURVEY MADE BY CONTROL
POINT ASSOCIATES, INC. DATED 7/7/10 AND AS FURTHER CERTIFIED ON 11/12/10 BY JOHN
P. LYNCH (CONTROL POINT ASSOCIATES, INC.)

6

--------------------------------------------------------------------------------



SUCH REAL PROPERTY ALSO CONTAINS ALL OF THE CONDOMINIUM UNITS IN THE P/A ACADIA
CONDOMINIUM MADE BY P/A-ACADIA PELHAM MANOR, LLC DATED 9/17/07 AND RECORDED
10/23/07 AS CONTROL NUMBER 472850497.

For information only: Said premises are known as 798-858 Pelham Parkway, Pelham,
NY and designated as Section 166.26 Block 1 Lots 8.1, 8.2 and 8.3 as shown on
the Westchester County Land and Tax Map.

7

--------------------------------------------------------------------------------



EXHIBIT B

Permitted Encumbrances

Those exceptions set forth in Schedule B of that certain title insurance policy
issued by Stewart Title Insurance Company through their agent, Royal Abstract of
New York LLC, under their title no. 832899 insuring the lien of this Mortgage.

--------------------------------------------------------------------------------



EXHIBIT C

Partial Release

NONE

--------------------------------------------------------------------------------



GUARANTY AGREEMENT

                    THIS GUARANTY AGREEMENT (this “Guaranty”) is made as of the
1st day of December, 2010, by ACADIA REALTY LIMITED PARTNERSHIP, a Delaware
limited partnership (“Guarantor”), in favor of BANK OF AMERICA, N.A., a national
banking association (in its individual capacity and not as administrative agent,
“BofA”), as Administrative Agent (in such capacity and together with its
successors and assigns in such capacity, “Administrative Agent”) for Lenders (as
defined below).

Preliminary Statements

                    BofA and P/A-Acadia Pelham Manor, LLC, a Delaware limited
liability company (“Borrower”), have entered into, are entering into
concurrently herewith, or contemplate entering into, that certain Loan Agreement
dated as of the date hereof (herein called, as it may hereafter be modified,
supplemented, restated, extended, or renewed and in effect from time to time,
the “TI Loan Agreement”) and that certain Transfer Loan Agreement dated as of
the date hereof (herein called, as it may hereafter be modified, supplemented,
restated, extended, or renewed and in effect from time to time, the “Other Loan
Agreement”; and, together with the TI Loan Agreement, collectively, the “Loan
Agreement”), which Loan Agreement sets forth the terms and conditions of certain
loans (collectively, the “Loan”) by BofA and certain other lenders (BofA and
such other entities as may become lenders in accordance with the terms of the
Loan Agreement, collectively, “Lenders”) to Borrower for with respect to land
located in the Town of Pelham Manor, Westchester County, New York as more
particularly described in the Loan Agreement and identified therein as the Land
and the Improvements thereon.

                    A condition precedent to Lenders’ obligation to make the
Loan to Borrower is Guarantor’s execution and delivery to Administrative Agent
of this Guaranty.

                    The Loan is, or will be, evidenced by one or more notes
executed by Borrower pursuant to the Loan Agreement and payable to the order of
Lenders in the aggregate principal face amount of up to $34,000,000 (such note,
as it may hereafter be renewed, extended, supplemented, increased or modified
and in effect from time to time, and all other notes given in substitution
therefor, or in modification, renewal, or extension thereof, in whole or in
part, is herein called the “Note”).

                    Borrower and BofA may from time to time enter into one or
more “Swap Contracts” as defined in the Loan Agreement.

                    Any capitalized term used and not defined in this Guaranty
shall have the meaning given to such term in the Loan Agreement. This Guaranty
is one of the Loan Documents described in the Loan Agreement.

Statement of Agreements

                    For good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, and as a material inducement to
Lenders to extend credit to Borrower,

--------------------------------------------------------------------------------



Guarantor hereby guarantees to Administrative Agent and Lenders the prompt and
full payment and performance of the indebtedness and obligations described below
in this Guaranty (collectively called the “Guaranteed Obligations”), this
Guaranty being upon the following terms and conditions:

                    1. Guaranty of Payment. Guarantor hereby jointly and
severally, unconditionally and irrevocably guarantees to Administrative Agent
and Lenders the punctual payment when due, whether by lapse of time, by
acceleration of maturity, or otherwise, of (a) all principal, interest
(including interest accruing after the commencement of any bankruptcy or
insolvency proceeding by or against Borrower, whether or not allowed in such
proceeding), fees, late charges, costs, expenses, indemnification indebtedness,
and other sums of money now or hereafter due and owing, or which Borrower is
obligated to pay, pursuant to the terms of the Note, the Loan Agreement, the
Mortgage, the Environmental Agreement, any application, agreement, note or other
document executed and delivered in connection with any Swap Contract or any
other Loan Documents, including any indemnifications contained in the Loan
Documents, now or hereafter existing, and all renewals, extensions,
refinancings, modifications, supplements or amendments of such indebtedness, or
any of the Loan Documents, or any part thereof, (b) payment by Borrower of all
customary or necessary costs and expenses actually incurred by Borrower,
Administrative Agent or Lenders in connection with the operation, maintenance
and management of the Land and the Improvements, including, without limitation,
condominium common charges and assessments, insurance premiums, taxes and
assessments, payments in lieu of taxes, utilities, repair, replacement and all
other maintenance costs and expenses, equipment lease payments, management fees,
professional fees, accounting fees, salaries, fringe and other benefits due to
all employees engaged in the operation, maintenance or management of the Land
and the Improvements, payroll and related taxes and any and all other customary
or necessary operating expenses, (c) any and all transfer taxes which may be due
in connection with the foreclosure of the Mortgage or delivery of a deed-in-lieu
of foreclosure of the Mortgage, (d) all legal and other costs or expenses paid
or incurred by or on behalf of Administrative Agent and/or Lenders in the
enforcement thereof or hereof, (e) all leasing commissions, tenant allowances
and/or other amounts which Borrower is obligated to pay as landlord under any
and all existing leases of the Property and under any and all future leases at
the Property executed while Borrower owns the Property and (f) any loss, cost,
damage or expense paid or incurred by or on behalf of Administrative Agent and
Lenders by reason of (i) any fraud or material misrepresentation, (ii) taxes of
any kind (whether characterized as transfer, gains or other taxes) payable in
connection with the foreclosure sale of the Property, irrespective of who pays
such taxes, (iii) application of any proceeds of the Loan to any purpose other
than as provided in the Loan Documents (provided that Guarantor’s liability
under this clause (iii) shall not apply to distributions made by Borrower more
than thirty (30) days prior to a Default provided that such distributions are in
the ordinary course of business and Borrower is solvent at the time of such
distributions); (iv) the application of any insurance or condemnation proceeds
or other funds or payments other than strictly in accordance with the Loan
Documents, (v) the misapplication of any security deposits, (vi) rents, sales
proceeds, or other sums received after default under the Loan Documents which
are not applied to expenses of operating the Property or paid to Administrative
Agent or a duly appointed receiver of the Property, (vii) any failure to deliver
to Administrative Agent, after demand therefor, any agreements relating to the
operation, management, leasing, use, occupancy or construction of the Property,
(viii) any intentional physical waste in respect of the Property, (ix) any
failure to pay or discharge any real estate tax,

2

--------------------------------------------------------------------------------



other tax, assessment, fine, penalty or lien against the Property to the extent
revenue from leases of the Property was available to pay same, (x) liability as
landlord under any lease(s) relating to the Property which liability accrued
prior to Administrative Agent’s or Lenders’ succeeding to such interest of
Borrower, which Administrative Agent or Lenders is or becomes obligated for by
virtue of Administrative Agent or Lenders succeeding to the interests of
Borrower, (xi) any Insolvency Event (as hereinafter defined), (xii) any state of
facts or circumstances which are contrary to the representations and warranties
set forth in Section 31, (xiii) termination of the Ground Lease as a result of
the exercise of any remedies by the holder of any present or future mortgage
encumbering the fee interest on the property demised by the Ground Lease or
(xiv) Lenders being required by any agreement entered into with a tenant of the
Property to release any insurance and/or condemnation award proceeds as to which
Borrower is not entitled to have applied to restoration of the Property pursuant
to Sections 2.1(d), 2.1(e) and/or 2.1(g), as applicable of each Mortgage (the
indebtedness described above in this Section 1 is herein collectively called the
“Indebtedness”). Notwithstanding the foregoing, (A) Guarantor’s aggregate
liability in respect of the principal amount of the Loan (the “Principal
Liability”) shall be limited to the PL Amount as defined below (the limitation
in this proviso being herein referred to as the “Principal Liability
Limitation”) and (B) Guarantor’s liability in respect of interest, fees,
penalties and late charges and in respect of clause (b) above shall be equal to
the aggregate amount of all such amounts accrued and unpaid as of the
Determination Date (as hereinafter defined), provided that (x) in no event shall
the Principal Liability Limitation in the foregoing proviso affect Guarantor’s
liability hereunder as to all interest, fees, penalties, late charges and any
other amounts (other than principal) due under the Loan Documents and any
amounts due and owing pursuant to clauses (b), (c), (d), (e) and (f) above
(collectively, “Guarantor’s Non-Principal Liability”) and (y) the effectiveness
or continuing effectiveness of the Principal Liability Limitation shall be
conditioned on the absence of any Insolvency Event, it being understood and
agreed that if said condition is not continuously satisfied Guarantor’s
liability hereunder in respect of the entire principal amount of the Loan and
all other amounts due under the Loan Documents shall be in full force and effect
and the Principal Liability Limitation shall be void and of no force or effect.
As used herein, the term “PL Amount” shall mean the sum of the Initial PL Amount
(as hereinafter defined) and the Additional PL Amount (as hereinafter defined).
The “Initial PL Amount” shall mean an amount equal to 25% of the outstanding
principal balance of the Note on the date of demand for payment hereunder (which
demand may not be made prior to the existence of an Default), provided, however,
that if Administrative Agent reasonably determines that, as of the first day of
any month, the Property has a Debt Service Coverage Ratio (as hereinafter
defined) of at least 1.43 to 1.0, then, on the further condition that no Default
then exists, the Initial PL Amount shall be reduced to zero. As used herein, the
term “Additional PL Amount” shall mean an amount equal to the positive
difference, if any, between (x) the Outstanding Principal Balance of the Note on
the date of demand less (y) $31,700,000, but in no event less than zero.

                    As used herein, the term “Determination Date” shall mean the
date which is the last to occur of:

                    (A) the date of payment in full of Guarantor’s Principal
Liability and all other amounts due hereunder at the time of such payment, or

3

--------------------------------------------------------------------------------




 

 

 

          (B) the date which is the earliest to occur of (1) the acceptance by
Administrative Agent or Administrative Agent’s designee of the conveyance of the
premises encumbered by the Mortgage by deed or assignment in lieu of
foreclosure, or (2) the date upon which a sale (whether made under a power of
sale, by virtue of a judicial proceeding or judgment or decree of foreclosure or
sale or otherwise) of such mortgaged premises occurs as a result of enforcement
of the Mortgage or (3) payment in full of Borrower’s obligations under the Note,
Mortgage and Loan Agreement.

                    As used herein, the term “Insolvency Event” shall mean any
voluntary or collusive involuntary filing of any bankruptcy, insolvency or
similar proceeding by or against Borrower or Guarantor. As used herein, the term
“Debt Service Coverage Ratio” means the ratio, as of any date of calculation, of
(a) the Projected Net Operating Income to (b) the annual Debt Service Payments
(as defined in the Loan Agreement). As used herein, the term “Projected Net
Operating Income” means Projected Operating Income less the sum of (i) Adjusted
Operating Expenses (as defined in the Loan Agreement) plus (ii) the Vacancy Loss
Factor (as defined in the Loan Agreement). As used herein, the term “Projected
Operating Income” means the aggregate rentals and all other revenue (unless
excluded pursuant hereto) of the Property as projected by Administrative Agent
for the ensuing twelve (12) month period from only executed bona fide leases,
licenses and other occupancy agreements of the Property which are in full force
and effect as to which the tenant thereunder is in occupancy and paying full
base rent, is not the subject of any bankruptcy proceeding and is not in default
under its lease, beyond any applicable notice or cure periods set forth therein.
Projected Operating Income shall exclude all extraordinary items of income, all
amounts paid to Borrower for tenant alterations in connection with the leasing
of space at the Property, all amounts payable to Borrower under leases with
affiliates of Borrower, as tenant, or with Borrower, as tenant (unless
Administrative Agent otherwise agrees) and, with respect to any lease providing
for a reduction in the rentals payable under such lease at any time during the
term thereof, base rentals in excess of the lowest base rentals payable under
such lease (other than during any period of rent concessions made with respect
to consecutive monthly periods commencing with the first month of the term of
such lease), but notwithstanding the preceding, including reimbursements for
operating expenses and percentage rent pursuant to executed leases, provided a
sales report is provided by the applicable tenant.

                    In the event of a foreclosure sale, Guarantor agrees that
Guarantor’s Non-Principal Liability obligation hereunder shall not be reduced
out of the proceeds of such sale except to the extent that such proceeds exceed
the sum of (x) the unpaid principal amount of the Loan, (y) costs and expenses
of such sale and (z) the amount of any taxes or assessments or any similar
charges paid out of the proceeds of such sale or subject to which the Property
has been sold. Nothing herein is intended to require Administrative Agent to
proceed against Borrower or any security for the Loan before proceeding against
Guarantor at any time or limit Administrative Agent’s right to proceed against
Guarantor at any time or from time to time for principal, interest, default
interest and late charges guaranteed hereby which are not paid as and when the
same become due in accordance with the terms of the Note, Loan Agreement and
Mortgage whether or not Administrative Agent shall have declared the principal
of the Note and accrued and unpaid interest, default interest and late charges
payable thereunder or under the Mortgage or the Loan Agreement to be immediately
due and payable.

4

--------------------------------------------------------------------------------



                    This Guaranty covers the Indebtedness, whether presently
outstanding or arising subsequent to the date hereof, including all amounts
advanced by Lenders in stages or installments. The guaranty of Guarantor as set
forth in this Section 1 is a continuing guaranty of payment and not a guaranty
of collection.

                    2. Guaranty of Performance. Guarantor additionally hereby
unconditionally and irrevocably guarantees to Administrative Agent and Lenders
the timely performance of all other obligations of Borrower under all of the
Loan Documents, including, without limiting the generality of the foregoing:

 

 

 

          (a) that the tenant improvement work required to be performed by the
landlord under any and all leases, both existing and future, of space in the
Improvements (the “TI Work”) will be constructed in accordance with such leases
and the Loan Agreement; and

 

 

 

          (b) that the TI Work will be completed, lien free, and ready for
occupancy, including delivery of any permits, certificates or governmental
approvals required by law or the applicable lease, on or before the date
required in such lease.

If any of such obligations of Borrower are not complied with, in any respect
whatsoever, and without the necessity of any notice from Administrative Agent or
Lenders to Guarantor, Guarantor agrees to (i) assume all responsibility for the
completion of the TI Work and, at Guarantor’s own cost and expense, cause the TI
Work to be fully completed in accordance with the leases of the Property and the
Loan Documents; (ii) pay all bills in connection with the construction of the TI
Work; and (iii) indemnify and hold Administrative Agent and Lenders harmless
from any and all loss, cost, liability or expense that Administrative Agent and
Lenders may suffer by reason of any such non-compliance. So long as all of such
obligations are being performed by Borrower or Guarantor and no Default exists,
Lenders will make the Loan proceeds, if any, available under and subject to the
terms of the Loan Agreement. If after the occurrence of a Default, and without
limiting the rights and remedies of Administrative Agent and Lenders,
Administrative Agent, in its sole and absolute discretion, is dissatisfied with
the progress of construction by Borrower and/or Guarantor, Administrative Agent
may, at its option, without notice to Guarantor or anyone else, complete the TI
Work either before or after commencement of foreclosure proceedings or before or
after exercise of any other right or remedy of Administrative Agent against
Borrower or Guarantor and expend such sums as Administrative Agent, in its sole
and absolute discretion, deems necessary or advisable to complete the TI Work,
and Guarantor hereby waives any right to contest any such expenditures by
Administrative Agent and/or Lenders. The amount of any and all expenditures made
by Administrative Agent for the foregoing purposes shall bear interest from the
date made until repaid to Administrative Agent, at a rate per annum equal to the
interest rate provided for in the Note and, together with such interest, shall
be due and payable by Guarantor to Administrative Agent upon demand. Neither
Lenders nor Administrative Agent have nor shall they ever have any obligation to
complete the TI Work or take any such action. The obligations and liability of
Guarantor under this Section 2 shall not be limited or restricted by the
existence of (or any terms of) the guaranty of payment under Section 1.

5

--------------------------------------------------------------------------------



                    3. Primary Liability of Guarantor.

                    (a) This Guaranty is an absolute, irrevocable and
unconditional guaranty of payment and performance. Guarantor shall be liable for
the payment and performance of the Guaranteed Obligations as a primary obligor.
This Guaranty shall be effective as a waiver of, and Guarantor hereby expressly
waives, any and all rights to which Guarantor may otherwise have been entitled
under any suretyship laws in effect from time to time, including any right or
privilege, whether existing under statute, at law or in equity, to require
Administrative Agent or Lenders to take prior recourse or proceedings against
any collateral, security or Person (hereinafter defined) whatsoever.

                    (b) Guarantor hereby agrees that in the event of (i) default
by Borrower in payment or performance of the Guaranteed Obligations, or any part
thereof, when such indebtedness or performance becomes due, either by its terms
or as the result of the exercise of any power to accelerate; (ii) the failure of
Guarantor to perform completely and satisfactorily the covenants, terms and
conditions of any of the Guaranteed Obligations; (iii) the death, incompetency,
dissolution or insolvency of Guarantor, provided, however, that the death of a
Guarantor shall not be an Event of Default if a new guarantor satisfactory to
Administrative Agent in its sole discretion assumes the deceased Guarantor’s
obligations within sixty (60) days of the death of such Guarantor; (iv) the
inability of Guarantor to pay debts as they mature; (v) an assignment by
Guarantor for the benefit of creditors; (vi) the institution of any proceeding
by or against Guarantor in bankruptcy or for a reorganization or an arrangement
with creditors, or for the appointment of a receiver, trustee or custodian for
any of them or for any of their respective properties; (vii) the breach of any
of the covenants set forth in Sections 18 or 19; (viii) the entry of a judgment
against Guarantor for an amount in excess of $1,000,000 and Guarantor shall not
discharge the same or cause it to be discharged within sixty (60) days from the
entry thereof, or shall not appeal therefrom or from the order, decree or
process upon which or pursuant to which said judgment was granted, based or
entered, and secure a stay of execution pending such appeal; (ix) a writ or
order of attachment, levy or garnishment is issued against Guarantor; (x) the
falsity in any material respect of, or any material omission in, any
representation made to Administrative Agent and/or Lenders by Guarantor; or (xi)
any transfer of assets of any Guarantor, without Administrative Agent’s prior
consent (except for transfers in the ordinary course of Guarantor’s business
provided that any such transfer is in compliance with applicable Laws and all
covenants and agreements by which Guarantor is bound, customary political and
charitable contributions, and transfers for which Guarantor receives
consideration substantially equivalent to the fair market value of the
transferred asset) (individually and collectively an “Event of Default”); then
upon the occurrence of such Event of Default, the Guaranteed Obligations, for
purposes of this Guaranty, shall be deemed immediately due and payable at the
election of Administrative Agent, and Guarantor shall, on demand and without
presentment, protest, notice of protest, further notice of nonpayment or of
dishonor, default or nonperformance, or notice of acceleration or of intent to
accelerate, or any other notice whatsoever, without any notice having been given
to Guarantor previous to such demand of the acceptance by Administrative Agent
and/or Lenders of this Guaranty, and without any notice having been given to
Guarantor previous to such demand of the creating or incurring of such
indebtedness or of such obligation to perform, all such notices being hereby
waived by Guarantor, pay the amount due to Administrative Agent or perform or
observe the agreement, covenant, term or condition, as the case may be, and pay
all damages and all costs and expenses

6

--------------------------------------------------------------------------------



that may arise in consequence of such Event of Default (including, without
limitation, all attorneys’ fees and expenses, investigation costs, court costs,
and any and all other costs and expenses incurred by Administrative Agent in
connection with the collection and enforcement of the Note, this Guaranty or any
other Loan Document), whether or not suit is filed thereon, or whether at
maturity or by acceleration, or whether before or after maturity, or whether in
connection with bankruptcy, insolvency or appeal. It shall not be necessary for
Administrative Agent, in order to enforce such payment or performance by
Guarantor, first to institute suit or pursue or exhaust any rights or remedies
against Borrower or others liable on such indebtedness or for such performance,
or to enforce any rights against any security that shall ever have been given to
secure such indebtedness or performance, or to join Borrower or any others
liable for the payment or performance of the Guaranteed Obligations or any part
thereof in any action to enforce this Guaranty, or to resort to any other means
of obtaining payment or performance of the Guaranteed Obligations; provided,
however, that nothing herein contained shall prevent Administrative Agent from
suing on the Note or foreclosing the Mortgage or from exercising any other
rights thereunder, and if such foreclosure or other remedy is availed of, only
the net proceeds therefrom, after deduction of all charges and expenses of every
kind and nature whatsoever, shall be applied in reduction of the amount due on
the Note and Mortgage, and Administrative Agent shall not be required to
institute or prosecute proceedings to recover any deficiency as a condition of
payment hereunder or enforcement hereof. At any sale of the Property or other
collateral given for the Indebtedness or any part thereof, whether by
foreclosure or otherwise, Administrative Agent may at its discretion purchase
all or any part of the Property or collateral so sold or offered for sale for
its own account and may, in payment of the amount bid therefor, deduct such
amount from the balance due it pursuant to the terms of the Note, Mortgage and
other Loan Documents.

                    (c) Suit may be brought or demand may be made against
Borrower or against all parties who have signed this Guaranty or any other
guaranty covering all or any part of the Guaranteed Obligations, or against any
one or more of them, separately or together, without impairing the rights of
Administrative Agent and/or Lenders against any party hereto. Any time that
Administrative Agent is entitled to exercise its rights or remedies hereunder,
it may in its discretion elect to demand payment and/or performance. If
Administrative Agent elects to demand performance, it shall at all times
thereafter have the right to demand payment until all of the Guaranteed
Obligations have been paid and performed in full. If Administrative Agent elects
to demand payment, it shall at all times thereafter have the right to demand
performance until all of the Guaranteed Obligations have been paid and performed
in full.

                    4. Certain Agreements and Waivers by Guarantor.

                    (a) Guarantor hereby agrees that neither the rights or
remedies of Administrative Agent and Lenders nor Guarantor’s obligations under
the terms of this Guaranty shall be released, diminished, impaired, reduced or
affected by any one or more of the following events, actions, facts, or
circumstances, and the liability of Guarantor under this Guaranty shall be
absolute and unconditional irrespective of:

 

 

 

          (1) any limitation of liability or recourse in any other Loan Document
or arising under any law;

7

--------------------------------------------------------------------------------




 

 

 

               (2) any claim or defense that this Guaranty was made without
consideration or is not supported by adequate consideration;

 

 

 

               (3) the taking or accepting of any other security or guaranty
for, or right of recourse with respect to, any or all of the Guaranteed
Obligations;

 

 

 

               (4) any homestead exemption or any other exemption that is
waivable under applicable law;

 

 

 

               (5) any release, surrender, abandonment, exchange, alteration,
sale or other disposition, subordination, deterioration, waste, failure to
protect or preserve, impairment, or loss of, or any failure to create or perfect
any lien or security interest with respect to, or any other dealings with, any
collateral or security at any time existing or purported, believed or expected
to exist in connection with any or all of the Guaranteed Obligations, including
any impairment of Guarantor’s recourse against any Person or collateral;

 

 

 

               (6) whether express or by operation of law, any partial release
of the liability of Guarantor hereunder, or if one or more other guaranties are
now or hereafter obtained by Administrative Agent and/or Lenders covering all or
any part of the Guaranteed Obligations, any complete or partial release of any
one or more of such guarantors under any such other guaranty, or any complete or
partial release of Borrower or any other party liable, directly or indirectly,
for the payment or performance of any or all of the Guaranteed Obligations;

 

 

 

               (7) the death, insolvency, bankruptcy, disability, dissolution,
liquidation, termination, receivership, reorganization, merger, consolidation,
change of form, structure or ownership, sale of all assets, or lack of
corporate, partnership or other power of Borrower or any other party at any time
liable for the payment or performance of any or all of the Guaranteed
Obligations;

 

 

 

               (8) either with or without notice to or consent of Guarantor: any
renewal, extension, modification, supplement, subordination or rearrangement of
the terms of any or all of the Guaranteed Obligations and/or any of the Loan
Documents, including, without limitation, material alterations of the terms of
payment (including changes in maturity date(s) and interest rate(s)) or
performance or any other terms thereof, or any waiver, termination, or release
of, or consent to departure from, any of the Loan Documents or any other
guaranty of any or all of the Guaranteed Obligations, or any adjustment,
indulgence, forbearance, or compromise that may be granted from time to time by
Administrative Agent and/or Lenders to Borrower, Guarantor, and/or any other
Person at any time liable for the payment or performance of any or all of the
Guaranteed Obligations;

 

 

 

               (9) any neglect, lack of diligence, delay, omission, failure, or
refusal of Administrative Agent and/or Lenders to take or prosecute (or in
taking or prosecuting) any action for the collection or enforcement of any of
the Guaranteed Obligations, or to foreclose or take or prosecute any action to
foreclose (or in foreclosing or taking or

 

 

8

--------------------------------------------------------------------------------




 

 

 

prosecuting any action to foreclose) upon any security therefor, or to exercise
(or in exercising) any other right or power with respect to any security
therefor, or to take or prosecute (or in taking or prosecuting) any action in
connection with any Loan Document, or any failure to sell or otherwise dispose
of in a commercially reasonable manner any collateral securing any or all of the
Guaranteed Obligations;

 

 

 

               (10) any failure of Administrative Agent and/or Lenders to notify
Guarantor of any creation, renewal, extension, rearrangement, modification,
supplement, subordination, or assignment of the Guaranteed Obligations or any
part thereof, or of any Loan Document, or of any release of or change in any
security, or of any other action taken or refrained from being taken by
Administrative Agent and/or Lenders against Borrower or any security or other
recourse, or of any new agreement between Administrative Agent and/or Lenders
and Borrower, it being understood that Administrative Agent and/or Lenders shall
not be required to give Guarantor any notice of any kind under any circumstances
with respect to or in connection with the Guaranteed Obligations, any and all
rights to notice Guarantor may have otherwise had being hereby waived by
Guarantor, and Guarantor shall be responsible for obtaining for itself
information regarding Borrower, including, but not limited to, any changes in
the business or financial condition of Borrower, and Guarantor acknowledges and
agrees that Administrative Agent and/or Lenders shall have no duty to notify
Guarantor of any information which Administrative Agent and/or Lenders may have
concerning Borrower;

 

 

 

               (11) if for any reason Administrative Agent and/or Lenders is
required to refund any payment by Borrower to any other party liable for the
payment or performance of any or all of the Guaranteed Obligations or pay the
amount thereof to someone else;

 

 

 

               (12) the making of advances by Administrative Agent and/or
Lenders to protect their interest in the Property, preserve the value of the
Property or for the purpose of performing any term or covenant contained in any
of the Loan Documents;

 

 

 

               (13) the existence of any claim, counterclaim, set-off or other
right that Guarantor may at any time have against Borrower, Administrative
Agent, any Lender, or any other Person, whether or not arising in connection
with this Guaranty, the Note, the Loan Agreement, or any other Loan Document;

 

 

 

               (14) the unenforceability of all or any part of the Guaranteed
Obligations against Borrower, whether because the Guaranteed Obligations exceed
the amount permitted by law or violate any usury law, or because the act of
creating the Guaranteed Obligations, or any part thereof, is ultra vires, or
because the officers or Persons creating the Guaranteed Obligations acted in
excess of their authority, or because of a lack of validity or enforceability of
or defect or deficiency in any of the Loan Documents, or because Borrower has
any valid defense, claim or offset with respect thereto, or because Borrower’s
obligation ceases to exist by operation of law, or because of any other reason
or circumstance, it being agreed that Guarantor shall remain liable hereon
regardless of whether Borrower or any other Person be found not liable on the
Guaranteed Obligations, or any part thereof, for any reason (and regardless of
any joinder of Borrower or any

9

--------------------------------------------------------------------------------




 

 

 

other party in any action to obtain payment or performance of any or all of the
Guaranteed Obligations);

 

 

 

               (15) any order, ruling or plan of reorganization emanating from
proceedings under Title 11 of the United States Code with respect to Borrower or
any other Person, including any extension, reduction, composition, or other
alteration of the Guaranteed Obligations, whether or not consented to by Lender;
or

 

 

 

               (16) any other condition, event, omission, action or inaction
that would in the absence of this paragraph result in the release or discharge
of the Guarantor from the performance or observance of any obligation, covenant
or agreement contained in this Guaranty or any other agreement.

 

 

 

               (17) any early termination of any of the Guaranteed Obligations;

 

 

 

               (18) Administrative Agent’s and/or Lenders’ enforcement or
forbearance from enforcement of the Guaranteed Obligations on a net or gross
basis; or

 

 

 

               (19) any invalidity, irregularity or unenforceability in whole or
in part (including with respect to any netting provision) of any Swap Contract
or any confirmation, instrument or agreement required thereunder or related
thereto, or any transaction entered into thereunder, or any limitation on the
liability of Borrower thereunder or any limitation on the method or terms of
payment thereunder which may now or hereafter be caused or imposed in any manner
whatsoever.

                         (b) In the event any payment by Borrower or any other
Person to Administrative Agent and/or Lenders is held to constitute a
preference, fraudulent transfer or other voidable payment under any bankruptcy,
insolvency or similar law, or if for any other reason Administrative Agent
and/or Lenders is required to refund such payment or pay the amount thereof to
any other party, such payment by Borrower or any other party to Administrative
Agent and/or Lenders shall not constitute a release of Guarantor from any
liability hereunder, and this Guaranty shall continue to be effective or shall
be reinstated (notwithstanding any prior release, surrender or discharge by
Administrative Agent and/or Lenders of this Guaranty or of Guarantor), as the
case may be, with respect to, and this Guaranty shall apply to, any and all
amounts so refunded by Administrative Agent and/or Lenders or paid by
Administrative Agent and/or Lenders to another Person (which amounts shall
constitute part of the Guaranteed Obligations), and any interest paid by
Administrative Agent and/or Lenders and any attorneys’ fees, costs and expenses
paid or incurred by Administrative Agent and/or Lenders in connection with any
such event. It is the intent of Guarantor, Administrative Agent and Lenders that
the obligations and liabilities of Guarantor hereunder are absolute and
unconditional under any and all circumstances and that until the Guaranteed
Obligations are fully and finally paid and performed, and not subject to refund
or disgorgement, the obligations and liabilities of Guarantor hereunder shall
not be discharged or released, in whole or in part, by any act or occurrence
that might, but for the provisions of this Guaranty, be deemed a legal or
equitable discharge or release of a guarantor. Administrative Agent and/or
Lenders shall be entitled to continue to hold this Guaranty in its possession
for the longer of (i) the period after which any performance of obligations
under the Environmental Agreement shall accrue, or (ii) a

10

--------------------------------------------------------------------------------



period of one year from the date the Guaranteed Obligations are paid and
performed in full and for so long thereafter as may be necessary to enforce any
obligation of Guarantor hereunder and/or to exercise any right or remedy of
Administrative Agent and/or Lenders hereunder.

                    (c) If acceleration of the time for payment of any amount
payable by Borrower under the Note, the Loan Agreement, any Swap Contract or any
other Loan Document is stayed or delayed by any law or tribunal, all such
amounts shall nonetheless be payable by Guarantor on demand by Administrative
Agent and/or Lenders.

                    5. Subordination. If, for any reason whatsoever, Borrower is
now or hereafter becomes indebted to Guarantor:

 

 

 

          (a) such indebtedness and all interest thereon and all liens, security
interests and rights now or hereafter existing with respect to property of
Borrower securing such indebtedness shall, at all times, be subordinate in all
respects to the Guaranteed Obligations and to all liens, security interests and
rights now or hereafter existing to secure the Guaranteed Obligations;

 

 

 

          (b) Guarantor shall not be entitled to enforce or receive payment,
directly or indirectly, of any such indebtedness of Borrower to Guarantor until
the Guaranteed Obligations have been fully and finally paid and performed;

 

 

 

          (c) Guarantor hereby assigns and grants to Administrative Agent for
the benefit of Lenders a security interest in all such indebtedness and security
therefor, if any, of Borrower to Guarantor now existing or hereafter arising,
including any dividends and payments pursuant to debtor relief or insolvency
proceedings referred to below. In the event of receivership, bankruptcy,
reorganization, arrangement or other debtor relief or insolvency proceedings
involving Borrower as debtor, Administrative Agent shall have the right to prove
the claim of Administrative Agent and/or Lenders in any such proceeding so as to
establish their rights hereunder and shall have the right to receive directly
from the receiver, trustee or other custodian (whether or not a Default shall
have occurred or be continuing under any of the Loan Documents), dividends and
payments that are payable upon any obligation of Borrower to Guarantor now
existing or hereafter arising, and to have all benefits of any security
therefor, until the Guaranteed Obligations have been fully and finally paid and
performed. If, notwithstanding the foregoing provisions, Guarantor should
receive any payment, claim or distribution that is prohibited as provided above
in this Section 5, Guarantor shall pay the same to Administrative Agent
immediately, Guarantor hereby agreeing that it shall receive the payment, claim
or distribution in trust for Administrative Agent and Lenders and shall have
absolutely no dominion over the same except to pay it immediately to
Administrative Agent; and

 

 

 

          (d) Guarantor shall promptly upon request of Administrative Agent from
time to time execute such documents and perform such acts as Administrative
Agent may require to evidence and perfect its interest and to permit or
facilitate exercise of its rights under this Section 5, including, but not
limited to, execution and delivery of financing statements, proofs of claim,
further assignments and security agreements, and delivery to Administrative
Agent of any promissory notes or other instruments evidencing

11

--------------------------------------------------------------------------------




 

indebtedness of Borrower to Guarantor. All promissory notes, accounts receivable
ledgers or other evidences, now or hereafter held by Guarantor, of obligations
of Borrower to Guarantor shall contain a specific written notice thereon that
the indebtedness evidenced thereby is subordinated under and is subject to the
terms of this Guaranty.

                         6. Other Liability of Guarantor or Borrower. If
Guarantor is or becomes liable, by endorsement or otherwise, for any
indebtedness owing by Borrower to Administrative Agent and/or Lenders other than
under this Guaranty, such liability shall not be in any manner impaired or
affected hereby, and the rights of Administrative Agent and/or Lenders hereunder
shall be cumulative of any and all other rights that Administrative Agent and/or
Lenders may have against Guarantor. This Guaranty is independent of (and shall
not be limited by) any other guaranty now existing or hereafter given. Further,
Guarantor’s liability under this Guaranty is in addition to any and all other
liability Guarantor may have in any other capacity, including without
limitation, its capacity as a general partner.

                         7. Lender Assigns. This Guaranty is for the benefit of
Administrative Agent and Lenders and their successors and assigns, subject to
the terms of the Loan Agreement, and in the event of an assignment of the
Guaranteed Obligations, or any part thereof, the rights and benefits hereunder,
to the extent applicable to the Guaranteed Obligations so assigned, may be
transferred with such Guaranteed Obligations. Guarantor waives notice of any
transfer or assignment of the Guaranteed Obligations, or any part thereof, and
agrees that failure to give notice of any such transfer or assignment will not
affect the liabilities of Guarantor hereunder.

                         8. Binding Effect. This Guaranty is binding not only on
Guarantor, but also on Guarantor’s heirs, personal representatives, successors
and assigns. Upon the death of Guarantor, if Guarantor is a natural person, this
Guaranty shall continue against Guarantor’s estate as to all of the Guaranteed
Obligations, including that portion incurred or arising after the death of
Guarantor and shall be provable in full against Guarantor’s estate, whether or
not the Guaranteed Obligations are then due and payable. If this Guaranty is
signed by more than one Person, then all of the obligations of Guarantor arising
hereunder shall be jointly and severally binding on each of the undersigned, and
their respective heirs, personal representatives, successors and assigns, and
the term “Guarantor” shall mean all of such Persons and each of them
individually.

                         9. Governing Law; Forum; Consent to Jurisdiction. This
Guaranty is an agreement executed under seal. The validity, enforcement, and
interpretation of this Guaranty, shall for all purposes be governed by and
construed in accordance with the laws of the State of New York and applicable
United States federal law, and is intended to be performed in accordance with,
and only to the extent permitted by, such laws. If any Guarantor is a
corporation, the designation “(SEAL)” on this Guaranty shall be effective as the
affixing of such Guarantor’s corporate seal physically to this Guaranty. All
obligations of Guarantor hereunder are payable and performable at the place or
places where the Guaranteed Obligations are payable and performable. Guarantor
hereby irrevocably submits generally and unconditionally for Guarantor and in
respect of Guarantor’s property to the nonexclusive jurisdiction of any state
court, or any United States federal court, sitting in the state specified in the
first sentence of this Section and to the jurisdiction of any state or United
States federal court sitting in the state in

12

--------------------------------------------------------------------------------



which any of the Land is located, over any suit, action or proceeding arising
out of or relating to this Guaranty or the Guaranteed Obligations. Guarantor
hereby irrevocably waives, to the fullest extent permitted by law, any objection
that Guarantor may now or hereafter have to the laying of venue in any such
court and any claim that any such court is an inconvenient forum. Final judgment
in any such suit, action or proceeding brought in any such court shall be
conclusive and binding upon Guarantor and may be enforced in any court in which
Guarantor is subject to jurisdiction. Guarantor hereby agrees and consents that,
in addition to any methods of service of process provided for under applicable
law, all service of process in any such suit, action or proceeding in any state
court, or any United States federal court, sitting in the state specified in the
first sentence of this Section may be made by certified or registered mail,
return receipt requested, directed to Guarantor at the address set forth at the
end of this Guaranty, or at a subsequent address of which Administrative Agent
receives actual notice from Guarantor in accordance with the notice provisions
hereof, and service so made shall be complete five (5) days after the same shall
have been so mailed. Nothing herein shall affect the right of Administrative
Agent to serve process in any manner permitted by law or limit the right of
Administrative Agent to bring proceedings against Guarantor in any other court
or jurisdiction. Guarantor hereby releases, to the extent permitted by
applicable law, all errors and all rights of exemption, appeal, stay of
execution, inquisition, and other rights to which Guarantor may otherwise be
entitled under the laws of the United States of America or any State or
possession of the United States of America now in force or which may hereinafter
be enacted. The authority and power to appear for and enter judgment against the
Guarantor shall not be exhausted by one or more exercises thereof or by any
imperfect exercise thereof and shall not be extinguished by any judgment entered
pursuant thereto. Such authority may be exercised on one or more occasions or
from time to time in the same or different jurisdiction as often as the
Administrative Agent shall deem necessary and desirable.

                    10. Invalidity of Certain Provisions. If any provision of
this Guaranty or the application thereof to any Person or circumstance shall,
for any reason and to any extent, be declared to be invalid or unenforceable,
neither the remaining provisions of this Guaranty nor the application of such
provision to any other Person or circumstance shall be affected thereby, and the
remaining provisions of this Guaranty, or the applicability of such provision to
other Persons or circumstances, as applicable, shall remain in effect and be
enforceable to the maximum extent permitted by applicable law.

                    11. Attorneys’ Fees and Costs of Collection. Guarantor shall
pay on demand all attorneys’ fees and all other costs and expenses incurred by
Administrative Agent and/or Lenders in the enforcement of or preservation of
Administrative Agent’s and/or Lenders’ rights under this Guaranty including,
without limitation, all attorneys’ fees and expenses, investigation costs, and
all court costs, whether or not suit is filed hereon, or whether at maturity or
by acceleration, or whether before or after maturity, or whether in connection
with bankruptcy, insolvency or appeal, or whether in connection with the
collection and enforcement of this Guaranty against any other Guarantor, if
there be more than one. Guarantor agrees to pay interest on any expenses or
other sums due to Administrative Agent and/or Lenders under this Section 11 that
are not paid when due, at a rate per annum equal to the interest rate provided
for in the Note. Guarantor’s obligations and liabilities under this Section 11
shall survive any payment or discharge in full of the Guaranteed Obligations.

13

--------------------------------------------------------------------------------



                    12. Payments. All sums payable under this Guaranty shall be
paid in lawful money of the United States of America that at the time of payment
is legal tender for the payment of public and private debts.

                    13. Controlling Agreement. It is not the intention of
Administrative Agent, Lenders or Guarantor to obligate Guarantor to pay interest
in excess of that lawfully permitted to be paid by Guarantor under applicable
law. Should it be determined that any portion of the Guaranteed Obligations or
any other amount payable by Guarantor under this Guaranty constitutes interest
in excess of the maximum amount of interest that Guarantor, in Guarantor’s
capacity as guarantor, may lawfully be required to pay under applicable law, the
obligation of Guarantor to pay such interest shall automatically be limited to
the payment thereof in the maximum amount so permitted under applicable law. The
provisions of this Section 13 shall override and control all other provisions of
this Guaranty and of any other agreement between Guarantor, Administrative Agent
and Lenders.

                    14. Representations, Warranties, and Covenants of Guarantor.
Guarantor hereby represents, warrants, and covenants that: (a) Guarantor has a
financial interest in Borrower and will derive a material and substantial
benefit, directly or indirectly, from the making of the Loan to Borrower and
from the making of this Guaranty by Guarantor; (b) this Guaranty is duly
authorized and valid, and is binding upon and enforceable against Guarantor; (c)
Guarantor is not, and the execution, delivery and performance by Guarantor of
this Guaranty will not cause Guarantor to be, in violation of or in default with
respect to any law or in default (or at risk of acceleration of indebtedness)
under any agreement or restriction by which Guarantor is bound or affected; (d)
Guarantor is duly organized, validly existing, and in good standing under the
laws of the state of its organization and under Delaware laws, is lawfully doing
business in New York, and has full power and authority to enter into and perform
this Guaranty; (e) Guarantor will indemnify Administrative Agent and Lenders
from any loss, cost or expense as a result of any representation or warranty of
the Guarantor being false, incorrect, incomplete or misleading in any material
respect; (f) there is no litigation pending or, to the knowledge of Guarantor,
threatened before or by any tribunal against or affecting Guarantor other than
litigation which, if adversely determined, would not have a material adverse
effect on the operations, business, properties, liabilities (actual or
contingent), condition (financial or otherwise) of Guarantor; (g) all financial
statements and information heretofore furnished to Administrative Agent and
Lenders by Guarantor do, and all financial statements and information hereafter
furnished to Administrative Agent and Lenders by Guarantor will, fully and
accurately present the condition (financial or otherwise) of Guarantor as of
their dates and the results of Guarantor’s operations for the periods therein
specified, and, since the date of the most recent financial statements of
Guarantor heretofore furnished to Administrative Agent, no material adverse
change has occurred in the financial condition of Guarantor, nor, except as
heretofore disclosed in writing to Administrative Agent, has Guarantor incurred
any material liability, direct or indirect, fixed or contingent; (h) after
giving effect to this Guaranty, Guarantor is solvent, is not engaged or about to
engage in business or a transaction for which the property of Guarantor is an
unreasonably small capital, and does not intend to incur or believe that it will
incur debts that will be beyond its ability to pay as such debts mature; (i)
Administrative Agent and Lenders have no duty at any time to investigate or
inform Guarantor of the financial or business condition or affairs of Borrower
or any change therein, and Guarantor will keep fully apprised of Borrower’s
financial and business condition; (j) Guarantor acknowledges and agrees that

14

--------------------------------------------------------------------------------



Guarantor may be required to pay and perform the Guaranteed Obligations in full
without assistance or support from Borrower or any other Person; and (k)
Guarantor has read and fully understands the provisions contained in the Note,
the Loan Agreement, the Mortgage, the Environmental Agreement, and the other
Loan Documents. Guarantor’s representations, warranties and covenants are a
material inducement to Administrative Agent and Lenders to enter into the other
Loan Documents and shall survive the execution hereof and any bankruptcy,
foreclosure, transfer of security or other event affecting Borrower, Guarantor,
any other party, or any security for all or any part of the Guaranteed
Obligations.

                    Guarantor further represents, warrants and covenants that if
any Swap Contract shall at any time be in effect, (x) Guarantor has received and
examined copies of each such Swap Contract, the observance and performance of
which by Borrower is hereby guaranteed; (y) Guarantor will benefit from
Administrative Agent’s and/or any Lender’s entering into each such Swap Contract
and any transaction thereunder with Borrower, and Guarantor has determined that
the execution and delivery by Guarantor of this Guaranty are necessary and
convenient to the conduct, promotion and attainment of the business of
Guarantor; and (z) Administrative Agent and Lenders have no duty to determine
whether any Swap Contract, or any other transaction relating to or arising under
any Swap Contract, will be or has been entered into by Borrower for purposes of
hedging interest rate, currency exchange rate, or other risks arising in its
businesses or affairs and not for purposes of speculation or is otherwise
inappropriate for Borrower. Guarantor’s representations, warranties and
covenants are a material inducement to Administrative Agent to enter into the
other Loan Documents and any Swap Contract shall survive the execution hereof
and any bankruptcy, foreclosure, transfer of security or other event affecting
Borrower, Guarantor, any other party, or any security for all or any part of the
Guaranteed Obligations.

                    15. Notices. All notices, requests, consents, demands and
other communications required or which any party desires to give hereunder or
under any other Loan Document shall be in writing and, unless otherwise
specifically provided in such other Loan Document, shall be deemed sufficiently
given or furnished if delivered by personal delivery, by nationally recognized
overnight courier service, or by registered or certified United States mail,
postage prepaid, addressed to the party to whom directed at the addresses
specified in this Guaranty (unless changed by similar notice in writing given by
the particular party whose address is to be changed) or by telegram, telex, or
facsimile. Any such notice or communication shall be deemed to have been given
either at the time of personal delivery or, in the case of courier or mail, as
of the date of first attempted delivery at the address and in the manner
provided herein, or, in the case of telegram, telex or facsimile, upon receipt;
provided that, service of a notice required by any applicable statute shall be
considered complete when the requirements of that statute are met.
Notwithstanding the foregoing, no notice of change of address shall be effective
except upon actual receipt. This Section shall not be construed in any way to
affect or impair any waiver of notice or demand provided in this Guaranty or in
any Loan Document or to require giving of notice or demand to or upon any Person
in any situation or for any reason.

                    16. Cumulative Rights. The exercise by Administrative Agent
and/or Lenders of any right or remedy hereunder or under any other Loan
Document, or at law or in equity, shall not preclude the concurrent or
subsequent exercise of any other right or remedy. Administrative

15

--------------------------------------------------------------------------------



Agent and Lenders shall have all rights, remedies and recourses afforded to
Administrative Agent and Lenders by reason of this Guaranty or any other Loan
Document or by law or equity or otherwise, and the same (a) shall be cumulative
and concurrent, (b) may be pursued separately, successively or concurrently
against Guarantor or others obligated for the Guaranteed Obligations, or any
part thereof, or against any one or more of them, or against any security or
otherwise, at the sole and absolute discretion of Administrative Agent, (c) may
be exercised as often as occasion therefor shall arise, it being agreed by
Guarantor that the exercise of, discontinuance of the exercise of or failure to
exercise any of such rights, remedies, or recourses shall in no event be
construed as a waiver or release thereof or of any other right, remedy, or
recourse, and (d) are intended to be, and shall be, nonexclusive. No waiver of
any default on the part of Guarantor or of any breach of any of the provisions
of this Guaranty or of any other document shall be considered a waiver of any
other or subsequent default or breach, and no delay or omission in exercising or
enforcing the rights and powers granted herein or in any other document shall be
construed as a waiver of such rights and powers, and no exercise or enforcement
of any rights or powers hereunder or under any other document shall be held to
exhaust such rights and powers, and every such right and power may be exercised
from time to time. The granting of any consent, approval or waiver by
Administrative Agent and/or Lenders shall be limited to the specific instance
and purpose therefor and shall not constitute consent or approval in any other
instance or for any other purpose. No notice to or demand on Guarantor in any
case shall of itself entitle Guarantor to any other or further notice or demand
in similar or other circumstances. No provision of this Guaranty or any right,
remedy or recourse of Administrative Agent and/or Lenders with respect hereto,
or any default or breach, can be waived, nor can this Guaranty or Guarantor be
released or discharged in any way or to any extent, except specifically in each
case by a writing intended for that purpose (and which refers specifically to
this Guaranty) executed, and delivered to Guarantor, by Administrative Agent.

                    17. Term of Guaranty. This Guaranty shall continue in effect
until all the Guaranteed Obligations are fully and finally paid, performed and
discharged, except that, and notwithstanding any return of this Guaranty to
Guarantor, this Guaranty shall continue in effect (i) with respect to any of the
Guaranteed Obligations that survive the full and final payment of the
indebtedness evidenced by the Note, (ii) with respect to all obligations and
liabilities of Guarantor under Section 11 and (iii) as provided in Section 4(b).

                    18. Financial Statements. As used in this Section,
“Financial Statements” means (i) for each reporting party other than an
individual, a balance sheet, income statement, statements of cash flow and
amount and sources of contingent liabilities, a reconciliation of changes in
equity and liquidity verification, and, unless Administrative Agent otherwise
consents, consolidated and consolidating statements if the reporting party is a
holding company or a parent of a subsidiary entity; and (ii) for each reporting
party who is an individual, a balance sheet, statements of amount and sources of
contingent liabilities, sources and uses of cash and liquidity verification,
and, unless Administrative Agent otherwise consents, Financial Statements for
each entity owned or jointly owned by the reporting party. Each party for whom
Financial Statements are required is a “reporting party” and a specified period
to which the required Financial Statements relate is a “reporting period”.
Guarantor shall provide or cause to be provided to Administrative Agent the
following:

16

--------------------------------------------------------------------------------




 

 

 

          (a) Financial Statements of Parent, and copies of filed federal and
state income tax returns of Guarantor and its Parent as and when required under
the Loan Agreement;

 

 

 

          (b) As soon as available and in any event within thirty (30) days of
the end of each fiscal quarter of Parent a certificate of the principal
financial or accounting officer of Guarantor or Parent in the form attached
hereto as Exhibit A setting forth the detailed calculations of compliance or
non-compliance with each of the covenants set forth in Section 19;

 

 

 

          (c) As soon as available and in any event within thirty (30) days of
the end of each fiscal quarter of Parent the Quarterly Reporting Supplement (as
hereinafter defined) of Parent and Guarantor, prepared and presented in a manner
consistent with the current practices of Parent and Guarantor; and

 

 

 

          (d) From time to time promptly after Administrative Agent’s request,
such additional information, reports and statements regarding the business
operations and financial condition of each reporting party as Administrative
Agent may reasonably request.

All Financial Statements shall be in form and detail satisfactory to
Administrative Agent and shall contain or be attached to the signed and dated
written certification of the reporting party in form satisfactory to
Administrative Agent to certify that the Financial Statements are furnished to
Administrative Agent in connection with the extension of credit by Lenders and
constitute a true and correct statement of the reporting party’s financial
position. All certifications and signatures on behalf of corporations,
partnerships or other entities shall be by a representative of the entity
satisfactory to Administrative Agent. All Financial Statements for a reporting
party who is an individual shall be on Administrative Agent’s then-current
personal financial statement form or in another form satisfactory to
Administrative Agent. All fiscal year-end Financial Statements shall be audited
or certified, as required by Administrative Agent, without any qualification or
exception not acceptable to Administrative Agent, by independent certified
public accountants acceptable to Administrative Agent, and shall contain all
reports and disclosures required by generally accepted accounting principles for
a fair presentation. All fiscal year-end Financial Statements of the following
reporting parties shall be compiled or reviewed by independent certified public
accountants acceptable to Administrative Agent.

                    Guarantor represents and warrants to Administrative Agent
and Lenders that the financial information in the current and future Quarterly
Reporting Supplements shall accurately reflect the financial condition of
Guarantor. All assets shown on the Financial Statements provided by Guarantor
and/or its Parent, unless clearly designated to the contrary shall, be
conclusively deemed to be free and clear of any exemption or any claim of
exemption of Guarantor and/or its Parent at the date of the Financial Statements
and at all times thereafter. Acceptance of any Financial Statement by
Administrative Agent and/or Lenders, whether or not in the form prescribed
herein, shall be relied upon by Administrative Agent and Lenders in the
administration, enforcement, and extension of the Guaranteed Obligations.

17

--------------------------------------------------------------------------------



                    19. Financial Covenants.

                    (a) Defined Terms. As used herein, the following terms shall
have the following meanings:

                    “Adjusted Net Income” means, for any period, as to Guarantor
and the Consolidated Entities, Consolidated Net Income; provided that there
shall be excluded the income (or deficit) of any Person other than Guarantor
accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with Guarantor or any of its Subsidiaries.

                    “Adjusted Tangible Net Worth” means, for any Person as of
any date of determination, the sum of (x) consolidated stockholders’ equity of
such Person determined in accordance with GAAP, less (without duplication), the
sum of all intangibles determined in accordance with GAAP (including, without
limitation, goodwill and deferred or capitalized acquisition costs) and less the
equity in non-controlled subsidiaries plus (y) accumulated depreciation
determined in accordance with GAAP. For Guarantor, the components of Adjusted
Tangible Net Worth shall be taken from the Quarterly Reporting Supplement.

                    “Adjusted Total Asset Value” means as of any date the Total
Asset Value recalculated by reducing the amount of the aggregate of (a) the book
value of construction in progress owned by Guarantor and its Consolidated
Entities plus (b) the net value of real estate under development of Guarantor
and its Consolidated Entities plus (c) 50% of the book value of notes receivable
of Guarantor and its Consolidated Entities plus (d) 50% of the book value of
preferred equity investments of Guarantor and its Consolidated Entities, to the
extent necessary so that such aggregate amount of the amounts in the preceding
clauses (a) through (d) does not exceed 50% of the Total Asset Value as of such
date.

                    “Consolidated Entities” means, as of any date of
determination, any entities whose financial results are consolidated with those
of Guarantor in accordance with GAAP.

                    “Consolidated Net Income” means, for any period, net income
(or loss) of Parent and the Consolidated Entities for such period determined on
a consolidated basis in accordance with GAAP.

                    “Consolidated Adjusted Tangible Net Worth” means, as of any
date of determination, Adjusted Tangible Net Worth of Guarantor and its
Consolidated Entities, on a consolidated basis determined in accordance with
GAAP

                    “Debt” means, of any Person at any date, without
duplication, (a) all indebtedness of such Person for borrowed money, (b) all
obligations of such Person for the deferred purchase price of property or
services (other than current trade liabilities incurred in the ordinary course
of business and payable in accordance with customary practices), to the extent
such obligations constitute indebtedness for the purposes of GAAP, (c) any other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument, (d) all obligations of such Person under any lease of
property, real or personal, the obligations of the lessee in respect of which
are required in accordance with GAAP to be capitalized on a balance sheet of
such lessee, (e) all obligations of such Person in respect of acceptances issued
or created for the account of such Person, (f) all Guaranty Obligations of such
Person, (g) all reimbursement obligations for

18

--------------------------------------------------------------------------------



letters of credit and other contingent liabilities, (h) all liabilities secured
by any Lien on any property owned by such Person even though such Person has not
assumed or otherwise become liable for the payment thereof, and (i) the net
obligations (contingent or otherwise) of such Person at such date under interest
rate hedging agreements.

                    “Equity Issuance” means the issuance or sale by Guarantor,
Parent or any Subsidiary of Parent of any Stock.

                    “GAAP” means generally accepted accounting principles in the
United States of America.

                    “Guaranty Obligation” means, as to any Person (the
“guaranteeing person”), any obligation (determined without duplication) of (a)
the guaranteeing person or (b) another Person (including any bank under any
letter of credit) to induce the creation of which the guaranteeing person has
issued a reimbursement, counter-indemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Debt, leases, dividends or other
obligations (the “primary obligations”) of any other third Person (the “primary
obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided that the term
“Guaranty Obligation” shall not include (A) endorsements of instruments for
deposit or collection in the ordinary course of business or (B) indemnities
regarding liability for environmental concerns or compliance with particular
laws, indemnities covering actions of Guarantors and its officers, employees and
agents and similar indemnities in the ordinary course of business which do not
relate to repayment of debt. The amount of any Guaranty Obligation of any
guaranteeing person shall be deemed to be the maximum stated amount of the
primary obligation relating to such Guaranty Obligation (or, if less, the
maximum stated liability set forth in the instrument embodying such Guaranty
Obligation).

                    “Leverage Ratio” means, as of any date of determination
thereof, the ratio of (a) Total Indebtedness outstanding on such date to (b) the
Adjusted Total Asset Value as of such date determined in accordance with GAAP.

                    “Lien” means any mortgage, pledge, hypothecation, assignment
(including any collateral assignment but excluding any assignment of an asset
made in lieu of a sale thereof where the assignor is paid the fair market value
of such asset by the assignee and the assignee assumes all of the rights and
obligations attributable to ownership of such asset), deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any financing lease having substantially the same
economic effect as any of the foregoing).

19

--------------------------------------------------------------------------------



                    “Net Proceeds” means, with respect to any Equity Issuance,
the amount of cash received by Guarantor, Parent or any Subsidiary of Parent in
connection with such transaction after deducting therefrom the aggregate,
without duplication, of the following amounts to the extent properly
attributable to such transaction: (a) reasonable brokerage commissions,
attorneys’ fees, finder’s fees, financial advisory fees, accounting fees,
underwriting fees, investment banking fees, and other similar commissions and
fees (and expenses and disbursements of any of the foregoing), in each case, to
the extent paid or payable by Guarantor, Parent or any Subsidiary of Parent; (b)
printing and related expenses and filing, recording, or registration fees or
charges or similar fees or charges paid by Guarantor, Parent or any Subsidiary
of Parent; and (c) taxes paid or payable by Guarantor, Parent or any Subsidiary
of Parent to any governmental authority as a direct result of such transaction.

                    “Parent” means Acadia Realty Trust, a Maryland business
trust and the parent company of Guarantor.

                    “Person” means an individual, partnership, limited liability
company, corporation, business trust, joint stock company, trust, unincorporated
association, joint venture, governmental authority or other entity of whatever
nature.

                    “Quarterly Reporting Supplement” means the quarterly
Reporting Supplement prepared and published by Parent to supplement the
information filed quarterly with the Securities and Exchange Commission.

                    “Stock” means all shares, options, warrants, general or
limited partnership interests, membership interests, or other ownership
interests (regardless of how designated) of or in a corporation, partnership,
limited liability company, trust, or other entity, whether voting or nonvoting,
including common stock, preferred stock, or any other similar “equity security”
(as such term is defined in Rule 3a11-1 of the General Rules and Regulations
promulgated by the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended).

                    “Subsidiary” means, as to any Person, a corporation, limited
liability company, partnership or other entity of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, limited liability company, partnership or other entity are at
the time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.

                    “Test Period” means each fiscal quarter of Parent and
Guarantor.

                    “Total Adjusted EBITDA” means, for any Test Period, Total
EBITDA for such period minus replacement reserves of $0.20 per square foot of
gross leasable area in all improved real estate owned by Parent, Guarantor and
the Consolidated Entities (adjusted, in the case of Acadia Strategic Opportunity
Fund, L.P., Acadia Strategic Opportunity Fund II LLC and Acadia Strategic
Opportunity Fund III LLC to reflect only Guarantor’s percentage interest in each
such entity times the total gross leaseable area in all improvements owned by
each such fund and its

20

--------------------------------------------------------------------------------



Subsidiaries) per annum, pro-rated for the applicable period. For Guarantor, the
components of Total Adjusted EBITDA shall be taken from the Quarterly Reporting
Supplement.

                    “Total Asset Value” means as of any date the sum (without
duplication) of (a) unencumbered cash and cash equivalents of Guarantor and its
Consolidated Entities, (b) net operating income of Guarantor and its
Consolidated Entities for the most recent Test Period, determined annualized and
capitalized at 8.00%, (c) the income from fees of Guarantor and its Consolidated
Entities for the most recent Test Period (excluding any provision for income
taxes), annualized and capitalized at 20% per annum, (d) the net value of real
estate under development of Guarantor and its Consolidated Entities, (e) the
book value of construction in progress owned by Guarantor and its Consolidated
Entities, (f) notes receivable of Guarantor and its Consolidated Entities
discounted at 50% plus, (g) preferred equity investments of Guarantor and its
Consolidated Entities discounted at 50%.

                    “Total Debt Service” means, in respect of any Test Period,
interest expense plus scheduled principal debt amortization for Guarantor and
the Consolidated Entities on the aggregate principal amount of their respective
Debt, plus preferred stock dividends and/or distributions to preferred operating
partnership units in Guarantor paid during such Test Period. For Guarantor, the
components of Total Debt Service shall be taken from the Quarterly Reporting
Supplement.

                    “Total EBITDA” means, for any period, Adjusted Net Income of
Guarantor and the Consolidated Entities before income taxes, interest,
depreciation, amortization, gains or losses on sales of operating real estate
and marketable securities, any provision or benefit for income taxes, noncash
impairment charges, and gains or losses on extraordinary items in accordance
with GAAP and gains or losses on early extinguishment of debt.

                    “Total Indebtedness” means, as of any date of determination,
all Debt of Guarantor, Parent and its Consolidated Entities outstanding at such
date. The components of Total Indebtedness, other than contingent liabilities,
shall be taken from the Quarterly Reporting Supplement.

                    (b) Minimum Tangible Net Worth. Guarantor shall not permit
the Consolidated Adjusted Tangible Net Worth of Guarantor, as of the last day of
any fiscal quarter of Parent, commencing with the fiscal quarter ending
September 30, 2010, to be less than (i) $350,000,000 plus (ii) 80% of the amount
of Net Proceeds from any Equity Issuance subsequent to September 30, 2010.

                    (c) Leverage Ratio. Guarantor shall not permit the Leverage
Ratio of Guarantor (expressed as a percent), as of the last day of any fiscal
quarter of Guarantor, to be greater than 65%.

                    (d) Fixed Charge Coverage Ratio. Guarantor shall not permit,
for any Test Period, the ratio of Total Adjusted EBITDA of Parent for such
period to Total Debt Service of Parent for such period to be less than 1.50 to
1.00.

                    (e) Notifications. Guarantor shall notify Administrative
Agent:

21

--------------------------------------------------------------------------------




 

 

 

          (i) Notice of Litigation. Promptly after the commencement and
knowledge thereof, notice of all material actions, suits and proceedings before
any court or arbitrator or any governmental authorities, affecting Guarantor or
Parent;

 

 

 

          (ii) Notices of Defaults. After Guarantor becomes aware of the
occurrence of a Default, providing to Administrative Agent a written notice
setting forth the details of such Default; and

 

 

 

          (iii) Contractual Obligations. Promptly of (i) any matter that has
resulted or would reasonably be expected to result in a material change to
Guarantors’ ability to fulfill its obligations hereunder (a “Material Change”;
in the event that the parties hereto are in dispute as to whether a change is a
“material change” for the purposes of this definition, the materiality of such
change shall be in Administrative Agent’s reasonable discretion), including, to
the extent so applicable, (ii) any breach or non-performance of, or any default
under, a contractual obligation of Guarantor; (iii) any dispute, litigation,
investigation, proceeding or suspension between Guarantor and any court,
arbitrator or Governmental Authority; or (iv) the commencement of, or any
material development in, any litigation, proceeding or investigation affecting
Guarantor.

                    (f) Conduct of Business and Maintenance of Existence.
Guarantor will continue (i) to be a majority owned subsidiary of Parent through
whom Parent conducts substantially all of its activities, (ii) engage in
business of the same general type as now conducted by Guarantor on the date
hereof, and preserve, renew and keep in full force and effect its legal
existence and (iii) to comply with all contractual obligations and Laws, except
to the extent that failure to comply therewith would not in the aggregate
constitute a Material Change.

                    (g) Compliance with Laws. Guarantor shall comply, and shall
cause each of its subsidiaries, if any, to comply, with all Laws, except to the
extent that failure to comply therewith would not in the aggregate constitutes a
Material Change.

                    20. Disclosure of Information. In accordance with the Loan
Agreement Lenders may sell or offer to sell the Loan or interests in the Loan to
one or more assignees or participants and may disclose to any such assignee or
participant or prospective assignee or participant, to Lenders’ affiliates,
including without limitation Banc of America Securities LLC, to any regulatory
body having jurisdiction over Administrative Agent or any Lender and to any
other parties as necessary or appropriate in Lenders’ reasonable judgment, any
information Lenders now have or hereafter obtain pertaining to the Guaranteed
Obligations, this Guaranty, or Guarantor, including, without limitation,
information regarding any security for the Guaranteed Obligations or for this
Guaranty, credit or other information on Guarantor, Borrower, and/or any other
party liable, directly or indirectly, for any part of the Guaranteed
Obligations.

                    21. Right of Set-Off. Upon the occurrence and during the
continuance of any Default, however defined, in the payment or performance when
due of any of the Guaranteed Obligations, Lenders are hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
without notice to any Person (any such notice being expressly waived by
Guarantor to the fullest extent permitted by applicable law), to set off and
apply any and all deposits, funds, or assets at any time held and other
indebtedness at any time

22

--------------------------------------------------------------------------------



owing by any Lender to or for the credit or the account of Guarantor against any
and all of the obligations of Guarantor now or hereafter existing under this
Guaranty, whether or not any such Lender or Administrative Agent shall have made
any demand under this Guaranty or exercised any other right or remedy hereunder.
Lenders will promptly notify Administrative Agent, the other Lenders and
Guarantor after any such set-off and application made by any such Lender,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of Lenders under this Section 21 are in
addition to the other rights and remedies (including other rights of set-off)
that Administrative Agent and Lenders may have and every right of setoff and
lien shall continue in full force and effect until such right of setoff or lien
is specifically waived or released by an instrument in writing executed by
Administrative Agent.

                    22. Subrogation. Notwithstanding anything to the contrary
contained herein, Guarantor shall not have any right of subrogation in or under
any of the Loan Documents or to participate in any way therein, or in any right,
title or interest in and to any security or right of recourse for the
Indebtedness or any right to reimbursement, exoneration, contribution,
indemnification or any similar rights, until the Indebtedness has been fully and
finally paid. This waiver is given to induce Administrative Agent and Lenders to
make the Loan to Borrower.

                    23. Further Assurances. Guarantor at Guarantor’s expense
will promptly execute and deliver to Administrative Agent upon Administrative
Agent’s request all such other and further documents, agreements, and
instruments in compliance with or accomplishment of the agreements of Guarantor
under this Guaranty.

                    24. No Fiduciary Relationship. The relationship between
Administrative Agent, Lenders and Guarantor is solely that of lenders (acting
through Administrative Agent) and guarantor. Administrative Agent and Lenders
have no fiduciary or other special relationship with or duty to Guarantor and
none is created hereby or may be inferred from any course of dealing or act or
omission of Administrative Agent and/or Lenders.

                    25. Interpretation. If this Guaranty is signed by more than
one Person as “Guarantor”, then the term “Guarantor” as used in this Guaranty
shall refer to all such Persons, jointly and severally, and all promises,
agreements, covenants, waivers, consents, representations, warranties and other
provisions in this Guaranty are made by and shall be binding upon each and every
such Person, jointly and severally and Administrative Agent may pursue any
Guarantor hereunder without being required (i) to pursue any other Guarantor
hereunder or (ii) pursue rights and remedies under the Mortgage and/or
applicable law with respect to the Property or any other Loan Documents.
Whenever the context of any provisions hereof shall require it, words in the
singular shall include the plural, words in the plural shall include the
singular, and pronouns of any gender shall include the other gender. Captions
and headings in the Loan Documents are for convenience only and shall not affect
the construction of the Loan Documents. All references in this Guaranty to
Schedules, Articles, Sections, Subsections, paragraphs and subparagraphs refer
to the respective subdivisions of this Guaranty, unless such reference
specifically identifies another document. The terms “herein”, “hereof”,
“hereto”, “hereunder” and similar terms refer to this Guaranty and not to any
particular Section or subsection of this Guaranty. The terms “include” and
“including” shall be interpreted as if followed by the words “without
limitation”. All references in this Guaranty to sums

23

--------------------------------------------------------------------------------



denominated in dollars or with the symbol “$” refer to the lawful currency of
the United States of America, unless such reference specifically identifies
another currency. For purposes of this Guaranty, “Person” or “Persons” shall
include firms, associations, partnerships (including limited partnerships),
joint ventures, trusts, corporations, limited liability companies, and other
legal entities, including governmental bodies, agencies, or instrumentalities,
as well as natural persons.

                    26. Time of Essence. Time shall be of the essence in this
Guaranty with respect to all of Guarantor’s obligations hereunder.

                    27. Counterparts. This Guaranty may be executed in multiple
counterparts, each of which, for all purposes, shall be deemed an original, and
all of which taken together shall constitute but one and the same agreement.

                    28. Entire Agreement. This Guaranty embodies the entire
agreement between Administrative Agent, Lenders and Guarantor with respect to
the guaranty by Guarantor of the Guaranteed Obligations. This Guaranty
supersedes all prior agreements and understandings, if any, with respect to the
guaranty by Guarantor of the Guaranteed Obligations. No condition or conditions
precedent to the effectiveness of this Guaranty exist. This Guaranty shall be
effective upon execution by Guarantor and delivery to Administrative Agent. This
Guaranty may not be modified, amended or superseded except in a writing signed
by Administrative Agent and Guarantor referencing this Guaranty by its date and
specifically identifying the portions hereof that are to be modified, amended or
superseded.

                    29. WAIVER OF JURY TRIAL. WITHOUT INTENDING IN ANY WAY TO
LIMIT THE PARTIES’ AGREEMENT TO ARBITRATE ANY “DISPUTE” (FOR PURPOSES OF THIS
SECTION, AS DEFINED BELOW) AS SET FORTH IN THIS GUARANTY, TO THE EXTENT ANY
“DISPUTE” IS NOT SUBMITTED TO ARBITRATION OR IS DEEMED BY THE ARBITRATOR OR BY
ANY COURT WITH JURISDICTION TO BE NOT ARBITRABLE OR NOT REQUIRED TO BE
ARBITRATED, GUARANTOR, ADMINISTRATIVE AGENT AND LENDERS WAIVE TRIAL BY JURY IN
RESPECT OF ANY SUCH “DISPUTE” AND ANY ACTION ON SUCH “DISPUTE.” THIS WAIVER IS
KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY GUARANTOR, ADMINISTRATIVE AGENT AND
LENDERS, AND GUARANTOR, ADMINISTRATIVE AGENT AND LENDERS HEREBY REPRESENT THAT
NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY PERSON OR ENTITY TO
INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS
EFFECT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO
THE LOAN DOCUMENTS. GUARANTOR, ADMINISTRATIVE AGENT AND LENDERS ARE EACH HEREBY
AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER OF JURY TRIAL. GUARANTOR FURTHER REPRESENTS AND WARRANTS
THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS GUARANTY AND IN THE MAKING
OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE
REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT
IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

24

--------------------------------------------------------------------------------



                    30. Credit Verification. Each legal entity and individual
obligated on this Guaranty, whether as a Guarantor, a general partner of a
Guarantor or in any other capacity, hereby authorizes Administrative Agent and
Lenders to check any credit references, verify his/her employment and obtain
credit reports from credit reporting agencies of Administrative Agent’s and
Lenders’ choice in connection with any monitoring, collection or future
transaction concerning the Loan, including any modification, extension or
renewal of the Loan. Also in connection with any such monitoring, collection or
future transaction, Administrative Agent and Lender are hereby authorized to
check credit references, verify employment and obtain a third party credit
report for the spouse of any married person obligated on this Guaranty, if such
person lives in a community property state.

                    31. Special Representation and Warranty as to Leases.
Guarantor hereby represents and warrants to Administrative Agent and Lenders
that all of the statements contained in any and all estoppels regarding the
leases from Borrower to Lenders (the “Borrower Estoppels”) are true and correct
as of the date hereof, including, without limitation, that all tenants are not
in default in the payment of rent as of the date hereof, there is no default by
landlord or tenant under any of the leases at the Property as of the date hereof
and no amounts due by Borrower to any tenant at the Property (except as may be
expressly set forth in the Borrower Estoppels).

                    THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

[Remainder of page intentionally left blank]

25

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, Guarantor has duly executed this
Guaranty as an instrument under seal as of the date first written above.

 

 

 

 

 

GUARANTOR:

 

 

 

ACADIA REALTY LIMITED PARTNERSHIP, a Delaware limited partnership

 

 

 

 

 

By:

Acadia Realty Trust, a Maryland real estate
investment trust, its general partner

 

 

 

 

 

 

By:

/s/ Robert Masters

 

 

 

--------------------------------------------------------------------------------

 

 

 

Robert Masters

 

 

 

Senior Vice President

 

 

 

 

 

Address of Guarantor:

 

 

 

c/o Acadia Realty Trust

 

1311 Mamaroneck Avenue, Suite 260

 

White Plains, New York 10605

                    This is to certify that this Guaranty was executed in my
presence on the date hereof by the party whose signature appears above in the
capacity indicated.

 

 

 

/s/ Debra Leibler-Jones

 

--------------------------------------------------------------------------------

 

Notary Public

 

 

Debra Leibler-Jones

 

State of New York

 

No. 01LE6005994

 

Qualified in Dutchess County


 

 

My Commission Expires:

 

 

 

4/20/14

 

--------------------------------------------------------------------------------

 

Address of Lender:

Bank of America, N.A.
One Bryant Park, 35th Floor
New York, New York 10036


--------------------------------------------------------------------------------




 

 

Attention:

Mr. Gregory Egli

Telefax:

212-293-8197


--------------------------------------------------------------------------------



EXHIBIT A

Form of Compliance Certificate

[For the Fiscal Quarter ended _______________]

[For the Fiscal Year ended _______________]

                    This Compliance Certificate is furnished pursuant to Section
18(b) of the Guaranty Agreement dated as of November ___, 2010 from Acadia
Realty Limited Partnership (“ARLP”) to Bank of America, N.A., as Administrative
Agent. Unless otherwise defined herein, the terms used in this Compliance
Certificate have the meanings ascribed thereto in the Guaranty Agreement.

                    The undersigned officer of Acadia Realty Trust hereby
certifies as follows:

                         1. The financial statements referred to in Sections
18(a) and 18(c), as the case may be, of the Guaranty Agreement which are
delivered concurrently with the delivery of this Compliance Certificate are
complete and correct in all material respects and have been prepared in
reasonable detail and in accordance with GAAP applied consistently throughout
the periods reflected therein and with prior periods.

 

 

 

 

 

 

 

 

 

Quarterly
Reporting
Supplement Page(s)

 

Quarterly
Compliance

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

1.

Minimum Tangible Net Worth (Section 19(b))

 

 

 

As of __________

 

 

 

 

 

 

 

Shareholders’ equity

 

15

 

$__________

 

+ Accumulated Depreciation

 

15

 

$__________

 

- Intangibles

 

15

 

$__________

 

Adjusted Shareholders’ Equity

 

 

 

$__________

 

Covenant Requirement

 

 

 

 

 

*+ 80% of net proceeds from equity insurances

 

 

 

$350,000,000*

 

Excess or <Shortfall>

 

 

 

$__________

 

 

 

 

 

 

2.

Maximum Leverage Ratio (Section 19(c))

 

 

 

As of __________

 

 

 

 

 

 

 

Unencumbered Cash and Cash Equivalents

 

15

 

$__________

 

 

 

 

 

 

 

Net Operating Income

 

5

 

$__________

 

annualized

 

 

 

$__________

 

/ cap rate

 

 

 

8%

 

Value of Income Producing Properties

 

 

 

$__________

 

 

 

 

 

 

 

Fee Income (excluding any provision for income taxes)

 

5

 

$__________

 

annualized

 

 

 

$__________

 

x multiple

 

 

 

5

 

Value of Fee Income

 

 

 

$__________

 

 

 

 

 

 

 

Construction in Progress

 

15

 

$__________

 

Net Real Estate under Development

 

15

 

$__________


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

Quarterly
Reporting
Supplement Page(s)

 

Quarterly
Compliance

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Book Value of Non-Income Producing Properties (footnote (1))

 

 

 

$__________

 

 

 

 

 

 

 

Notes Receivable

 

15

 

$__________

 

Preferred Equity Investment

 

15

 

$__________

 

Book Value of Real Estate Loans (sum of Notes Rec. and Preferred Equity Inv.)

 

 

 

$__________

 

adjust for 50% discount

 

 

 

50%

 

 

 

 

 

 

 

Adjusted Book Value of Real Estate Loans (footnote (1))

 

 

 

$__________

 

 

 

 

 

 

 

Total Asset Value

 

 

 

$__________

 

 

 

 

 

 

 

Mortgage Notes Payable

 

15

 

$__________

 

Notes Payable

 

15

 

$__________

 

Contingent Liabilities (footnote (2))

 

 

 

$__________

 

Adjusted Total Liabilities

 

 

 

$__________

 

 

 

 

 

 

 

Leverage Ratio

 

 

 

______%

 

Covenant Requirement

 

 

 

65%

 

 

 

 

 

 

3.

Minimum Fixed Charge Coverage (Section 19(d))

 

 

 

As of __________

 

 

 

 

 

 

 

EBITDA

 

10

 

$__________

 

annualized

 

 

 

$__________

 

Adjustment for Capital Expenditure Reserve
(footnote (3))

 

 

 

$__________

 

Adjusted EBITDA

 

 

 

$__________

 

 

 

 

 

 

 

Interest Expense

 

5 10

 

$__________

 

Scheduled Principal Repayments

 

9

 

$__________

 

Preferred Dividends (Distributions on Preferred OP Units)

 

9 23

 

$__________

 

Fixed Charges

 

 

 

$__________

 

annualized

 

 

 

$__________

 

 

 

 

 

 

 

Fixed Charge Coverage Ratio

 

 

 

______

 

Covenant Requirement (no less than 1.15 to 1.00)

 

 

 

1.50

 

 

 

 

 

 

Footnotes:

 

 

 

 

(1)

Combined value of Non-Income Producing Properties and Real Estate Loans not to
exceed 50% of Total Asset Value

 

 

 

As of __________

 

Book Value of Non-Income Producing Properties

 

 

 

$__________

 

Adjusted Book Value of Real Estate Loans

 

 

 

$__________

 

 

 

 

 

 

 

Total Asset Value

 

 

 

$__________

 

% of Total Asset Value

 

 

 

______%

2

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

Quarterly
Reporting
Supplement Page(s)

 

Quarterly
Compliance

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

(2)

Contingent Liabilities

 

 

 

As of __________

 

 

 

 

 

 

 

Letters of Credit

 

 

 

$__________

 

Guaranty of Derivatives

 

 

 

$__________

 

Guaranty of Fund II Loan*

 

 

 

$__________

 

Guaranty of Pelham Manor Loan

 

 

 

$__________

 

 

 

 

 

 

 

*Fund II Loan Outstanding

 

19

 

$__________

 

Parent’s Share (included in Mortgage Notes Payable)

 

19

 

$__________

 

Net Additional Contingency

 

 

 

$__________

 

 

 

 

 

 

(3)

Capital Expenditure Reserve

 

 

 

As of __________

 

 

Total Core Operating Properties, SF

 

30

 

$__________

 

 

 

 

 

 

 

Fund I Operating Properties, SF

 

36

 

$__________

 

Less, Kroger Safeway (NNN)

 

36

 

$__________

 

Less, Sterling Heights third party

 

36

 

$__________

 

Fund II Operating Properties, SF

 

36

 

$__________

 

Less, Oakbrook (NNN)

 

36

 

$__________

 

Less, third party

 

36

 

$__________

 

Fund III Operating Expenses, SF

 

36

 

$__________

 

Total Opportunity Fund Operating Properties, SF

 

36

 

$__________

 

ARLP Ownership %**

 

 

 

$__________

 

Total Operating Properties, SF

 

 

 

$__________

 

Capital Expenditure Reserve ($0.20 p.s.f.)

 

 

 

$__________

 

 

 

 

 

 

 

**Fund I - 37.78%

 

 

 

 

 

    Fund II - 20%

 

 

 

 

 

    Fund III - 19.905%

 

 

 

 

                    2. To the best of such officer’s knowledge, each of Parent,
Guarantor and Borrower has, during the period referred to above, observed or
performed all of its covenants and other agreements, and satisfied every
condition contained in the Guaranty Agreement and the Credit Agreement and the
other Credit Documents to which it is a party to be observed, performed or
satisfied by it, and as of the date hereof such officer has obtained no
knowledge of any Default or Event of Default except as follows: NONE.

                    IN WITNESS WHEREOF, I have hereto set my name.

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

[Chief Financial Officer]

 

 

 

[Chief Account Officer]

 

3

--------------------------------------------------------------------------------